Exhibit 10.1

 

Execution Copy

 

Published CUSIP Number: 25454HAG5
Revolver Facility CUSIP Number: 25454HAH3
Initial Term Facility CUSIP Number: 25454HAJ9

Acquisition Draw Term Facility CUSIP Number: 25454HAK6

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 29, 2020

among

DIODES INCORPORATED,
as the Domestic Borrower,

DIODES HOLDING B.V.,
as the Foreign Borrower,


DIODES HOLDINGS UK LIMITED and DIODES ZETEX LIMITED,
as Guarantors,

BANK OF AMERICA, N.A.,
as Administrative Agent, Swingline Lender
and
an L/C Issuer,

The Other L/C Issuers Party Hereto,

and

The Other Lenders Party Hereto

 

 

Bofa securities, inc.,

BBVA SECURITIES INC. and

pnc capital markets llc,
as Joint Lead Arrangers and Joint Bookrunners

BBVA USA and

PNC BANK, NATIONAL ASSOCIATION,
as Co-Syndication Agents

 

and

 

CITIBANK, N.A. and

REGIONS BANK,

as Co-Documentation Agents

 

 



 

--------------------------------------------------------------------------------

 

-i-

--------------------------------------------------------------------------------

TABLE OF CONTENTS

Section

Page

Article I DEFINITIONS AND ACCOUNTING TERMS

2

 

 

Section 1.01.

Defined Terms2

 

 

Section 1.02.

Other Interpretive Provisions47

 

 

Section 1.03.

Accounting Terms.49

 

 

Section 1.04.

Rounding49

 

 

Section 1.05.

Exchange Rates; Currency Equivalents50

 

 

Section 1.06.

Additional Alternative Currencies50

 

 

Section 1.07.

Change of Currency51

 

 

Section 1.08.

Times of Day52

 

 

Section 1.09.

Letter of Credit Amounts52

 

 

Section 1.10.

UCC Terms.52

 

Article II THE COMMITMENTS AND CREDIT EXTENSIONS

52

 

 

Section 2.01.

The Borrowings.52

 

 

Section 2.02.

Borrowings, Conversions and Continuations of Loans54

 

 

Section 2.03.

Letters of Credit.56

 

 

Section 2.04.

Swingline Loans.65

 

 

Section 2.05.

Prepayments.68

 

 

Section 2.06.

Termination or Reduction of Commitments.71

 

 

Section 2.07.

Repayment of Loans.72

 

 

Section 2.08.

Interest72

 

 

Section 2.09.

Fees73

 

 

Section 2.10.

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate74

 

 

Section 2.11.

Evidence of Debt75

 

 

Section 2.12.

Payments Generally; Administrative Agent’s Clawback.75

 

 

Section 2.13.

Sharing of Payments by Lenders77

 

 

Section 2.14.

[Reserved].78

 

 

Section 2.15.

Cash Collateral.78

 

 

Section 2.16.

Defaulting Lenders.79

 

 

Section 2.17.

Increase in Revolving Credit Facility.82

 

 

Section 2.18.

Incremental Term Loans83

 

 

Section 2.19.

Designated Lenders85

 

Article III TAXES, YIELD PROTECTION AND ILLEGALITY

85

 

 

Section 3.01.

Taxes.85

 

 

Section 3.02.

Illegality89

 

 

Section 3.03.

Inability to Determine Rates90

 

 

Section 3.04.

Increased Costs; Reserves on Eurocurrency Rate Loans.94

 

 

Section 3.05.

Compensation for Losses96

 

 

Section 3.06.

Mitigation Obligations; Replacement of Lenders.96

 

-ii-

--------------------------------------------------------------------------------

 

Section 3.07.

Survival97

 

Article IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

97

 

 

Section 4.01.

Conditions of Initial Credit Extension97

 

 

Section 4.02.

Conditions to all Credit Extensions101

 

Article V REPRESENTATIONS AND WARRANTIES

102

 

 

Section 5.01.

Existence, Qualification and Power102

 

 

Section 5.02.

Authorization; No Contravention102

 

 

Section 5.03.

Governmental Authorization; Other Consents102

 

 

Section 5.04.

Binding Effect103

 

 

Section 5.05.

Financial Statements; No Material Adverse Effect103

 

 

Section 5.06.

Litigation103

 

 

Section 5.07.

No Default103

 

 

Section 5.08.

Ownership of Property; Liens; Investments104

 

 

Section 5.09.

Environmental Compliance104

 

 

Section 5.10.

Insurance105

 

 

Section 5.11.

Taxes105

 

 

Section 5.12.

ERISA Compliance105

 

 

Section 5.13.

Subsidiaries; Equity Interests; Loan Parties107

 

 

Section 5.14.

Margin Regulations; Investment Company Act107

 

 

Section 5.15.

Disclosure108

 

 

Section 5.16.

Compliance with Laws108

 

 

Section 5.17.

Intellectual Property; Licenses, Etc.108

 

 

Section 5.18.

Sanctions Concerns and Anti‑Corruption Laws.108

 

 

Section 5.19.

Solvency109

 

 

Section 5.20.

Labor Matters109

 

 

Section 5.21.

Collateral Documents109

 

 

Section 5.22.

European Insolvency Regulation109

 

 

Section 5.23.

Beneficial Ownership Certificate109

 

 

Section 5.24.

Lite-On Acquisition Agreement.109

 

 

Section 5.25.

Representations as to Foreign Loan Parties.110

 

 

Section 5.26.

Covered Entities..111

 

Article VI AFFIRMATIVE COVENANTS

112

 

 

Section 6.01.

Financial Statements112

 

 

Section 6.02.

Certificates; Other Information113

 

 

Section 6.03.

Notices115

 

 

Section 6.04.

Payment of Obligations116

 

 

Section 6.05.

Preservation of Existence, Etc.116

 

 

Section 6.06.

Maintenance of Properties116

 

 

Section 6.07.

Maintenance of Insurance116

 

 

Section 6.08.

Compliance with Laws117

 

 

Section 6.09.

Books and Records117

 

 

Section 6.10.

Inspection Rights117

 

-iii-

--------------------------------------------------------------------------------

 

Section 6.11.

Use of Proceeds117

 

 

Section 6.12.

Covenant to Guarantee Obligations and Give Security.117

 

 

Section 6.13.

Compliance with Environmental Laws118

 

 

Section 6.14.

Further Assurances119

 

 

Section 6.15.

Material Contracts119

 

 

Section 6.16.

Post-Closing Matters119

 

 

Section 6.17.

Anti‑Corruption Laws119

 

Article VII NEGATIVE COVENANTS

120

 

 

Section 7.01.

Liens120

 

 

Section 7.02.

Indebtedness122

 

 

Section 7.03.

Investments124

 

 

Section 7.04.

Fundamental Changes127

 

 

Section 7.05.

Dispositions127

 

 

Section 7.06.

Restricted Payments128

 

 

Section 7.07.

Change in Nature of Business129

 

 

Section 7.08.

Transactions with Affiliates129

 

 

Section 7.09.

Burdensome Agreements129

 

 

Section 7.10.

Use of Proceeds130

 

 

Section 7.11.

Financial Covenants.130

 

 

Section 7.12.

Amendments of Organization Documents130

 

 

Section 7.13.

Accounting Changes130

 

 

Section 7.14.

Prepayments of Indebtedness130

 

 

Section 7.15.

Amendment of Indebtedness; Lite-On Acquisition Related Documents.130

 

 

Section 7.16.

Sanctions131

 

 

Section 7.17.

Anti‑Corruption Laws131

 

Article VIII EVENTS OF DEFAULT AND REMEDIES

131

 

 

Section 8.01.

Events of Default131

 

 

Section 8.02.

Remedies Upon Event of Default134

 

 

Section 8.03.

Application of Funds.134

 

Article IX ADMINISTRATIVE AGENT

137

 

 

Section 9.01.

Appointment and Authority137

 

 

Section 9.02.

Rights as a Lender137

 

 

Section 9.03.

Exculpatory Provisions138

 

 

Section 9.04.

Reliance by Administrative Agent139

 

 

Section 9.05.

Delegation of Duties139

 

 

Section 9.06.

Resignation of Administrative Agent140

 

 

Section 9.07.

Non‑Reliance on Administrative Agent and Other Lenders141

 

 

Section 9.08.

No Other Duties, Etc.142

 

 

Section 9.09.

Administrative Agent May File Proofs of Claim142

 

 

Section 9.10.

Collateral and Guaranty Matters143

 

-iv-

--------------------------------------------------------------------------------

 

Section 9.11.

Secured Cash Management Agreements and Secured Hedge Agreements144

 

 

Section 9.12.

Certain ERISA Matters145

 

Article X GUARANTY

146

 

 

Section 10.01.

The Guaranty.146

 

 

Section 10.02.

Obligations Unconditional.147

 

 

Section 10.03.

Reinstatement.149

 

 

Section 10.04.

Subrogation and Contribution150

 

 

Section 10.05.

Remedies.150

 

 

Section 10.06.

Rights of Contribution.151

 

 

Section 10.07.

Guarantee of Payment; Continuing Guarantee.151

 

 

Section 10.08.

Additional Guarantor Waivers and Agreements.152

 

 

Section 10.09.

Appointment of Domestic Borrower153

 

 

Section 10.10.

Keepwell153

 

 

Section 10.11.

Condition of Borrowers.153

 

Article XI MISCELLANEOUS

154

 

 

Section 11.01.

Amendments, Etc.154

 

 

Section 11.02.

Notices; Effectiveness; Electronic Communication.156

 

 

Section 11.03.

No Waiver; Cumulative Remedies; Enforcement159

 

 

Section 11.04.

Expenses; Indemnity; Damage Waiver.159

 

 

Section 11.05.

Payments Set Aside161

 

 

Section 11.06.

Successors and Assigns.162

 

 

Section 11.07.

Treatment of Certain Information; Confidentiality166

 

 

Section 11.08.

Right of Setoff168

 

 

Section 11.09.

Interest Rate Limitation168

 

 

Section 11.10.

Counterparts; Integration; Effectiveness168

 

 

Section 11.11.

Survival of Representations and Warranties169

 

 

Section 11.12.

Severability169

 

 

Section 11.13.

Replacement of Lenders169

 

 

Section 11.14.

Governing Law; Jurisdiction; Etc.170

 

 

Section 11.15.

Waiver of Jury Trial172

 

 

Section 11.16.

California Judicial Reference172

 

 

Section 11.17.

No Advisory or Fiduciary Responsibility172

 

 

Section 11.18.

Electronic Execution of Assignments and Certain Other Documents173

 

 

Section 11.19.

USA PATRIOT Act173

 

 

Section 11.20.

ENTIRE AGREEMENT174

 

 

Section 11.21.

Judgment Currency174

 

 

Section 11.22.

Parallel Debt174

 

 

Section 11.23.

Acknowledgment and Consent to Bail‑In of Affected Financial Institutions176

 

 

Section 11.24.

Acknowledgment Regarding Any Supported QFCs.177

 

 

Section 11.26.

Subordination..177

 

 

Section 11.27.

Amendment and Restatement; No Novation178

 

-v-

--------------------------------------------------------------------------------

SCHEDULES*

 

1.01

Lite-On Indebtedness

2.01

Commitments and Applicable Percentages

2.03

Letter of Credit Commitments

5.08(b)

Existing Liens

5.08(c)

Owned Real Property

5.08(d)(i)

Leased Real Property (Lessee)

5.08(d)(ii)

Leased Real Property (Lessor)

5.08(e)

Existing Investments

5.09

Environmental Matters

5.10

Insurance

5.12(d)

Pension Plans

5.13

Subsidiaries and Other Equity Investments; Loan Parties

5.17

Intellectual Property Matters

6.16

Post-Closing Matters

7.02

Existing Indebtedness

7.09

Burdensome Agreements

11.02

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS*

 

Form of

 

A

Committed Loan Notice

B

Swingline Loan Notice

C-1

Initial Term Note

C-2

Acquisition Draw Term Note

C3

Incremental Term Note

C4

Revolving Credit Note

D

Compliance Certificate

E1

Assignment and Assumption

E2

Administrative Questionnaire

F

U.S. Tax Compliance Certificates

G

Notice of Loan Prepayment

HSecured Party Designation Notice

ILetter of Credit Report

JNotice of Additional L/C Issuer

 

 

 

*  Schedules and exhibits have been omitted pursuant to Item 601(a)(5) of
Regulation S-K.  The registrant will provide a copy of any omitted schedule or
exhibit to the Securities and Exchange Commission or its staff upon request.

-vi-

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of May 29, 2020, among DIODES INCORPORATED, a Delaware corporation (the
“Domestic Borrower”), DIODES HOLDING B.V., a besloten vennootschap met beperkte
aansprakelijkheid, organized under the laws of the Netherlands, having its
statutory seat in Amsterdam, the Netherlands, and registered with the trade
register of the Chamber of Commerce in the Netherlands under the number 65823060
(the “Foreign Borrower” and together with the Domestic Borrower, the “Borrowers”
and each, individually, a “Borrower”), certain Subsidiaries of the Domestic
Borrower identified on the signature pages hereto as guarantors, each lender
from time to time party hereto (collectively, the “Lenders” and individually, a
“Lender”), BANK OF AMERICA, N.A., as Administrative Agent, Swingline Lender and
an L/C Issuer and the other L/C Issuers from time to time party hereto.

PRELIMINARY STATEMENTS:

The Borrowers are party to that certain Amended and Restated Credit Agreement,
dated as of October 26, 2016 (as amended by that certain Amendment No. 1 to
Amended and Restated Credit Agreement and Limited Waiver dated as of February
13, 2017, as amended by that certain Consent to Credit Agreement dated as of May
22, 2017, as amended by that certain Amendment No. 2 to Amended and Restated
Credit Agreement dated as of August 24, 2017, as amended by that certain Consent
to Credit Agreement dated as of April 20, 2018, as modified by that certain
Consent to Credit Agreement dated as of October 16, 2018, as amended by that
certain Consent and Amendment No. 3 to Amended and Restated Credit Agreement
dated as of December 27, 2018, as amended by that certain Consent to Credit
Agreement dated as of January 30, 2019, as amended by that certain Consent and
Amendment No. 4 to Amended and Restated Credit Agreement dated as of December
16, 2019, as amended by that certain Consent and Amendment No. 5 to Amended and
Restated Credit Agreement and Limited Waiver, dated as of March 20, 2020 and as
modified by that certain Consent to Amended and Restated Credit Agreement, dated
as of April 17, 2020, and as further amended, restated, supplemented or
otherwise modified from time to time prior to the date hereof, the “Existing
Credit Agreement”), among the Borrowers, the Guarantors (as defined therein),
the lenders party thereto and the Administrative Agent.

The Borrowers have requested that the Administrative Agent, the Swingline
Lender, the L/C Issuers and the Lenders amend and restate the Existing Credit
Agreement on the terms and conditions set forth herein, and the Administrative
Agent, the Swingline Lender, the L/C Issuers and the Lenders agree to amend and
restate the Existing Credit Agreement on the terms and conditions set forth
herein to, among other things, extend the Maturity Date and provide for a
delayed draw term loan facility to finance a portion of the Lite-On Acquisition
(as defined herein).

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

 

--------------------------------------------------------------------------------

Article I

DEFINITIONS AND ACCOUNTING TERMS

Defined Terms

.  As used in this Agreement, the following terms shall have the meanings set
forth below:

“Acquisition Draw Term Availability Period” means the period from and including
the Closing Date to the earliest of (i) December 31, 2020, (ii) the Maturity
Date for the Term Facility, (iii) the making of a third Acquisition Draw Term
Borrowing and (iv) the date of termination of the Acquisition Draw Term
Commitments of the respective Term Lenders to make Acquisition Draw Term Loans
pursuant to Section 8.02; provided that the Acquisition Draw Term Availability
Period shall automatically terminate immediately upon the date on which the
Acquisition Draw Term Loans have been drawn in full or upon any termination,
cancellation or expiration of the Acquisition Draw Term Commitments as otherwise
set forth in this Agreement.

“Acquisition Draw Term Borrowing” means a borrowing consisting of simultaneous
Acquisition Draw Term Loans of the same Type and, in the case of Eurocurrency
Rate Loans, having the same Interest Period made by each of the Term Lenders
pursuant to Section 2.01(a)(ii).

“Acquisition Draw Term Commitment” means, as to each Term Lender, its obligation
to make Acquisition Draw Term Loans to the Domestic Borrower pursuant to Section
2.01(a)(ii) in an aggregate principal amount at any one time outstanding not to
exceed the amount set forth opposite such Term Lender’s name on Schedule 2.01
under the caption “Acquisition Draw Term Commitment” or opposite such caption in
the Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement. The Acquisition Draw Term Commitment of all of
the Term Lenders on the Closing Date shall be $340,000,000.

“Acquisition Draw Term Draw Date” has the meaning specified in Section
2.01(a)(ii).

“Acquisition Draw Term Facility” means, at any time, (a) during the Acquisition
Draw Term Availability Period, the sum of all Acquisition Draw Term Loans
outstanding at such time and the aggregate amount of the unused Acquisition Draw
Term Commitment at such time and (b) thereafter, the aggregate principal amount
of all Acquisition Draw Term Loans of all Term Lenders outstanding at such time.

“Acquisition Draw Term Loan” means an advance made by any Term Lender under the
Acquisition Draw Term Facility.

“Acquisition Draw Term Note” means a promissory note made by the Domestic
Borrower in favor of a Term Lender evidencing Acquisition Draw Term Loans made
by such Term Lender, substantially in the form of Exhibit C‑2.

“Additional Secured Obligations” means all obligations arising under Secured
Cash Management Agreements and Secured Hedge Agreements, in each case whether
direct or indirect (including those

-2-

--------------------------------------------------------------------------------

acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest, expenses and fees that
accrue after the commencement by or against any Loan Party or any Affiliate
thereof of any proceeding under any Debtor Relief Laws naming such Person as the
debtor in such proceeding, regardless of whether such interest, expenses and
fees are allowed claims in such proceeding; provided that Additional Secured
Obligations of a Loan Party shall exclude any Excluded Swap Obligations with
respect to such Loan Party.

“Administrative Agent” means Bank of America (or any of its designated branch
offices or affiliates) in its capacity as administrative agent under any of the
Loan Documents, or any successor administrative agent.

“Administrative Agent’s Office” means, with respect to any currency, the
Administrative Agent’s address and, as appropriate, account as set forth on
Schedule 11.02 with respect to such currency, or such other address or account
with respect to such currency as the Administrative Agent may from time to time
notify the Domestic Borrower and the Lenders.

“Administrative Questionnaire” means an administrative questionnaire in
substantially the form of Exhibit E‑2 or any other form approved by the
Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agent Parties” has the meaning specified in Section 11.02(c).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” means this Second Amended and Restated Credit Agreement.

“Alternative Currency” means each of Euro, Sterling and each other currency
(other than Dollars) that is approved in accordance with Section 1.06; provided
that for each Alternative Currency, such requested currency is an Eligible
Currency.

“Alternative Currency Equivalent” means, at any time, with respect to any amount
denominated in Dollars, the equivalent amount thereof in the applicable
Alternative Currency as determined by the Administrative Agent or the
Alternative Currency L/C Issuer, as the case may be, by reference to Bloomberg
(or such other publicly available service for displaying exchange rates), to be
the exchange rate for the purchase of such Alternative Currency with Dollars at
approximately 11:00 a.m. on the date two (2) Business Days prior to the date as
of which the foreign exchange computation is made; provided, however, that if no
such rate is available, the “Alternative Currency Equivalent” shall be
determined by the Administrative Agent or the Alternative Currency L/C Issuer,
as the case may be, using any reasonable method of determination they deem
appropriate in their sole discretion (and such determination shall be conclusive
absent manifest error).

-3-

--------------------------------------------------------------------------------

“Alternative Currency L/C Issuer” means Bank of America, through itself or
through one of its designated Affiliates or branch offices, in its capacity as
issuer of Letters of Credit issued in any Alternative Currency, or any successor
issuer thereof.

“Alternative Currency Sublimit” means an amount equal to the lesser of the
Revolving Credit Facility and $40,000,000.  The Alternative Currency Sublimit is
part of, and not in addition to, the Revolving Credit Facility.

“Applicable Law” means, as to any Person, all applicable Laws binding upon such
Person or to which such a Person is subject.

“Applicable Percentage” means (a) in respect of the Term Facility, with respect
to any Term Lender at any time, the percentage (carried out to the ninth decimal
place) of the Term Facility represented by (i) on or prior to the Closing Date,
the sum of such Term Lender’s Initial Term Commitment and Acquisition Draw Term
Commitment at such time, (ii) following the Closing Date, at any time during the
Acquisition Draw Term Availability Period, the sum of the principal amount of
such Term Lender’s Term Loans at such time and such Term Lender’s Acquisition
Draw Term Commitment at such time and (iii) thereafter, the principal amount of
such Term Lender’s Term Loans at such time, (b) in respect of any Incremental
Term Facility, with respect to any Incremental Term Lender at any time, the
percentage (carried out to the ninth decimal place) of such Incremental Term
Facility represented by (i) on or prior to the applicable Incremental Term Loan
Date, such Incremental Term Lender’s Incremental Term Commitment at such time
and (ii) thereafter, the principal amount of such Incremental Term Lender’s
Incremental Term Loans at such time and (c) in respect of the Revolving Credit
Facility, with respect to any Revolving Credit Lender at any time, the
percentage (carried out to the ninth decimal place) of the Revolving Credit
Facility represented by such Revolving Credit Lender’s Revolving Credit
Commitment at such time.  If the commitment of each Revolving Credit Lender to
make Revolving Credit Loans and the obligation of the L/C Issuers to make
L/C Credit Extensions have been terminated pursuant to Section 8.02, or if the
Revolving Credit Commitments have expired, then the Applicable Percentage of
each Revolving Credit Lender in respect of the Revolving Credit Facility shall
be determined based on the Applicable Percentage of such Revolving Credit Lender
in respect of the Revolving Credit Facility most recently in effect, giving
effect to any subsequent assignments and to any Lender’s status as a Defaulting
Lender at the time of determination.  The initial Applicable Percentage of each
Lender in respect of each Facility is set forth opposite the name of such Lender
on Schedule 2.01 or in the Assignment and Assumption or Incremental Term
Assumption Agreement pursuant to which such Lender becomes a party hereto, as
applicable.

“Applicable Rate” means, for any day, the rate per annum set forth below
opposite the applicable Pricing Level then in effect (based on the Consolidated
Leverage Ratio), it being understood that the Applicable Rate for (a) Revolving
Credit Loans that are Base Rate Loans shall be the percentage set forth under
the column “Revolving Credit Loans” and “Base Rate”, (b) Revolving Credit Loans
that are Eurocurrency Rate Loans shall be the percentage set forth under the
column “Revolving Credit Loans” and “Eurocurrency Rate & Letter of Credit Fee”,
(c) that portion of a Term Loan comprised of Base Rate Loans shall be the
percentage set forth under the column “Term Loan” and “Base Rate”, (d) that
portion of a Term Loan comprised of Eurocurrency Rate Loans shall be the
percentage set forth under the column “Term Loan” and “Eurocurrency Rate &
Letter of Credit Fee”, (e) the Letter of Credit Fee shall be the percentage set
forth under the column “Revolving Credit Loans” and “Eurocurrency Rate & Letter
of

-4-

--------------------------------------------------------------------------------

Credit Fee”, (f) the Commitment Fee shall be the percentage set forth under the
column “Commitment Fee”, (g) the Acquisition Draw Commitment Fee shall be the
percentage set forth under the column “Acquisition Draw Commitment Fee”  and
(h) the Applicable Rate for any other Incremental Term Loan shall be as set
forth in the Incremental Term Assumption Agreement executed in connection
therewith:

Applicable Rate

Pricing Level

Consolidated Leverage Ratio

Eurocurrency Rate & Letter of Credit Fee

Base Rate

Commitment Fee

 

Acquisition Draw  Commitment Fee

Revolving Credit Loans

Term Loan

Revolving Credit Loans

Term Loan

1

< 1.50:1

1.50%

1.50%

0.50%

0.50%

0.20%

0.20%

2

> 1.50:1 but < 2.00:1

1.75%

1.75%

0.75%

0.75%

0.25%

0.25%

3

> 2.00:1 but < 2.50:1

2.00%

2.00%

1.00%

1.00%

0.30%

0.30%

4

> 2.50:1 but < 3.00:1

2.25%

2.25%

1.25%

1.25%

0.375%

0.375%

5

> 3.00:1

2.50%

2.50%

1.50%

1.50%

0.40%

0.40%

Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided, however, that if a Compliance Certificate is not
delivered when due in accordance with such Section, then, upon the request of
the Required Lenders, Pricing Level 5 shall apply, in each case as of the first
Business Day after the date on which such Compliance Certificate was required to
have been delivered and in each case shall remain in effect until the first
Business Day following the date on which such Compliance Certificate is
delivered.

Notwithstanding anything to the contrary contained in this definition, (x) the
determination of the Applicable Rate for any period shall be subject to the
provisions of Section 2.10(b) and (y) for the period from the Closing Date until
the first Business Day immediately following the date a Compliance Certificate
is delivered pursuant to Section 6.02(b) for the fiscal quarter ending December
31, 2020, Pricing Level 3 shall apply. Any adjustment in the Applicable Rate
shall be applicable to all Credit Extensions then existing or subsequently made
or issued.

“Applicable Revolving Credit Percentage” means with respect to any Revolving
Credit Lender at any time, such Revolving Credit Lender’s Applicable Percentage
in respect of the Revolving Credit Facility at such time.

“Applicable Time” means, with respect to any borrowings and payments in any
Alternative Currency, the local time in the place of settlement for such
Alternative Currency as may be determined by the Administrative Agent or the
applicable L/C Issuer, as the case may be, to be necessary for timely settlement
on the relevant date in accordance with normal banking procedures in the place
of payment.

-5-

--------------------------------------------------------------------------------

“Appropriate Lender” means, at any time, (a) with respect to any Facility, a
Lender that has a Commitment with respect to such Facility or holds a Loan with
respect to such Facility at such time, (b) with respect to the Letter of Credit
Sublimit, (i) the L/C Issuers and (ii) if any Letters of Credit have been issued
pursuant to Section 2.03(a), the Revolving Credit Lenders and (c) with respect
to the Swingline Sublimit, (i) the Swingline Lender and (ii) if any Swingline
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Arrangers” means BofA Securities, Inc., BBVA Securities Inc. and PNC Capital
Markets, LLC, in their capacities as joint lead arrangers and joint bookrunners.

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E‑1 or any other form (including an electronic
documentation form generated by use of an electronic platform) approved by the
Administrative Agent.

“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, and (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease.

“Audited Financial Statements” means the audited consolidated balance sheet of
the Domestic Borrower and its Subsidiaries for the fiscal year ended
December 31, 2019, and the related consolidated statements of income or
operations, shareholders’ equity and cash flows for such fiscal year of the
Domestic Borrower and its Subsidiaries, including the notes thereto.

“Availability Period” means in respect of the Revolving Credit Facility, the
period from and including the Closing Date to the earliest of (a) the Maturity
Date for the Revolving Credit Facility, (b) the date of termination of the
Revolving Credit Commitments pursuant to Section 2.06, and (c) the date of
termination of the commitment of each Revolving Credit Lender to make Revolving
Credit Loans and of the obligation of the L/C Issuers to make L/C Credit
Extensions pursuant to Section 8.02.

“Bail‑In Action” means the exercise of any Write‑Down and Conversion Powers by
the applicable Resolution Authority in respect of any liability of an Affected
Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, rule, regulation or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule, and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks,

-6-

--------------------------------------------------------------------------------

investment firms or other financial institutions or their affiliates (other than
through liquidation, administration or other insolvency proceedings).

“Bank of America” means Bank of America, N.A. and its successors.

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1.00%, (b) the rate of interest in
effect for such day as publicly announced from time to time by Bank of America
as its “prime rate,” and (c) the Eurocurrency Rate plus 1.00%, subject to the
interest rate floors set forth therein; and if the Base Rate shall be less than
0.75%, such rate shall be deemed 0.75% for purposes of this Agreement.  The
“prime rate” is a rate set by Bank of America based upon various factors
including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate.  Any change
in such prime rate announced by Bank of America shall take effect at the opening
of business on the day specified in the public announcement of such change.  If
the Base Rate is being used as an alternate rate of interest pursuant to Section
3.03 hereof, then the Base Rate shall be the greater of clauses (a) and (b)
above and shall be determined without reference to clause (c) above.

“Base Rate Loan” means a Revolving Credit Loan, Term Loan or Incremental Term
Loan that bears interest based on the Base Rate.  All Base Rate Loans are only
available to the Domestic Borrower and shall be denominated in Dollars.

“Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

“Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in and subject to
Section 4975 of the Code or (c) any Person whose assets include (for purposes of
ERISA Section 3(42) or otherwise for purposes of Title I of ERISA or Section
4975 of the Code) the assets of any such “employee benefit plan” or “plan”.

“Borrowers” has the meaning specified in the introductory paragraph hereto.

“Borrower Materials” has the meaning specified in Section 6.02.

“Borrowing” means a Revolving Credit Borrowing, a Term Borrowing, a Swingline
Borrowing or an Incremental Term Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent's Office is located and:

(a)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Dollars, any fundings, disbursements, settlements and
payments in Dollars in respect of any such Eurocurrency Rate Loan, or any other
dealings in Dollars to be carried out pursuant to this

-7-

--------------------------------------------------------------------------------

Agreement in respect of any such Eurocurrency Rate Loan, means any such day that
is a London Banking Day;

(b)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in Euro; any fundings, disbursements, settlements and payments
in Euro in respect of any such Eurocurrency Rate Loan, or any other dealings in
Euro to be carried out pursuant to this Agreement in respect of any such
Eurocurrency Rate Loan, means a Business Day that is also a TARGET Day;

(c)if such day relates to any interest rate settings as to a Eurocurrency Rate
Loan denominated in a currency other than Dollars or Euro, means any such day on
which dealings in deposits in the relevant currency are conducted by and between
banks in the London or other applicable offshore interbank market for such
currency; and

(d)if such day relates to any fundings, disbursements, settlements and payments
in a currency other than Dollars or Euro in respect of a Eurocurrency Rate Loan
denominated in a currency other than Dollars or Euro, or any other dealings in
any currency other than Dollars or Euro to be carried out pursuant to this
Agreement in respect of any such Eurocurrency Rate Loan (other than any interest
rate settings), means any such day on which banks are open for foreign exchange
business in the principal financial center of the country of such currency.

 

“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).

“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.

“Cash Collateralize” means to deposit in a Controlled Account or to pledge and
deposit with or deliver to the Administrative Agent, for the benefit of one or
more of the L/C Issuers or Swingline Lender (as applicable) or the Lenders, as
collateral for L/C Obligations, the Obligations in respect of Swingline Loans,
or obligations of the Revolving Credit Lenders to fund participations in respect
of either thereof (as the context may require), cash or deposit account balances
or, if the Administrative Agent and the applicable L/C Issuers or Swingline
Lender, as applicable, shall agree in their sole discretion, other credit
support, in each case pursuant to documentation in form and substance
satisfactory to the Administrative Agent and such L/C Issuer or Swingline Lender
(as applicable).  “Cash Collateral” shall have a meaning correlative to the
foregoing and shall include the proceeds of such cash collateral and other
credit support.

“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Domestic Borrower or any of its Subsidiaries free and clear
of all Liens (other than Permitted Liens):

(a)readily marketable obligations issued or directly and fully guaranteed or
insured by the United States of America or any agency or instrumentality thereof
having maturities of not more than 360 days from the date of acquisition
thereof; provided that the full faith and credit of the United States of America
is pledged in support thereof;

-8-

--------------------------------------------------------------------------------

(b)time deposits with, or insured certificates of deposit or bankers’
acceptances of, any commercial bank that (i) (A) is a Lender or (B) is organized
under the laws of the United States of America, any state thereof or the
District of Columbia or is the principal banking subsidiary of a bank holding
company organized under the laws of the United States of America, any state
thereof or the District of Columbia, and is a member of the Federal Reserve
System, (ii) issues (or the parent of which issues) commercial paper rated as
described in clause (c) of this definition and (iii) has combined capital and
surplus of at least $1,000,000,000, in each case with maturities of not more
than 90 days from the date of acquisition thereof;

(c)commercial paper issued by any Person organized under the laws of any state
of the United States of America and rated at least “Prime‑1” (or the then
equivalent grade) by Moody’s or at least “A‑1” (or the then equivalent grade) by
S&P, in each case with maturities of not more than 180 days from the date of
acquisition thereof;

(d)Investments, classified in accordance with GAAP as current assets of the
Domestic Borrower or any of its Subsidiaries, in money market investment
programs registered under the Investment Company Act of 1940, which are
administered by reputable financial institutions having capital of at least
$1,000,000,000 and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition; and

(e)Investments made or held in any country outside of the United States of
America by any Foreign Subsidiary pursuant to that certain Investment Policy of
Diodes Incorporated and Subsidiaries previously provided to the Lenders and as
in effect on the date hereof.

“Cash Management Agreement” means any agreement that is not prohibited by the
terms hereof to provide treasury or cash management services, including deposit
accounts, foreign exchange services, overnight draft, daylight and other
overdraft services, credit cards, debit cards, p-cards (including purchasing
cards and commercial cards), funds transfer, intraday credit, automated
clearinghouse services, zero balance accounts/arrangements, returned check
concentration, controlled disbursement, lockbox, account reconciliation and
reporting and trade finance services and other cash management services.

“Cash Management Bank” means any Person in its capacity as a party to a Cash
Management Agreement that, (a) at the time it enters into a Cash Management
Agreement with a Loan Party or any Subsidiary, is a Lender or an Affiliate of a
Lender, or (b) at the time it (or its Affiliate) becomes a Lender, is a party to
a Cash Management Agreement with a Loan Party or any Subsidiary, in each case in
its capacity as a party to such Cash Management Agreement (even if such Person
ceases to be a Lender or such Person’s Affiliate ceased to be a Lender);
provided, however, that for any of the foregoing to be included as a “Secured
Cash Management Agreement” on any date of determination by the Administrative
Agent, the applicable Cash Management Bank (other than the Administrative Agent
or an Affiliate of the Administrative Agent) must have delivered a Secured Party
Designation Notice to the Administrative Agent prior to such date of
determination.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

-9-

--------------------------------------------------------------------------------

“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.

“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code in which the Domestic Borrower or any Loan Party is a United States
shareholder within the meaning of Section 951(b) of the Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd‑Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith or in the implementation thereof and (y) all requests, rules,
guidelines or directives promulgated by the Bank for International Settlements,
the Basel Committee on Banking Supervision (or any successor or similar
authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to be a “Change in Law”,
regardless of the date enacted, adopted, issued or implemented.

“Change of Control” means an event or series of events by which:

(a)any “person” or “group” (as such terms are used in Sections 13(d) and 14(d)
of the Securities Exchange Act of 1934, but excluding any employee benefit plan
of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d‑3 and 13d‑5 under the
Securities Exchange Act of 1934, except that a person or group shall be deemed
to have “beneficial ownership” of all securities that such person or group has
the right to acquire, whether such right is exercisable immediately or only
after the passage of time (such right, an “option right”)), directly or
indirectly, of 35% or more of the Equity Interests of the Domestic Borrower
entitled to vote for members of the board of directors or equivalent governing
body of the Domestic Borrower on a fully‑diluted basis (and taking into account
all such securities that such “person” or “group” has the right to acquire
pursuant to any option right); or

(b)the Domestic Borrower shall fail to own 100% of the Equity Interests of the
Foreign Borrower.

“Chengdu Letter of Credit” means the standby documentary credit issued on April
7, 2020 under the Chengdu Letter of Credit Facility in a face amount of
$50,000,000 for the account of Diodes Chengdu for the benefit of The Hongkong
and Shanghai Banking Corporation Limited, as the same may be amended to increase
the face amount thereof, not to exceed the face amount of $70,000,000.

“Chengdu Letter of Credit Facility” means the uncommitted banking facility dated
as of February 4, 2020 entered into by Diodes Chengdu with HSBC Bank (China)
Company Limited, Shanghai Branch, pursuant to which HSBC Bank (China) Company
Limited, Shanghai Branch issued the Chengdu Letter of Credit.

-10-

--------------------------------------------------------------------------------

“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.

“Closing Date Term Loans” has the meaning specified in Section 2.01(a)(i).

“Code” means the Internal Revenue Code of 1986.

“Collateral” means, collectively, all of the “Collateral” as defined in and
referred to in the Collateral Agreement, all of the collateral referred to in
the Foreign Security Agreements and all of the other property that is or is
intended under the terms of the Collateral Documents to be subject to Liens in
favor of the Administrative Agent for the benefit of the Secured Parties.

“Collateral Agreement” means the Amended and Restated Collateral Agreement dated
as of the Closing Date, executed by the Domestic Borrower and certain other Loan
Parties in favor of the Administrative Agent, for the ratable benefit of the
Secured Parties, together with each other collateral agreement, collateral
agreement supplement, collateral agreement joinder and notice of grant of
security interest delivered pursuant to Section 6.12 or pursuant to Section 6.12
of the Existing Credit Agreement, in each case, as amended, restated,
supplemented or otherwise modified from time to time.

“Collateral Documents” means, collectively, the Collateral Agreement, the
Foreign Security Agreements and each of the collateral assignments, supplements,
security agreements, pledge agreements or other similar agreements delivered to
the Administrative Agent pursuant to Section 6.12 or pursuant to Section 6.12 of
the Existing Credit Agreement, and each of the other agreements, instruments,
supplements, addendums or documents that creates or purports to create a Lien in
favor of the Administrative Agent for the benefit of the Secured Parties.

“Commitment” means an Initial Term Commitment, an Acquisition Draw Term
Commitment, an Incremental Term Commitment or a Revolving Credit Commitment, as
the context may require.

“Committed Loan Notice” means a notice of (a) a Borrowing, (b) a conversion of
Loans from one Type to the other, or (c) a continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which shall be substantially in the form of
Exhibit A or such other form as may be approved by the Administrative Agent
(including any form on an electronic platform or electronic transmission system
as shall be approved by the Administrative Agent), appropriately completed and
signed by a Responsible Officer of the Domestic Borrower.

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

“Consolidated EBITDA” means, at any date of determination, an amount equal to
Consolidated Net Income of the Domestic Borrower and its Subsidiaries on a
consolidated basis for the most recently

-11-

--------------------------------------------------------------------------------

completed Measurement Period plus (a) the following to the extent deducted in
calculating such Consolidated Net Income: (i) Consolidated Interest Charges,
(ii) the provision for Federal, state, local and foreign income taxes payable,
(iii) depreciation and amortization expense, (iv) fees, expenses, costs or
charges related to the Lite-On Acquisition up to an aggregate amount not to
exceed $4,000,000, (v) non‑cash stock compensation expense, non‑cash impairments
of assets and intangibles and other non‑cash charges (excluding write downs of
accounts receivable, write‑downs of inventory, and any other non‑cash expense to
the extent it represents an accrual of or a reserve for cash expense in any
future period), (vi) with respect to any acquisitions permitted under
Sections 7.03(g) and (i), non‑cash adjustments in accordance with GAAP purchase
accounting rules under FASB Statement No. 141 and EITF Issue No. 01‑3, in the
event that such an adjustment is required, in each case, as determined in
accordance with GAAP and (vii) other non‑recurring expenses reducing such
Consolidated Net Income which do not represent a cash item in such period or any
future period (in each case of or by the Domestic Borrower and its Subsidiaries
for such Measurement Period) and minus (b) the following to the extent included
in calculating such Consolidated Net Income: (i) Federal, state, local and
foreign income tax credits and (ii) all non‑cash items increasing Consolidated
Net Income (in each case of or by the Domestic Borrower and its Subsidiaries for
such Measurement Period).  For the purposes of calculating Consolidated EBITDA
for any Measurement Period, pursuant to any determination of the Consolidated
Leverage Ratio or the Consolidated Fixed Charge Coverage Ratio, (x) the
Consolidated EBITDA attributable to any Equity Interests of, or any assets
comprising a division or business unit or a substantial part of all of the
business of, a Subsidiary of the Domestic Borrower Disposed of during such
Measurement Period shall be excluded from the calculation of Consolidated EBITDA
as if such Disposition and the repayment of any Indebtedness in connection
therewith occurred on the first day of such Measurement Period, and (y) the
Consolidated EBITDA attributable to any Person, division or business unit
acquired by the Domestic Borrower or any Subsidiary pursuant to an acquisition
permitted hereunder during such Measurement Period shall be included in the
calculation of Consolidated EBITDA as if such permitted acquisition occurred on
the first day of such Measurement Period, giving effect only to such pro forma
adjustments as are permitted by SEC Regulation S‑X.

“Consolidated Fixed Charge Coverage Ratio” means, at any date of determination,
the ratio of (a) (i) Consolidated EBITDA, less (ii) the aggregate amount of all
Capital Expenditures to (b) the sum of (i) Consolidated Interest Charges paid in
cash, (ii) the aggregate principal amount of all regularly scheduled principal
payments or redemptions or similar acquisitions for value of outstanding debt
for borrowed money, but excluding any such payments to the extent refinanced
through the incurrence of additional Indebtedness otherwise expressly permitted
under Section 7.02, (iii) the aggregate amount of all Restricted Payments paid
in cash (other than dividends and other distributions paid by a Subsidiary that
is not a Loan Party to its parent if its parent is a Subsidiary or paid by a
Loan Party to its parent if its parent is a Loan Party) and (iv) the aggregate
amount of Federal, state, local and foreign income taxes paid in cash, in each
case, of or by the Domestic Borrower and its Subsidiaries for the most recently
completed Measurement Period.

“Consolidated Funded Indebtedness” means, as of any date of determination, for
the Domestic Borrower and its Subsidiaries on a consolidated basis, the sum of
(a) the outstanding principal amount of all obligations, whether current or
long‑term, for borrowed money (including Obligations hereunder) and all
obligations evidenced by bonds, debentures, notes, loan agreements or other
similar instruments, (b) all purchase money Indebtedness, (c) all direct
obligations arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments,

-12-

--------------------------------------------------------------------------------

(d) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business,
including Indebtedness incurred under Section 7.02(h)), (e) all Attributable
Indebtedness in respect of Capitalized Leases and Synthetic Lease Obligations,
(f) all obligations under any so-called “asset securitization” transaction
(including, without limitation, any Securitization Transaction) or any factoring
or accounts receivables financing facilities, (g) without duplication, all
Guarantees with respect to outstanding Indebtedness of the types specified in
clauses (a) through (f) above of Persons other than the Domestic Borrower or any
Subsidiary, and (h) all Indebtedness of the types referred to in clauses (a)
through (g) above of any partnership or joint venture (other than a joint
venture that is itself a corporation or limited liability company) in which the
Domestic Borrower or a Subsidiary is a general partner or joint venturer, unless
such Indebtedness is expressly made non‑recourse to the Domestic Borrower or
such Subsidiary.

“Consolidated Interest Charges” means, for any Measurement Period, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest),
including, without limitation, any Securitization Transaction, or in connection
with the deferred purchase price of assets, in each case to the extent treated
as interest in accordance with GAAP and (b) the portion of rent expense under
Capitalized Leases that is treated as interest in accordance with GAAP, in each
case, of or by the Domestic Borrower and its Subsidiaries on a consolidated
basis for the most recently completed Measurement Period.

“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
EBITDA for the most recently completed Measurement Period.

“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of the Domestic Borrower and its Subsidiaries on a consolidated basis
for the most recently completed Measurement Period; provided that Consolidated
Net Income shall exclude (a) extraordinary gains and extraordinary losses for
such Measurement Period, (b) the net income of any Subsidiary during such
Measurement Period to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of such income is not permitted by
operation of the terms of its Organization Documents or any agreement,
instrument or Law applicable to such Subsidiary during such Measurement Period,
except that the Domestic Borrower’s equity in any net loss of any such
Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, and (c) any income (or loss) for such Measurement
Period of any Person if such Person is not a Subsidiary, except that the
Domestic Borrower’s equity in the net income of any such Person for such
Measurement Period shall be included in Consolidated Net Income up to the
aggregate amount of cash actually distributed by such Person during such
Measurement Period to the Domestic Borrower or a Subsidiary as a dividend or
other distribution (and in the case of a dividend or other distribution to a
Subsidiary, such Subsidiary is not precluded from further distributing such
amount to the Domestic Borrower as described in clause (b) of this proviso).

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

-13-

--------------------------------------------------------------------------------

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.

“Controlled Account” means each deposit account and securities account that is
subject to an account control agreement in form and substance satisfactory to
the Administrative Agent and the L/C Issuers.

“Covered Entity” means any of the following:  (i) a “covered entity” as that
term is defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or (iii) a “covered FSI” as that term is defined in,
and interpreted in accordance with, 12 C.F.R. § 382.2(b).

“Credit Extension” means each of the following: (a) a Borrowing and (b) an
L/C Credit Extension.

“CRR” means the Regulation (EU) No. 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No. 648/2012.

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
administration or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate plus (iii) 2% per annum; provided that with respect to a
Eurocurrency Rate Loan, the Default Rate shall be an interest rate equal to the
interest rate (including any Applicable Rate) otherwise applicable to such Loan
plus 2% per annum, and (b) when used with respect to Letter of Credit Fees, a
rate equal to the Applicable Rate plus 2% per annum.

“Defaulting Lender” means, subject to Section 2.16(b), any Lender that (a) has
failed to (i) fund all or any portion of its Loans within two Business Days of
the date such Loans were required to be funded hereunder unless such Lender
notifies the Administrative Agent and the Domestic Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, or (ii) pay to the Administrative Agent, any L/C Issuer, the
Swingline Lender or any other Lender any other amount required to be paid by it
hereunder (including in respect of its participation in Letters of Credit or
Swingline Loans) within two Business Days of the date when due, (b) has notified
the Domestic Borrower, the Administrative Agent, any L/C Issuer or the Swingline
Lender in writing that it does not intend to comply with its funding obligations
hereunder, or has made a public statement to that effect (unless such writing or
public

-14-

--------------------------------------------------------------------------------

statement relates to such Lender’s obligation to fund a Loan hereunder and
states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after written request by the Administrative Agent or the Domestic Borrower, to
confirm in writing to the Administrative Agent and the Domestic Borrower that it
will comply with its prospective funding obligations hereunder (provided that
such Lender shall cease to be a Defaulting Lender pursuant to this clause (c)
upon receipt of such written confirmation by the Administrative Agent and the
Domestic Borrower), or (d) has, or has a direct or indirect parent company that
has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) had appointed for it a receiver, custodian, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged
with reorganization or liquidation of its business or assets, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such a capacity, or (iii) become the subject of a Bail‑in
Action; provided that a Lender shall not be a Defaulting Lender solely by virtue
of the ownership or acquisition of any Equity Interest in that Lender or any
direct or indirect parent company thereof by a Governmental Authority so long as
such ownership interest does not result in or provide such Lender with immunity
from the jurisdiction of courts within the United States or from the enforcement
of judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above, and of the effective date of such status, shall be conclusive
and binding absent manifest error, and such Lender shall be deemed to be a
Defaulting Lender (subject to Section 2.16(b)) as of the date established
therefor by the Administrative Agent in a written notice of such determination,
which shall be delivered by the Administrative Agent to the Domestic Borrower,
each L/C Issuer, the Swingline Lender and each other Lender promptly following
such determination.

“Designated Jurisdiction” means any country, region or territory to the extent
that such country, region or territory itself is the subject of any Sanction.

“Designated Lender” has the meaning specified in Section 2.19.

“Determining Party” has the meaning specified in Section 3.02(b).

“Diodes Chengdu” means Diodes Technology (Chengdu) Company Limited, a company
organized under the laws of China and a 98.02%-owned indirect Subsidiary of the
Domestic Borrower.

“Diodes Hong Kong” means Diodes Hong Kong Limited, a company incorporated in
Hong Kong with limited liability, with its registered office at Unit 1405- 1406,
Dominion Centre, 43-59 Queen’s Road East, Wanchai, Hong Kong.

“Diodes Hong Kong HSBC Indebtedness” means the credit facility entered into by
Diodes Hong Kong with The Hongkong and Shanghai Banking Corporation Limited
dated as of February 3, 2020 in an aggregate principal amount not to exceed
$70,000,000; provided that such Indebtedness shall be secured solely by the
Chengdu Letter of Credit.

-15-

--------------------------------------------------------------------------------

“Diodes Taiwan SARL” means Diodes Taiwan SARL, an entity organized under the
laws of Luxembourg.

“Diodes Technologies Taiwan” means Diodes Technologies Taiwan Co., Ltd., a
company limited by shares organized under the laws of Taiwan and wholly‑owned
indirect Subsidiary of the Domestic Borrower.

“Diodes Zetex Pension Scheme” means the Diodes Zetex Pension Scheme established
under an interim deed dated March 15, 1984 and governed by a third definitive
deed and rules dated January 7, 2009, as amended.

“Diodes Zetex Pension Scheme Guarantee” means that certain pension protection
fund compliant guarantee by Diodes Zetex Semiconductors Limited, a company
incorporated and registered in England and Wales, for the benefit of HR Trustees
Limited and others as trustees of the Diodes Zetex Pension Scheme.

“Diodes Zetex Pension Scheme Legal Charge” means that legal charge dated
March 26, 2012 by and between Diodes Zetex Semiconductors Limited, a company
incorporated and registered in England and Wales, HR Trustees Limited and others
as trustees of the Diodes Zetex Pension Scheme, pursuant to which Diodes Zetex
Semiconductors Limited grants a lien on certain real property located in the
United Kingdom to secure obligations under the Diodes Zetex Pension Scheme.

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Loan Party or Subsidiary (or the granting of any option or other right to do
any of the foregoing), including any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith and including any disposition of property
to a Divided LLC pursuant to a Division, but excluding any Involuntary
Disposition.

“Divided LLC” means any limited liability company which has been formed upon
consummation of a Division.

“Division” means the statutory division of any limited liability company into
two or more limited liability companies pursuant to Section 18-217 of the
Delaware Limited Liability Company Act or any comparable provision under the
Applicable Law of a different jurisdiction.

“Dollar” and “$” mean lawful money of the United States.

“Dollar Equivalent” means, for any amount, at the time of determination thereof,
(a) if such amount is expressed in Dollars, such amount, (b) if such amount is
expressed in an Alternative Currency, the equivalent of such amount in Dollars
determined by using the rate of exchange for the purchase of Dollars with the
Alternative Currency last provided (either by publication or otherwise provided
to the Administrative Agent or the Alternative Currency L/C Issuer, as
applicable) by the applicable Bloomberg source (or such other publicly available
source for displaying exchange rates) on date that is two (2) Business Days
immediately preceding the date of determination (or if such service ceases to be
available or ceases to provide such rate of exchange, the equivalent of such
amount in Dollars as determined by the

-16-

--------------------------------------------------------------------------------

Administrative Agent or the Alternative Currency L/C Issuer, as applicable using
any method of determination it deems appropriate in its sole discretion) and (c)
if such amount is denominated in any other currency, the equivalent of such
amount in Dollars as determined by the Administrative Agent or the Alternative
Currency L/C Issuer, as applicable, using any method of determination it deems
appropriate in its sole discretion. Any determination by the Administrative
Agent or the Alternative Currency L/C Issuer pursuant to clauses (b) or (c)
above shall be conclusive absent manifest error.

“Domestic Borrower” has the meaning specified in the introductory paragraph
hereto.

“Domestic Loan Party” means the Domestic Borrower or any of the Global
Guarantors.

“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.

“Dutch Financial Supervision Act” means the Financial Supervision Act (Wet op
Het Financieel Toezicht), as amended from time to time.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii) and (v) (subject to such consents, if any,
as may be required under Section 11.06(b)(iii)); provided that notwithstanding
the foregoing, “Eligible Assignee” shall not include (x) the Borrowers or any of
the Borrowers’ Affiliates or Subsidiaries or (y) any Person that cannot (either
directly or through a Designated Lender) lend to the Foreign Borrower in
Alternative Currencies or U.S. Dollars; provided further that, in each case, the
respective assignee must qualify as a Non‑Public Lender.

“Eligible Currency” means any lawful currency other than Dollars that is readily
available, freely transferable and convertible into Dollars in the international
interbank market available to the Lenders in such market and as to which a
Dollar Equivalent may be readily calculated. If, after the designation by the
Lenders of any currency as an Alternative Currency, any change in currency
controls or exchange regulations or any change in the national or international
financial, political or economic conditions are imposed in the country in which
such currency is issued, result in, in the reasonable opinion of the Required
Lenders (in the case of any Loans to be denominated in an Alternative Currency)
or the Alternative Currency L/C Issuer (in the case of any Letter of Credit to
be denominated in an Alternative

-17-

--------------------------------------------------------------------------------

Currency), (a) such currency no longer being readily available, freely
transferable and convertible into Dollars, (b) a Dollar Equivalent is no longer
readily calculable with respect to such currency, (c) providing such currency is
impracticable for the Lenders or (d) no longer a currency in which the Required
Lenders are willing to make such Credit Extensions (each of clauses (a), (b),
(c), and (d) a “Disqualifying Event”), then the Administrative Agent shall
promptly notify the Lenders and the Borrowers, and such country’s currency shall
no longer be an Alternative Currency until such time as the Disqualifying
Event(s) no longer exist. Within five (5) Business Days after receipt of such
notice from the Administrative Agent, the Borrowers shall repay all Loans in
such currency to which the Disqualifying Event applies or convert such Loans
into the Dollar Equivalent of Loans in Dollars, subject to the other terms
contained herein.

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrowers, any other Loan Party or any of
their respective Subsidiaries directly or indirectly resulting from or based
upon (a) violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials,
(c) exposure to any Hazardous Materials, (d) the release or threatened release
of any Hazardous Materials into the environment or (e) any contract, agreement
or other consensual arrangement pursuant to which liability is assumed or
imposed with respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Domestic Borrower within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).

-18-

--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Domestic Borrower or any ERISA Affiliate from a
Pension Plan subject to Section 4063 of ERISA during a plan year in which such
entity was a “substantial employer” as defined in Section 4001(a)(2) of ERISA or
a cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Domestic
Borrower or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization or insolvency; (d) the filing of a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA; (e) the institution by the
PBGC of proceedings to terminate a Pension Plan; (f) any event or condition
which constitutes grounds under Section 4042 of ERISA for the termination of, or
the appointment of a trustee to administer, any Pension Plan or Multiemployer
Plan; (g) the determination that any Pension Plan or Multiemployer Plan is
considered an at‑risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; (h) the imposition of any liability under Title IV of ERISA, other than
for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon the
Domestic Borrower or any ERISA Affiliate or (i) a failure by the Domestic
Borrower or any ERISA Affiliate to meet all applicable requirements under the
Pension Funding Rules in respect of a Pension Plan, whether or not waived, or
the failure by the Domestic Borrower or any ERISA Affiliate to make any required
contribution to a Multiemployer Plan.

“EU Bail‑In Legislation Schedule” means the EU Bail‑In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Euro” and “€” mean the single currency of the Participating Member States.

“Eurocurrency Rate” means:

(a)for any Interest Period:

(i)with respect to any Credit Extension denominated in a LIBOR Quoted Currency,
the rate per annum equal to the London Interbank Offered Rate as administered by
ICE Benchmark Administration Limited (or any other Person that takes over the
administration of such rate for Dollars for a period equal in length to such
Interest Period) (“LIBOR”), as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“LIBOR Rate”) at or about 11:00 a.m. (London time) on the Rate Determination
Date, for deposits in the relevant currency, with a term equivalent to such
Interest Period; and

(ii)denominated in Euros, the rate per annum equal to the Euro Interbank Offered
Rate (“EURIBOR”), or a comparable or successor rate which rate is approved by
the Administrative Agent, as published on the applicable Bloomberg screen page
(or such other commercially available source providing such quotations as may be
designated by the Administrative Agent from time to time) (in such case, the
“EURIBOR Rate”) at or about 11:00 a.m. (Brussels, Belgium time) on the Rate
Determination Date with a term equivalent to such Interest Period;

-19-

--------------------------------------------------------------------------------

(iii)with respect to any Credit Extension denominated in any other Non‑LIBOR
Quoted Currency, the rate per annum as designated with respect to such
Alternative Currency at the time such Alternative Currency is approved by the
Administrative Agent and the relevant Lenders pursuant to Section 1.06; and

(b)for any interest rate calculation with respect to a Base Rate Loan on any
date, the rate per annum equal to the LIBOR Rate, at or about 11:00 a.m. (London
time) determined two (2) Business Days prior to such date for Dollar deposits
being delivered in the London interbank market for deposits in Dollars with a
term of one (1) month commencing that day;

provided that (i) to the extent a comparable or successor rate is approved by
the Administrative Agent in connection with any rate set forth in this
definition, the approved rate shall be applied in a manner consistent with
market practice; provided, further, that to the extent such market practice is
not administratively feasible for the Administrative Agent, such approved rate
shall be applied in a manner as otherwise reasonably determined by the
Administrative Agent and (ii) if the Eurocurrency Rate shall be less than 0.75%,
such rate shall be deemed 0.75% for purposes of this Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on
clause (a) of the definition of “Eurocurrency Rate”.  Eurocurrency Rate Loans
may be denominated in Dollars or, in the case of a Revolving Credit Loan, in an
Alternative Currency.  All Revolving Credit Loans denominated in an Alternative
Currency must be Eurocurrency Rate Loans.

“Event of Default” has the meaning specified in Section 8.01.

“Excluded Securitization Subsidiary” means any special purpose directly or
indirectly wholly-owned Subsidiary of the Domestic Borrower created and operated
for the sole purpose of engaging only in one or more Qualified Securitization
Transactions; provided that (a) neither any Borrower nor any of its Subsidiaries
shall have any contract, agreement, arrangement or understanding (other than
pursuant to a Qualified Securitization Transaction (including with respect to
fees payable in the ordinary course of business in connection with the servicing
of accounts receivable and related assets)) with such Subsidiary on terms less
favorable to the Borrowers or such Subsidiary than those that might be obtained
at the time from Persons that are not Affiliates of the Borrowers and (b)
neither any Borrower nor any other Subsidiary of a Borrower shall have any
obligation to maintain or preserve such entity’s financial condition or cause
such entity to achieve certain levels of operating results; provided further
that such Excluded Securitization Subsidiary may engage in necessary corporate
governance, accounting and other similar incidental transactions required in
connection with maintaining its existence.

“Excluded Subsidiary” means (a) any Domestic Subsidiary that is a Subsidiary of
a Foreign Subsidiary, (b) any CFC or (c) any other Domestic Subsidiary with
respect to which, (x) the Administrative Agent and the Domestic Borrower
reasonably agree that the cost or other consequences of providing a Guarantee of
or granting Liens to secure the Obligations are excessive in relation to the
value to be afforded thereby or (y) providing such a Guarantee or granting such
Liens could reasonably be expected to result in material adverse tax
consequences as determined in good faith by the Domestic Borrower in
consultation with the Administrative Agent.

-20-

--------------------------------------------------------------------------------

“Excluded Swap Obligation” means, with respect to any Loan Party, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Loan Party of, or the grant by such Loan Party of a Lien to secure, such Swap
Obligation (or any Guarantee thereof) is or becomes illegal under the Commodity
Exchange Act or any rule, regulation or order of the Commodity Futures Trading
Commission (or the application or official interpretation thereof) by virtue of
such Loan Party’s failure for any reason to constitute an “eligible contract
participant” as defined in the Commodity Exchange Act (determined after giving
effect to Section 10.10 and any other “keepwell, support or other agreement” for
the benefit of such Loan Party and any and all guarantees of such Loan Party’s
Swap Obligations by other Loan Parties) at the time the Guaranty of such Loan
Party, or grant by such Loan Party of a Lien, becomes effective with respect to
such Swap Obligation.  If a Swap Obligation arises under a Master Agreement
governing more than one Swap Contract, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Swap Contracts for which
such Guaranty or Lien is or becomes excluded in accordance with the first
sentence of this definition.

“Excluded Taxes” means any of the following Taxes imposed on or with respect to
any Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its Lending Office located in, the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Domestic Borrower under Section 11.13) or (ii) such Lender changes its Lending
Office, except in each case to the extent that, pursuant to Section 3.01(a) or
(c), amounts with respect to such Taxes were payable either to such Lender’s
assignor immediately before such Lender became a party hereto or to such Lender
immediately before it changed its Lending Office, (c) Taxes attributable to such
Recipient’s failure to comply with Section 3.01(f), and (d) any U.S. federal
withholding Taxes imposed pursuant to FATCA. Notwithstanding anything to the
contrary contained in this definition, “Excluded Taxes” shall not include any
withholding tax imposed at any time on payments made by or on account of a
Foreign Loan Party hereunder or under any other Loan Document; provided that
such Recipient shall have complied (to the extent applicable) with Section
3.01(e)(i).

“Existing Credit Agreement” has the meaning specified in the preliminary
statements hereto.

“Extraordinary Receipt” means any cash received by or paid to or for the account
of any Person not in the ordinary course of business, including tax refunds,
pension plan reversions, condemnation awards (and payments in lieu thereof),
indemnity payments and any purchase price adjustments, but excluding proceeds of
insurance, and excluding proceeds of Dispositions and Involuntary Dispositions.

“Facility” means the Term Facility, an Incremental Term Facility or the
Revolving Credit Facility, as the context may require.

“Facility Office” means the office designated by the applicable Lender through
which such Lender will perform its obligations under this Agreement.

-21-

--------------------------------------------------------------------------------

“Facility Termination Date” means the date as of which all of the following
shall have occurred: (a) the Aggregate Commitments have terminated, (b) all
Obligations have been paid in full (other than contingent indemnification
obligations), and (c) all Letters of Credit have terminated or expired (other
than Letters of Credit as to which other arrangements with respect thereto
satisfactory to the Administrative Agent and the applicable L/C Issuers shall
have been made).

“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

“Federal Funds Rate” means, for any day, the rate per annum calculated by the
Federal Reserve Bank of New York based on such day’s federal funds transactions
by depository institutions (as determined in such manner as the Federal Reserve
Bank of New York shall set forth on its public website from time to time) and
published on the next succeeding Business Day by the Federal Reserve Bank of New
York as the federal funds effective rate; provided that if the Federal Funds
Rate as so determined would be less than zero, such rate shall be deemed to be
zero for the purposes of this Agreement.

“Fee Letters” means, collectively, the letter agreement dated May 12, 2020 among
the Domestic Borrower, the Administrative Agent, PNC Bank, National Association,
BBVA USA and the Arrangers, the letter agreement dated May 12, 2020 among the
Domestic Borrower, the Administrative Agent and BofA Securities, Inc., the
letter agreement dated May 12, 2020 among the Domestic Borrower, PNC Bank,
National Association and PNC Capital Markets, LLC and the letter agreement dated
May 12, 2020 among the Domestic Borrower, BBVA USA and BBVA Securities Inc.

“First Tier Foreign Subsidiary” mean a Foreign Subsidiary all or any portion of
whose Equity Interests are owned directly by the Domestic Borrower or a Global
Guarantor.

“Foreign Borrower” has the meaning specified in the introductory paragraph
hereto.

“Foreign Guarantors” means (a) Diodes Zetex Limited, a company incorporated and
registered under the laws of England and Wales, (b) Diodes Holdings UK Limited,
a company incorporated and registered under the laws of England and Wales, (c)
following the Lite-On Acquisition Date, Diodes Technologies Taiwan, (d) each
other Foreign Subsidiary that becomes a guarantor and (e) solely with respect to
Foreign Obligations consisting of Secured Cash Management Agreements or Secured
Hedge Agreements with any other Foreign Loan Party, the Foreign Borrower.

“Foreign Lender” means (a) with respect to the Domestic Borrower, a Lender that
is not a U.S. Person, and (b) with respect to the Foreign Borrower, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which such Borrower is resident for tax purposes.  For purposes of this
definition, the United States, each State thereof and the District of Columbia
shall be deemed to constitute a single jurisdiction.

-22-

--------------------------------------------------------------------------------

“Foreign Loan Parties” means the Foreign Borrower and the Foreign Guarantors.

“Foreign Obligations” means all advances to, and debts, liabilities,
obligations, covenants and duties of, any Foreign Loan Party arising under any
Loan Document or otherwise with respect to (a) any Loan made to the Foreign
Borrower, (b) any Letter of Credit issued for the account of the Foreign
Borrower, (c) any Secured Cash Management Agreement with any Foreign Loan Party
or (d) any Secured Hedge Agreement with any Foreign Loan Party, in each case
whether direct or indirect (including those acquired by assumption), absolute or
contingent, due or to become due, now existing or hereafter arising and
including interest and fees that accrue after the commencement by or against any
Foreign Loan Party or any Affiliate thereof of any proceeding under any Debtor
Relief Laws naming such Person as the debtor in such proceeding, regardless of
whether such interest and fees are allowed claims in such proceeding; provided
that Foreign Obligations of a Foreign Loan Party shall exclude any Excluded Swap
Obligations with respect to such Foreign Loan Party.

“Foreign Pension Plan” means any plan, fund (including, without limitation, any
super‑annuation fund) or other similar program, arrangement or agreement
established or maintained outside of the United States by any Loan Party or any
of its Subsidiaries primarily for the benefit of employees of such Loan Party or
such Subsidiaries residing outside the United States, which plan, fund, or
similar program provides or results in, retirement income, a deferral of income
in contemplation of retirement or payments to be made upon termination of
employment, and which is not subject to ERISA or the Code.

“Foreign Plan Event” means the occurrence of any of the following which,
individually or in the aggregate, has resulted or could reasonably be expected
to result in liability of any Loan Party or an Affiliate thereof in an aggregate
amount in excess of the Threshold Amount: (i) the partial or complete withdrawal
of any Loan Party or an Affiliate thereof from a Foreign Pension Plan if
withdrawal liability is asserted by such plan, or (ii) the termination of a
defined benefit Foreign Pension Plan, the institution of proceedings to
terminate a defined benefit Foreign Pension Plan, or the imposition of liability
on any Loan Party or an Affiliate thereof due to a violation of foreign law with
respect to a defined benefit Foreign Pension Plan.

“Foreign Security Agreements” means the collective reference to the security
agreements, debentures, pledge agreements, charges, deeds, guaranty agreements,
and other similar documents and agreements pursuant to which any Loan Party
purports to pledge or grant a security interest in any property or assets
located outside the United States securing all or any portion of the Obligations
or provide credit support for the Obligations, in each case, that are governed
by the laws of any jurisdiction outside of the United States, each as may be
amended, restated, supplemented or otherwise modified from time to time.

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender that is a
Revolving Credit Lender, (a) with respect to any L/C Issuer, such Defaulting
Lender’s Applicable Percentage of the outstanding L/C Obligations other than
L/C Obligations as to which such Defaulting Lender’s

-23-

--------------------------------------------------------------------------------

participation obligation has been reallocated to other Revolving Credit Lenders
or Cash Collateralized in accordance with the terms hereof, and (b) with respect
to the Swingline Lender, such Defaulting Lender’s Applicable Percentage of
Swingline Loans other than Swingline Loans as to which such Defaulting Lender’s
participation obligation has been reallocated to other Revolving Credit Lenders
or Cash Collateralized in accordance with the terms hereof.

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.

“GAAP” means generally accepted accounting principles in the United States set
forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
accounting profession) including, without limitation, the FASB Accounting
Standards Codification, that are applicable to the circumstances as of the date
of determination, consistently applied and subject to Section 1.03.

“Global Guarantors” means (a) each Domestic Subsidiary identified as a “Global
Guarantor” on the signature pages to this Agreement, (b) each Domestic
Subsidiary that becomes a guarantor of the Obligations, whether pursuant to
Section 6.12 or otherwise and (c) solely with respect to Obligations consisting
of Secured Cash Management Agreements or Secured Hedge Agreements with any other
Loan Party, the Domestic Borrower.

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra‑national bodies such as the European Union or the European Central Bank).

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien).  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion

-24-

--------------------------------------------------------------------------------

thereof, in respect of which such Guarantee is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.

“Guarantors” means, collectively, (a) Global Guarantors and the Foreign
Guarantors and (b) with respect to Additional Secured Obligations owing by any
Loan Party or any of its Subsidiaries and any Swap Obligation of a Specified
Loan Party (determined before giving effect to Sections 10.01 and 10.10) under
the Guaranty, each Borrower.

“Guaranty” means, collectively, the Guaranty made by the Guarantors under
Article X in favor of the Secured Parties and each guaranty and/or deed of
guarantee entered into by a Foreign Guarantor, together with each other guaranty
and guaranty supplement delivered pursuant to Section 6.12, in each case, as
amended, restated, supplemented or otherwise modified from time to time.

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos‑containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedge Bank” means any Person in its capacity as a party to a Swap Contract
that, (a) at the time it enters into a Swap Contract not prohibited under
Articles VI or VII, is a Lender or an Affiliate of a Lender, or (b) at the time
it (or its Affiliate) becomes a Lender, is a party to a Swap Contract not
prohibited under Articles VI or VII, in each case, in its capacity as a party to
such Swap Contract (even if such Person ceases to be a Lender or such Person’s
Affiliate ceased to be a Lender); provided that, in the case of a Secured Hedge
Agreement with a Person who is no longer a Lender (or Affiliate of a Lender),
such Person shall be considered a Hedge Bank only through the stated termination
date (without extension or renewal) of such Secured Hedge Agreement; provided
further that for any of the foregoing to be included as a “Secured Hedge
Agreement” on any date of determination by the Administrative Agent, the
applicable Hedge Bank (other than the Administrative Agent or an Affiliate of
the Administrative Agent) must have delivered a Secured Party Designation Notice
to the Administrative Agent prior to such date of determination.

“IFRS” means international accounting standards within the meaning of IAS
Regulation 1606/2002 to the extent applicable to the relevant financial
statements delivered under or referred to herein.

“Impacted Loans” has the meaning assigned to such term in Section 3.03(a).

“Incremental Term Assumption Agreement” means an Incremental Term Assumption
Agreement in form reasonably satisfactory to the Administrative Agent, among the
Borrowers, the Administrative Agent and one or more Incremental Term Lenders.

“Incremental Term Borrowing” means a borrowing consisting of simultaneous
Incremental Term Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Incremental Term
Lenders pursuant to Section 2.18.

-25-

--------------------------------------------------------------------------------

“Incremental Term Commitment” means the commitment of any Lender or Eligible
Assignee who is or subsequently becomes a Lender pursuant to an Incremental Term
Assumption Agreement to make Incremental Term Loans to a Borrower.

“Incremental Term Facility” means, at any time, (a) on or prior to an
Incremental Term Loan Date, the aggregate amount of any Incremental Term
Commitments at such time and (b) thereafter, the aggregate principal amount of
the Incremental Term Loans of all Incremental Term Lenders outstanding at such
time.

“Incremental Term Lender” means a Lender with an Incremental Term Commitment or
an outstanding Incremental Term Loan.

“Incremental Term Loan Date” means, with respect to any Incremental Term
Commitment requested by the Domestic Borrower pursuant to Section 2.18, the date
on which such Incremental Term Commitment is requested to become effective.

“Incremental Term Loans” means term loans made by one or more Lenders to the
Borrowers pursuant to Section 2.18.

“Incremental Term Note” means a promissory note made by a Borrower in favor of
an Incremental Term Lender evidencing Incremental Term Loans made by such
Incremental Term Lender, substantially in the form of Exhibit C‑3.

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

(a)all obligations of such Person for borrowed money and all obligations of such
Person evidenced by bonds, debentures, notes, loan agreements or other similar
instruments;

(b)the maximum amount of all direct or contingent obligations of such Person
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments;

(c)net obligations of such Person under any Swap Contract;

(d)all obligations of such Person to pay the deferred purchase price of property
or services (other than trade accounts payable in the ordinary course of
business and, in each case, not past due for more than 90 days after the date on
which such trade account payable was created);

(e)indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements), whether or not
such indebtedness shall have been assumed by such Person or is limited in
recourse; provided that if such Person has not assumed or otherwise become
liable for such indebtedness, the amount of such indebtedness deemed to be
Indebtedness

-26-

--------------------------------------------------------------------------------

of such Person shall not exceed the fair market value of the property subject to
such Lien at the time of determination;

(f)Capitalized Leases and Synthetic Lease Obligations of such Person;

(g)all obligations of such Person to purchase, redeem, retire, defease or
otherwise make any payment in respect of any Equity Interest in such Person or
any other Person or any warrant, right or option to acquire such Equity
Interest, valued, in the case of a redeemable preferred interest, at the greater
of its voluntary or involuntary liquidation preference plus accrued and unpaid
dividends;

(h)all obligations under any so-called “asset securitization” transaction
(including, without limitation, any Securitization Transaction) or any factoring
or accounts receivables financing facilities entered into by such Person; and

(i)all Guarantees of such Person in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company) in which such Person
is a general partner or a joint venturer, unless such Indebtedness is expressly
made non‑recourse to such Person.  The amount of any net obligation under any
Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date.  The amount of any Capitalized Lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

“Indemnitees” has the meaning specified in Section 11.04(b).

“Information” has the meaning specified in Section 11.07.

“Initial Term Borrowing” means a borrowing consisting of simultaneous Initial
Term Loans of the same Type and, in the case of Eurocurrency Rate Loans, having
the same Interest Period made by each of the Term Lenders pursuant to Section
2.01(a)(i).

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
Initial Term Loans to the Domestic Borrower pursuant to Section 2.01(a)(i) in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Term Lender’s name on Schedule 2.01 under the caption
“Initial Term Commitment” or opposite such caption in the Assignment and
Assumption pursuant to which such Term Lender becomes a party hereto, as
applicable, as such amount may be adjusted from time to time in accordance with
this Agreement. The Initial Term Commitment of all of the Term Lenders on the
Closing Date shall be $180,000,000.

-27-

--------------------------------------------------------------------------------

“Initial Term Facility” means, at any time, (a) on or prior to the Closing Date,
the aggregate amount of the Initial Term Commitments at such time and (b)
thereafter, the aggregate principal amount of the Initial Term Loans of all Term
Lenders outstanding at such time.

“Initial Term Loan” means an advance made by any Term Lender under the Initial
Term Facility.

“Initial Term Note” means a promissory note made by the Domestic Borrower in
favor of a Term Lender evidencing Initial Term Loans made by such Term Lender,
substantially in the form of Exhibit C‑1.

“Intercompany Debt” has the meaning specified in Section 7.02(i).

“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date of the Facility under which such Loan was made; provided that if any
Interest Period for a Eurocurrency Rate Loan exceeds three months, the
respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swingline Loan), the last Business Day of each March,
June, September and December and the Maturity Date of the Facility under which
such Loan was made (with Swingline Loans being deemed made under the Revolving
Credit Facility for purposes of this definition).

“Interest Period” means as to each Eurocurrency Rate Loan, the period commencing
on the date such Eurocurrency Rate Loan is disbursed or converted to or
continued as a Eurocurrency Rate Loan and ending on the date one, three or six
months thereafter (in each case, subject to availability for the interest rate
applicable to the relevant currency), as selected by the Domestic Borrower in
its Committed Loan Notice; provided that:

(a)any Interest Period that would otherwise end on a day that is not a Business
Day shall be extended to the next succeeding Business Day unless, in the case of
a Eurocurrency Rate Loan, such Business Day falls in another calendar month, in
which case such Interest Period shall end on the next preceding Business Day;

(b)any Interest Period pertaining to a Eurocurrency Rate Loan that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and

(c)no Interest Period shall extend beyond the Maturity Date of the Facility
under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or equity participation or interest in,
another Person (including any partnership or joint venture interest in such
other Person and any arrangement pursuant to which the investor guaranties
Indebtedness of such other Person), or (c) the purchase or other acquisition (in
one

-28-

--------------------------------------------------------------------------------

transaction or a series of transactions) of assets of another Person which
constitute all or substantially all of the assets of such Person or of a
division, line of business or other business unit of such Person. For purposes
of covenant compliance, the amount of any Investment shall be the amount
actually invested, without adjustment for subsequent increases or decreases in
the value of such Investment.

“Involuntary Disposition” means any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of any Loan Party
or any Subsidiary.

“IP Rights” has the meaning specified in Section 5.17.

“IRS” means the United States Internal Revenue Service.

“ISP” means the International Standby Practices, International Chamber of
Commerce Publication No. 590 (or such later version thereof as may be in effect
at the applicable time).

“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Domestic Borrower (or any Subsidiary) or in favor
of such L/C Issuer and relating to such Letter of Credit.

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its
Applicable Revolving Credit Percentage.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.

“L/C Commitment” means, with respect to each L/C Issuer, the commitment of such
L/C Issuer to issue Letters of Credit hereunder. The initial amount of each L/C
Issuer’s Letter of Credit Commitment is set forth on Schedule 2.03, or if an L/C
Issuer has entered into an Assignment and Assumption or has otherwise assumed a
Letter of Credit Commitment after the Closing Date, the amount set forth for
such L/C Issuer as its Letter of Credit Commitment in the Register maintained by
the Administrative Agent. The Letter of Credit Commitment of an L/C Issuer may
be modified from time to time by agreement between such L/C Issuer and the
Borrowers, and notified to the Administrative Agent.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.

“L/C Issuer” means with respect to a particular Letter of Credit, (a) Bank of
America, through itself or through one of its designated Affiliates or branch
offices, in its capacity as issuer of such Letter

-29-

--------------------------------------------------------------------------------

of Credit issued in Dollars or, acting as Alternative Currency L/C Issuer, any
Alternative Currency, or any successor issuer thereof, (b) such other Lender
selected by the Borrowers pursuant to Section 2.03(m) from time to time to issue
such Letter of Credit issued in Dollars (provided that no Lender shall be
required to become an L/C Issuer pursuant to this clause (b) without such
Lender’s consent), or any successor issuer thereof or (c) any Lender selected by
the Borrowers (with the prior consent of the Administrative Agent) to replace a
Lender who is a Defaulting Lender at the time of such Lender’s appointment as an
L/C Issuer (provided that no Lender shall be required to become an L/C Issuer
pursuant to this clause (c) without such Lender’s consent), or any successor
issuer thereof.

“L/C Obligations” means, as at any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings.  For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  For all purposes of this Agreement, if on any date of
determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“Lender” means each of the Persons identified as a “Lender” on the signature
pages hereto, each other Person that becomes a “Lender” in accordance with this
Agreement and, their successors and assigns and, unless the context requires
otherwise, includes the Swingline Lender and the Incremental Term Lenders.

“Lending Office” means, as to the Administrative Agent, any L/C Issuer or any
Lender, the office or offices of such Person described as such in such Person’s
Administrative Questionnaire, or such other office or offices as such Person may
from time to time notify the Domestic Borrower and the Administrative Agent;
which office may include any Affiliate of such Person or any domestic or foreign
branch of such Person or such Affiliate.

“Letter of Credit” means any letter of credit issued hereunder providing for the
payment of cash upon the honoring of a presentation thereunder.  A Letter of
Credit may be a standby letter of credit or a commercial letter of credit
payable upon presentation of appropriate supporting documents
(“sight”).  Letters of Credit may be issued in Dollars or in an Alternative
Currency.

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the applicable L/C Issuer.

“Letter of Credit Expiration Date” means the day that is seven days prior to the
Maturity Date then in effect for the Revolving Credit Facility (or, if such day
is not a Business Day, the next preceding Business Day).

“Letter of Credit Fee” has the meaning specified in Section 2.03(h).

“Letter of Credit Report” means a certificate substantially the form of Exhibit
I or any other form approved by the Administrative Agent.

-30-

--------------------------------------------------------------------------------

“Letter of Credit Sublimit” means an amount equal to the lesser of
(a) $10,000,000 and (b) the Revolving Credit Facility.  The Letter of Credit
Sublimit is part of, and not in addition to, the Revolving Credit Facility.

“LIBOR” has the meaning specified in the definition of Eurocurrency Rate.

“LIBOR Quoted Currency” means Dollars and Sterling, in each case as long as
there is a published LIBOR rate with respect thereto.

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

“Lite-On” means Lite-On Semiconductor Corporation, a corporation organized under
the laws of Taiwan.

“Lite-On Acquisition” means the acquisition by Diodes Technologies Taiwan of all
of the stock of Lite-On from the existing shareholders of Lite-On in accordance
with the Lite-On Acquisition Agreement for approximately $440,000,000 (or the
New Taiwan Dollar equivalent thereof) in cash, subject to currency exchange rate
changes between the date of this Agreement and the date on which the Lite-On
Acquisition is consummated and/or changes in the outstanding share capital of
Lite-On as permitted in the Lite-On Acquisition Agreement. Pursuant to the
Lite-On Acquisition, Lite-On will become a wholly-owned direct Subsidiary of
Diodes Technologies Taiwan and a wholly-owned indirect Subsidiary of the
Domestic Borrower.

“Lite-On Acquisition Agreement” means the Share Swap Agreement dated as of
August 8, 2019 among the Domestic Borrower, Diodes Technologies Taiwan and
Lite-On, as amended, supplemented or otherwise modified from time to time in
accordance with the terms hereof.

“Lite-On Acquisition Consent Conditions” means each of the following conditions:

(a)

The Administrative Agent's receipt of the following, each of which shall be
originals or electronic images in a portable document format (e.g. “.pdf” or
“.tif”) (followed promptly by originals) unless otherwise specified, each
properly executed by a Responsible Officer of the signing Loan Party, each dated
the Lite-On Acquisition Date (or, in the case of certificates of governmental
officials, a recent date before the Lite-On Acquisition Date) and each in form
and substance reasonably satisfactory to the Administrative Agent and each of
the Lenders:

(i)

the Administrative Agent shall have received an executed joinder agreement with
respect to Diodes Technologies Taiwan in form and substance reasonably
satisfactory to the Administrative Agent whereby Diodes Technologies Taiwan
shall join this Agreement as a Foreign Guarantor;

-31-

--------------------------------------------------------------------------------

(ii)

all executed pledge documentation necessary to effect the pledge by Diodes
Technologies Taiwan of 100% of the Equity Interests in Lite-On under Taiwan law,
accompanied by such assurances, certificates, documents, consents and/or legal
opinions as the Administrative Agent may reasonably request and a copy of the
shareholders roster of Lite-On duly certified by Lite-On recording Diodes
Technologies Taiwan as registered owner of 100% of the Equity Interests of
Lite-On and the pledge of all such shares to the Administrative Agent, except as
otherwise set forth on Schedule 6.16;

(iii)

such certificates of resolutions of the board of directors or consent letter of
the sole director of Diodes Technologies Taiwan as the Administrative Agent may
reasonably require approving the execution of the joinder agreement and any
other related documents and evidencing the identity, authority and capacity of
each Responsible Officer of Diodes Technologies Taiwan authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which Diodes Technologies Taiwan shall be a party;

(iv)

the latest articles of incorporation, corporate registration card and
operational procedures for the issuance of guarantees (if any) of Diodes
Technologies Taiwan, and such other  documents and certifications as the
Administrative Agent may reasonably require to evidence that Diodes Technologies
Taiwan is duly organized or formed, and that Diodes Technologies Taiwan is
validly existing, is authorized to provide guarantees (including the Guaranty
given under this Agreement) and is qualified to engage in business in each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;

(v)

a certificate signed by a Responsible Officer of the Domestic Borrower
certifying since the Closing Date, there shall have been no “Material Adverse
Effect” (as such term is defined in the Lite-On Acquisition Agreement);

(vi)

a certificate from the chief financial officer of the Domestic Borrower and from
a Responsible Officer of the Foreign Borrower, attesting to the Solvency of each
Borrower and each Guarantor before and after giving effect to the Lite-On
Acquisition;

(vii)

the Lenders shall be reasonably satisfied with the amount, types and terms and
conditions of all insurance maintained by Diodes Technologies Taiwan and its
Subsidiaries, and the Administrative Agent shall have received evidence of such
insurance, consistent with the insurance deliverables provided in connection
with the Closing Date;

(viii)

pro forma consolidated financial statements of the Domestic Borrower and its
Subsidiaries giving effect to the Transaction;

(ix)

pro forma forecasts prepared by management of the Domestic Borrower, in form and
substance reasonably satisfactory to the Administrative Agent and the Lenders,
of consolidated balance sheets and statements of income or operations and cash
flows of the Domestic Borrower and its Subsidiaries on a quarterly basis for the
first year following the

-32-

--------------------------------------------------------------------------------

Closing Date and on an annual basis for each year thereafter during the term of
this Agreement, in each case giving effect to the Transaction;

(x)

the annual (or other audited) financial statements of Lite-On and its
Subsidiaries for the fiscal years ended 2018 and 2019 and the interim financial
statements of Lite-On and its Subsidiaries for the most recent fiscal quarter
ended prior to the Lite-On Acquisition Date for which financial statements are
available; and

(xi)

favorable opinions of Sheppard, Mullin, Richter & Hampton, LLP, counsel to the
Loan Parties, Taiwanese counsel to the Loan Parties and such other local counsel
as may be requested by the Administrative Agent, in each case addressed to the
Administrative Agent and each Lender, as to matters concerning the Loan Parties
and the Loan Documents as the Lenders may reasonably request.

(b)

All of the existing Indebtedness, if any, for borrowed money of Lite-On and its
Subsidiaries (other than Indebtedness permitted to exist pursuant to Section
7.02) shall be repaid in full, and all Liens and other security interests upon
any of the property of Lite-On and its Subsidiaries shall be terminated on or
prior to the Lite-On Acquisition Date (other than Liens permitted to exist
pursuant to Section 7.01 as modified by Supplemental Schedule 5.08(b) delivered
to the Administrative Agent on or prior to the Lite-On Acquisition Date).

(c)

The Administrative Agent and the Arrangers shall have completed a due diligence
investigation of Lite-On and its Subsidiaries with results reasonably
satisfactory to the Administrative Agent and the Arrangers. No changes or
developments shall have occurred, and no new or additional information shall
have been received or discovered by the Administrative Agent or the Arrangers
regarding Lite-On and its Subsidiaries, the Domestic Borrower and its
Subsidiaries or the Lite-On Acquisition after the date such due diligence
investigation has been completed that (A) either individually or in the
aggregate could reasonably be expected to have a Material Adverse Effect or (B)
could reasonably lead the Administrative Agent and the Arrangers to believe that
the Domestic Borrower and its  Subsidiaries would not have good and marketable
title to all of the material assets of Lite-On and its Subsidiaries described in
the Lite-On Acquisition Related Documents.

(d)

The Lite-On Acquisition Agreement (including all schedules and exhibits thereto)
shall be in form and substance reasonably satisfactory to the Administrative
Agent and the Arrangers, and shall be in full force and effect. The
Administrative Agent shall have received certified copies of the Lite-On
Acquisition Agreement and each other material Lite-On Acquisition Related
Document, duly executed by the parties thereto, together with all agreements,
instruments and other documents delivered in connection therewith as the
Administrative Agent shall request. The Lite-On Acquisition shall have been
consummated or shall be simultaneously consummated in accordance with the
Lite-On Acquisition Related Documents (without giving effect to any amendment,
modification, consent or waiver that would be materially adverse to the Lenders,
without the prior written consent of the Administrative Agent and the Arrangers,
which consent shall not be unreasonably withheld, delayed or conditioned), and
in compliance in all material respects with all applicable Laws and regulatory
approvals. As a result of the Lite-On Acquisition, Lite-On shall be a
wholly-owned direct Subsidiary of Diodes Technologies Taiwan and a wholly-owned
indirect Subsidiary of the Domestic Borrower.

-33-

--------------------------------------------------------------------------------

“Lite-On Acquisition Date” means the date on which the Lite-On Acquisition is
consummated.

“Lite-On Acquisition Related Documents” means the Lite-On Acquisition Agreement
and all other material documents related thereto or executed in connection
therewith.

“Lite-On Indebtedness” means the Indebtedness of Lite-On outstanding prior to
the Lite-On Acquisition and set forth on Schedule 1.01 (as modified by
Supplemental Schedule 1.01 delivered to the Administrative Agent on or prior to
the Lite-On Acquisition Date), the aggregate principal amount of which shall not
exceed $150,000,000.

“Loan” means an extension of credit by a Lender to a Borrower under Article II
in the form of a Revolving Credit Loan, a Swingline Loan, a Term Loan or, if
applicable, any Incremental Term Loan.

“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Collateral Documents, (e) the Fee Letters, (f) each Issuer
Document (g) each Incremental Term Assumption Agreement and (h) all other
certificates, agreements, documents and instruments executed and delivered, in
each case, by or on behalf of any Loan Party pursuant to the foregoing (but
specifically excluding any Secured Hedge Agreement or any Secured Cash
Management Agreement); provided, however, that for purposes of Section 11.01,
“Loan Documents” shall mean this Agreement, the Guaranty and the Collateral
Documents.

“Loan Parties” means, collectively, the Borrowers and the Guarantors.

“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank eurodollar market.

“Mandatory Cost” means any amount incurred periodically by any Lender during the
term of the Facility which constitutes fees, costs or charges imposed on lenders
generally in the jurisdiction in which such Lender is domiciled, subject to
regulation, or has its Facility Office by any Governmental Authority.

“Master Agreement” has the meaning specified in the definition of “Swap
Contract.”

“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of any Borrower or the
Domestic Borrower and its Subsidiaries taken as a whole; (b) a material
impairment of the rights and remedies of the Administrative Agent or any Lender
under any Loan Document, or of the ability of any Loan Party to perform its
obligations under any Loan Document to which it is a party; or (c) a material
adverse effect upon the legality, validity, binding effect or enforceability
against any Loan Party of any Loan Document to which it is a party.

“Material Contract” means (i) all agreements, indentures or notes governing the
terms of any Material Indebtedness, (ii) the Lite-On Acquisition Agreement and
(iii) all other agreements, documents, leases, contracts, indentures and
instruments for which a default, breach or termination thereof could reasonably
be expected to result in a Material Adverse Effect.

-34-

--------------------------------------------------------------------------------

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), and obligations in respect of one or more Swap Contracts, of any one or
more of the Loan Parties and their Subsidiaries in an aggregate principal amount
exceeding $5,000,000. For purposes of determining Material Indebtedness, the
“obligations” of any Loan Party or any Subsidiary in respect of any Swap
Contract at any time shall be the maximum aggregate amount (giving effect to any
netting agreements) that such Loan Party or such Subsidiary would be required to
pay if such Swap Contract were terminated at such time.

“Material Real Property” means each parcel (or group of contiguous related
parcels) of real property owned by the Domestic Borrower or any Subsidiary
located within the United States with a book value equal to or greater than
$5,000,000; all Material Real Property as of the Closing Date is identified on
Schedule 5.08(c).

“Maturity Date” means (a) with respect to the Term Facility and the Revolving
Credit Facility, May 29, 2023 and (b) with respect to any Incremental Term
Facility, the maturity date set forth in the applicable Incremental Term
Assumption Agreement for such Incremental Term Facility; provided, however,
that, in each case, if such date is not a Business Day, the Maturity Date shall
be the next preceding Business Day.

“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Domestic Borrower.

“Minimum Collateral Amount” means, at any time, (a) with respect to Cash
Collateral consisting of cash or deposit account balances provided to reduce or
eliminate Fronting Exposure during the existence of a Defaulting Lender, an
amount equal to 103% of the Fronting Exposure of all L/C Issuers with respect to
Letters of Credit issued and outstanding at such time, (b) with respect to Cash
Collateral consisting of cash or deposit account balances provided in accordance
with the provisions of Section 2.15(a)(i), (a)(ii) or (a)(iii), an amount equal
to 103% of the Outstanding Amount of all L/C Obligations, and (c) otherwise, an
amount determined by the Administrative Agent and the L/C Issuers in their sole
discretion.

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which any Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including any Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.

“Net Cash Proceeds” means the aggregate cash or Cash Equivalents proceeds
received by any Loan Party or any Subsidiary in respect of any Disposition or
Involuntary Disposition, or any Extraordinary Receipt, in each case net of
(a) direct costs incurred in connection therewith (including, without
limitation, legal, accounting and investment banking fees and sales
commissions), (b) taxes paid

-35-

--------------------------------------------------------------------------------

or payable as a result thereof and any withholding taxes paid or payable in
connection therewith or as a result of any intercompany transfer of such cash or
Cash Equivalents, and (c) the amount necessary to retire any Indebtedness
secured by a Permitted Lien; it being understood that “Net Cash Proceeds” shall
include, without limitation, any cash or Cash Equivalents received upon the sale
or other disposition of any non‑cash consideration received by any Loan Party or
any Subsidiary in any Disposition or Involuntary Disposition.

“Non‑Consenting Lender” means any Lender that does not approve any consent,
waiver or amendment that (a) requires the approval of all Lenders or all
affected Lenders in accordance with the terms of Section 11.01 and (b) has been
approved by the Required Lenders.

“Non‑Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non‑LIBOR Quoted Currency” means any currency other than a LIBOR Quoted
Currency.

“Non‑Public Lender” means (i) until the publication of an interpretation of
"public" as referred to in the CRR by the competent authority/ies: an entity
which (x) assumes existing rights and/or obligations vis‑à‑vis the Foreign
Borrower, the value of which is at least €100,000 (or its equivalent in another
currency), (y) provides repayable funds for an initial amount of at least
€100,000 (or its equivalent in another currency) or (z) otherwise qualifies as
not forming part of the public; and (ii) as soon as the interpretation of the
term “public” as referred to in the CRR has been published by the relevant
authority/ies: an entity which is not considered to form part of the public on
the basis of such interpretation.

“Note” means an Initial Term Note, an Acquisition Draw Term Note, an Incremental
Term Note or a Revolving Credit Note, as the context may require.

“Notice of Additional L/C Issuer” means a certificate substantially the form of
Exhibit J or any other form approved by the Administrative Agent.

“Notice of Loan Prepayment” means a notice of prepayment with respect to a Loan,
which shall be substantially in the form of Exhibit G or such other form as may
be approved by the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“NPL” means the National Priorities List under CERCLA.

“Obligations” means (a) all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, or Letter of Credit, Secured Cash Management
Agreement or Secured Hedge Agreement and (b) all costs and expenses incurred in
connection with enforcement and collection of the foregoing, including the fees,
charges and disbursements of counsel, in each case whether direct or indirect
(including those acquired by assumption), absolute or contingent, due or to
become due, now existing or hereafter arising and including interest, expenses
and fees that accrue after the commencement by or against any Loan Party or

-36-

--------------------------------------------------------------------------------

any Affiliate thereof of any proceeding under any Debtor Relief Laws naming such
Person as the debtor in such proceeding, regardless of whether such interest,
expenses and fees are allowed claims in such proceeding; provided that without
limiting the foregoing, Obligations of a Loan Party shall exclude any Excluded
Swap Obligations with respect to such Loan Party.

“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.

“Organization Documents” means, (a) with respect to any corporation, the charter
or certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement (or equivalent or
comparable constitutive documents with respect to any non‑U.S. jurisdiction);
(c) with respect to a besloten vennootschap met beperkte aansprakelijkheid, the
deed of incorporation and the articles of association and (d) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization (or equivalent or comparable documents with respect to any non-U.S.
jurisdiction) and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity (or equivalent or comparable documents with respect
to any non-U.S. jurisdiction).

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 3.06).

“Outstanding Amount” means (a) with respect to Revolving Credit Loans, Term
Loans and Swingline Loans on any date, the Dollar Equivalent amount of the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of such Revolving Credit Loans, Term
Loans and Swingline Loans, as the case may be, occurring on such date, (b) with
respect to Incremental Term Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Incremental Term Loans occurring on such date and (c) with
respect to any L/C Obligations on any date, the Dollar Equivalent amount of the
aggregate outstanding amount of such L/C Obligations on such date after giving
effect to any L/C Credit Extension occurring on such date and any other changes
in the aggregate amount of the L/C Obligations as of such date, including as a
result of any reimbursements of Unreimbursed Amounts.

-37-

--------------------------------------------------------------------------------

“Outstanding Term Loan Obligations” has the meaning specified in
Section 2.01(a)(i).

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight rate
determined by the Administrative Agent, the L/C Issuers, or the Swingline
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in an
Alternative Currency, an overnight rate determined by the Administrative Agent
or the Alternative Currency L/C Issuer, as the case may be, in accordance with
banking industry rules on interbank compensation.

“Participant” has the meaning specified in Section 11.06(d).

“Participant Register” has the meaning specified in Section 11.06(d).

“Participating Member State” means any member state of the European Union that
adopts or has adopted the Euro as its lawful currency in accordance with
legislation of the European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Act” means the Pension Protection Act of 2006.

“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and Multiemployer Plans and set forth in, with respect to plan years
ending prior to the effective date of the Pension Act, Section 412 of the Code
and Section 302 of ERISA, each as in effect prior to the Pension Act and,
thereafter, Section 412, 430, 431, 432 and 436 of the Code and Sections 302,
303, 304 and 305 of ERISA.

“Pension Plan” means any employee pension benefit plan (other than a
Multiemployer Plan) that is maintained or is contributed to by the Domestic
Borrower and any ERISA Affiliate and is either covered by Title IV of ERISA or
is subject to the minimum funding standards under Section 412 of the Code.

“Permitted Acquisition” means the purchase or other acquisition of all of the
Equity Interests in, or all or substantially all of the property of, any Person
that, upon the consummation thereof, will be wholly‑owned directly by the
Domestic Borrower or one or more of its wholly‑owned Subsidiaries (including as
a result of a merger or consolidation), in each case by a Loan Party in
accordance with Section 7.03(g). The Lite-On Acquisition shall be deemed a
“Permitted Acquisition.”

“Permitted Liens” has the meaning set forth in Section 7.01.

“Permitted Receivables Facility” means, with respect to Diodes Taiwan SARL or
any Subsidiary of the Domestic Borrower organized under the laws of a
jurisdiction in Asia, any factoring or accounts receivables financing facilities
of Diodes Taiwan SARL or such Subsidiary, as applicable; provided that no
portion of the indebtedness or any other obligations (contingent or otherwise)
under such Permitted Receivables Facility (i) shall be guaranteed by any
Borrower or any Subsidiary of a Borrower, (ii) shall be recourse to or obligate
any Borrower or any Subsidiary of a Borrower (other than the Subsidiary having

-38-

--------------------------------------------------------------------------------

entered into such Permitted Receivables Facility) in any way or (iii) shall
subject any property or asset of any Borrower or any Subsidiary of a Borrower
(other than the Subsidiary having entered into such Permitted Receivables
Facility), directly or indirectly, contingently or otherwise, to the
satisfaction thereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Domestic
Borrower or any ERISA Affiliate or any such Plan to which the Domestic Borrower
or any ERISA Affiliate is required to contribute on behalf of any of its
employees.

“Platform” has the meaning specified in Section 6.02.

“Pledged Debt” has the meaning specified in the Collateral Agreement.

“Pledged Equity” has the meaning specified in the Collateral Agreement.

“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.

“Public Lender” has the meaning specified in Section 6.02.

“Qualified ECP Guarantor” means, at any time, each Loan Party with total assets
exceeding $10,000,000 or that qualifies at such time as an “eligible contract
participant” under the Commodity Exchange Act and can cause another Person to
qualify as an “eligible contract participant” at such time under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

“Qualified Securitization Transaction” means any transaction or series of
transactions entered into by the Domestic Borrower or a Subsidiary of the
Domestic Borrower and designated by the Domestic Borrower as a Qualified
Securitization Transaction, pursuant to which the Domestic Borrower or such
Subsidiary (including an Excluded Securitization Subsidiary) may sell, convey or
otherwise transfer to (i) any Excluded Securitization Subsidiary or (ii) any
other Person (in the case of a transfer by an Excluded Securitization
Subsidiary), or may grant a security interest in, any Securitization Assets
(whether now existing or arising in the future) of a Loan Party or other
Subsidiary of the Domestic Borrower, and any assets related thereto, including
all collateral securing such Securitization Assets, all contracts and all
guarantees or other obligations in respect of such Securitization Assets, and
proceeds of such Securitization Assets and other assets that are customarily
transferred, or in respect of which security interests are customarily granted,
in connection with asset securitization transactions involving such types of
assets; provided that no portion of the indebtedness or any other obligations
(contingent or otherwise) under such Qualified Securitization Transaction (i)
shall be guaranteed by any Borrower or any Subsidiary of a Borrower, (ii) shall
be recourse to or obligate any Borrower or any Subsidiary of a Borrower (other
than an Excluded Securitization Subsidiary) in any way (subject solely to the
customary satisfaction of Standard Securitization Undertakings in a Qualified
Securitization Transaction) or (iii) shall subject any property or asset of any
Borrower or any Subsidiary of a Borrower (other than an

-39-

--------------------------------------------------------------------------------

Excluded Securitization Subsidiary), directly or indirectly, contingently or
otherwise, to the satisfaction thereof (subject solely to the customary
satisfaction of Standard Securitization Undertakings in a Qualified
Securitization Transaction). Any such designation shall be evidenced to the
Administrative Agent by delivering to the Administrative Agent written notice of
such Qualified Securitization Transaction promptly upon effectiveness certifying
that such designation and transaction complied with the foregoing conditions,
completed and signed by a Responsible Officer on behalf of the Domestic Borrower
and such Excluded Securitization Subsidiary.

“Rate Determination Date” means two (2) Business Days prior to the commencement
of such Interest Period (or such other day as is generally treated as the rate
fixing day by market practice in such interbank market, as determined by the
Administrative Agent; provided that to the extent such market practice is not
administratively feasible for the Administrative Agent, then “Rate Determination
Date” means such other day as otherwise reasonably determined by the
Administrative Agent).

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Register” has the meaning specified in Section 11.06(c).

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees,
administrators, managers, advisors and representatives of such Person and of
such Person’s Affiliates.

“Removal Effective Date” has the meaning specified in Section 9.06(b).

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Term Loans, Incremental Term Loans or Revolving Credit Loans,
a Committed Loan Notice, (b) with respect to an L/C Credit Extension, a Letter
of Credit Application, and (c) with respect to a Swingline Loan, a Swingline
Loan Notice.

“Required Incremental Term Lenders” means, as of any date of determination, with
respect to any Incremental Term Facility, Incremental Term Lenders holding more
than 50% of such Incremental Term Facility on such date.  The portion of any
Incremental Term Facility held by any Defaulting Lender shall be disregarded in
determining Required Incremental Term Lenders at any time.

“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Revolving Credit Lender’s risk participation and funded participation in
L/C Obligations and Swingline Loans being deemed “held” by such Revolving Credit
Lender for purposes of this definition), (b) aggregate unused Revolving Credit
Commitments, (c) aggregate unused Acquisition Draw Term Commitments, if any and
(d) aggregate unused Incremental Term Commitments, if any.  The Total
Outstandings of any Defaulting Lender shall be disregarded in determining
Required Lenders at any time; provided that, the amount of any participation in
any Swingline Loan and Unreimbursed Amounts that such Defaulting Lender has
failed to

-40-

--------------------------------------------------------------------------------

fund that have not been reallocated to and funded by another Lender shall be
deemed to be held by the Lender that is the Swingline Lender or applicable
L/C Issuer, as the case may be, in making such determination.

“Required Revolving Lenders” means, as of any date of determination, Revolving
Credit Lenders holding more than 50% of the sum of the (a) Total Revolving
Credit Outstandings (with the aggregate amount of each Revolving Credit Lender’s
risk participation and funded participation in L/C Obligations and Swingline
Loans being deemed “held” by such Revolving Credit Lender for purposes of this
definition) and (b) aggregate unused Revolving Credit Commitments.  The unused
Revolving Credit Commitment of, and the portion of the Total Outstandings of any
Defaulting Lender shall be disregarded in determining Required Revolving Lenders
at any time; provided that, the amount of any participation in any Swingline
Loan and Unreimbursed Amounts that such Defaulting Lender has failed to fund
that have not been reallocated to and funded by another Lender shall be deemed
to be held by the Lender that is the Swingline Lender or applicable L/C Issuer,
as the case may be, in making such determination.

“Required Term Lenders” means, as of any date of determination, with respect to
the Term Facility, Term Lenders holding more than 50% of such Term Facility on
such date.  The portion of the Term Facility held by any Defaulting Lender shall
be disregarded in determining Required Term Lenders at any time.

“Resignation Effective Date” has the meaning specified in Section 9.06(a).

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan Party,
solely for purposes of the delivery of incumbency certificates pursuant to
Section 4.01, the secretary or any assistant secretary of a Loan Party and,
solely for purposes of notices given pursuant to Article II, any other officer
or employee of the applicable Loan Party so designated by any of the foregoing
officers in a notice to the Administrative Agent or any other officer or
employee of the applicable Loan Party designated in or pursuant to an agreement
between the applicable Loan Party and the Administrative Agent.  Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.  In the case of any Loan Party that is organized under the
laws of the Netherlands, a “Responsible Officer” means any management board
members duly authorized to represent such Loan Party or any other authorized
officer of the applicable Loan Party or any other person that is designated in a
notice to the Administrative Agent as an authorized representative of any Loan
Party that is organized under the laws of the Netherlands.  To the extent
requested by the Administrative Agent, each Responsible Officer will provide an
incumbency certificate and to the extent requested by the Administrative Agent,
appropriate authorization documentation, in form and substance satisfactory to
the Administrative Agent.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Domestic Borrower or any Subsidiary, or any payment (whether in
cash, securities or other property), including any sinking fund or

-41-

--------------------------------------------------------------------------------

similar deposit, on account of the purchase, redemption, retirement,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to the Domestic
Borrower’s stockholders, partners or members (or the equivalent Person thereof).

“Revaluation Date” means, (a) with respect to any Revolving Credit Loan, each of
the following: (i) each date of a Borrowing of a Eurocurrency Rate Loan
denominated in an Alternative Currency, (ii) each date of a continuation of a
Eurocurrency Rate Loan denominated in an Alternative Currency pursuant to
Section 2.02, and (iii) such additional dates as the Administrative Agent shall
determine or the Required Lenders shall require; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance, amendment
and/or extension of a Letter of Credit denominated in an Alternative Currency,
(ii) each date of any payment by the Alternative Currency L/C Issuer under any
Letter of Credit denominated in an Alternative Currency, and (iii) such
additional dates as the Administrative Agent or the Alternative Currency L/C
Issuer shall determine or the Required Lenders shall require.

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrowers pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations, and
(c) purchase participations in Swingline Loans, in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Revolving Credit Commitment”
or opposite such caption in the Assignment and Assumption pursuant to which such
Lender becomes a party hereto, as applicable, as such amount may be adjusted
from time to time in accordance with this Agreement.  The Revolving Credit
Commitment of all Revolving Credit Lenders on the Closing Date shall be
$150,000,000.

“Revolving Credit Exposure” means, as to any Lender at any time, the aggregate
principal amount at such time of its outstanding Revolving Credit Loans and such
Lender’s participation in L/C Obligations and Swingline Loans at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.

“Revolving Credit Lender” means, at any time, (a) so long as any Revolving
Credit Commitment is in effect, any Lender that has a Revolving Credit
Commitment at such time or (b) if the Revolving Credit Commitments have
terminated or expired, any Lender that has a Revolving Credit Loan or a
participation in L/C Obligations or Swingline Loans at such time.

“Revolving Credit Loan” has the meaning specified in Section 2.01(b).

“Revolving Credit Note” means a promissory note made by a Borrower in favor of a
Revolving Credit Lender evidencing Revolving Credit Loans or Swingline Loans, as
the case may be, made by such Revolving Credit Lender, substantially in the form
of Exhibit C‑4.

“Revolving Credit Increase Effective Date” has the meaning specified in
Section 2.17(d).

-42-

--------------------------------------------------------------------------------

“S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc., and any successor thereto.

“Same Day Funds” means (a) with respect to disbursements and payments in
Dollars, immediately available funds, and (b) with respect to disbursements and
payments in an Alternative Currency, same day or other funds as may be
determined by the Administrative Agent or the Alternative Currency L/C Issuer,
as the case may be, to be customary in the place of disbursement or payment for
the settlement of international banking transactions in the relevant Alternative
Currency.

“Sanction(s)” means any sanction administered or enforced by the United States
Government (including, without limitation, OFAC), the United Nations Security
Council, the European Union, Her Majesty’s Treasury (“HMT”) or other relevant
sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Cash Management Agreement” means any Cash Management Agreement that is
entered into by and between any Loan Party and any Cash Management Bank.

“Secured Hedge Agreement” means any Swap Contract permitted under Article VI or
VII that is entered into by and between any Loan Party and any Hedge Bank.

“Secured Party Designation Notice” means a notice from any Lender or an
Affiliate of a Lender substantially in the form of Exhibit H.

“Secured Parties” means, collectively, the Administrative Agent, the Lenders
(including Designated Lenders), the L/C Issuers, the Hedge Banks, the Cash
Management Banks, each co‑agent or sub‑agent appointed by the Administrative
Agent from time to time pursuant to Section 9.05, and the other Persons the
Obligations owing to which are or are purported to be secured by the Collateral
under the terms of the Collateral Documents.

“Securitization Assets” means accounts, payments, receivables, rights to future
lease or loan payments or residuals or similar rights to payment, and related
rights or assets.

“Securitization Transaction” means, with respect to any Person, any financing
transaction or series of financing transactions (including, without limitation,
factoring arrangements and Qualified Securitization Transactions) pursuant to
which such Person or any Subsidiary of such Person may sell, convey or otherwise
transfer, or grant a security interest in, Securitization Assets to a special
purpose subsidiary or affiliate of such Person (including, without limitation,
an Excluded Securitization Subsidiary).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair saleable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that

-43-

--------------------------------------------------------------------------------

it will, incur debts or liabilities beyond such Person’s ability to pay such
debts and liabilities as they mature, (d) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital, and
(e) such Person is able to pay its debts and liabilities, contingent obligations
and other commitments as they mature in the ordinary course of business.  The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.

“Special Notice Currency” means at any time an Alternative Currency, other than
the currency of a country that is a member of the Organization for Economic
Cooperation and Development at such time located in North America or Europe.

“Specified Loan Party” means any Loan Party that is not then an “eligible
contract participant” under the Commodity Exchange Act (determined prior to
giving effect to Section 10.10).

“Standard Securitization Undertakings” means those representations, warranties,
covenants and indemnities entered into by the Loan Parties or any Excluded
Securitization Subsidiary which are customary in securitization transactions of
a comparable size involving similar Securitization Assets in the jurisdictions
applicable to such transactions.

“Sterling” and “£” mean the lawful currency of the United Kingdom.

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power and/or the
power for the election of the majority of the directors or other governing body
(other than securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, or the
management of which is otherwise controlled (pursuant to an agreement or
otherwise), directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
the Domestic Borrower.

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross‑currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

-44-

--------------------------------------------------------------------------------

“Swap Obligations” means with respect to any Loan Party any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark‑to‑market value(s) for such Swap Contracts, as determined based upon one or
more mid‑market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.04.

“Swingline Commitment” means, as to any Lender (a) the amount set forth opposite
such Lender’s name on Schedule 2.01 hereof or (b) if such Lender has entered
into an Assignment and Assumption or has otherwise assumed a Swingline
Commitment after the Closing Date, the amount set forth for such Lender as its
Swingline Commitment in the Register maintained by the Administrative Agent
pursuant to Section 11.06(c).

“Swingline Lender” means Bank of America in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

“Swingline Loan” has the meaning specified in Section 2.04(a).

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.04(b), which shall be substantially in the form of Exhibit B or such
other form as approved by the Administrative Agent (including any form on an
electronic platform or electronic transmission system as shall be approved by
the Administrative Agent), appropriately completed and signed by a Responsible
Officer of the applicable Borrower.

“Swingline Sublimit” means an amount equal to the lesser of (a) $20,000,000 and
(b) the Revolving Credit Facility.  The Swingline Sublimit is part of, and not
in addition to, the Revolving Credit Facility.

“Synthetic Lease Obligation” means the monetary obligation of a Person under
(a) a so‑called synthetic, off‑balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).  

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

-45-

--------------------------------------------------------------------------------

“TARGET Day” means any day on which TARGET2 (or, if such payment system ceases
to be operative, such other payment system, if any, determined by the
Administrative Agent to be a suitable replacement) is open for the settlement of
payments in Euro.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Article II.

“Term Facility” means, at any time, (a) during the Acquisition Draw Term
Availability Period, the sum of the Initial Term Loans at such time, the
Acquisition Draw Term Loans at such time and the aggregate amount of the unused
Acquisition Draw Term Commitment at such time and (b) thereafter, the aggregate
principal amount of the Term Loans of all Term Lenders outstanding at such time.

“Term Lender” means (a) at any time during the Acquisition Draw Term
Availability Period, any Lender that has an Acquisition Draw Term Commitment at
such time or holds Initial Term Loans or Acquisition Draw Term Loans at such
time and (b) thereafter, any Lender that holds Term Loans at such time.

“Term Loans” has the meaning specified in Section 2.01(a)(ii).

“TFSS Investment” means the investment to be made by the U.S. Borrower in TF
Semiconductor Solutions Inc. in the form of a secured revolving credit loan in
an aggregate principal amount not to exceed $3,000,000.

“Threshold Amount” means $5,000,000.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Total Revolving Credit Outstandings” means the aggregate Outstanding Amount of
all Revolving Credit Loans, Swingline Loans and L/C Obligations.

“Transaction” means, collectively, (a) the entering into by the Loan Parties and
their applicable Subsidiaries of the Loan Documents to which they are or are
intended to be a party, (b) the consummation of the Lite-On Acquisition, (c) the
entering into by the Loan Parties and their applicable Subsidiaries of the
Lite-On Acquisition Related Documents to which they are or are intended to be a
party and (d) the payment of the fees and expenses incurred in connection with
the consummation of the foregoing.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

-46-

--------------------------------------------------------------------------------

“UCC” means the Uniform Commercial Code as in effect in the State of New York;
provided that, if perfection or the effect of perfection or non‑perfection or
the priority of any security interest in any Collateral is governed by the
Uniform Commercial Code as in effect in a jurisdiction other than the State of
New York, “UCC” means the Uniform Commercial Code as in effect from time to time
in such other jurisdiction for purposes of the provisions hereof relating to
such perfection, effect of perfection or non‑perfection or priority.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended from time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person subject to IFPRU 11.6 of
the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“United States” and “U.S.” mean the United States of America.

“Unreimbursed Amount” has the meaning specified in Section 2.03(c)(i).

“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America.

“U.S. Person” means any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.

“U.S. Tax Compliance Certificate” has the meaning specified in
Section 3.01(e)(ii)(B)(III).

“Withholding Agent” means each Loan Party and the Administrative Agent.

“Write‑Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write‑down and conversion powers of such EEA Resolution Authority
from time to time under the Bail‑In Legislation for the applicable EEA Member
Country, which write‑down and conversion powers are described in the EU Bail‑In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

-47-

--------------------------------------------------------------------------------

Other Interpretive Provisions

.  With reference to this Agreement and each other Loan Document, unless
otherwise specified herein or in such other Loan Document:

(a)The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including the Loan Documents and any Organization
Document) shall be construed as referring to such agreement, instrument or other
document as from time to time amended, amended and restated, modified, extended,
restated, replaced or supplemented from time to time (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“hereto,” “herein,” “hereof” and “hereunder,” and words of similar import when
used in any Loan Document, shall be construed to refer to such Loan Document in
its entirety and not to any particular provision thereof, (iv) all references in
a Loan Document to Articles, Sections, Preliminary Statements, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and
Preliminary Statements, Exhibits and Schedules to, the Loan Document in which
such references appear, (v) any reference to any law shall include all statutory
and regulatory rules, regulations, orders and provisions consolidating,
amending, replacing or interpreting such law and any reference to any law or
regulation shall, unless otherwise specified, refer to such law or regulation as
amended, modified, extended, restated, replaced or supplemented from time to
time, and (vi) the words “asset” and “property” shall be construed to have the
same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract
rights.  Any and all references to “Borrower” regardless of whether preceded by
the term a, any, each of, all, and/or, or any other similar term shall be deemed
to refer, as the context requires, to each and every (and/or any one or all)
parties constituting a Borrower, individually and/or in the aggregate.

(b)In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(c)Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

(d)English language words used in this Agreement to describe Netherlands law
concepts intend to describe such concepts only and the consequences of the use
of those words in English law or any other foreign law are to be disregarded.

(e)Any reference herein to a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition, distribution, dividend, investment or transfer,
or similar term, shall be deemed to apply to a division of or by a limited
liability company, or an allocation of assets to

-48-

--------------------------------------------------------------------------------

a series of a limited liability company (or the unwinding of such a division or
allocation), as if it were a merger, transfer, consolidation, amalgamation,
assignment, sale, disposition, distribution, dividend, investment or transfer,
or similar term, as applicable, to, of or with a separate Person. Any division
of a limited liability company shall constitute a separate Person hereunder (and
each division of any limited liability company that is a Subsidiary, joint
venture or any other like term shall also constitute such a Person or entity).

Section 1.03.Accounting Terms.

(a)Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.  Notwithstanding the foregoing, for
purposes of determining compliance with any covenant (including the computation
of any financial covenant) contained herein, (i) Indebtedness of the Domestic
Borrower and its Subsidiaries shall be deemed to be carried at 100% of the
outstanding principal amount thereof, and the effects of FASB ASC 825 on
financial liabilities shall be disregarded, (ii) all liability amounts shall be
determined excluding any liability relating to any operating lease, all asset
amounts shall be determined excluding any right-of-use assets relating to any
operating lease, all amortization amounts shall be determined excluding any
amortization of a right-of-use asset relating to any operating lease, and all
interest amounts shall be determined excluding any deemed interest  comprising a
portion of fixed rent payable under any operating lease, in each case to the
extent that such liability, asset, amortization or interest pertains to an
operating lease under which the covenantor or a member of its consolidated group
is the lessee and would not have been accounted for as such under GAAP as in
effect on December 31, 2015 and (iii) all terms of an accounting or financial
nature used herein shall be construed, and all computations of amounts and
ratios referred to herein shall be made, without giving effect to any election
under FASB ASC Topic 825 “Financial Instruments” (or any other financial
accounting standard having a similar result or effect) to value any Indebtedness
of the Borrowers or any Subsidiary at “fair value”, as defined therein. For
purposes of determining the amount of any outstanding Indebtedness, no effect
shall be given to (x) any election by the Borrowers to measure an item of
Indebtedness using fair value (as permitted by Financial Accounting Standards
Board Accounting Standards Codification 825–10–25 (formerly known as FASB 159)
or any similar accounting standard) or (y) any change in accounting for leases
pursuant to GAAP resulting from the implementation of Financial Accounting
Standards Board ASU No. 2016–02, Leases (Topic 842), to the extent such adoption
would require recognition of a lease liability where such lease (or similar
arrangement) would not have required a lease liability under GAAP as in effect
on December 31, 2015.

(b)Changes in GAAP.  If at any time any change in GAAP (including the adoption
of IFRS) would affect the computation of any financial ratio or requirement set
forth in any Loan Document, and either the Domestic Borrower or the Required
Lenders shall so request, the Administrative Agent, the Lenders and the Domestic
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP (subject to
the approval of the Required Lenders); provided that, until so amended, (i) such
ratio or requirement shall continue to be computed in accordance with GAAP prior
to such change therein and (ii) the Domestic Borrower shall provide to the
Administrative Agent and the Lenders financial statements and other documents
required

-49-

--------------------------------------------------------------------------------

under this Agreement or as reasonably requested hereunder setting forth a
reconciliation between calculations of such ratio or requirement made before and
after giving effect to such change in GAAP.

Rounding

.  Any financial ratios required to be maintained by the Borrowers pursuant to
this Agreement shall be calculated by dividing the appropriate component by the
other component, carrying the result to one place more than the number of places
by which such ratio is expressed herein and rounding the result up or down to
the nearest number (with a rounding‑up if there is no nearest number).

Exchange Rates; Currency Equivalents

.  

(a)The Administrative Agent or the L/C Issuers, as applicable, shall determine
the Dollar Equivalent amounts of Credit Extensions and Outstanding Amounts
denominated in Alternative Currencies. Such Dollar Equivalent shall become
effective as of such Revaluation Date and shall be the Dollar Equivalent of such
amounts until the next Revaluation Date to occur. Except for purposes of
financial statements delivered by Loan Parties hereunder or calculating
financial covenants hereunder or except as otherwise provided herein, the
applicable amount of any currency (other than Dollars) for purposes of the Loan
Documents shall be such Dollar Equivalent amount as so determined by the
Administrative Agent or the L/C Issuers, as applicable.

(b)Wherever in this Agreement in connection with a Borrowing, conversion,
continuation or prepayment of a Eurocurrency Rate Loan or the issuance,
amendment or extension of a Letter of Credit, an amount, such as a required
minimum or multiple amount, is expressed in Dollars, but such Borrowing,
Eurocurrency Rate Loan or Letter of Credit is denominated in an Alternative
Currency, such amount shall be the relevant Alternative Currency Equivalent of
such Dollar amount (rounded to the nearest unit of such Alternative Currency,
with 0.5 of a unit being rounded upward), as determined by the Administrative
Agent or the Alternative Currency L/C Issuer, as the case may be.

(c)The Administrative Agent does not warrant, nor accept responsibility, nor
shall the Administrative Agent have any liability with respect to the
administration, submission or any other matter related to the rates in the
definition of “Eurocurrency Rate” or with respect to any rate that is an
alternative or replacement for or successor to any of such rate (including,
without limitation, any LIBOR Successor Rate) or the effect of any of the
foregoing, or of any LIBOR Successor Rate Conforming Changes.

Additional Alternative Currencies

.  

(a)The Domestic Borrower may from time to time request that Eurocurrency Rate
Loans be made and/or Letters of Credit be issued in a currency other than those
specifically listed in the definition of “Alternative Currency”; provided that
(i) such requested currency is an Eligible Currency and (ii) such requested
currency shall only be treated as a “LIBOR Quoted Currency” to the extent that
there is published LIBOR rate for such currency. In the case of any such request
with respect to the making of Eurocurrency Rate Loans, such request shall be
subject to the approval of the Administrative Agent and each Lender with a
Commitment under which such currency is requested to be made available; and in
the case of any such request with respect to the issuance of Letters of Credit,
such request shall be subject to the approval of the Administrative Agent and
the Alternative Currency L/C Issuer.

-50-

--------------------------------------------------------------------------------

(b)Any such request shall be made to the Administrative Agent not later than
11:00 a.m., twenty (20) Business Days prior to the date of the desired Credit
Extension (or such other time or date as may be agreed by the Administrative
Agent and, in the case of any such request pertaining to Letters of Credit, the
Alternative Currency L/C Issuer, in each case in its sole discretion). In the
case of any such request pertaining to Eurocurrency Rate Loans, the
Administrative Agent shall promptly notify each Appropriate Lender thereof; and
in the case of any such request pertaining to Letters of Credit, the
Administrative Agent shall promptly notify the Alternative Currency L/C Issuer
thereof. Each Appropriate Lender (in the case of any such request pertaining to
Eurocurrency Rate Loans) or the Alternative Currency L/C Issuer (in the case of
a request pertaining to Letters of Credit) shall notify the Administrative
Agent, not later than 11:00 a.m., ten (10) Business Days after receipt of such
request whether it consents, in its sole discretion, to the making of
Eurocurrency Rate Loans or the issuance of Letters of Credit, as the case may
be, in such requested currency.

(c)Any failure by a Lender or the Alternative Currency L/C Issuer, as the case
may be, to respond to such request within the time period specified in the
preceding sentence shall be deemed to be a refusal by such Lender or the
Alternative Currency L/C Issuer, as the case may be, to permit Eurocurrency Rate
Loans to be made or Letters of Credit to be issued in such requested currency.
If the Administrative Agent and all the Appropriate Lenders consent to making
Eurocurrency Rate Loans in such requested currency and the Administrative Agent
and such Lenders reasonably determine that an appropriate interest rate is
available to be used for such requested currency, the Administrative Agent shall
so notify the Domestic Borrower and (i) the Administrative Agent and such
Lenders may amend the definition of Eurocurrency Rate for any Non-LIBOR Quoted
Currency to the extent necessary to add the applicable Eurocurrency Rate for
such currency and (ii) to the extent the definition of Eurocurrency Rate
reflects the appropriate interest rate for such currency or has been amended to
reflect the appropriate rate for such currency, such currency shall thereupon be
deemed for all purposes to be an Alternative Currency for purposes of any
Borrowings of Eurocurrency Rate Loans. If the Administrative Agent and the
Alternative Currency L/C Issuer consent to the issuance of Letters of Credit in
such requested currency, the Administrative Agent shall so notify the Domestic
Borrower and (i) the Administrative Agent and the Alternative Currency L/C
Issuer may amend the definition of Eurocurrency Rate for any Non-LIBOR Quoted
Currency to the extent necessary to add the applicable Eurocurrency Rate for
such currency and (ii) to the extent the definition of Eurocurrency Rate
reflects the appropriate interest rate for such currency or has been amended to
reflect the appropriate rate for such currency, such currency shall thereupon be
deemed for all purposes to be an Alternative Currency, for purposes of any
Letter of Credit issuances. If the Administrative Agent shall fail to obtain
consent to any request for an additional currency under this Section 1.06, the
Administrative Agent shall promptly so notify the Domestic Borrower.

Change of Currency

.  (a) Each obligation of the Borrowers to make a payment denominated in the
national currency unit of any member state of the European Union that adopts the
Euro as its lawful currency after the date hereof shall be redenominated into
Euro at the time of such adoption.  If, in relation to the currency of any such
member state, the basis of accrual of interest expressed in this Agreement in
respect of that currency shall be inconsistent with any convention or practice
in the London interbank market for the basis of accrual of interest in respect
of the Euro, such expressed basis shall be replaced by such convention or
practice with effect from the date on which such member state adopts the Euro as
its lawful currency; provided that if any Revolving Credit Borrowing in the
currency of such member state is outstanding immediately prior to such date,
such replacement shall

-51-

--------------------------------------------------------------------------------

take effect, with respect to such Revolving Credit Borrowing, at the end of the
then current Interest Period.

(b)Each provision of this Agreement shall be subject to such reasonable changes
of construction as the Administrative Agent may from time to time specify to be
appropriate to reflect the adoption of the Euro by any member state of the
European Union and any relevant market conventions or practices relating to the
Euro.

(c)Each provision of this Agreement also shall be subject to such reasonable
changes of construction as the Administrative Agent may from time to time
specify to be appropriate to reflect a change in currency of any other country
and any relevant market conventions or practices relating to the change in
currency.

Times of Day

.  Unless otherwise specified, all references herein to times of day shall be
references to U.S. Eastern time (daylight or standard, as applicable).

Letter of Credit Amounts

.  Unless otherwise specified herein, the amount of a Letter of Credit at any
time shall be deemed to be the Dollar Equivalent of the stated amount of such
Letter of Credit in effect at such time; provided that with respect to any
Letter of Credit that, by its terms or the terms of any Issuer Document related
thereto, provides for one or more automatic increases in the stated amount
thereof, the amount of such Letter of Credit shall be deemed to be the Dollar
Equivalent of the maximum stated amount of such Letter of Credit after giving
effect to all such increases, whether or not such maximum stated amount is in
effect at such time.

Section 1.10.UCC Terms.

Terms defined in the UCC in effect on the Closing Date and not otherwise defined
herein shall, unless the context otherwise indicates, have the meanings provided
by those definitions. Subject to the foregoing, the term “UCC” refers, as of any
date of determination, to the UCC then in effect.

Article II

THE COMMITMENTS AND CREDIT EXTENSIONS

Section 2.01.The Borrowings.

(a)Term Borrowing.

(i) Initial Term Borrowing. As of the Closing Date, the outstanding principal
amount of the “Term Loan” (as defined in the Existing Credit Agreement) made to
the Domestic Borrower is $55,374,500.00 (the “Outstanding Term Loan
Obligations”).  Subject to the terms and conditions set forth herein, each Term
Lender severally agrees to make a single loan to the Domestic Borrower, in
Dollars, in a single draw on the Closing Date in an amount equal to such Term
Lender’s Applicable Percentage of the Initial Term Facility less such Term
Lender’s Applicable Percentage of the Outstanding Term Loan Obligations (the
“Closing Date Term Loans”, and together with the Outstanding Term Loan
Obligations, the “Initial Term Loan”). The

-52-

--------------------------------------------------------------------------------

Initial Term Borrowing shall consist of Initial Term Loans made simultaneously
by the Term Lenders in accordance with their respective Applicable Percentage of
the Initial Term Facility. Subject to the terms and conditions set forth herein,
each of the parties hereto hereby agrees (x) that the Outstanding Term Loan
Obligations shall be, from and following the Closing Date, continued and
reconstituted as an Initial Term Loan made to the Domestic Borrower under this
Agreement and (y) that concurrently therewith, by their execution of this
Agreement, the Lenders have assigned the preexisting loans among themselves,
such that, after giving effect to the transactions contemplated by this
Agreement, the Outstanding Term Loan Obligations shall be allocated among the
Term Lenders in accordance with their respective Applicable Percentage of the
Initial Term Facility.

(ii)Acquisition Draw Term Borrowing. Subject to the terms and conditions set
forth herein, including, without limitation, satisfaction of each condition set
forth in Section 4.02, each Term Lender severally agrees to make loans to the
Domestic Borrower, in Dollars, during the Acquisition Draw Term Availability
Period (the date of each such draw, an “Acquisition Draw Term Draw Date”) in an
aggregate principal amount equal to such Term Lender’s Applicable Percentage of
the Acquisition Draw Term Facility (individually, an “Acquisition Draw Term
Loan” and collectively the “Acquisition Draw Term Loans”, and together with the
Initial Term Loans, the “Term Loans”); provided that the proceeds of each
Acquisition Draw Term Loan shall be used solely to finance currency swap
transactions by the Borrowers and their Subsidiaries in advance of, and as a
portion of, the acquisition consideration for the Lite-On Acquisition. The
Acquisition Draw Term Borrowings shall consist of Acquisition Draw Term Loans
made simultaneously by the Term Lenders in accordance with their respective
Applicable Percentage of the Acquisition Draw Term Facility. The Acquisition
Draw Term Commitment of each Acquisition Draw Term Lender shall be permanently
and automatically reduced by the aggregate amount of Acquisition Draw Term Loans
funded by such Acquisition Draw Term Lender. Any Acquisition Draw Term
Commitments not used at the expiration of the Acquisition Draw Term Availability
Period shall be automatically cancelled. There shall not be more than three (3)
Acquisition Draw Term Borrowings.

(iii)The obligations of each Term Lender hereunder shall be several and not
joint.  Term Borrowings repaid or prepaid may not be reborrowed. Term Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein;
provided, however, any Initial Term Borrowing or Acquisition Draw Term Borrowing
made on the Closing Date or each Acquisition Draw Term Draw Date, as applicable,
shall be made as Base Rate Loans.  

(b)Revolving Credit Borrowings.  Subject to the terms and conditions set forth
herein, each Revolving Credit Lender severally agrees to make loans (each such
loan, a “Revolving Credit Loan”) to the Borrowers in Dollars or in an
Alternative Currency from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Revolving Credit Commitment; provided
that after giving effect to any Revolving Credit Borrowing, (i) the Total
Revolving Credit Outstandings shall not exceed the Revolving Credit Facility,
(ii) the Revolving Credit Exposure of any Revolving Credit Lender shall not
exceed such Lender’s Revolving Credit Commitment, and (iii) the aggregate
Outstanding Amount of all Revolving Credit Loans denominated in Alternative
Currencies plus the aggregate Outstanding Amount of all L/C Obligations
denominated in Alternative Currencies shall not exceed the Alternative Currency

-53-

--------------------------------------------------------------------------------

Sublimit.  Within the limits of each Revolving Credit Lender’s Revolving Credit
Commitment, and subject to the other terms and conditions hereof, the Borrowers
may borrow under this Section 2.01(b), prepay under Section 2.05, and reborrow
under this Section 2.01(b).  Revolving Credit Loans may be Base Rate Loans or
Eurocurrency Rate Loans, as further provided herein.

Borrowings, Conversions and Continuations of Loans

.  (a) Each Borrowing, each conversion of Term Loans, Incremental Term Loans or
Revolving Credit Loans from one Type to the other, and each continuation of
Eurocurrency Rate Loans shall be made upon the Domestic Borrower’s irrevocable
notice to the Administrative Agent, which may be given by (A) telephone or (B) a
Committed Loan Notice; provided that any telephonic notice must be confirmed
immediately by delivery to the Administrative Agent of a Committed Loan
Notice.  Each such Committed Loan Notice must be received by the Administrative
Agent not later than 11:00 a.m. (i) three Business Days prior to the requested
date of any Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans or of any conversion of Eurocurrency Rate Loans to Base Rate Loans,
(ii) on the requested date of any Borrowing of Base Rate Loans, and
(iii) four Business Days (or five Business Days in the case of a Special Notice
Currency) prior to the requested date of any Borrowing or continuation of
Eurocurrency Rate Loans denominated in an Alternative Currency.  Each Borrowing
of, conversion to or continuation of Eurocurrency Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof (or, in connection with any conversion or continuation of a Term Loan or
an Incremental Term Loan, if less, the entire principal thereof then
outstanding).  Except as provided in Sections 2.03(c) and 2.04(c), each
Borrowing of or conversion to Base Rate Loans shall be in a principal amount of
$500,000 or a whole multiple of $100,000 in excess thereof (or, in connection
with any conversion or continuation of a Term Loan or an Incremental Term Loan,
if less, the entire principal thereof then outstanding).  Each Borrowing by the
Foreign Borrower and each Letter of Credit issued for the account of the Foreign
Borrower, shall be provided by a Lender that is a Non‑Public Lender.  Each
Committed Loan Notice and each telephonic notice shall specify (i) the name of
the applicable Borrower, (ii) the applicable Facility and whether such Borrower
is requesting a Borrowing, a conversion of Loans from one Type to the other, or
a continuation of Loans, as the case may be, under such Facility, (iii) the
requested date of the Borrowing, conversion or continuation, as the case may be
(which shall be a Business Day), (iv) the principal amount of Loans to be
borrowed, converted or continued, (v) the Type of Loans to be borrowed or to
which existing Loans are to be converted, (vi) if applicable, the duration of
the Interest Period with respect thereto, and (vii) the currency of the Loans to
be borrowed, converted or continued.  If the Domestic Borrower fails to specify
a currency in a Committed Loan Notice requesting a Borrowing, then the Loans so
requested shall be made in Dollars.  If the Domestic Borrower fails to specify a
Type of Loan in a Committed Loan Notice or if the Domestic Borrower fails to
give a timely notice requesting a conversion or continuation, then the
applicable Loans shall be made as, or converted to, Base Rate Loans; provided,
however, that in the case of a failure to timely request a continuation of
Revolving Credit Loans denominated in an Alternative Currency, such Loans shall
be continued as Eurocurrency Rate Loans in their original currency with an
Interest Period of one month.  No Revolving Credit Loan may be converted into or
continued as a Revolving Credit Loan denominated in a different currency, but
instead must be repaid in the original currency of such Revolving Credit Loan
and reborrowed in the other currency.  Any such automatic conversion to Base
Rate Loans shall be effective as of the last day of the Interest Period then in
effect with respect to the applicable Eurocurrency Rate Loans.  If the Domestic
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified

-54-

--------------------------------------------------------------------------------

an Interest Period of one month.  Notwithstanding anything to the contrary
herein, a Swingline Loan may not be converted to a Eurocurrency Rate Loan.

(b)Following receipt of a Committed Loan Notice, the Administrative Agent shall
promptly notify each Lender of the amount of its Applicable Percentage under
such Facility of the applicable Loans, whether such Loan is to be denominated in
Dollars or an Alternative Currency, and if no timely notice of a conversion or
continuation is provided by the Domestic Borrower, the Administrative Agent
shall notify each Lender of the details of any automatic conversion to Base Rate
Loans or continuation of Loan denominated in a currency other than Dollars, in
each case as described in the preceding subsection.  In the case of a Revolving
Credit Borrowing, each Appropriate Lender shall make the amount of its Loan
available to the Administrative Agent in Same Day Funds at the Administrative
Agent’s Office for the applicable currency not later than 1:00 p.m. in the case
of any Loan denominated in Dollars, and not later than the Applicable Time
specified by the Administrative Agent in the case of any Loan in an Alternative
Currency, in each case on the Business Day specified in the applicable Committed
Loan Notice.  Upon satisfaction of the applicable conditions set forth in
Section 4.02 (and, if such Borrowing is the initial Credit Extension,
Section 4.01), the Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent either by (i) crediting the account of such Borrower on the
books of Bank of America with the amount of such funds or (ii) wire transfer of
such funds, in each case in accordance with instructions provided to (and
reasonably acceptable to) the Administrative Agent by the Domestic Borrower;
provided that if, on the date the Committed Loan Notice with respect to a
Revolving Credit Borrowing is given by the Domestic Borrower, there are
L/C Borrowings outstanding with respect to the applicable Borrower, then the
proceeds of such Revolving Credit Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to such Borrower as provided above.

(c)Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan.  During the existence of a Default, no Loans may be
requested as, converted to or continued as Eurocurrency Rate Loans (whether in
Dollars or an Alternative Currency) without the consent of the Required Lenders,
and the Required Lenders may demand that any or all of the then outstanding
Eurocurrency Rate Loans denominated in an Alternative Currency be redenominated
into Dollars in the amount of the Dollar Equivalent thereof, on the last day of
the then current Interest Period with respect thereto.

(d)The Administrative Agent shall promptly notify the Domestic Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate.  At any time that Base Rate
Loans are outstanding, the Administrative Agent shall notify the Domestic
Borrower and the Lenders of any change in Bank of America’s prime rate used in
determining the Base Rate promptly following the public announcement of such
change.

(e)After giving effect to all Term Borrowings and Incremental Term Borrowings,
all conversions of Term Loans and Incremental Term Loans from one Type to the
other, and all continuations of Term Loans and Incremental Term Loans as the
same Type, there shall not be more than 6 Interest Periods in effect in respect
of the Term Facility and the Incremental Term Facility.  After giving effect to
all Revolving Credit Borrowings, all conversions of Revolving Credit Loans from
one Type to the other, and all continuations of Revolving Credit Loans as the
same Type, there shall not be more than 6 Interest Periods in effect in respect
of the Revolving Credit Facility.

-55-

--------------------------------------------------------------------------------

(f)Notwithstanding anything to the contrary in this Agreement, any Lender may
exchange, continue or rollover all or the portion of its Loans in connection
with any refinancing, extension, loan modification or similar transaction
permitted by the terms of this Agreement, pursuant to a cashless settlement
mechanism approved by the Borrowers, the Administrative Agent and such Lender.

Section 2.03.Letters of Credit.

(a)The Letter of Credit Commitment.  (i) Subject to the terms and conditions set
forth herein, in addition to the Loans provided for in Section 2.01 (A) Bank of
America, in its capacity as an L/C Issuer agrees, in reliance upon the
agreements of the Revolving Credit Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit
denominated in Dollars or, in its capacity as Alternative Currency L/C Issuer,
in an Alternative Currency applicable to such L/C Issuer for the account of any
Borrower or Loan Party, and to amend Letters of Credit previously issued by it,
in accordance with subsection (b) below, and (2) to honor drawings under the
Letters of Credit; (B) each other L/C Issuer agrees, in reliance upon the
agreements of the Revolving Credit Lenders set forth in this Section 2.03,
(1) from time to time on any Business Day during the period from the Closing
Date until the Letter of Credit Expiration Date, to issue Letters of Credit
denominated in Dollars for the account of any Borrower or Loan Party, and to
amend Letters of Credit previously issued by it, in accordance with
subsection (b) below, and (2) to honor drawings under the Letters of Credit; and
(C) the Revolving Credit Lenders severally agree to participate in Letters of
Credit issued for the account of the Borrowers or any Loan Party and any
drawings thereunder; provided that after giving effect to any L/C Credit
Extension with respect to any Letter of Credit, (w) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit Facility, (x) the Revolving
Credit Exposure of any Revolving Credit Lender shall not exceed such Lender’s
Commitment, (y) the aggregate Outstanding Amount of all Revolving Credit Loans
denominated in Alternative Currencies plus the aggregate Outstanding Amount of
all L/C Obligations denominated in Alternative Currencies shall not exceed the
Alternative Currency Sublimit, and (z) the Outstanding Amount of the
L/C Obligations shall not exceed the Letter of Credit Sublimit.  Each request by
a Borrower for the issuance or amendment of a Letter of Credit shall be deemed
to be a representation by such Borrower that the L/C Credit Extension so
requested complies with the conditions set forth in the proviso to the preceding
sentence.  Within the foregoing limits, and subject to the terms and conditions
hereof, the Borrowers’ ability to obtain Letters of Credit shall be fully
revolving, and accordingly the Borrowers may, during the foregoing period,
obtain Letters of Credit to replace Letters of Credit that have expired or that
have been drawn upon and reimbursed.  

(ii)No L/C Issuer shall issue any Letter of Credit, if:

(A)the expiry date of the requested Letter of Credit would occur more than
twelve months after the date of issuance or last extension, unless the Required
Revolving Lenders have approved such expiry date; or

(B)the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date.

-56-

--------------------------------------------------------------------------------

(iii)No L/C Issuer shall be under any obligation to issue any Letter of Credit
if:

(A)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not otherwise compensated hereunder) not in effect on
the Closing Date, or shall impose upon such L/C Issuer any unreimbursed loss,
cost or expense which was not applicable on the Closing Date and which such
L/C Issuer in good faith deems material to it;

(B)the issuance of the Letter of Credit would violate one or more policies of
such L/C Issuer applicable to letters of credit generally;

(C)except as otherwise agreed by the Administrative Agent and such L/C Issuer,
the Letter of Credit is in an initial stated amount less than $100,000, in the
case of a commercial Letter of Credit, or $500,000, in the case of a standby
Letter of Credit;

(D)except as agreed by the Administrative Agent and the Alternative Currency L/C
Issuer, the Letter of Credit is to be denominated in a currency other than
Dollars or an Alternative Currency;

(E)such L/C issuer does not as of the issuance date of such requested Letter of
Credit issue letters of credit in the requested currency;

(F)any Revolving Credit Lender is at that time a Defaulting Lender, unless such
L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Domestic Borrower or such Revolving Credit Lender to eliminate such L/C Issuer’s
actual or potential Fronting Exposure (after giving effect to
Section 2.16(a)(iv)) with respect to the Defaulting Lender arising from either
the Letter of Credit then proposed to be issued or that Letter of Credit and all
other L/C Obligations as to which such L/C Issuer has actual or potential
Fronting Exposure, as it may elect in its sole discretion;

(G)the Letter of Credit contains any provisions for automatic reinstatement of
the stated amount after any drawing thereunder; or

(H)such L/C Issuer does not as of the issuance date of the requested Letter of
Credit issue Letters of Credit in the requested currency.

(iv)No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would not
be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.

-57-

--------------------------------------------------------------------------------

(v)No L/C Issuer shall be under any obligation to amend any Letter of Credit if
(A) such L/C Issuer would have no obligation at such time to issue the Letter of
Credit in its amended form under the terms hereof, or (B) the beneficiary of the
Letter of Credit does not accept the proposed amendment to the Letter of Credit.

(vi)Each L/C Issuer shall act on behalf of the Revolving Credit Lenders with
respect to any Letters of Credit issued by it and the documents associated
therewith, and each L/C Issuer shall have all of the benefits and immunities
(A) provided to the Administrative Agent in Article IX with respect to any acts
taken or omissions suffered by such L/C Issuer in connection with Letters of
Credit issued by it or proposed to be issued by it and Issuer Documents
pertaining to such Letters of Credit as fully as if the term “Administrative
Agent” as used in Article IX included such L/C Issuer with respect to such acts
or omissions, and (B) as additionally provided herein with respect to such
L/C Issuer.

(b)Procedures for Issuance and Amendment of Letters of Credit.  (i) Each Letter
of Credit shall be issued or amended, as the case may be, upon the request of
the applicable Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the applicable
Borrower.  Such Letter of Credit Application may be sent by facsimile, by United
States mail, by overnight courier, by electronic transmission using the system
provided by the applicable L/C Issuer, by personal delivery or by any other
means acceptable to such L/C Issuer.  Such Letter of Credit Application must be
received by the applicable L/C Issuer and the Administrative Agent not later
than 11:00 a.m. at least two Business Days prior to the proposed issuance date
or date of amendment, as the case may be, of any Letter of Credit denominated in
Dollars, and not later than 12:00 noon at least ten Business Days prior to the
proposed issuance date or date of amendment, as the case may be, of any Letter
of Credit denominated in an Alternative Currency (or in each case such later
date and time as the Administrative Agent and the applicable L/C Issuer may
agree in a particular instance in their sole discretion).  In the case of a
request for an initial issuance of a Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable
L/C Issuer: (A) the proposed issuance date of the requested Letter of Credit
(which shall be a Business Day); (B) the amount and currency thereof and the
absence of specification of currency shall be deemed a request for a Letter of
Credit denominated in Dollars; (C) the expiry date thereof; (D) the name and
address of the beneficiary thereof; (E) the documents to be presented by such
beneficiary in case of any drawing thereunder; (F) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (G) the purpose and nature of the requested Letter of Credit; and
(H) such other matters as the L/C Issuer may require.  In the case of a request
for an amendment of any outstanding Letter of Credit, such Letter of Credit
Application shall specify in form and detail satisfactory to the applicable
L/C Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the applicable L/C Issuer may
require.  Additionally, the applicable Borrower shall furnish to the applicable
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
require.

(ii)Promptly after receipt of any Letter of Credit Application, the applicable
L/C Issuer will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has received a copy of such Letter of
Credit Application from the

-58-

--------------------------------------------------------------------------------

applicable Borrower and, if not, such L/C Issuer will provide the Administrative
Agent with a copy thereof.  Unless the applicable L/C Issuer has received
written notice from any Revolving Credit Lender, the Administrative Agent or any
Loan Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article IV shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the applicable Borrower (or the
applicable Loan Party) or enter into the applicable amendment, as the case may
be, in each case in accordance with such L/C Issuer’s usual and customary
business practices.  Immediately upon the issuance of each Letter of Credit,
each Revolving Credit Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from such L/C Issuer a risk participation in
such Letter of Credit in an amount equal to the product of such Revolving Credit
Lender’s Applicable Revolving Credit Percentage times the amount of such Letter
of Credit.

(iii)Promptly after its delivery of any Letter of Credit or any amendment to a
Letter of Credit to an advising bank with respect thereto or to the beneficiary
thereof, the applicable L/C Issuer will also deliver to the applicable Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.

(c)Drawings and Reimbursements; Funding of Participations.  (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the applicable L/C Issuer shall promptly notify the
applicable Borrower and the Administrative Agent thereof.  In the case of a
Letter of Credit denominated in an Alternative Currency, the applicable Borrower
shall reimburse the Alternative Currency L/C Issuer in such Alternative
Currency, unless (A) the Alternative Currency L/C Issuer (at its option) shall
have specified in such notice that it will require reimbursement in Dollars, or
(B) in the absence of any such requirement for reimbursement in Dollars, the
applicable Borrower shall have notified such L/C Issuer promptly following
receipt of the notice of drawing that the applicable Borrower will reimburse
such L/C Issuer in Dollars. In the case of any such reimbursement in Dollars of
a drawing under a Letter of Credit denominated in an Alternative Currency, the
Alternative Currency L/C Issuer shall notify the applicable Borrower of the
Dollar Equivalent of the amount of the drawing promptly following the
determination thereof.  Not later than 11:00 a.m. on the date of any payment by
the applicable L/C Issuer under a Letter of Credit to be reimbursed in Dollars,
or the Applicable Time on the date of any payment by the Alternative Currency
L/C Issuer under a Letter of Credit to be reimbursed in an Alternative Currency
(each such date, an “Honor Date”), the applicable Borrower shall reimburse the
applicable L/C Issuer through the Administrative Agent in an amount equal to the
amount of such drawing and in the applicable currency.  In the event that (A) a
drawing denominated in an Alternative Currency is to be reimbursed in Dollars
pursuant to the second sentence in this Section 2.03(c)(i) and (B) the Dollar
amount paid by the applicable Borrower, whether on or after the Honor Date,
shall not be adequate on the date of that payment to purchase in accordance with
normal banking procedures a sum denominated in the Alternative Currency equal to
the drawing, such Borrower agrees, as a separate and independent obligation, to
indemnify the Alternative Currency L/C Issuer for the loss resulting from its
inability on that date to purchase the Alternative Currency in the full amount
of the drawing.  If the applicable Borrower fails to so reimburse such
L/C Issuer by such time, the Administrative Agent shall promptly notify each
Revolving Credit Lender of the Honor Date, the amount of the unreimbursed
drawing (expressed in Dollars in the amount of the Dollar Equivalent thereof in
the case of a Letter of Credit denominated in an Alternative Currency) (the
“Unreimbursed Amount”), and

-59-

--------------------------------------------------------------------------------

the amount of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage thereof.  In such event, the applicable Borrower shall be deemed to
have requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed
on the Honor Date in an amount equal to the Unreimbursed Amount, without regard
to the minimum and multiples specified in Section 2.02 for the principal amount
of Base Rate Loans, but subject to the amount of the unutilized portion of the
Revolving Credit Commitments and the conditions set forth in Section 4.02 (other
than the delivery of a Committed Loan Notice).  Any notice given by an
L/C Issuer or the Administrative Agent pursuant to this Section 2.03(c)(i) may
be given by telephone if immediately confirmed in writing; provided that the
lack of such an immediate confirmation shall not affect the conclusiveness or
binding effect of such notice.

(ii)Each Revolving Credit Lender shall upon any notice pursuant to
Section 2.03(c)(i) make funds available (and the Administrative Agent may apply
Cash Collateral provided for this purpose) for the account of the applicable
L/C Issuer, in Dollars, at the Administrative Agent’s Office for Dollar
denominated payments in an amount equal to its Applicable Revolving Credit
Percentage of the Unreimbursed Amount not later than 1:00 p.m. on the Business
Day specified in such notice by the Administrative Agent, whereupon, subject to
the provisions of Section 2.03(c)(iii), each Revolving Credit Lender that so
makes funds available shall be deemed to have made a Base Rate Loan to the
applicable Borrower in such amount.  The Administrative Agent shall remit the
funds so received to the applicable L/C Issuer in Dollars.

(iii)With respect to any Unreimbursed Amount that is not fully refinanced by a
Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Domestic
Borrower shall be deemed to have incurred from the applicable L/C Issuer an
L/C Borrowing in the amount of the Unreimbursed Amount that is not so
refinanced, which L/C Borrowing shall be due and payable on demand (together
with interest) and shall bear interest at the Default Rate.  In such event, each
Revolving Credit Lender’s payment to the Administrative Agent for the account of
the applicable L/C Issuer pursuant to Section 2.03(c)(ii) shall be deemed
payment in respect of its participation in such L/C Borrowing and shall
constitute an L/C Advance from such Lender in satisfaction of its participation
obligation under this Section 2.03.

(iv)Until each Revolving Credit Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the applicable L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Applicable Revolving Credit Percentage of such amount shall be solely
for the account of such L/C Issuer.

(v)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against any L/C Issuer, any Borrower, any Subsidiary or any other Person
for any reason whatsoever; (B) the occurrence or continuance of a Default, or
(C) any other occurrence, event or condition, whether or not similar to any of
the foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the applicable
Borrower of a Committed Loan Notice).  No such making of an L/C

-60-

--------------------------------------------------------------------------------

Advance shall relieve or otherwise impair the obligation of the applicable
Borrower to reimburse the applicable L/C Issuer for the amount of any payment
made by such L/C Issuer under any Letter of Credit, together with interest as
provided herein.

(vi)If any Revolving Credit Lender fails to make available to the Administrative
Agent for the account of the applicable L/C Issuer any amount required to be
paid by such Lender pursuant to the foregoing provisions of this Section 2.03(c)
by the time specified in Section 2.03(c)(ii), then, without limiting the other
provisions of this Agreement, the applicable L/C Issuer shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to such
L/C Issuer at a rate per annum equal to the applicable Overnight Rate from time
to time in effect, plus any administrative, processing or similar fees
customarily charged by such L/C Issuer in connection with the foregoing.  If
such Lender pays such amount (with interest and fees as aforesaid), the amount
so paid shall constitute such Lender’s Revolving Credit Loan included in the
relevant Revolving Credit Borrowing or L/C Advance in respect of the relevant
L/C Borrowing, as the case may be.  A certificate of the applicable L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (vi) shall be conclusive absent
manifest error.

(d)Repayment of Participations.  (i) At any time after the applicable L/C Issuer
has made a payment under any Letter of Credit and has received from any
Revolving Credit Lender such Lender’s L/C Advance in respect of such payment in
accordance with Section 2.03(c), if the Administrative Agent receives for the
account of such L/C Issuer any payment in respect of the related Unreimbursed
Amount or interest thereon (whether directly from the applicable Borrower or
otherwise, including proceeds of Cash Collateral applied thereto by the
Administrative Agent), the Administrative Agent will distribute to such Lender
its Applicable Revolving Credit Percentage thereof in the same funds as those
received by the Administrative Agent.

(ii)If any payment received by the Administrative Agent for the account of an
L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under any
of the circumstances described in Section 11.05 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Revolving
Credit Lender shall pay to the Administrative Agent for the account of such
L/C Issuer its Applicable Revolving Credit Percentage thereof on demand of the
Administrative Agent, plus interest thereon from the date of such demand to the
date such amount is returned by such Lender, at a rate per annum equal to the
applicable Overnight Rate from time to time in effect.  The obligations of the
Lenders under this clause shall survive the payment in full of the Obligations
and the termination of this Agreement.

(e)Obligations Absolute.  The obligation of the applicable Borrower to reimburse
the applicable L/C Issuer in each case for each drawing under each Letter of
Credit and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other Loan Document;

-61-

--------------------------------------------------------------------------------

(ii)the existence of any claim, counterclaim, setoff, defense or other right
that any Borrower or any Subsidiary may have at any time against any beneficiary
or any transferee of such Letter of Credit (or any Person for whom any such
beneficiary or any such transferee may be acting), any L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)any draft, demand, endorsement, certificate or other document presented
under or in connection with such Letter of Credit proving to be forged,
fraudulent, invalid or insufficient in any respect or any statement therein
being untrue or inaccurate in any respect; or any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under such Letter of Credit;

(iv)waiver by any L/C Issuer of any requirement that exists for such
L/C Issuer’s protection and not the protection of the applicable Borrower or any
waiver by such L/C Issuer which does not in fact materially prejudice the
applicable Borrower;

(v)honor of a demand for payment presented electronically even if such Letter of
Credit requires that demand be in the form of a draft;

(vi)any payment made by the applicable L/C Issuer in respect of an otherwise
complying item presented after the date specified as the expiration date of, or
the date by which documents must be received under, such Letter of Credit if
presentation after such date is authorized by the UCC, the ISP or the UCP, as
applicable;

(vii)any payment by the applicable L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the applicable
L/C Issuer under such Letter of Credit to any Person purporting to be a trustee
in bankruptcy, debtor‑in‑possession, assignee for the benefit of creditors,
liquidator, receiver or other representative of or successor to any beneficiary
or any transferee of such Letter of Credit, including any arising in connection
with any proceeding under any Debtor Relief Law;

(viii)any adverse change in the relevant exchange rates or in the availability
of relevant Alternative Currency to any Borrower or any Subsidiary or in the
relevant currency markets generally; or

(ix)any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Domestic Borrower or
any Subsidiary.

The applicable Borrower shall promptly examine a copy of each Letter of Credit
and each amendment thereto that is delivered to it and, in the event of any
claim of noncompliance with the applicable Borrower’s instructions or other
irregularity, the applicable Borrower will immediately notify the applicable
L/C Issuer.  The applicable Borrower shall be conclusively deemed to have waived
any such claim against each L/C Issuer and its correspondents unless such notice
is given as aforesaid.

-62-

--------------------------------------------------------------------------------

(f)Role of L/C Issuer.  Each Lender and each Borrower agree that, in paying any
drawing under a Letter of Credit, no L/C Issuer shall have any responsibility to
obtain any document (other than any sight draft, certificates and documents
expressly required by the Letter of Credit) or to ascertain or inquire as to the
validity or accuracy of any such document or the authority of the Person
executing or delivering any such document.  None of any L/C Issuer, the
Administrative Agent, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Revolving Credit Lenders or the Required Revolving
Lenders, as applicable; (ii) any action taken or omitted in the absence of gross
negligence or willful misconduct; or (iii) the due execution, effectiveness,
validity or enforceability of any document or instrument related to any Letter
of Credit or Issuer Document.  The Borrowers hereby assume all risks of the acts
or omissions of any beneficiary or transferee with respect to its use of any
Letter of Credit; provided that this assumption is not intended to, and shall
not, preclude the applicable Borrower’s pursuing such rights and remedies as it
may have against the beneficiary or transferee at law or under any other
agreement.  Neither any L/C Issuer, the Administrative Agent, any of their
respective Related Parties nor any correspondent, participant or assignee of any
L/C Issuer shall be liable or responsible for any of the matters described in
Section 2.03(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the applicable Borrower may have a claim against the
applicable L/C Issuer, and the applicable L/C Issuer may be liable to the
applicable Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the applicable
Borrower which the applicable Borrower proves, as determined by a final
nonappealable judgment of a court of competent jurisdiction, were caused by the
applicable L/C Issuer’s willful misconduct or gross negligence or the applicable
L/C Issuer’s willful failure to pay under any Letter of Credit after the
presentation to it by the beneficiary of a sight draft and certificate(s)
strictly complying with the terms and conditions of a Letter of Credit.  In
furtherance and not in limitation of the foregoing, an L/C Issuer may accept
documents that appear on their face to be in order, without responsibility for
further investigation, regardless of any notice or information to the contrary,
and no L/C Issuer shall be responsible for the validity or sufficiency of any
instrument transferring, endorsing or assigning or purporting to transfer,
endorse or assign a Letter of Credit or the rights or benefits thereunder or
proceeds thereof, in whole or in part, which may prove to be invalid or
ineffective for any reason.  Each L/C Issuer may send a Letter of Credit or
conduct any communication to or from the beneficiary via the Society for
Worldwide Interbank Financial Telecommunication (“SWIFT”) message or overnight
courier, or any other commercially reasonable means of communicating with a
beneficiary.

(g)Applicability of ISP and UCP; Limitation of Liability.  Unless otherwise
expressly agreed by the applicable L/C Issuer and the applicable Borrower when a
Letter of Credit is issued, (i) the rules of the ISP shall apply to each standby
Letter of Credit, and (ii) the rules of the UCP shall apply to each commercial
Letter of Credit.  Notwithstanding the foregoing, no L/C Issuer shall be
responsible to any Borrower for, and no L/C Issuer’s rights and remedies against
the applicable Borrower shall be impaired by, any action or inaction of any
L/C Issuer required or permitted under any law, order, or practice that is
required or permitted to be applied to any Letter of Credit or this Agreement,
including the Law or any order of a jurisdiction where such L/C Issuer or the
beneficiary is located, the practice stated in the ISP or UCP, as applicable, or
in the decisions, opinions, practice statements, or official commentary of the
ICC Banking Commission, the Bankers Association for Finance and Trade –
International Financial Services Association (BAFT‑IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.

-63-

--------------------------------------------------------------------------------

(h)Letter of Credit Fees.  The applicable Borrower shall pay to the
Administrative Agent for the account of each Revolving Credit Lender in
accordance, subject to Section 2.16, with its Applicable Revolving Credit
Percentage a Letter of Credit fee (the “Letter of Credit Fee”) for each Letter
of Credit equal to the Applicable Rate times the Dollar Equivalent of the daily
amount available to be drawn under such Letter of Credit.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears.  If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each standby Letter of Credit shall be computed and multiplied by the Applicable
Rate separately for each period during such quarter that such Applicable Rate
was in effect.  Notwithstanding anything to the contrary contained herein, upon
the request of the Required Revolving Lenders, while any Event of Default
exists, all Letter of Credit Fees shall accrue at the Default Rate.

(i)Fronting Fee and Documentary and Processing Charges Payable to
L/C Issuers.  The applicable Borrower shall pay directly to the applicable
L/C Issuer for its own account, in Dollars, a fronting fee (i) with respect to
each commercial Letter of Credit, at the rate specified in the Fee Letter,
computed on the Dollar Equivalent of the amount of such Letter of Credit, and
payable upon the issuance thereof, (ii) with respect to any amendment of a
commercial Letter of Credit increasing the amount of such Letter of Credit, at a
rate separately agreed between the applicable Borrower and such L/C Issuer,
computed on the Dollar Equivalent of the amount of such increase, and payable
upon the effectiveness of such amendment, and (iii) with respect to each standby
Letter of Credit, at the rate per annum specified in the Fee Letter, computed on
the Dollar Equivalent of the daily amount available to be drawn under such
Letter of Credit on a quarterly basis in arrears.  Such fronting fee shall be
due and payable on the tenth Business Day after the end of each March, June,
September and December in respect of the most recently‑ended quarterly period
(or portion thereof, in the case of the first payment), commencing with the
first such date to occur after the issuance of such Letter of Credit, on the
Letter of Credit Expiration Date and thereafter on demand.  For purposes of
computing the daily amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with
Section 1.09.  In addition, the applicable Borrower shall pay directly to the
applicable L/C Issuer for its own account, in Dollars, the customary issuance,
presentation, amendment and other processing fees, and other standard costs and
charges, of such L/C Issuer relating to letters of credit as from time to time
in effect.  Such customary fees and standard costs and charges are due and
payable on demand and are nonrefundable.

(j)Conflict with Issuer Documents.  In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

(k)Letters of Credit Issued for Subsidiaries.  Notwithstanding that a Letter of
Credit issued or outstanding hereunder is in support of any obligations of, or
is for the account of, a Subsidiary, the applicable Borrower shall be obligated
to reimburse the applicable L/C Issuer hereunder for any and all drawings under
such Letter of Credit.  Each Borrower hereby acknowledges that the issuance of
Letters of Credit for the account of Subsidiaries inures to the benefit of the
applicable Borrower, and that the applicable Borrower’s business derives
substantial benefits from the businesses of such Subsidiaries.

-64-

--------------------------------------------------------------------------------

(l)L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section 2.03, provide the Administrative
Agent a Letter of Credit Report, as set forth below:

(i)reasonably prior to the time that such L/C Issuer issues, amends, renews,
increases or extends a Letter of Credit, the date of such issuance, amendment,
renewal, increase or extension and the stated amount of the applicable Letters
of Credit after giving effect to such issuance, amendment, renewal or extension
(and whether the amounts thereof shall have changed);

(ii)on each Business Day on which such L/C Issuer makes a payment pursuant to a
Letter of Credit, the date and amount of such payment;

(iii)on any Business Day on which a Borrower fails to reimburse a payment made
pursuant to a Letter of Credit required to be reimbursed to such L/C Issuer on
such day, the date of such failure and the amount of such payment;

(iv)on any other Business Day, such other information as the Administrative
Agent shall reasonably request as to the Letters of Credit issued by such L/C
Issuer; and

(v)for so long as any Letter of Credit issued by an L/C Issuer is outstanding,
such L/C Issuer shall deliver to the Administrative Agent (A) on the last
Business Day of each calendar month, (B) at all other times a Letter of Credit
Report is required to be delivered pursuant to this Agreement, and (C) on each
date that (1) an L/C Credit Extension occurs or (2) there is any expiration,
cancellation and/or disbursement, in each case, with respect to any such Letter
of Credit, a Letter of Credit Report appropriately completed with the
information for every outstanding Letter of Credit issued by such L/C Issuer.

(m)Additional L/C Issuers. Any Lender hereunder may become an L/C Issuer upon
receipt by the Administrative Agent of a fully executed Notice of Additional L/C
Issuer which shall be signed by the Borrowers, the Administrative Agent and each
L/C Issuer.  Such new L/C Issuer shall provide its L/C Commitment in such Notice
of Additional L/C Issuer and upon the receipt by the Administrative Agent of the
fully executed Notice of Additional L/C Issuer, the defined term L/C Commitment
shall be deemed amended to incorporate the L/C Commitment of such new L/C
Issuer.

Section 2.04.Swingline Loans.

(a)The Swingline.  Subject to the terms and conditions set forth herein, the
Swingline Lender, in reliance upon the agreements of the other Lenders set forth
in this Section 2.04, may in its sole discretion make loans in Dollars (each
such loan, a “Swingline Loan”) to the Borrowers from time to time on any
Business Day during the Availability Period in an aggregate amount not to exceed
at any time outstanding the amount of the Swingline Sublimit, notwithstanding
the fact that such Swingline Loans, when aggregated with the Applicable
Revolving Credit Percentage of the Outstanding Amount of Revolving Credit Loans
and L/C Obligations of the Lender acting as Swingline Lender, may exceed the
amount of such Lender’s Revolving Credit Commitment; provided, however, that
(x) after giving effect to any Swingline Loan, (i) the Total Revolving Credit
Outstandings shall not exceed the Revolving Credit

-65-

--------------------------------------------------------------------------------

Facility at such time, (ii) the Revolving Credit Exposure of any Revolving
Credit Lender shall not exceed such Lender’s Revolving Credit Commitment and
(iii) the aggregate amount of all Swingline Loans outstanding shall not exceed
the Swingline Commitment of the Swingline Lender, (y) the applicable Borrower
shall not use the proceeds of any Swingline Loan to refinance any outstanding
Swingline Loan, and (z) the Swingline Lender shall not be under any obligation
to make any Swingline Loan if it shall determine (which determination shall be
conclusive and binding absent manifest error) that it has, or by such Credit
Extension may have, Fronting Exposure.  Within the foregoing limits, and subject
to the other terms and conditions hereof, the Borrowers may borrow under this
Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04.  Each Swingline Loan shall be a Base Rate Loan. Immediately upon
the making of a Swingline Loan, each Revolving Credit Lender shall be deemed to,
and hereby irrevocably and unconditionally agrees to, purchase from the
Swingline Lender a risk participation in such Swingline Loan in an amount equal
to the product of such Revolving Credit Lender’s Applicable Revolving Credit
Percentage times the amount of such Swingline Loan.

(b)Borrowing Procedures.  Each Swingline Borrowing shall be made upon the
applicable Borrower’s irrevocable notice to the Swingline Lender and the
Administrative Agent, which may be given by: (A) telephone or (B) a Swingline
Loan Notice; provided that any telephonic notice must be confirmed immediately
by delivery to the Swingline Lender and the Administrative Agent of a Swingline
Loan Notice.  Each such Swingline Loan Notice must be received by the Swingline
Lender and the Administrative Agent not later than 1:00 p.m. on the requested
borrowing date, and shall specify (i) the amount to be borrowed, which shall be
a minimum of $100,000, and (ii) the requested borrowing date (which shall be a
Business Day).  Promptly after receipt by the Swingline Lender of any Swingline
Loan Notice, the Swingline Lender will confirm with the Administrative Agent (by
telephone or in writing) that the Administrative Agent has also received such
Swingline Loan Notice and, if not, the Swingline Lender will notify the
Administrative Agent (by telephone or in writing) of the contents
thereof.  Unless the Swingline Lender has received notice (by telephone or in
writing) from the Administrative Agent (including at the request of any
Revolving Credit Lender) prior to 2:00 p.m. on the date of the proposed
Swingline Borrowing (A) directing the Swingline Lender not to make such
Swingline Loan as a result of the limitations set forth in the first proviso to
the first sentence of Section 2.04(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 3:00 p.m.
on the borrowing date specified in such Swingline Loan Notice, make the amount
of its Swingline Loan available to the applicable Borrower at its office by
crediting the account of the applicable Borrower on the books of the Swingline
Lender in immediately available funds.

(c)Refinancing of Swingline Loans.  (i) The Swingline Lender at any time in its
sole discretion may request, on behalf of the applicable Borrower (which hereby
irrevocably authorizes the Swingline Lender to so request on its behalf), that
each Revolving Credit Lender make a Base Rate Loan in an amount equal to such
Lender’s Applicable Revolving Credit Percentage of the amount of Swingline Loans
then outstanding.  Such request shall be made in writing (which written request
shall be deemed to be a Committed Loan Notice for purposes hereof) and in
accordance with the requirements of Section 2.02, without regard to the minimum
and multiples specified therein for the principal amount of Base Rate Loans, but
subject to the unutilized portion of the Revolving Credit Facility and the
conditions set forth in Section 4.02.  The Swingline Lender shall furnish the
applicable Borrower with a copy of the applicable Committed Loan Notice promptly
after delivering such notice to the Administrative Agent.  Each Revolving Credit
Lender shall make an amount equal to its Applicable Revolving Credit Percentage

-66-

--------------------------------------------------------------------------------

of the amount specified in such Committed Loan Notice available to the
Administrative Agent in immediately available funds (and the Administrative
Agent may apply Cash Collateral available with respect to the applicable
Swingline Loan) for the account of the Swingline Lender at the Administrative
Agent’s Office for Dollar‑denominated payments not later than 1:00 p.m. on the
day specified in such Committed Loan Notice, whereupon, subject to
Section 2.04(c)(ii), each Revolving Credit Lender that so makes funds available
shall be deemed to have made a Base Rate Loan to the applicable Borrower in such
amount.  The Administrative Agent shall remit the funds so received to the
Swingline Lender.

(ii)If for any reason any Swingline Loan cannot be refinanced by such a
Revolving Credit  Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swingline Lender as set forth herein shall
be deemed to be a request by the Swingline Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swingline Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swingline Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii)If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swingline
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swingline
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the
Swingline Lender in connection with the foregoing.  If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Credit Loan included in the relevant
Revolving Credit Borrowing or funded participation in the relevant Swingline
Loan, as the case may be.  A certificate of the Swingline Lender submitted to
any Lender (through the Administrative Agent) with respect to any amounts owing
under this clause (iii) shall be conclusive absent manifest error.

(iv)Each Revolving Credit Lender’s obligation to make Revolving Credit Loans or
to purchase and fund risk participations in Swingline Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swingline Lender, the
applicable Borrower or any other Person for any reason whatsoever, (B) the
occurrence or continuance of a Default, or (C) any other occurrence, event or
condition, whether or not similar to any of the foregoing; provided that each
Revolving Credit Lender’s obligation to make Revolving Credit Loans pursuant to
this Section 2.04(c) is subject to the conditions set forth in Section 4.02.  No
such funding of risk participations shall relieve or otherwise impair the
obligation of the applicable Borrower to repay Swingline Loans, together with
interest as provided herein.

(d)Repayment of Participations.  (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swingline Loan, if the
Swingline Lender receives any

-67-

--------------------------------------------------------------------------------

payment on account of such Swingline Loan, the Swingline Lender will distribute
to such Revolving Credit Lender its Applicable Revolving Credit Percentage
thereof in the same funds as those received by the Swingline Lender.

(ii)If any payment received by the Swingline Lender in respect of principal or
interest on any Swingline Loan is required to be returned by the Swingline
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by the Swingline Lender in its
discretion), each Revolving Credit Lender shall pay to the Swingline Lender its
Applicable Revolving Credit Percentage thereof on demand of the Administrative
Agent, plus interest thereon from the date of such demand to the date such
amount is returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swingline
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

(e)Interest for Account of Swingline Lender.  The Swingline Lender shall be
responsible for invoicing the applicable Borrower for interest on the Swingline
Loans.  Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Revolving Credit
Lender’s Applicable Revolving Credit Percentage of any Swingline Loan, interest
in respect of such Applicable Revolving Credit Percentage shall be solely for
the account of the Swingline Lender.

(f)Payments Directly to Swingline Lender.  The applicable Borrower shall make
all payments of principal and interest in respect of the Swingline Loans
directly to the Swingline Lender.

Section 2.05.Prepayments.

(a)Optional.  (i) Each Borrower may, upon notice to the Administrative Agent
pursuant to delivery to the Administrative Agent of a Notice of Loan Prepayment,
at any time or from time to time voluntarily prepay Term Loans, Incremental Term
Loans and Revolving Credit Loans in whole or in part without premium or penalty;
provided that, unless otherwise agreed by the Administrative Agent, (i) such
notice must be received by the Administrative Agent not later than 11:00 a.m.
(A) three Business Days prior to any date of prepayment of Eurocurrency Rate
Loans denominated in Dollars, (B) on the date of prepayment of Base Rate Loans,
and (C) four Business Days (or five, in the case of prepayment of Loans
denominated in Special Notice Currencies) prior to any date of prepayment of
Eurocurrency Rate Loans denominated in an Alternative Currency; (ii) any
prepayment of Eurocurrency Rate Loans shall be in a principal amount of
$5,000,000 or a whole multiple of $1,000,000 in excess thereof; and (iii) any
prepayment of Base Rate Loans shall be in a principal amount of $500,000 or a
whole multiple of $100,000 in excess thereof; or, in each case, if less, the
entire principal amount thereof then outstanding.  Each such notice shall
specify the date and amount of such prepayment, the Type(s) of Loans to be
prepaid, the currency in which such Loan(s) to be prepaid is(are) denominated
and, if Eurocurrency Rate Loans are to be prepaid, the Interest Period(s) of
such Loans.  The Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s ratable portion
of such prepayment (based on such Lender’s Applicable Percentage in respect of
the relevant Facility).  If such notice is given by a Borrower, the applicable
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.  Any

-68-

--------------------------------------------------------------------------------

prepayment of principal shall be accompanied by all accrued interest on the
amount prepaid, together with any additional amounts required pursuant to
Section 3.05.  Each prepayment of the outstanding Term Loans or Incremental Term
Loans pursuant to this Section 2.05(a) shall be applied to the principal
repayment installments thereof as directed by a Borrower in such notice, or if
not so directed by the applicable Borrower, on a pro‑rata basis. Subject to
Section 2.16, each such prepayment shall be applied to the Loans of the Lenders
in accordance with their respective Applicable Percentages in respect of each of
the relevant Facilities.

(ii)The applicable Borrower may, upon notice to the Swingline Lender pursuant to
delivery to the Swingline Lender of a Notice of Loan Prepayment (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swingline Loans in whole or in part without premium or penalty; provided that,
unless otherwise agreed by the Swingline Lender, (A) such notice must be
received by the Swingline Lender and the Administrative Agent not later than
1:00 p.m. on the date of the prepayment, and (B) any such prepayment shall be in
a minimum principal amount of $100,000 or a whole multiple of $100,000 in excess
thereof (or, if less, the entire principal thereof then outstanding).  Each such
notice shall specify the date and amount of such prepayment.  If such notice is
given by a Borrower, the applicable Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of principal shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.

(b)Mandatory.

(i)Dispositions and Involuntary Dispositions.  The Borrowers (as to the Foreign
Borrower, limited to prepayment of Foreign Obligations, and limited to Net Cash
Proceeds received by the Foreign Borrower or any of its Subsidiaries from any
Disposition referred to below) shall prepay the Loans and/or Cash Collateralize
the L/C Obligations as hereinafter provided in an aggregate amount equal to 100%
of the Net Cash Proceeds received by any Loan Party or any Subsidiary from all
Dispositions (other than Dispositions permitted pursuant to Section 7.05(b),
(c), (d), (e) and (h)) and Involuntary Dispositions, as to each receipt of any
Net Cash Proceeds, within five (5) Business Days of the later of the date of the
related Disposition and the date of such receipt; provided, however, (A) that so
long as no Default shall have occurred and be continuing, such Net Cash Proceeds
shall not be required to be so applied (x) until the aggregate amount of the Net
Cash Proceeds derived from any such Disposition or Involuntary Disposition in
any fiscal year of the Domestic Borrower is equal to or greater than $1,000,000
and (y) at the election of the Domestic Borrower (as notified by the Domestic
Borrower to the Administrative Agent on or prior to the date of such Disposition
or Involuntary Disposition) to the extent such Loan Party or such Subsidiary
reinvests all or any portion of such Net Cash Proceeds in like assets (but
specifically excluding current assets as classified by GAAP) within one hundred
eighty (180) days after the receipt of such Net Cash Proceeds; provided that if
such Net Cash Proceeds shall have not been so reinvested they shall be
immediately applied to prepay the Loans and/or Cash Collateralize the
L/C Obligations and (B) that for Dispositions permitted pursuant to Section
7.05(f), (g) and (i), the Borrowers (as to the Foreign Borrower, limited to
prepayment of Foreign Obligations, and limited to Net Cash Proceeds received by
the Foreign Borrower or any of its Subsidiaries from any such Disposition) shall
prepay the Loans

-69-

--------------------------------------------------------------------------------

and/or Cash Collateralize the L/C Obligations in an aggregate amount equal to
50% of the Net Cash Proceeds received by any Loan Party or any Subsidiary from
any such Disposition, within five (5) Business Days of the later of the date of
the related Disposition and the date of such receipt, provided that any such Net
Cash Proceeds shall be subject to clauses (A)(x) and (A)(y) of this sentence.

(ii)Extraordinary Receipts.  Immediately upon receipt by any Loan Party or any
Subsidiary of any Extraordinary Receipt received by or paid to or for the
account of any Loan Party or any of its Subsidiaries, and not otherwise included
in clause (ii), (iii) or (iv) of this Section, the Borrowers (as to the Foreign
Borrower, limited to prepayment of Foreign Obligations, and limited to
Extraordinary Receipts received by the Foreign Borrower or any of its
Subsidiaries) shall prepay the Loans and/or Cash Collateralize the
L/C Obligations as hereinafter provided in an aggregate principal amount equal
to 100% of all Net Cash Proceeds received therefrom.

(iii)Application of Payments.  Each prepayment of Loans pursuant to the
foregoing provisions of Section 2.05(b)(i)‑(ii) shall be applied, first, to the
principal repayment installments of the Term Loans and the Incremental Term
Loans on a pro‑rata basis for all such principal repayment installments but
specifically excluding the final principal installment on the Maturity Date and,
second, to the Revolving Credit Facility in the manner set forth in clause (v)
of Section 2.05(b) (without reduction of any Revolving Credit Commitment
hereunder).  Subject to Section 2.16, such prepayments shall be paid to the
Lenders in accordance with their respective Applicable Percentages in respect of
the relevant Facilities.

(iv)Revolving Credit Outstandings.  If for any reason the Total Revolving Credit
Outstandings at any time exceed the Revolving Credit Facility then in effect,
the applicable Borrower shall immediately upon notice from the Administrative
Agent prepay Revolving Credit Loans, Swingline Loans and L/C Borrowings and/or
Cash Collateralize the L/C Obligations in an aggregate amount equal to such
excess.

(v)Application of Other Payments - Revolving Credit Facility.  Except as
otherwise provided in Section 2.16, prepayments of the Revolving Credit Facility
made pursuant to this Section 2.05(b), first, shall be applied ratably to the
L/C Borrowings and the Swingline Loans, second, shall be applied to the
outstanding Revolving Credit Loans, and, third, shall be used to Cash
Collateralize the remaining L/C Obligations.  Upon the drawing of any Letter of
Credit that has been Cash Collateralized, the funds held as Cash Collateral
shall be applied (without any further action by or notice to or from a Borrower
or any other Loan Party or any Defaulting Lender that has provided Cash
Collateral) to reimburse the applicable L/C Issuers or the Revolving Credit
Lenders, as applicable.

(vi)Alternative Currencies.  If the Administrative Agent notifies the Borrowers
at any time that the Outstanding Amount of all Loans and L/C Obligations
denominated in Alternative Currencies at such time exceeds an amount equal to
105%  of the Alternative Currency Sublimit then in effect, then, within
two Business Days after receipt of such notice, the Borrowers shall prepay Loans
and/or Cash Collateralize the L/C Obligations in an aggregate

-70-

--------------------------------------------------------------------------------

amount sufficient to reduce such Outstanding Amount as of such date of payment
to an amount not to exceed 100% of the Alternative Currency Sublimit then in
effect.

(vii)Acquisition Draw Term Loans. If for any reason the Lite-On Acquisition Date
has not occurred on or prior to December 31, 2020, the Borrowers shall prepay
the Acquisition Draw Term Loans in full on January 1, 2021. Subject to Section
2.16, such prepayments shall be paid to the Lenders in accordance with their
respective Applicable Percentages in respect of the Acquisition Draw Term
Facility.

Within the parameters of the applications set forth above, prepayments pursuant
to this Section 2.05(b) shall be applied first to Base Rate Loans and then to
Eurocurrency Rate Loans in direct order of Interest Period maturities.  All
prepayments under this Section 2.05(b) shall be subject to Section 3.05, but
otherwise without premium or penalty, and shall be accompanied by interest on
the principal amount prepaid through the date of prepayment.

Section 2.06.Termination or Reduction of Commitments.

(a)Optional.  The Domestic Borrower may, upon notice to the Administrative
Agent, terminate the Acquisition Draw Term Commitment (prior to any Borrowing
thereunder), the Revolving Credit Facility, the Letter of Credit Sublimit, the
Swingline Sublimit or the Alternative Currency Sublimit, or from time to time
permanently reduce the Revolving Credit Facility, the Letter of Credit Sublimit,
the Swingline Sublimit or the Alternative Currency Sublimit; provided that
(i) any such notice shall be received by the Administrative Agent not later than
11:00 a.m. five (5) Business Days prior to the date of termination or reduction,
(ii) any such partial reduction shall be in an aggregate amount of $10,000,000
or any whole multiple of $1,000,000 in excess thereof and (iii) the Domestic
Borrower shall not terminate or reduce (A) the Revolving Credit Facility if,
after giving effect thereto and to any concurrent prepayments hereunder, the
Total Revolving Credit Outstandings would exceed the Revolving Credit Facility,
(B) the Letter of Credit Sublimit if, after giving effect thereto, the
Outstanding Amount of L/C Obligations not fully Cash Collateralized hereunder
would exceed the Letter of Credit Sublimit, (C) the Swingline Sublimit if, after
giving effect thereto and to any concurrent prepayments hereunder, the
Outstanding Amount of Swingline Loans would exceed the Swingline Sublimit or
(D) the Alternative Currency Sublimit if, after giving effect thereto and to any
concurrent prepayments hereunder, the Outstanding Amount of Revolving Loans
denominated in an Alternative Currency would exceed the Alternative Currency
Sublimit.

(b)Mandatory. The aggregate Acquisition Draw Term Commitments shall be
automatically and permanently reduced to zero on the expiration of the
Acquisition Draw Term Availability Period.

(c)Application of Commitment Reductions; Payment of Fees.  The Administrative
Agent will promptly notify the Lenders of any termination or reduction of the
Acquisition Draw Term Commitment, the Letter of Credit Sublimit, Swingline
Sublimit, the Alternative Currency Sublimit or the Revolving Credit Facility
under this Section 2.06.  Upon any reduction of the Revolving Credit Facility,
the Revolving Credit Commitment of each Revolving Credit Lender shall be reduced
by such Lender’s Applicable Revolving Credit Percentage of such reduction
amount.  All fees in respect of the Revolving Credit Facility or the Acquisition
Draw Term Facility accrued until the effective date of any termination

-71-

--------------------------------------------------------------------------------

of the Revolving Credit Facility or the Acquisition Draw Term Facility, as
applicable, shall be paid on the effective date of such termination.

Section 2.07.Repayment of Loans.

(a)Term Loans.  The Domestic Borrower shall repay to the Term Lenders on
September 30, 2020, an amount equal to 1.25% of the original principal amount of
the Initial Term Loan, and thereafter, on the last day of each March, June,
September and December prior to the Maturity Date, an amount equal to 1.25% of
the original principal amount of the Term Loans (which for the avoidance of
doubt shall be the sum of (A) the original principal amount of the Acquisition
Draw Term Loan measured as of the end of the Acquisition Draw Term Availability
Period and (B) the original principal amount of the Initial Term Loan) which
amounts shall be reduced as a result of the application of prepayments in
accordance with the order of priority set forth in Section 2.05, unless
accelerated sooner pursuant to Section 8.02; provided, however, that (i) the
final principal repayment installment of the Term Loans shall be repaid on the
Maturity Date for the Term Facility and in any event shall be in an amount equal
to the aggregate principal amount of all Term Loans outstanding on such date and
(ii) (A) if any principal repayment installment to be made by the Domestic
Borrower (other than principal repayment installments on Eurocurrency Rate
Loans) shall come due on a day other than a Business Day, such principal
repayment installment shall be due on the next succeeding Business Day, and such
extension of time shall be reflected in computing interest or fees, as the case
may be and (B) if any principal repayment installment to be made by a Borrower
on a Eurocurrency Rate Loan shall come due on a day other than a Business Day,
such principal repayment installment shall be extended to the next succeeding
Business Day unless the result of such extension would be to extend such
principal repayment installment into another calendar month, in which event such
principal repayment installment shall be due on the immediately preceding
Business Day.

(b)Revolving Credit Loans.  Each Borrower shall repay to the Revolving Credit
Lenders on the Maturity Date for the Revolving Credit Facility the aggregate
principal amount of all Revolving Credit Loans outstanding on such date.

(c)Swingline Loans. Each Borrower shall repay each Swingline Loan on the earlier
to occur of (i) the date ten (10) Business Days after such Loan is made and
(ii) the Maturity Date for the Revolving Facility.

(d)Incremental Term Loans.  Each Borrower shall repay to the Administrative
Agent for the ratable account of the applicable Incremental Term Lenders the
aggregate principal amount of each Incremental Term Loan outstanding on the
dates in the respective amounts set forth in the applicable Incremental Term
Assumption Agreement, with a final principal payment of all outstanding amounts
on the applicable Maturity Date for such Incremental Term Loan.

Interest

.  (a) Subject to the provisions of subsection (b) below, (i) each Eurocurrency
Rate Loan under a Facility shall bear interest on the outstanding principal
amount thereof for each Interest Period at a rate per annum equal to the
Eurocurrency Rate for such Interest Period plus the Applicable Rate for such
Facility; (ii) each Base Rate Loan under a Facility shall bear interest on the
outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for such
Facility; and (iii) each Swingline Loan shall bear interest on

-72-

--------------------------------------------------------------------------------

the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for the Revolving
Credit Facility. To the extent that any calculation of interest or any fee
required to be paid under this Agreement shall be based on (or result in) a
calculation that is less than zero, such calculation shall be deemed zero for
purposes of this Agreement.

(b)(i)If any amount of principal of any Loan is not paid when due (without
regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.

(ii)If any amount (other than principal of any Loan) payable by any Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders, such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.

(iii)Upon the request of the Required Lenders, while any Event of Default exists
(including a payment default), all outstanding Obligations (including Letter of
Credit Fees) may accrue at a fluctuating interest rate per annum at all times
equal to the Default Rate to the fullest extent permitted by Applicable Laws.

(iv)Accrued and unpaid interest on past due amounts (including interest on past
due interest) shall be due and payable upon demand.

(c)Interest on each Loan shall be due and payable in arrears on each Interest
Payment Date applicable thereto and at such other times as may be specified
herein.  Interest hereunder shall be due and payable in accordance with the
terms hereof before and after judgment, and before and after the commencement of
any proceeding under any Debtor Relief Law.

Fees

.  In addition to certain fees described in subsections (h) and (i) of
Section 2.03:

(a)Commitment Fee.  The Domestic Borrower shall pay to the Administrative Agent
for the account of each Revolving Credit Lender in accordance with its
Applicable Revolving Credit Percentage, a commitment fee in Dollars equal to the
Applicable Rate times the actual daily amount by which the Revolving Credit
Facility exceeds the sum of (i) the Outstanding Amount of Revolving Credit Loans
and (ii) the Outstanding Amount of L/C Obligations subject to adjustment as
provided in Section 2.16.  For the avoidance of doubt, the Outstanding Amount of
Swingline Loans shall not be counted toward or considered usage of the Revolving
Credit Commitments for purposes of determining the commitment fee.  The
commitment fee shall accrue at all times during the Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable quarterly in arrears on the last
Business Day of each March, June, September and December, commencing with the
first such date to occur after the Closing Date, and on the last day of the
Availability Period for the Revolving Credit Facility.  The commitment fee shall
be calculated quarterly in arrears, and if there is any change in the Applicable
Rate during any quarter, the actual daily amount shall be

-73-

--------------------------------------------------------------------------------

computed and multiplied by the Applicable Rate separately for each period during
such quarter that such Applicable Rate was in effect.

(b)Acquisition Draw Term Loan Commitment Fee. Until the termination or
expiration of the Acquisition Draw Term Availability Period, the Domestic
Borrower shall pay to the  Administrative Agent for the account of each Term
Lender in accordance with its Applicable Percentage of the Acquisition Draw Term
Facility, a commitment fee in Dollars equal to the Applicable Rate times the
actual daily amount by which the Acquisition Draw Term Facility exceeds the
Outstanding Amount of Acquisition Draw Term Loans. The commitment fee shall
accrue at all times during the Acquisition Draw Term Availability Period,
including at any time during which one or more of the conditions in Article IV
is not met, and shall be due and payable monthly in arrears on the last Business
Day of each month during the Acquisition Draw Term Availability Period, and on
the last day of the Acquisition Draw Term Availability Period. The commitment
fee shall be calculated monthly in arrears, and if there is any change in the
Applicable Rate during any month the actual daily amount shall be computed and
multiplied by the Applicable Rate separately for each period during such month
that such Applicable Rate was in effect.

(c)Other Fees.  (i) The Domestic Borrower shall pay to the Arrangers and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Fee Letters.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

(ii)The Domestic Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so
specified.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.

Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate

.  (a) All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurocurrency Rate) shall be made on the
basis of a year of 365 or 366 days, as the case may be, and actual days
elapsed.  All other computations of fees and interest shall be made on the basis
of a 360‑day year and actual days elapsed (which results in more fees or
interest, as applicable, being paid than if computed on the basis of a 365‑day
year) or, in the case of interest in respect of Revolving Credit Loans
denominated in Alternative Currencies as to which market practice differs from
the foregoing, in accordance with such market practice.  Interest shall accrue
on each Loan for the day on which the Loan is made, and shall not accrue on a
Loan, or any portion thereof, for the day on which the Loan or such portion is
paid; provided that any Loan that is repaid on the same day on which it is made
shall, subject to Section 2.12(a), bear interest for one day.  Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

(b)If, as a result of any restatement of or other adjustment to the financial
statements of the Domestic Borrower or for any other reason, the Domestic
Borrower or the Lenders determine that (i) the Consolidated Leverage Ratio as
calculated by the  Domestic Borrower as of any applicable date was inaccurate
and (ii) a proper calculation of the Consolidated Leverage Ratio would have
resulted in higher pricing for such period, each Borrower shall immediately and
retroactively be obligated to pay to the

-74-

--------------------------------------------------------------------------------

Administrative Agent for the account of the applicable Lenders or the applicable
L/C Issuer, as the case may be, promptly on demand by the Administrative Agent
(or, after the occurrence of an actual or deemed entry of an order for relief
with respect to any Borrower under the Bankruptcy Code of the United States,
automatically and without further action by the Administrative Agent, any Lender
or any L/C Issuer), an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.  This paragraph shall not limit the rights
of the Administrative Agent, any Lender or any L/C Issuer, as the case may be,
under Section 2.03(c)(iii), Section 2.03(h) or Section 2.08(b) or under
Article VIII.  Each Borrower’s obligations under this paragraph shall survive
the termination of the Aggregate Commitments and the repayment of all other
Obligations hereunder.

Evidence of Debt

.  (a) The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business.  The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the
Borrowers and the interest and payments thereon.  Any failure to so record or
any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrowers hereunder to pay any amount owing with respect to
the Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, such Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount, currency and maturity of its Loans and payments with
respect thereto.

(b)In addition to the accounts and records referred to in subsection (a) above,
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swingline Loans.  In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

Section 2.12.Payments Generally; Administrative Agent’s Clawback.

(a)General.  All payments to be made by the Borrowers shall be made free and
clear of and without condition or deduction for any counterclaim, defense,
recoupment or setoff.  Except as otherwise expressly provided herein and except
with respect to principal of and interest on Loans denominated in an Alternative
Currency, all payments by the Borrowers hereunder shall be made to the
Administrative Agent, for the account of the respective Lenders to which such
payment is owed, at the Administrative Agent’s Office in Dollars and in Same Day
Funds not later than 2:00 p.m. on the date specified herein.  Except as
otherwise expressly provided herein, all payments by the Borrowers hereunder
with respect to principal and interest on Loans denominated in an Alternative
Currency shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the applicable
Administrative Agent’s Office in such Alternative Currency and in Same Day Funds
not later than the Applicable Time specified by the Administrative Agent on the
dates specified herein.  Without

-75-

--------------------------------------------------------------------------------

limiting the generality of the foregoing, the Administrative Agent may require
that any payments due under this Agreement be made in the United States.  If,
for any reason, any Borrower is prohibited by any Law from making any required
payment hereunder in an Alternative Currency, such Borrower shall make such
payment in Dollars in the Dollar Equivalent of the Alternative Currency payment
amount. The Administrative Agent will promptly distribute to each Lender its
Applicable Percentage in respect of the relevant Facility (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s Lending Office.  All payments received by the
Administrative Agent (i) after 2:00 p.m., in the case of payments in Dollars, or
(ii) after the Applicable Time specified by the Administrative Agent in the case
of payments in an Alternative Currency, shall in each case be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  Subject to Section 2.07(a) and as otherwise specifically
provided for in this Agreement, if any payment to be made by any Borrower shall
come due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.

(b)(i)Funding by Lenders; Presumption by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Eurocurrency Rate Loans (or, in the case of
any Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such
Borrowing) that such Lender will not make available to the Administrative Agent
such Lender’s share of such Borrowing, the Administrative Agent may assume that
such Lender has made such share available on such date in accordance with
Section 2.02 (or, in the case of a Borrowing of Base Rate Loans, that such
Lender has made such share available in accordance with and at the time required
by Section 2.02) and may, in reliance upon such assumption, make available to
the applicable Borrower a corresponding amount.  In such event, if a Lender has
not in fact made its share of the applicable Borrowing available to the
Administrative Agent, then the applicable Lender and the applicable Borrower
severally agree to pay to the Administrative Agent forthwith on demand such
corresponding amount in Same Day Funds with interest thereon, for each day from
and including the date such amount is made available to such Borrower to but
excluding the date of payment to the Administrative Agent, at (A) in the case of
a payment to be made by such Lender, the Overnight Rate, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by such Borrower, the interest rate applicable to Base Rate
Loans or in the case of Alternative Currencies in accordance with such market
practice, in each case, as applicable.  If a Borrower and such Lender shall pay
such interest to the Administrative Agent for the same or an overlapping period,
the Administrative Agent shall promptly remit to such Borrower the amount of
such interest paid by such Borrower for such period.  If such Lender pays its
share of the applicable Borrowing to the Administrative Agent, then the amount
so paid shall constitute such Lender’s Loan included in such Borrowing.  Any
payment by a Borrower shall be without prejudice to any claim such Borrower may
have against a Lender that shall have failed to make such payment to the
Administrative Agent.

(ii)Payments by Borrowers; Presumptions by Administrative Agent.  Unless the
Administrative Agent shall have received notice from a Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that such Borrower will not make such
payment, the Administrative Agent may assume that such Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Appropriate Lenders or the applicable L/C Issuer,

-76-

--------------------------------------------------------------------------------

as the case may be, the amount due.  In such event, if such Borrower has not in
fact made such payment, then each of the Appropriate Lenders or the applicable
L/C Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such
L/C Issuer, in Same Day Funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the Overnight Rate.

A notice of the Administrative Agent to any Lender or any Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

(c)Failure to Satisfy Conditions Precedent.  If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to any Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article IV are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.

(d)Obligations of Lenders Several.  The obligations of the Lenders hereunder to
make Loans, to fund participations in Letters of Credit and Swingline Loans and
to make payments pursuant to Section 11.04(c) are several and not joint.  The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).

(e)Funding Source.  Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.

Sharing of Payments by Lenders

.  If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of any of the
Facilities due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or (b)
Obligations in respect of any of the Facilities owing (but not due and payable)
to such Lender hereunder and under the other Loan Documents at such time in
excess of its ratable share (according to the proportion of (i) the amount of
such Obligations owing (but not due and payable) to such Lender at such time to
(ii) the aggregate amount of the Obligations in respect of the Facilities owing
(but not due and payable) to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facilities owing (but not due and payable) to all Lenders hereunder and
under the other Loan Documents at such time obtained by all of the Lenders at
such time, then, in each case under clauses (a) and (b) above, the Lender
receiving such greater proportion shall (A) notify the Administrative Agent of
such fact, and (B) purchase (for cash at face value) participations in

-77-

--------------------------------------------------------------------------------

the Loans and sub-participations in L/C Obligations and Swingline Loans of the
other Lenders, or make such other adjustments as shall be equitable, so that the
benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of Obligations in respect of the Facilities
then due and payable to the Lenders or owing (but not due and payable) to the
Lenders, as the case may be; provided that:

(i)if any such participations or subparticipations are purchased and all or any
portion of the payment giving rise thereto is recovered, such participations or
subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and

(ii)the provisions of this Section shall not be construed to apply to (x) any
payment made by or on behalf of a Borrower pursuant to and in accordance with
the express terms of this Agreement (including the application of funds arising
from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.15, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swingline Loans to any assignee
or participant, other than an assignment to any Loan Party or any Affiliate
thereof (as to which the provisions of this Section shall apply).

Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under Applicable Law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.

Section 2.14.[Reserved].

Section 2.15.Cash Collateral.

(a)Certain Credit Support Events.  If (i) any L/C Issuer has honored any full or
partial drawing request under any Letter of Credit and such drawing has resulted
in an L/C Borrowing, (ii) as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, (iii) the Borrowers shall be
required to provide Cash Collateral pursuant to Section 8.02(c), or (iv) there
shall exist a Defaulting Lender, each Borrower shall immediately (in the case of
clause (iii) above) or within one Business Day (in all other cases) following
any request by the Administrative Agent or the applicable L/C Issuer, provide
Cash Collateral in an amount not less than the applicable Minimum Collateral
Amount attributable to Letters of Credit issued at the request of such Borrower
(determined in the case of Cash Collateral provided pursuant to clause (iv)
above, after giving effect to Section 2.16(a)(iv) and any Cash Collateral
provided by the Defaulting Lender).  

(b)Grant of Security Interest.  Each Borrower, and to the extent provided by any
Defaulting Lender, such Defaulting Lender, hereby grants to (and subjects to the
control of) the Administrative Agent, for the benefit of the Administrative
Agent, the L/C Issuers and the Lenders, and agrees to maintain, a first priority
security interest in all such cash, deposit accounts and all balances therein,
and all other property so provided by it as collateral pursuant hereto, and in
all proceeds of the foregoing, all as security for the obligations to which such
Cash Collateral may be applied pursuant to Section 2.15(c).  If

-78-

--------------------------------------------------------------------------------

at any time the Administrative Agent determines that Cash Collateral is subject
to any right or claim of any Person other than the Administrative Agent or the
applicable L/C Issuer as herein provided, or that the total amount of such Cash
Collateral is less than the Minimum Collateral Amount, each Borrower will,
promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency with respect to Letters of Credit issued for such
Borrower’s account.  All Cash Collateral (other than credit support not
constituting funds subject to deposit) shall be maintained in one or more
Controlled Accounts at Bank of America.  The Borrowers shall pay on demand
therefor from time to time all customary account opening, activity and other
administrative fees and charges in connection with the maintenance and
disbursement of Cash Collateral.

(c)Application.  Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.15 or
Sections 2.03, 2.04, 2.05, 2.16 or 8.02 in respect of Letters of Credit shall be
held and applied to the satisfaction of the specific L/C Obligations,
obligations to fund participations therein (including, as to Cash Collateral
provided by a Revolving Credit Lender that is a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may
otherwise be provided for herein.

(d)Release.  Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or to secure other obligations shall be released
promptly following (i) the elimination of the applicable Fronting Exposure or
other obligations giving rise thereto (including by the termination of
Defaulting Lender status of the applicable Revolving Credit Lender (or, as
appropriate, its assignee following compliance with Section 11.06(b)(vi))) or
(ii) the determination by the Administrative Agent and the applicable L/C Issuer
that there exists excess Cash Collateral; provided, however, (x) any such
release shall be without prejudice to, and any disbursement or other transfer of
Cash Collateral shall be and remain subject to, any other Lien conferred under
the Loan Documents and the other applicable provisions of the Loan Documents,
and (y) the Person providing Cash Collateral and the applicable L/C Issuer may
agree that Cash Collateral shall not be released but instead held to support
future anticipated Fronting Exposure or other obligations.

Section 2.16.Defaulting Lenders.

(a)Adjustments.  Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)Waivers and Amendments.  Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in the definition of “Required Lenders” and
Section 11.01.

(ii)Defaulting Lender Waterfall.  Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of such
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 11.08 shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the

-79-

--------------------------------------------------------------------------------

payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, to the payment on a pro rata basis of any amounts owing
by such Defaulting Lender to any L/C Issuer or Swingline Lender hereunder;
third, to Cash Collateralize the L/C Issuers’ Fronting Exposure with respect to
such Defaulting Lender in accordance with Section 2.15; fourth, as the
applicable Borrower may request (so long as no Default or Event of Default
exists), to the funding of any Loan in respect of which such Defaulting Lender
has failed to fund its portion thereof as required by this Agreement, as
determined by the Administrative Agent; fifth, if so determined by the
Administrative Agent and the applicable Borrower, to be held in a deposit
account and released pro rata in order to (x) satisfy such Defaulting Lender’s
potential future funding obligations with respect to Loans under this Agreement
and (y) Cash Collateralize the L/C Issuers’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement, in accordance with Section 2.15; sixth, to the
payment of any amounts owing to the Lenders, the L/C Issuers or Swingline Lender
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender, any L/C Issuer or the Swingline Lender against such Defaulting Lender as
a result of such Defaulting Lender’s breach of its obligations under this
Agreement; seventh, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the applicable Borrower as a result of any
judgment of a court of competent jurisdiction obtained by such Borrower against
such Defaulting Lender as a result of such Defaulting Lender’s breach of its
obligations under this Agreement; and eighth, to such Defaulting Lender or as
otherwise as may be required under the Loan Documents in connection with any
Lien conferred thereunder or directed by a court of competent jurisdiction;
provided that if (x) such payment is a payment of the principal amount of any
Loans or L/C Borrowings in respect of which such Defaulting Lender has not fully
funded its appropriate share, and (y) such Loans were made or the related
Letters of Credit were issued at a time when the conditions set forth in
Section 4.02 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all Non‑Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or
L/C Obligations owed to, such Defaulting Lender until such time as all Loans and
funded and unfunded participations in L/C Obligations and Swingline Loans are
held by the Lenders pro rata in accordance with the Commitments hereunder
without giving effect to Section 2.16(a)(iv).  Any payments, prepayments or
other amounts paid or payable to a Defaulting Lender that are applied (or held)
to pay amounts owed by a Defaulting Lender or to post Cash Collateral pursuant
to this Section 2.16(a)(ii) shall be deemed paid to and redirected by such
Defaulting Lender, and each Lender irrevocably consents hereto.

(iii)Certain Fees.

(A)No Defaulting Lender shall be entitled to receive any fee payable under
Sections 2.09(a) or 2.09(b) for any period during which that Lender is a
Defaulting Lender (and the Borrowers shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).

(B)Each Defaulting Lender shall be entitled to receive Letter of Credit Fees for
any period during which that Lender is a Defaulting Lender only to the extent
allocable to its Applicable Percentage of the stated amount of Letters of Credit
for which it has provided Cash Collateral pursuant to Section 2.15.

-80-

--------------------------------------------------------------------------------

(C)With respect to any Letter of Credit Fee not required to be paid to any
Defaulting Lender pursuant to clause (A) or (B) above, the Borrowers shall
(x) pay to each Non‑Defaulting Lender that portion of any such fee otherwise
payable to such Defaulting Lender with respect to such Defaulting Lender’s
participation in L/C Obligations that has been reallocated to such
Non‑Defaulting Lender pursuant to clause (iv) below, (y) pay to each L/C Issuer
and Swingline Lender, as applicable, the amount of any such fee otherwise
payable to such Defaulting Lender to the extent allocable to such L/C Issuer’s
or Swingline Lender’s Fronting Exposure to such Defaulting Lender, and (z) not
be required to pay the remaining amount of any such fee.

(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure.  All or
any part of such Defaulting Lender’s participation in L/C Obligations and
Swingline Loans shall be reallocated among the Non‑Defaulting Lenders in
accordance with their respective Applicable Revolving Credit Percentages
(calculated without regard to such Defaulting Lender’s Commitment) but only to
the extent that (x) the conditions set forth in Section 4.02 are satisfied at
the time of such reallocation (and, unless the Domestic Borrower shall have
otherwise notified the Administrative Agent at such time, the Domestic Borrower
shall be deemed to have represented and warranted that such conditions are
satisfied at such time), and (y) such reallocation does not cause the aggregate
Revolving Credit Exposure of any Non‑Defaulting Lender to exceed such
Non‑Defaulting Lender’s Commitment.  Subject to Section 11.23, no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against a Defaulting Lender arising from that Lender having become a
Defaulting Lender, including any claim of a Non‑Defaulting Lender as a result of
such Non‑Defaulting Lender’s increased exposure following such reallocation.

(v)Cash Collateral, Repayment of Swingline Loans.  If the reallocation described
in clause (a)(iv) above cannot, or can only partially, be effected, the Domestic
Borrower shall, without prejudice to any right or remedy available to it
hereunder or under applicable Law, (x) first, prepay Swingline Loans in an
amount equal to the Swingline Lenders’ Fronting Exposure and (y) second, Cash
Collateralize the L/C Issuers’ Fronting Exposure in accordance with the
procedures set forth in Section 2.15.

(b)Defaulting Lender Cure.  If the Domestic Borrower, the Administrative Agent,
the Swingline Lender and each L/C Issuer agree in writing that a Lender is no
longer a Defaulting Lender, the Administrative Agent will so notify the parties
hereto, whereupon as of the effective date specified in such notice and subject
to any conditions set forth therein (which may include arrangements with respect
to any Cash Collateral), that Lender will, to the extent applicable, purchase at
par that portion of outstanding Loans of the other Lenders or take such other
actions as the Administrative Agent may determine to be necessary to cause the
Loans and funded and unfunded participations in Letters of Credit and Swingline
Loans to be held on a pro rata basis by the Lenders in accordance with their
Applicable Percentages (without giving effect to Section 2.16(a)(iv)), whereupon
such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or
on behalf of the applicable Borrower while that Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender to Lender will
constitute a waiver or release of any claim of any party hereunder arising from
that Lender’s having been a Defaulting Lender.

-81-

--------------------------------------------------------------------------------

Section 2.17.Increase in Revolving Credit Facility.

(a)Request for Increase.  Provided there exists no Default, upon notice to the
Administrative Agent (which shall promptly notify the Revolving Credit Lenders
and other Eligible Assignees selected by the Domestic Borrower with the approval
of the Administrative Agent, each L/C Issuer and the Swingline Lender (which
approvals shall not be unreasonably withheld) (any such Eligible Assignees,
“Potential Revolving Credit Lenders”)), the Borrowers may from time to time,
request an increase in the Revolving Credit Facility (subject to item (iii) in
the below proviso) by an aggregate amount of increases in the Revolving Credit
Facility (for all such requests, but excluding all portions of such increase
requests that are allocated as Incremental Term Loans pursuant to item (iii) of
the proviso in this Section 2.17(a)) not greater than (x) $350,000,000 less (y)
the amount of all Incremental Term Loans made pursuant to Section 2.18 (whether
pursuant to a direct Borrower request under such Section or the operation of
item (iii) in the following proviso); provided that (i) any such request for an
increase shall be in a minimum amount of $25,000,000, (ii) the Borrowers may
make a maximum of five such requests (inclusive of any direct requests made for
Incremental Term Loans pursuant to Section 2.18) and (iii) no more than 50% of
the aggregate amount requested pursuant to this Section 2.17 (A) by the
applicable Borrower may be an increase to the Revolving Credit Facility and the
remaining portion of such requested increase under this Section 2.17 shall be
deemed a request for an Incremental Term Loan in such amount under, and in
accordance with, the terms of Section 2.18. At the time of sending such notice,
the applicable Borrower (in consultation with the Administrative Agent) shall
specify the time period within which each Revolving Credit Lender or Potential
Revolving Credit Lender is requested to respond (which shall in no event be less
than ten Business Days from the date of delivery of such notice to the Revolving
Credit Lenders and Potential Revolving Credit Lenders).

(b)Lender Elections to Increase.  Each Revolving Credit Lender or Potential
Revolving Credit Lender shall notify the Administrative Agent within such time
period whether or not it agrees to increase its Revolving Credit Commitment or
provide a new Revolving Credit Commitment, as applicable, and, if so, the amount
thereof.  Any Revolving Credit Lender or Potential Revolving Credit Lender not
responding within such time period shall be deemed to have declined to increase
its Revolving Credit Commitment or to provide a new Revolving Credit Commitment,
as applicable.

(c)Notification by Administrative Agent; Additional Revolving Credit
Lenders.  The Administrative Agent shall notify the applicable Borrower and each
Revolving Credit Lender of the Revolving Credit Lenders’ and Potential Revolving
Credit Lenders’ responses to each request made hereunder.  Each Potential
Revolving Credit Lender that elects to participate in such requested increase (a
“New Revolving Credit Lender”) shall become a Revolving Credit Lender hereunder
pursuant to a joinder agreement in form and substance satisfactory to the
Administrative Agent and its counsel.

(d)Effective Date and Allocations.  If the Revolving Credit Facility is
increased in accordance with this Section, the Administrative Agent and the
applicable Borrower shall determine the effective date (the “Revolving Credit
Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the applicable Borrower and the
Revolving Credit Lenders and New Revolving Credit Lenders of the final
allocation of such increase and the Revolving Credit Increase Effective
Date.  Upon the effectiveness of any such increase, this Agreement shall be
amended to the extent (but only to the extent) necessary to reflect the
existence and terms of the increased

-82-

--------------------------------------------------------------------------------

Revolving Credit Facility.  Any such amendment may be memorialized in writing by
the Administrative Agent with the Borrowers’ consent and furnished to the other
parties hereto.

(e)Conditions to Effectiveness of Increase.  As a condition precedent to such
increase, the Domestic Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Revolving Credit Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (x) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (y) certifying
that, before and after giving effect to such increase, (A) no Default or Event
of Default exists, (B) the representations and warranties contained in Article V
and the other Loan Documents are true and correct in all material respects (or,
with respect to representations and warranties modified by materiality
standards, in all respects) on and as of the Revolving Credit Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.17, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a) and (b), respectively, of Section 6.01, (C) on a pro
forma basis after giving effect to the incurrence of any Revolving Credit Loans
made on the Revolving Credit Increase Effective Date or the incurrence of any
Incremental Term Loans made on the Incremental Term Loan Date, the Borrowers and
their respective Subsidiaries shall be in pro forma compliance with all of the
covenants set forth in Section 7.11, such compliance to be determined on the
basis of the financial information most recently delivered to the Administrative
Agent and the Lenders pursuant to Section 6.01(a) or (b), (D) no less than 50%
of the aggregate amount of the increase requested pursuant to Section 2.17(a)
shall have been fully subscribed for as an Incremental Term Loan by existing or
new Incremental Term Lenders, and (E) the other conditions set forth in this
Section 2.17 have been satisfied. The Administrative Agent shall have received
legal opinions relating to such increase and other closing certificates and
documentation as may be reasonably requested and consistent with those delivered
on the Closing Date under Section 4.01.  The Borrowers shall prepay any
Revolving Credit Loans outstanding on the Revolving Credit Increase Effective
Date (and pay any additional amounts required pursuant to Section 3.05) to the
extent necessary to keep the outstanding Revolving Credit Loans ratable with any
revised Applicable Revolving Credit Percentages arising from any nonratable
increase in the Revolving Credit Commitments under this Section.

(f)Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

(g)Pari Passu.  All increases to the Revolving Credit Commitment shall be
guaranteed and secured on a pari passu basis with the existing Revolving Credit
Facility, the existing Term Facility and any existing Incremental Term Facility.

Incremental Term Loans

.  (a) Provided there exists no Default or Event of Default, upon notice to the
Administrative Agent (which shall promptly notify the Lenders and other Eligible
Assignees selected by the Domestic Borrower with the approval of the
Administrative Agent (which approval shall not be unreasonably withheld) (any
such Eligible Assignees, “Potential Incremental Term Lenders”)), the Borrowers
may from time to time, request Incremental Term Commitments in Dollars in an
aggregate amount (for all such requests including all portions of such increase
requests that are allocated as Incremental Term Loans pursuant to item (iii) of
the proviso in

-83-

--------------------------------------------------------------------------------

Section 2.17(a)) not greater than (x) $350,000,000 less (y) the aggregate amount
of increases in the Revolving Credit Facility made pursuant to Section 2.17;
provided that (A) any such request for Incremental Term Commitments shall be in
a minimum amount of $25,000,000 and (B) the Borrowers may make a maximum of five
such direct requests (inclusive of any requests made pursuant to Section 2.17).
At the time of sending such notice, the applicable Borrower (in consultation
with the Administrative Agent) shall specify (x) the time period within which
each Lender or Potential Incremental Term Lender  is requested to respond (which
shall in no event be less than fifteen Business Days from the date of delivery
of such notice to the Lenders and Potential Incremental Term Lenders), (y) the
pricing and the amortization terms with respect to such Incremental Term
Commitments and (z) the applicable Incremental Term Loan Date.

(b)Lender Elections; Additional Lenders.  Each Lender and Potential Incremental
Term Lender shall notify the Administrative Agent within such time period of its
Incremental Term Commitment, if any.  Any Lender or Potential Incremental Term
Lender not responding within such time period shall be deemed to have declined
to provide an Incremental Term Commitment.  The Administrative Agent shall
notify the applicable Borrower of the Lenders’ and Potential Incremental Term
Lenders’ responses to each request made hereunder.

(c)Incremental Term Assumption Agreement.  The Borrowers and each Incremental
Term Lender shall execute and deliver to the Administrative Agent an Incremental
Term Assumption Agreement and such other documentation as the Administrative
Agent shall reasonably specify to evidence the Incremental Term Commitment of
such Incremental Term Lender.  Each Incremental Term Assumption Agreement shall
specify the terms of the Incremental Term Loans to be made thereunder; provided
that the final maturity date of any Incremental Term Loans shall be no earlier
than the later of the Maturity Date in respect of the Revolving Credit Facility
and the latest maturity date for any Incremental Term Loans then
outstanding.  The Administrative Agent shall promptly notify each Lender and
each Potential Incremental Term Lender that has elected to provide an
Incremental Term Commitment as to the effectiveness of each Incremental Term
Assumption Agreement.  Upon the effectiveness of any Incremental Term Assumption
Agreement, this Agreement shall be amended to the extent (but only to the
extent) necessary to reflect the existence and terms of the Incremental Term
Commitments evidenced thereby.  Any such amendment may be memorialized in
writing by the Administrative Agent with the Borrowers’ consent and furnished to
the other parties hereto.

(d)Conditions to Effectiveness of Incremental Term Loan.  As a condition
precedent to any Incremental Term Commitment becoming effective under this
Section 2.18, the Domestic Borrower shall deliver to the Administrative Agent a
certificate of each Loan Party dated as of the Incremental Term Loan Date (in
sufficient copies for each Lender requesting the same) signed by a Responsible
Officer of such Loan Party (x) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such Incremental Term Loan, and
(y) certifying that, before and after giving effect to such increase, (A) no
Default or Event of Default Exists, (B) the representations and warranties
contained in Article V and the other Loan Documents are true and correct in all
material respects (or, with respect to representations and warranties modified
by materiality standards, in all respects) on and as of the Incremental Term
Loan Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they are true and correct
as of such earlier date, and except that for purposes of this Section 2.18, the
representations and warranties contained in subsections (a) and (b) of
Section 5.05 shall be deemed to refer to the most recent statements furnished
pursuant to subsections (a)

-84-

--------------------------------------------------------------------------------

and (b), respectively, of Section 6.01, (C) on a pro forma basis after giving
effect to the incurrence of any Incremental Term Loans made on the Incremental
Term Loan Date or the incurrence of any Revolving Credit Loans made on the
Revolving Credit Increase Effective Date, the Borrowers and their respective
Subsidiaries shall be in pro forma compliance with all of the covenants set
forth in Section 7.11, such compliance to be determined on the basis of the
financial information most recently delivered to the Administrative Agent and
the Lenders pursuant to Section 6.01(a) or (b) and (D) the other conditions set
forth in this Section 2.18 have been satisfied. The Administrative Agent shall
have received legal opinions relating to such Incremental Term Loans and other
closing certificates and documentation as required by the relevant Incremental
Assumption Agreement and consistent with those delivered on the Closing Date
under Section 4.01.

(e)Conflicting Provisions.  This Section shall supersede any provisions in
Section 2.13 or 11.01 to the contrary.

(f)Pari Passu.  All Incremental Term Loans shall be guaranteed and secured on a
pari passu basis with the existing Revolving Credit Facility, the existing Term
Facility and any existing Incremental Term Facility.  

Designated Lenders

.  Each of the Administrative Agent, each L/C Issuer, the Swingline Lender and
each Lender at its option may make any Credit Extension or otherwise perform its
obligations hereunder through any Lending Office (each, a “Designated Lender”);
provided that any exercise of such option shall not affect the obligation of
such Borrower to repay any Credit Extension in accordance with the terms of this
Agreement.  Any Designated Lender shall be considered a Lender; provided that in
the case of an Affiliate or branch of a Lender, such provisions that would be
applicable with respect to Credit Extensions actually provided by such Affiliate
or branch of such Lender shall apply to such Affiliate or branch of such Lender
to the same extent as such Lender; provided that for the purposes only of voting
in connection with any Loan Document, any participation by any Designated Lender
in any outstanding Credit Extension shall be deemed a participation of such
Lender.

Article III

TAXES, YIELD PROTECTION AND ILLEGALITY

Section 3.01.Taxes.

(a)Defined Terms. For purposes of this Section 3.01, the term “Applicable Law”
includes FATCA and the term “Lender” includes each L/C Issuer.

(b)Payments Free of Taxes; Obligation to Withhold; Payments on Account of Taxes.
Any and all payments by or on account of any obligation of any Loan Party under
any Loan Document shall be made without deduction or withholding for any Taxes,
except as required by Applicable Laws. If any Applicable Laws (as determined in
the good faith discretion of an applicable Withholding Agent) require the
deduction or withholding of any Tax from any such payment by a Withholding
Agent, then the applicable Withholding Agent shall be entitled to make such
deduction or withholding and shall timely pay the full amount deducted or
withheld to the relevant Governmental Authority in accordance with Applicable
Law and, if such Tax is an Indemnified Tax, then the sum payable by the
applicable Loan

-85-

--------------------------------------------------------------------------------

Party shall be increased as necessary so that after any required withholding or
the making of all required deductions (including deductions applicable to
additional sums payable under this Section 3.01) the applicable Recipient
receives an amount equal to the sum it would have received had no such
withholding or deduction been made.

(c)Payment of Other Taxes by the Loan Parties. The Loan Parties shall timely pay
to the relevant Governmental Authority in accordance with Applicable Law, or at
the option of the Administrative Agent timely reimburse it for the payment of,
any Other Taxes.

(d)Tax Indemnifications.  (i) Each of the Loan Parties shall, and does hereby,
jointly and severally indemnify each Recipient, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section 3.01) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient, and any penalties, interest and reasonable expenses arising therefrom
or with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to such Loan
Party by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.  Each Loan Party shall, and does hereby,
jointly and severally indemnify the Administrative Agent, and shall make payment
in respect thereof within 10 days after demand therefor, for any amount which a
Lender for any reason fails to pay indefeasibly to the Administrative Agent as
required pursuant to Section 3.01(d)(ii) below.

(ii)Each Lender shall, and does hereby, severally indemnify, and shall make
payment in respect thereof within 10 days after demand therefor, (x) the
Administrative Agent against any Indemnified Taxes attributable to such Lender
(but only to the extent that any Loan Party has not already indemnified the
Administrative Agent for such Indemnified Taxes and without limiting the
obligation of such Loan Party to do so), (y) the Administrative Agent and each
Loan Party, as applicable, against any Taxes attributable to such Lender’s
failure to comply with the provisions of Section 11.06(d) relating to the
maintenance of a Participant Register and (z) the Administrative Agent and each
Loan Party, as applicable, against any Excluded Taxes attributable to such
Lender, in each case, that are payable or paid by the Administrative Agent or
any Borrower in connection with any Loan Document, and any reasonable expenses
arising therefrom or with respect thereto, whether or not such Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to any Lender by the Administrative Agent shall be conclusive absent
manifest error.  Each Lender hereby authorizes the Administrative Agent to set
off and apply any and all amounts at any time owing to such Lender under this
Agreement or any other Loan Document against any amount due to the
Administrative Agent under this clause (ii).

(e)Evidence of Payments. As soon as practicable after any payment of Taxes by
any Loan Party to a Governmental Authority, as provided in this Section 3.01,
the Domestic Borrower shall deliver to the Administrative Agent the original or
a certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of any return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.

-86-

--------------------------------------------------------------------------------

(f)Status of Lenders; Tax Documentation.  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Domestic Borrower or the Foreign
Borrower and the Administrative Agent, at the time or times reasonably requested
by the Domestic Borrower, the Foreign Borrower or the Administrative Agent, such
properly completed and executed documentation reasonably requested by the
Domestic Borrower, the Foreign Borrower or the Administrative Agent as will
permit such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Domestic
Borrower, the Foreign Borrower or the Administrative Agent, shall deliver such
other documentation prescribed by Applicable Law or reasonably requested by the
Domestic Borrower, the Foreign Borrower or the Administrative Agent as will
enable Domestic Borrower or the Administrative Agent to determine whether or not
such Lender is subject to backup withholding or information reporting
requirements or any other applicable withholding tax. Notwithstanding anything
to the contrary in the preceding two sentences, the completion, execution and
submission of such documentation (other than such documentation set forth in
Section 3.01(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

(ii)Without limiting the generality of the foregoing, in the event that a
Borrower is a U.S. Person,

(A)any Lender that is a U.S. Person shall deliver to the Domestic Borrower and
the Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Domestic Borrower or the Administrative Agent),
executed copies of IRS Form W‑9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;

(B)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Domestic Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Domestic Borrower or the
Administrative Agent), whichever of the following is applicable:

(I)in the case of a Foreign Lender claiming the benefits of an income tax treaty
to which the United States is a party (x) with respect to payments of interest
under any Loan Document, executed copies of IRS Form W‑8BEN‑E (or W‑8BEN, as
applicable) establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to the “interest” article of such tax treaty and
(y) with respect to any other applicable payments under any Loan Document, IRS
Form W‑8BEN‑E (or W‑8BEN, as applicable) establishing an exemption from, or
reduction of, U.S. federal withholding Tax pursuant to the “business profits” or
“other income” article of such tax treaty;

(II)executed copies of IRS Form W‑8ECI;

-87-

--------------------------------------------------------------------------------

(III)in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F‑1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a
“10 percent shareholder” of such Borrower within the meaning of
Section 881(c)(3)(B) of the Code, or a “controlled foreign corporation”
described in Section 881(c)(3)(C) of the Code (a “U.S. Tax Compliance
Certificate”) and (y) executed copies of IRS Form W‑8BEN‑E (or W‑8BEN, as
applicable); or

(IV)to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W‑8IMY, accompanied by IRS Form W‑8ECI, IRS Form W‑8BEN‑E (or
W‑8BEN, as applicable), a U.S. Tax Compliance Certificate substantially in the
form of Exhibit F‑2 or Exhibit F‑3, IRS Form W‑9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit F‑4 on behalf of each such direct and indirect partner;

(C)any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Domestic Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Domestic Borrower or the
Administrative Agent), executed copies (or originals, as required) of any other
form prescribed by Applicable Law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by Applicable Law to permit the
Domestic Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and

(D)if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Domestic Borrower and the Administrative Agent at the time
or times prescribed by law and at such time or times reasonably requested by the
Domestic Borrower or the Administrative Agent such documentation prescribed by
Applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by the Domestic Borrower
or the Administrative Agent as may be necessary for the Domestic Borrower and
the Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such
payment.  Solely for purposes of this clause (D), “FATCA” shall include any
amendments made to FATCA after the date of this Agreement.

-88-

--------------------------------------------------------------------------------

(iii)Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 3.01 expires or becomes obsolete or
inaccurate in any respect, it shall update such form or certification or
promptly notify the Domestic Borrower and the Administrative Agent in writing of
its legal inability to do so.

(g)Treatment of Certain Refunds.  Unless required by applicable Laws, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender.  If any Recipient determines, in its sole discretion exercised in good
faith, that it has received a refund of any Taxes as to which it has been
indemnified by any Loan Party or with respect to which any Loan Party has paid
additional amounts pursuant to this Section 3.01, it shall pay to such Loan
Party an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by such Loan Party under this
Section 3.01 with respect to the Taxes giving rise to such refund), net of all
out‑of‑pocket expenses (including Taxes) incurred by such Recipient, and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that each Loan Party, upon the request of
the Recipient, agrees to repay the amount paid over to such Loan Party (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Recipient in the event the Recipient is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this subsection, in no event will the applicable Recipient be required to pay
any amount to any Loan Party pursuant to this subsection the payment of which
would place the Recipient in a less favorable net after‑Tax position than such
Recipient would have been in if the Tax subject to indemnification and giving
rise to such refund had not been deducted, withheld or otherwise imposed and the
indemnification payments or additional amounts with respect to such Tax had
never been paid.  This subsection shall not be construed to require any
Recipient to make available its tax returns (or any other information relating
to its taxes that it deems confidential) to any Loan Party or any other Person.

(h)Survival.  Each party’s obligations under this Section 3.01 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all other Obligations.

Illegality

.  (a) If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund or charge interest with
respect to any Credit Extension, or to determine or charge interest rates based
upon the Eurocurrency Rate, or any Governmental Authority has imposed material
restrictions on the authority of such Lender to purchase or sell, or to take
deposits of, Dollars or any Alternative Currency in the applicable interbank
market, then, on notice thereof by such Lender to the Domestic Borrower through
the Administrative Agent, (i) any obligation of such Lender to make or continue
Eurocurrency Rate Loans in the affected currency or currencies or, in the case
of Eurocurrency Rate Loans in Dollars, to convert Base Rate Loans to
Eurocurrency Rate Loans shall be suspended, and (ii) if such notice asserts the
illegality of such Lender making or maintaining Base Rate Loans the interest
rate on which is determined by reference to the Eurocurrency Rate component of
the Base Rate, the interest rate on which Base Rate Loans of such Lender shall,
if necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate, in each
case until such Lender notifies the Administrative Agent and the Domestic
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice,

-89-

--------------------------------------------------------------------------------

(x) the Borrowers shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable and such Loans are denominated
in Dollars, convert all Eurocurrency Rate Loans of such Lender to Base Rate
Loans (the interest rate on which Base Rate Loans of such Lender shall, if
necessary to avoid such illegality, be determined by the Administrative Agent
without reference to the Eurocurrency Rate component of the Base Rate), either
on the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurocurrency Rate Loans to such day, or immediately,
if such Lender may not lawfully continue to maintain such Eurocurrency Rate
Loans and (y) if such notice asserts the illegality of such Lender determining
or charging interest rates based upon the Eurocurrency Rate, the Administrative
Agent shall during the period of such suspension compute the Base Rate
applicable to such Lender without reference to the Eurocurrency Rate component
thereof until the Administrative Agent is advised in writing by such Lender that
it is no longer illegal for such Lender to determine or charge interest rates
based upon the Eurocurrency Rate.  Upon any such prepayment or conversion, the
Borrowers shall also pay accrued interest on the amount so prepaid or converted.

(b)If, in any applicable jurisdiction, the Administrative Agent, any L/C Issuer
or any Lender or any Designated Lender (the “Determining Party”) determines that
any Law has made it unlawful, or that any Governmental Authority has asserted
that it is unlawful, for the Administrative Agent, any L/C Issuer or any Lender
or its Designated Lender to (i) perform any of its obligations hereunder or
under any other Loan Document, (ii) fund or maintain its participation in any
Loan or (iii) issue, make, maintain, fund or charge interest or fees with
respect to any Credit Extension to the Foreign Borrower such Determining Party
shall promptly notify the Administrative Agent and, upon the Administrative
Agent notifying the Domestic Borrower of such determination, and until such
notice by such Determining Party is revoked, any obligation of such Person to
issue, make, maintain, fund or charge interest or fees with respect to any such
Credit Extension shall be suspended, and to the extent required by applicable
Law, cancelled.  Upon receipt of such notice, the Loan Parties shall, (A) repay
such Determining Party’s participation in the Loans or other applicable
Obligations on the last day of the Interest Period for each Loan or other
Obligation occurring after the Administrative Agent has notified the Domestic
Borrower or, if earlier, the date specified by such Determining Party in the
notice delivered to the Administrative Agent (being no earlier than the last day
of any applicable grace period permitted by applicable Law), (B) to the extent
applicable to any L/C Issuer, Cash Collateralize that portion of applicable L/C
Obligations comprised of the aggregate undrawn amount of Letters of Credit to
the extent not otherwise Cash Collateralized and (C) take all reasonable actions
requested by such Determining Party to mitigate or avoid such illegality.

Inability to Determine Rates

.  

(a)If in connection with any request for a Eurocurrency Rate Loan or a
conversion to or continuation thereof, (i) the Administrative Agent determines
that (A) deposits (whether in Dollars or an Alternative Currency) are not being
offered to banks in the applicable offshore interbank market for such currency
for the applicable amount and Interest Period of such Eurocurrency Rate Loan,
(B) (1) adequate and reasonable means do not exist for determining the
Eurocurrency Rate for any requested Interest Period with respect to a proposed
Eurocurrency Rate Loan (whether denominated in Dollars or an Alternative
Currency) or in connection with an existing or proposed Base Rate Loan and (2)
the circumstances described in Section 3.03(c)(i) do not apply or (C) a
fundamental change has occurred in the foreign exchange or interbank markets
with respect to such Alternative Currency (including, without limitation,
changes in national or international financial, political or economic conditions
or currency

-90-

--------------------------------------------------------------------------------

exchange rates or exchange controls) (in each case with respect to this clause
(i), “Impacted Loans”), or (ii) the Administrative Agent or the Required Lenders
determine that for any reason the Eurocurrency Rate for any requested Interest
Period with respect to a proposed Eurocurrency Rate Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrowers and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
affected currency or currencies shall be suspended (to the extent of the
affected Eurocurrency Rate Loans or Interest Periods), and (y) in the event of a
determination described in the preceding sentence with respect to the
Eurocurrency Rate component of the Base Rate, the utilization of the
Eurocurrency Rate component in determining the Base Rate shall be suspended, in
each case until the Administrative Agent (or, in the case of a determination by
the Required Lenders described in clause (ii) of this Section 3.03(a), until the
Administrative Agent upon instruction of the Required Lenders) revokes such
notice. Upon receipt of such notice, the Borrowers may revoke any pending
request for a Borrowing of, conversion to or continuation of Eurocurrency Rate
Loans in the affected currency or currencies (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods) or, failing that, will be deemed to
have converted such request into a request for a Borrowing of Base Rate Loans in
Dollars in the amount specified therein.

(b)Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a)(i) of this Section 3.03, the
Administrative Agent in consultation with the Domestic Borrower, may establish
an alternative interest rate for the Impacted Loans, in which case, such
alternative rate of interest shall apply with respect to the Impacted Loans
until (i) the Administrative Agent revokes the notice delivered with respect to
the Impacted Loans under clause (a)(i) of this Section 3.03, (ii) the
Administrative Agent or the Required Lenders notify the Administrative Agent and
the Domestic Borrower that such alternative interest rate does not adequately
and fairly reflect the cost to the Lenders of funding the Impacted Loans, or
(iii) any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for such Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to such alternative rate of interest or to determine or
charge interest rates based upon such rate or any Governmental Authority has
imposed material restrictions on the authority of such Lender to do any of the
foregoing and provides the Administrative Agent and the Domestic Borrower
written notice thereof.

(c)Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents, if the Administrative Agent determines (which determination shall be
conclusive absent manifest error), or the Borrowers or Required Lenders notify
the Administrative Agent (with, in the case of the Required Lenders, a copy to
the Borrowers) that the Borrowers or Required Lenders (as applicable) have
determined, that:

 

 

(i)

adequate and reasonable means do not exist for ascertaining LIBOR for any
requested Interest Period, including, without limitation, because the LIBOR
Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary; or

 

(ii)

the administrator of the LIBOR Screen Rate or a Governmental Authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which LIBOR or the LIBOR Screen Rate shall no
longer be made available, or used for determining the interest rate of loans;
provided that, at the time of such statement, there is no successor
administrator that is satisfactory to the Administrative Agent, that will
continue

-91-

--------------------------------------------------------------------------------

 

to provide LIBOR after such specific date (such specific date, the “Scheduled
Unavailability Date”); or

 

(iii)

syndicated loans currently being executed, or that include language similar to
that contained in this Section, are being executed or amended (as applicable) to
incorporate or adopt a new benchmark interest rate to replace LIBOR,

then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrowers may amend this Agreement solely for
purpose of replacing LIBOR in accordance with this Section 3.03 with (x) one or
more SOFR-Based Rates or (y) another alternate benchmark rate giving due
consideration to any evolving or then existing convention for similar U.S.
dollar denominated syndicated credit facilities for such alternative benchmarks
and, in each case, including any mathematical or other adjustments to such
benchmark giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
benchmarks, which adjustment or method for calculating such adjustment shall be
published on an information service as selected by the Administrative Agent from
time to time in its reasonable discretion and may be periodically updated  (the
“Adjustment;” and any such proposed rate, a “LIBOR Successor Rate”), and any
such amendment shall become effective at 5:00 p.m. on the fifth Business Day
after the Administrative Agent shall have posted such proposed amendment to all
Lenders and the Borrowers unless, prior to such time, Lenders comprising the
Required Lenders have delivered to the Administrative Agent written notice that
such Required Lenders (A) in the case of an amendment to replace LIBOR with a
rate described in clause (x), object to the Adjustment; or (B) in the case of an
amendment to replace LIBOR with a rate described in clause (y), object to such
amendment; provided that for the avoidance of doubt, in the case of clause (A),
the Required Lenders shall not be entitled to object to any SOFR-Based Rate
contained in any such amendment.   Such LIBOR Successor Rate shall be applied in
a manner consistent with market practice; provided that to the extent such
market practice is not administratively feasible for the Administrative Agent,
such LIBOR Successor Rate shall be applied in a manner as otherwise reasonably
determined by the Administrative Agent.

If no LIBOR Successor Rate has been determined and the circumstances under
clause (i) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative Agent will promptly so notify the Borrowers and
each Lender.  Thereafter, (x) the obligation of the Lenders to make or maintain
Eurocurrency Rate Loans shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) the Eurocurrency Rate
component shall no longer be utilized in determining the Base Rate.  Upon
receipt of such notice, the Borrowers may revoke any pending request for a
Borrowing of, conversion to or continuation of Eurocurrency Rate Loans (to the
extent of the affected Eurocurrency Rate Loans or Interest Periods) or, failing
that, will be deemed to have converted such request into a request for a
Borrowing of Base Rate Loans (subject to the foregoing clause (y)) in the amount
specified therein.

Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than
0.75% for purposes of this Agreement.

In connection with the implementation of a LIBOR Successor Rate, the
Administrative Agent will have the right to make LIBOR Successor Rate Conforming
Changes from time to time and, notwithstanding anything to the contrary herein
or in any other Loan Document, any amendments implementing such

-92-

--------------------------------------------------------------------------------

LIBOR Successor Rate Conforming Changes will become effective without any
further action or consent of any other party to this Agreement; provided that,
with respect to any such amendment effected, the Administrative Agent shall post
each such amendment implementing such LIBOR Successor Conforming Changes to the
Lenders reasonably promptly after such amendment becomes effective.

As used above:

“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).

“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other technical, administrative or operational matters as may be
appropriate, in the discretion of the Administrative Agent in consultation with
the Borrowers, to reflect the adoption and implementation of such LIBOR
Successor Rate and to permit the administration thereof by the Administrative
Agent in a manner substantially consistent with market practice (or, if the
Administrative Agent determines that adoption of any portion of such market
practice is not administratively feasible or that no market practice for the
administration of such LIBOR Successor Rate exists, in such other manner of
administration as the Administrative Agent determines is reasonably necessary in
connection with the administration of this Agreement).  

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York for the
purpose of recommending a benchmark rate to replace LIBOR in loan agreements
similar to this Agreement.

“SOFR” with respect to any day means the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrator of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website (or any successor source) and, in each case,
that has been selected or recommended by the Relevant Governmental Body.

“SOFR-Based Rate” means SOFR or Term SOFR.

“Term SOFR” means the forward-looking term rate for any period that is
approximately (as determined by the Administrative Agent”) as long as any of the
Interest Period options set forth in the definition of “Interest Period” and
that is based on SOFR and that has been selected or recommended by the Relevant
Governmental Body, in each case as published on an information service as
selected by the Administrative Agent from time to time in its reasonable
discretion.

-93-

--------------------------------------------------------------------------------

Section 3.04.Increased Costs; Reserves on Eurocurrency Rate Loans.

(a)Increased Costs Generally.  If any Change in Law shall:

(i)impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e)) or any
L/C Issuer;

(ii)subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes and (C) Connection Income Taxes) on its loans, loan principal, letters of
credit, commitments, or other obligations, or its deposits, reserves, other
liabilities or capital attributable thereto; or

(iii)impose on any Lender or any L/C Issuer or the London interbank market any
other condition, cost or expense affecting this Agreement or Eurocurrency Rate
Loans made by such Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, converting to, continuing or maintaining any Loan (or of
maintaining its obligation to make any  Loan), or to increase the cost to such
Lender or such L/C Issuer of participating in, issuing or maintaining any Letter
of Credit (or of maintaining its obligation to participate in or to issue any
Letter of Credit), or to reduce the amount of any sum received or receivable by
such Lender or such L/C Issuer hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender or such L/C Issuer, the Domestic
Borrower will pay (or cause the Foreign Borrower to pay) to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.

(b)Capital Requirements.  If any Lender or any L/C Issuer determines that any
Change in Law affecting such Lender or such L/C Issuer or any Lending Office of
such Lender or such Lender’s or such L/C Issuer’s holding company, if any,
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such L/C Issuer’s capital or on
the capital of such Lender’s or such L/C Issuer’s holding company, if any, as a
consequence of this Agreement, the Commitments of such Lender or the Loans made
by, or participations in Letters of Credit or Swingline Loans held by, such
Lender, or the Letters of Credit issued by such L/C Issuer, to a level below
that which such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company could have achieved but for such Change in Law (taking into
consideration such Lender’s or such L/C Issuer’s policies and the policies of
such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy and liquidity), then from time to time the Domestic Borrower will pay
(or cause the Foreign Borrower to pay) to such Lender or such L/C Issuer, as the
case may be, such additional amount or amounts as will compensate such Lender or
such L/C Issuer or such Lender’s or such L/C Issuer’s holding company for any
such reduction suffered.

(c)Mandatory Costs.  If any Lender or the Alternative Currency L/C Issuer incurs
any Mandatory Costs attributable to the Obligations, then from time to time the
Domestic Borrower will pay (or cause the Foreign Borrower to pay) to such Lender
or the Alternative Currency L/C Issuer, as the case

-94-

--------------------------------------------------------------------------------

may be, such Mandatory Costs.  Such amount shall be expressed as a percentage
rate per annum and shall be payable on the full amount of the applicable
Obligations.

(d)Certificates for Reimbursement.  A certificate of a Lender or an L/C Issuer
setting forth the amount or amounts necessary to compensate such Lender or such
L/C Issuer or its holding company, as the case may be, as specified in
subsection (a), (b) or (c) of this Section and delivered to the Domestic
Borrower shall be conclusive absent manifest error.  The Domestic Borrower shall
pay (or cause the Foreign Borrower to pay) such Lender or such L/C Issuer, as
the case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(e)Reserves on Eurocurrency Rate Loans.  The Domestic Borrower shall pay (or
cause the Foreign Borrower to pay) to each Lender, (i) as long as such Lender
shall be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits (currently known as
“Eurocurrency liabilities”), additional interest on the unpaid principal amount
of each Eurocurrency Rate Loan equal to the actual costs of such reserves
allocated to such Loan by such Lender (as determined by such Lender in good
faith, which determination shall be conclusive) and (ii) without duplication of
any cost in clause (i) of this clause (e), as long as such Lender shall be
required to comply with any reserve ratio requirement or analogous requirement
of any other central banking or financial regulatory authority imposed in
respect of the maintenance of the Commitments or the funding of the Eurocurrency
Rate Loans, such additional costs (expressed as a percentage per annum and
rounded upwards, if necessary, to the nearest five decimal places) equal to the
actual costs allocated to such Commitment or Loan by such Lender (as determined
by such Lender in good faith, which determination shall be conclusive), which in
each case shall be due and payable on each date on which interest is payable on
such Loan, provided the Domestic Borrower shall have received at least 10 days’
prior notice (with a copy to the Administrative Agent) of such additional
interest or costs from such Lender.  If a Lender fails to give notice 10 days
prior to the relevant Interest Payment Date, such additional interest or costs
shall be due and payable 10 days from receipt of such notice.

(f)Delay in Requests.  Failure or delay on the part of any Lender or any
L/C Issuer to demand compensation pursuant to the foregoing provisions of this
Section 3.04 shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation; provided that no Borrower shall be required
to compensate a Lender or an L/C Issuer pursuant to the foregoing provisions of
this Section for any increased costs incurred or reductions suffered more than
nine months prior to the date that such Lender or such L/C Issuer, as the case
may be, notifies the Domestic Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or such L/C Issuer’s
intention to claim compensation therefor (except that, if the Change in Law
giving rise to such increased costs or reductions is retroactive, then the
nine‑month period referred to above shall be extended to include the period of
retroactive effect thereof).

-95-

--------------------------------------------------------------------------------

Compensation for Losses

.  Upon demand of any Lender (with a copy to the Administrative Agent) from time
to time, the Domestic Borrower shall promptly compensate (or cause the Foreign
Borrower to compensate) such Lender for and hold such Lender harmless from any
loss, cost or expense incurred by it as a result of:

(a)any continuation, conversion, payment or prepayment of any Loan other than a
Base Rate Loan on a day other than the last day of the Interest Period for such
Loan (whether voluntary, mandatory, automatic, by reason of acceleration, or
otherwise);

(b)any failure by any Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by Domestic Borrower
or the Foreign Borrower;

(c)any failure by any Borrower to make payment of any Loan or of any drawing
under any Letter of Credit (or interest due thereon) denominated in an
Alternative Currency on its scheduled due date or any payment thereof in a
different currency; or

(d)any assignment of a Eurocurrency Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Domestic
Borrower pursuant to Section 11.13;

including any loss of anticipated profits, any foreign exchange losses, and any
loss or expense arising from the liquidation or reemployment of funds obtained
by it to maintain such Loan or from fees payable to terminate the deposits from
which such funds were obtained or from the performance of any foreign exchange
contract. The Domestic Borrower shall also pay (or cause the Foreign Borrower to
pay) any customary administrative fees charged by such Lender in connection with
the foregoing.

For purposes of calculating amounts payable by the Borrowers to the Lenders
under this Section 3.05, each Lender shall be deemed to have funded each
Eurocurrency Rate Loan made by it at the Eurocurrency Rate for such Loan by a
matching deposit or other borrowing in the offshore interbank market for such
currency for a comparable amount and for a comparable period, whether or not
such Eurocurrency Rate Loan was in fact so funded.

Section 3.06.Mitigation Obligations; Replacement of Lenders.

(a)Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or requires any Borrower to pay any Indemnified
Taxes or additional amounts to any Lender, any L/C Issuer, or any Governmental
Authority for the account of any Lender or any L/C Issuer pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then at
the request of the Domestic Borrower such Lender or such L/C Issuer shall, as
applicable, use reasonable efforts to designate a different Lending Office for
funding or booking its Loans hereunder or to assign its rights and obligations
hereunder to another of its offices, branches or affiliates, if, in the judgment
of such Lender or such L/C Issuer, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04, as the
case may be, in the future, or eliminate the need for the notice pursuant to
Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender or such L/C Issuer, as the case may be, to any unreimbursed cost or
expense and would not otherwise be disadvantageous to such

-96-

--------------------------------------------------------------------------------

Lender or such L/C Issuer, as the case may be.  The Domestic Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender or any
L/C Issuer in connection with any such designation or assignment.

(b)Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if any Borrower is required to pay any Indemnified Taxes or
additional amounts to any Lender or any Governmental Authority for the account
of any Lender pursuant to Section 3.01 and, in each case, such Lender has
declined or is unable to designate a different lending office in accordance with
Section 3.06(a), the Domestic Borrower may replace such Lender in accordance
with Section 11.13.

Survival

.  All obligations under this Article III shall survive termination of the
Aggregate Commitments, repayment of all other Obligations hereunder, resignation
of the Administrative Agent and the Facility Termination Date.

Article IV

CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

Conditions of Initial Credit Extension

.  The obligation of any L/C Issuer and each Lender to make its initial Credit
Extension hereunder is subject to satisfaction of the following conditions
precedent:

(a)The Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:

(i)executed counterparts of this Agreement, sufficient in number for
distribution to the Administrative Agent, each Lender and the Domestic Borrower;

(ii)a Revolving Credit Note executed by each of the Borrowers in favor of each
Revolving Credit Lender requesting a Revolving Credit Note, and an Initial Term
Note executed by the Domestic Borrower in favor of each Term Lender requesting
an Initial Term Note;

(iii)

(A)the Collateral Documents or any amendments or modifications thereto, duly
executed by each Loan Party, to the extent required under local law to ensure
the continuing validity and enforceability of such Collateral Document or to
ensure the continuing security interests in the applicable assets (and the
continuing perfection thereof) granted or purported to be granted pursuant to
such Collateral Documents, including, without limitation, in the assets of the
Domestic Borrower, the Foreign Borrower and the Foreign Guarantors and in the
Equity Interests in the Foreign Borrower, Diodes Holdings UK Limited, Diodes

-97-

--------------------------------------------------------------------------------

Zetex Limited and Diodes Hong Kong, and all related confirmations, authorizing
resolutions, legal opinions and such other agreements, documents, certificates,
filings, notarizations, and recordations,

(B)certificates representing the Pledged Equity referred to therein accompanied
by undated stock powers executed in blank and instruments evidencing the Pledged
Debt indorsed in blank (to the extent available in any non‑U.S. jurisdiction),
in each case to the extent such Pledged Equity is certificated and has not
previously been delivered to the Administrative Agent; and the Administrative
Agent shall have received satisfactory evidence that the Liens in favor of the
Administrative Agent on the equity interests of the Foreign Loan Parties
required to be pledged have been validly created, are enforceable and have been
perfected under the laws of each applicable jurisdiction,

(C)proper Financing Statements in form appropriate for filing under the Uniform
Commercial Code of all jurisdictions that the Administrative Agent may deem
necessary or desirable (or the foreign equivalent thereof) in order to perfect
the Liens created under the Collateral Documents, covering the Collateral
described in the Collateral Documents as well as UCC, Lien and Intellectual
Property, charge, and other searches (to the extent available in any non‑U.S.
jurisdiction) and other evidence satisfactory to the Administrative Agent that
such Liens are the only Liens upon the Collateral, except Liens permitted
hereunder,

(D)completed requests for information, dated on or before the date of the
initial Credit Extension, listing all effective financing statements filed in
the jurisdictions referred to in clause (B) above that name any Loan Party as
debtor, together with copies of such other financing statements,

(E)evidence of the completion of all other actions, recordings and filings of or
with respect to the Collateral Documents that the Administrative Agent may deem
necessary or desirable in order to perfect the Liens created thereby, and

(F)evidence that all other action that the Administrative Agent may deem
necessary or desirable in order to perfect or continue perfection of the Liens
created under the Collateral Documents has been taken (including receipt of duly
executed payoff letters, UCC‑3 termination statements and landlords’ and
bailees’ waiver and consent agreements);

(iv)such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;

-98-

--------------------------------------------------------------------------------

(v)such documents and certifications as the Administrative Agent may reasonably
require to evidence that each Loan Party is duly organized or formed, and that
each Loan Party is validly existing, in good standing and qualified to engage in
business in each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification, except to
the extent that failure to do so could not reasonably be expected to have a
Material Adverse Effect;

(vi)a favorable opinion of Sheppard, Mullin, Richter & Hampton, LLP, counsel to
the Loan Parties, addressed to the Administrative Agent and each Lender, as to
matters concerning the Loan Parties and the Loan Documents as the Required
Lenders may reasonably request;

(vii)a favorable opinion of NautaDutilh New York P.C., local counsel to the Loan
Parties in the Netherlands, addressed to the Administrative Agent and each
Lender, as to matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request;

(viii)a favorable opinion of Allen & Overy LLP, local counsel to the Loan
Parties in the United Kingdom, addressed to the Administrative Agent and each
Lender, as to matters concerning the Loan Parties and the Loan Documents as the
Required Lenders may reasonably request;

(ix)a certificate of a Responsible Officer of the Domestic Borrower either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by each Loan Party and
the validity against each Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;

(x)a certificate signed by a Responsible Officer of the Domestic Borrower
certifying (A) that the conditions specified in Sections 4.02(a) and (b) have
been satisfied, and (B) that there has been no event or circumstance since the
date of the Audited Financial Statements that has had or could be reasonably
expected to have, either individually or in the aggregate, a Material Adverse
Effect;

(xi)no action, suit, investigation, litigation or proceeding pending or, to the
knowledge of either Borrower, threatened in any court or before any arbitrator
or governmental instrumentality that in the Administrative Agent’s or Arrangers’
judgment could reasonably be expected to have a Material Adverse Effect;

(xii)annual audited financial statements of the Domestic Borrower and its
Subsidiaries on a consolidated basis for the fiscal year ended 2019;

(xiii)interim financial statements of the Domestic Borrower and its Subsidiaries
on a consolidated basis described in Section 5.05(b);

-99-

--------------------------------------------------------------------------------

(xiv)pro forma financial statements for the Domestic Borrower and its
Subsidiaries on a consolidated basis for the fiscal period ending on March 31,
2020, including forecasts prepared by management of the Domestic Borrower, of
consolidated balance sheets and statements of income or operations and cash
flows of the Domestic Borrower and its Subsidiaries on a quarterly basis for the
first year following the Closing Date and on an annual basis for each year
thereafter during the term of this Agreement;

(xv)certificates attesting to the Solvency of each Borrower and their respective
Subsidiaries before and after giving effect to the financing under this
Agreement and the transactions contemplated hereby, from the chief financial
officer of the Domestic Borrower and from a Responsible Officer of the Foreign
Borrower;

(xvi)evidence that all insurance required to be maintained pursuant to the Loan
Documents has been obtained and is in effect;

(xvii)the documentation and other information as to each Loan Party as requested
by the Administrative Agent and each Lender in order to comply with requirements
of the PATRIOT Act; and

(xviii)such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, each L/C Issuer, the Swingline Lender or the Required
Lenders reasonably may require.

(b)Each Lender shall have obtained all applicable licenses, consents, permits
and approvals as deemed necessary by such Lender in order to execute and perform
the transactions contemplated by the Loan Documents.

(c)The Borrowers shall have repaid Revolving Credit Loans, Swingline Loans and
L/C Borrowings and/or Cash Collateralized the L/C Obligations (other than the
L/C Borrowings) in an aggregate amount such that the Total Revolving Credit
Outstandings do not exceed the Revolving Credit Facility in effect following the
Closing Date, taking into account the instructions by the Domestic Borrower to
make such transfers among the Revolving Credit Facility and the Term Facility as
may be necessary to ensure that all Outstanding Amounts and Commitments are in
accordance with the Applicable Percentages of the Lenders under the relevant
Facility and in accordance with this Agreement.

(d)Any fees required to be paid on or before the Closing Date shall have been
paid.

(e)The Domestic Borrower shall have paid all fees, charges and disbursements of
counsel to the Administrative Agent (directly to such counsel if requested by
the Administrative Agent) to the extent invoiced prior to or on the Closing
Date, plus such additional amounts of such fees, charges and disbursements as
shall constitute its reasonable estimate of such fees, charges and disbursements
incurred or to be incurred by it through the closing proceedings (provided that
such estimate shall not thereafter preclude a final settling of accounts between
the Domestic Borrower and the Administrative Agent).

-100-

--------------------------------------------------------------------------------

(f)The Lenders shall have completed a due diligence investigation of the
Borrowers, their respective Subsidiaries in scope, and with results,
satisfactory to the Lenders, and shall have been given such access to the
management, records, books of account, contracts and properties of the Borrowers
and their respective Subsidiaries and shall have received such financial,
business and other information regarding each of the foregoing Persons and
businesses as they shall have requested.

Without limiting the generality of the provisions of the last paragraph of
Section 9.03, for purposes of determining compliance with the conditions
specified in this Section 4.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

Conditions to all Credit Extensions

.  The obligation of each Lender to honor any Request for Credit Extension
(other than a Committed Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurocurrency Rate Loans) is subject to the
following conditions precedent:

(a)The representations and warranties of the Borrowers and each other Loan Party
contained in Article V or any other Loan Document, or which are contained in any
document furnished at any time under or in connection herewith or therewith,
shall be true and correct on and as of the date of such Credit Extension, except
to the extent that such representations and warranties specifically refer to an
earlier date, in which case they shall be true and correct as of such earlier
date, and except that for purposes of this Section 4.02, the representations and
warranties contained in subsections (a) and (b) of Section 5.05 shall be deemed
to refer to the most recent statements furnished pursuant to subsections (a) and
(b), respectively, of Section 6.01, and the representations and warranties
contained in Section 5.24 shall only have effect on and following the Lite-On
Acquisition Date.

(b)No Default shall exist, or would result from such proposed Credit Extension
or from the application of the proceeds thereof.

(c)The Administrative Agent and, if applicable, the applicable L/C Issuer or the
Swingline Lender shall have received a Request for Credit Extension in
accordance with the requirements hereof.

(d)In the case of a Credit Extension to be denominated in an Alternative
Currency, such currency remains an Eligible Currency.

(e)There shall be no impediment, restriction, limitation or prohibition imposed
under Law or by any Governmental Authority, as to the proposed financing under
this Agreement or the repayment thereof or as to rights created under any Loan
Document or as to application of the proceeds of the realization of any such
rights.

-101-

--------------------------------------------------------------------------------

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type or a continuation of Eurocurrency
Rate Loans) submitted by the Borrowers shall be deemed to be a representation
and warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.

Article V

REPRESENTATIONS AND WARRANTIES

Each Borrower and each other Loan Party, represents and warrants to the
Administrative Agent and the Lenders that:

Existence, Qualification and Power

.  Each Loan Party and each Subsidiary thereof (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization, (b) has all requisite power
and authority and all requisite governmental licenses, authorizations, consents
and approvals to (i) own or lease its assets and carry on its business and
(ii) execute, deliver and perform its obligations under the Loan Documents to
which it is a party and consummate the transactions contemplated hereby, and
(c) is duly qualified and is licensed and, as applicable, in good standing under
the Laws of each jurisdiction where its ownership, lease or operation of
properties or the conduct of its business requires such qualification or
license; except in each case referred to in clauses (b)(i) or (c), to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect.

Authorization; No Contravention

.  The execution, delivery and performance by each Loan Party of each Loan
Document to which such Person is or is to be a party have been duly authorized
by all necessary corporate or other organizational action, and do not and will
not (a) contravene the terms of any of such Person’s Organization Documents;
(b) conflict with or result in any breach or contravention of, or the creation
of any Lien under, or require any payment to be made under (i) any Contractual
Obligation to which such Person is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which such Person or its property is subject; or (c) violate any Law.

Governmental Authorization; Other Consents

.  No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan
Document, (b) the grant by any Loan Party of the Liens granted by it pursuant to
the Collateral Documents, (c) the perfection or maintenance of the Liens created
under the Collateral Documents (including the first priority nature thereof) or
(d) the exercise by the Administrative Agent or any Lender of its rights under
the Loan Documents or the remedies in respect of the Collateral pursuant to the
Collateral Documents, other than (i) authorizations, approvals, actions, notices
and filings which have been duly obtained prior to the Closing Date and
(ii) filings to perfect the Liens created by the Collateral Documents.

Binding Effect

.  This Agreement has been, and each other Loan Document, when delivered
hereunder, will have been, duly executed and delivered by each Loan Party that
is party thereto.  

-102-

--------------------------------------------------------------------------------

This Agreement constitutes, and each other Loan Document when so delivered will
constitute, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is party thereto in accordance with its
terms.

Financial Statements; No Material Adverse Effect

.  (a) The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of the Domestic Borrower and its Subsidiaries as of the date thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein; and (iii) show all material indebtedness and other
liabilities, direct or contingent, of the Domestic Borrower and its Subsidiaries
as of the date thereof, including liabilities for taxes, material commitments
and Indebtedness.

(b)The unaudited consolidated and consolidating balance sheets of the Domestic
Borrower and its Subsidiaries dated March 31, 2020, and the related consolidated
and consolidating statements of income or operations, shareholders’ equity and
cash flows for the fiscal quarter ended on that date (i) were prepared in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein, and (ii) fairly present the
financial condition of the Domestic Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby, subject,
in the case of clauses (i) and (ii), to the absence of footnotes and to normal
year‑end audit adjustments.

(c)Since the date of the Audited Financial Statements, there has been no event
or circumstance, either individually or in the aggregate, that has had or could
reasonably be expected to have a Material Adverse Effect.

(d)The consolidated and consolidating forecasted balance sheets, statements of
income and cash flows of the Domestic Borrower and its Subsidiaries delivered
pursuant to Section 4.01 or Section 6.01(c) were prepared in good faith on the
basis of the assumptions stated therein, which assumptions were fair in light of
the conditions existing at the time of delivery of such forecasts, and
represented, at the time of delivery, the Domestic Borrower’s best estimate of
its future financial condition and performance.

Litigation

.  There are no actions, suits, proceedings, claims or disputes pending or, to
the knowledge of the Domestic Borrower after due and diligent investigation,
threatened or contemplated, at law, in equity, in arbitration or before any
Governmental Authority, by or against the Domestic Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement, any other Loan Document or any of the
transactions contemplated hereby, or (b) either individually or in the
aggregate, if determined adversely, could reasonably be expected to have a
Material Adverse Effect.

No Default

.  Neither any Loan Party nor any Subsidiary thereof is in default under, or
with respect to, any Contractual Obligation that could, either individually or
in the aggregate, reasonably be expected to have a Material Adverse Effect.  No
Default has occurred and is continuing or would result from the consummation of
the transactions contemplated by this Agreement or any other Loan Document.

-103-

--------------------------------------------------------------------------------

Ownership of Property; Liens; Investments

.  (a) Each Loan Party and each Subsidiary thereof has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.

(b)The property of each Loan Party and each of its Subsidiaries is subject to no
Liens, other than Liens permitted by Section 7.01 and as set forth on
Schedule 5.08(b).

(c)Schedule 5.08(c) sets forth a complete and accurate list of all real property
owned by each Loan Party and each of its Subsidiaries, showing as of the date
hereof the street address, county or other relevant jurisdiction, state, record
owner and  book value thereof, and identifying whether such real property is
Material Real Property.  Each Loan Party and each of its Subsidiaries has good,
marketable and insurable fee simple title to the real property owned by such
Loan Party or such Subsidiary, free and clear of all Liens, other than Liens
created or permitted by the Loan Documents.

(d)Schedule 5.08(d)(i) sets forth a complete and accurate list of all leases of
real property under which any Loan Party or any Subsidiary of a Loan Party is
the lessee, showing as of the date hereof the street address, county or other
relevant jurisdiction, state, lessor, lessee, expiration date and annual rental
cost thereof.  Each lease is the legal, valid and binding obligation of the
lessor thereof, enforceable in accordance with its terms except to the extent
that failure of such lease to be so enforceable would not, or could not
reasonably be expected to, result in a Material Adverse
Effect.  Schedule 5.08(d)(ii) sets forth a complete and accurate list of all
leases of real property under which any Loan Party or any Subsidiary of a Loan
Party is the lessor, showing as of the date hereof the street address, county or
other relevant jurisdiction, state, lessor, lessee, expiration date and annual
rental cost thereof.  Each lease is the legal, valid and binding obligation of
the lessee thereof, enforceable in accordance with its terms except to the
extent that failure of such lease to be so enforceable would not, or could not
reasonably be expected to, result in a Material Adverse Effect.

(e)Schedule 5.08(e) sets forth a complete and accurate list of all Investments
held by any Loan Party or any Subsidiary of a Loan Party on the date hereof,
showing as of the date hereof the amount, obligor or issuer and maturity, if
any, thereof.

Environmental Compliance

.  (a) The Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof each Borrower has reasonably concluded that such
Environmental Laws and claims could not, individually or in the aggregate,
reasonably be expected to have a Material Adverse Effect.

(b)Except as otherwise set forth in Schedule 5.09, none of the properties
currently or formerly owned or operated by any Loan Party or any of its
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any such property;
there are no and never have been any underground or above‑ground storage tanks
or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or any of its
Subsidiaries or, to the best of the knowledge of the Loan Parties, on any
property formerly owned or operated by any Loan Party or any of its
Subsidiaries; there is no asbestos or asbestos‑containing material on any
property currently owned or

-104-

--------------------------------------------------------------------------------

operated by any Loan Party or any of its Subsidiaries; and Hazardous Materials
have not been released, discharged or disposed of on any property currently or
formerly owned or operated by any Loan Party or any of its Subsidiaries.

(c)Neither any Loan Party nor any of its Subsidiaries is undertaking, and has
not completed, either individually or together with other potentially
responsible parties, any investigation or assessment or remedial or response
action relating to any actual or threatened release, discharge or disposal of
Hazardous Materials at any site, location or operation, either voluntarily or
pursuant to the order of any Governmental Authority or the requirements of any
Environmental Law; and all Hazardous Materials generated, used, treated, handled
or stored at, or transported to or from, any property currently or formerly
owned or operated by any Loan Party or any of its Subsidiaries have been
disposed of in a manner not reasonably expected to result in material liability
to any Loan Party or any of its Subsidiaries.

Insurance

.  The properties of the Domestic Borrower and its Subsidiaries are insured with
financially sound and reputable insurance companies not Affiliates of the
Domestic Borrower or its Subsidiaries, in such amounts, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where any
Borrower or the applicable Subsidiary operates.  The general liability,
casualty, property, terrorism and business interruption insurance coverage of
the Loan Parties as in effect on the Closing Date, and as of the last date such
Schedule was required to be updated in accordance with Sections 6.02 and 6.13,
is outlined as to carrier, policy number, expiration date, type, amount and
deductibles on Schedule 5.10 and such insurance coverage complies with the
requirements set forth in this Agreement and the other Loan Documents.

Taxes

.  (a) The Domestic Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except those which are being contested in good
faith by appropriate proceedings diligently conducted and for which adequate
reserves have been provided in accordance with GAAP.  There is no proposed tax
assessment against the Domestic Borrower or any Subsidiary that would, if made,
have a Material Adverse Effect.  Neither any Loan Party nor any Subsidiary
thereof is party to any tax sharing agreement.

(b)There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which the Foreign Borrower is organized and
existing either (i) on or by virtue of the execution or delivery of any Loan
Documents or (ii) on any payment to be made by or on account of the Foreign
Borrower pursuant to any Loan Documents.

(c)The Foreign Borrower is resident for Tax purposes only in the Netherlands.

ERISA Compliance

.  (a) Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws.  Each Pension
Plan that is intended to be a qualified plan under Section 401(a) of the Code
has received a favorable determination letter from the Internal Revenue Service
to the effect that the form of such Plan is qualified under Section 401(a) of
the Code and the trust related thereto has been determined by the Internal
Revenue

-105-

--------------------------------------------------------------------------------

Service to be exempt from federal income tax under Section 501(a) of the Code,
or an application for such a letter is currently being processed by the Internal
Revenue Service.  To the best knowledge of the Domestic Borrower, nothing has
occurred that would prevent or cause the loss of such tax‑qualified status.

(b)There are no pending or, to the best knowledge of the Domestic Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan or Multiemployer Plan that could reasonably be expected
to have a Material Adverse Effect.  There has been no prohibited transaction or
violation of the fiduciary responsibility rules with respect to any Plan that
has resulted or could reasonably be expected to result in a Material Adverse
Effect.

(c)(i) No ERISA Event has occurred, and neither the Domestic Borrower nor any
ERISA Affiliate is aware of any fact, event or circumstance that could
reasonably be expected to constitute or result in an ERISA Event; (ii) the
Domestic Borrower and each ERISA Affiliate has met all applicable requirements
under the Pension Funding Rules in respect of each Pension Plan, and no waiver
of the minimum funding standards under the Pension Funding Rules has been
applied for or obtained; (iii) as of the most recent valuation date for any
Pension Plan, the funding target attainment percentage (as defined in
Section 430(d)(2) of the Code) is 60% or higher and neither the Domestic
Borrower nor any ERISA Affiliate knows of any facts or circumstances that could
reasonably be expected to cause the funding target attainment percentage for any
such plan to drop below 60% as of the most recent valuation date; (iv) neither
the Domestic Borrower nor any ERISA Affiliate has incurred any liability to the
PBGC other than for the payment of premiums, and there are no premium payments
which have become due that are unpaid; (v) neither the Domestic Borrower nor any
ERISA Affiliate has engaged in a transaction that could be subject to
Section 4069 or Section 4212(c) of ERISA; and (vi) no Pension Plan or
Multiemployer Plan has been terminated by the plan administrator thereof nor by
the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan or Multiemployer Plan.

(d)Schedule 5.12(d) hereto lists, as of the Closing Date, all Pension Plans,
Foreign Pension Plans and Multiemployer Plans and, thereafter, as of each date
on which such Schedule is updated pursuant to Section 6.02(i), any new Pension
Plans, Foreign Pension Plans or Multiemployer Plans for which any Borrower, any
Subsidiary or any ERISA Affiliate could have liability.

(e)Except as, in the aggregate, could not reasonably be expected to have a
Material Adverse Effect: (i) each Foreign Pension Plan is in compliance and in
good standing (to the extent such concept exists in the relevant jurisdiction)
with all laws, regulations and rules applicable thereto, including all funding
requirements, and the respective requirements of the governing documents for
such Foreign Pension Plan; (ii) with respect to each Foreign Pension Plan
maintained or contributed to by any Loan Party or any Subsidiary thereof,
(A) that is required by Applicable Law to be funded in a trust or other funding
vehicle, the aggregate of the accumulated benefit obligations under such Foreign
Pension Plan does not exceed to any material extent the current fair market
value of the assets held in the trusts or similar funding vehicles for such
Foreign Pension Plan and (B) that is not required by Applicable Law to be funded
in a trust or other funding vehicle, reasonable reserves have been established
in accordance with prudent business practice or where required by ordinary
accounting practices in the jurisdiction in which such Foreign Pension Plan is
maintained; (iii) there are no actions, suits or claims (other than routine
claims for benefits) pending or, to the best knowledge of any Loan Party or any
Subsidiary

-106-

--------------------------------------------------------------------------------

thereof, threatened against any Loan Party or any Subsidiary thereof with
respect to any Foreign Pension Plan; (iv) all contributions (including, where
applicable, “normal cost”, “special payments” and any other payment in respect
of any funding deficiencies or shortfalls) required to have been made by any
Loan Party or any Subsidiary thereof to any Foreign Pension Plan have been made
within the time required by law or by the terms of such Foreign Pension Plan;
(v) no defined benefit Foreign Pension Plan with respect to which any Loan Party
or any Subsidiary thereof could have any liability has been terminated or
wound‑up in whole or in part and no actions or proceedings have been taken or
instituted to terminate or wind‑up in whole or in part such a defined benefit
Foreign Pension Plan; and (vi) no circumstances exist or event has occurred that
would reasonably be expected to provide any basis for a Governmental Authority
under Applicable Law to take steps to cause the termination or wind‑up, in whole
or in part, of any Foreign Pension Plan or the institution of proceedings by any
Governmental Authority to terminate or wind‑up, in whole or in part, any Foreign
Pension Plan or to have a trustee or a replacement administrator appointed to
administer any Foreign Pension Plan.

(f)The Borrowers are not and will not be using “plan assets” (within the meaning
of 29 CFR § 2510.3-101, as modified by Section 3(42) of ERISA, or otherwise) of
one or more Benefit Plans with respect to the Borrowers’ entrance into,
participation in, administration of and performance of the Loans, the Letters of
Credit or the Commitments.

Subsidiaries; Equity Interests; Loan Parties

.  As of the Closing Date and as of the last date such Schedule was required to
be updated in accordance with Sections 6.02 and 6.12, the Domestic Borrower has
no Subsidiaries other than those specifically disclosed in Part (a) of
Schedule 5.13, and all of the outstanding Equity Interests in such Subsidiaries
have been validly issued, are fully paid and non‑assessable and are owned by the
Subsidiary indicated on and in the amounts specified on Part (a) of
Schedule 5.13 free and clear of all Liens except those created under the
Collateral Documents.  No Loan Party has equity investments in any other
corporation or entity other than those specifically disclosed in Part (b) of
Schedule 5.13.  All of the outstanding Equity Interests in the Domestic Borrower
have been validly issued, are fully paid and non‑assessable.  Set forth on
Part (c) of Schedule 5.13 is a complete and accurate list of all Loan Parties,
showing as of the Closing Date (as to each Loan Party) the jurisdiction of its
incorporation, the address of its principal place of business and its U.S.
taxpayer identification number or, in the case of any non‑U.S. Loan Party that
does not have a U.S. taxpayer identification number, its unique identification
number issued to it by the jurisdiction of its incorporation.  The copies of the
Organization Documents of each Loan Party provided pursuant to
Section 4.01(a)(iv) and (v) are true and correct copies of each of the
respective documents, each of which is valid and in full force and effect.

Margin Regulations; Investment Company Act

.  (a) Borrowers are not engaged, nor will they engage, principally or as one of
its important activities, in the business of purchasing or carrying margin stock
(within the meaning of Regulation U issued by the FRB), or extending credit for
the purpose of purchasing or carrying margin stock.  Following the application
of the proceeds of each Borrowing or drawing under each Letter of Credit, not
more than twenty‑five percent (25%) of the value of the assets (either of the
Domestic Borrower only or of the Domestic Borrower and its Subsidiaries on a
consolidated basis) subject to the provisions of Section 7.01 or Section 7.05 or
subject to any restriction contained in any agreement or instrument between a
Borrower and any Lender or any Affiliate of any Lender relating to Indebtedness
and within the scope of Section 8.01(e) will be margin stock.

-107-

--------------------------------------------------------------------------------

(b)None of the Borrowers, any Person Controlling the Borrowers, or any
Subsidiary is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.

Disclosure

.  The Borrowers have disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect.  No report, financial statement, certificate or other
information furnished (whether in writing or orally) by or on behalf of any Loan
Party to the Administrative Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (in each case as modified
or supplemented by other information so furnished) contains any material
misstatement of fact or omits to state any material fact necessary to make the
statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Borrowers represent only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

Compliance with Laws

.  Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

Intellectual Property; Licenses, Etc.

  The Domestic Borrower and each of its Subsidiaries own, or possess the right
to use, all of the trademarks, service marks, trade names, copyrights, patents,
patent rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person.  To the best knowledge of the Domestic Borrower, no slogan or other
advertising device, product, process, method, substance, part or other material
now employed, or now contemplated to be employed, by the Domestic Borrower or
any of its Subsidiaries infringes upon any rights held by any other
Person.  Except as specifically disclosed in Schedule 5.17, no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrowers, threatened, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

Section 5.18.Sanctions Concerns and Anti‑Corruption Laws.

(a)Sanctions Concerns.  No Loan Party, nor any Subsidiary, nor, to the knowledge
of the Loan Parties and their Subsidiaries, any director, officer, employee,
agent, affiliate or representative thereof, is an individual or entity that is,
or is owned or controlled by one or more individuals or entities that are (i)
currently the subject or target of any Sanctions, (ii) included on OFAC’s List
of Specially Designated Nationals or HMT’s Consolidated List of Financial
Sanctions Targets, or any similar list enforced by any other relevant sanctions
authority or (iii) located, organized or resident in a Designated Jurisdiction.
The Domestic Borrower and its Subsidiaries have conducted their businesses in
compliance in all material respects with all applicable Sanctions and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such Sanctions.

-108-

--------------------------------------------------------------------------------

(b)Anti‑Corruption Laws.  The Loan Parties and their Subsidiaries have conducted
their business in compliance in all material respects with the United States
Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
applicable anti-corruption legislation in other jurisdictions, and have
instituted and maintained policies and procedures designed to promote and
achieve compliance with such laws.

Solvency

.  Each Loan Party is, individually and together with its Subsidiaries on a
consolidated basis, Solvent.

Labor Matters

.  There are no collective bargaining agreements or Multiemployer Plans covering
the employees of the Domestic Borrower or any of its Subsidiaries as of the
Closing Date and neither the Domestic Borrower nor any Subsidiary has suffered
any strikes, walkouts, work stoppages or other material labor difficulty within
the last five years.

Collateral Documents

.  The provisions of the Collateral Documents are effective to create in favor
of the Administrative Agent for the benefit of the Secured Parties a legal,
valid and enforceable first priority Lien (subject to Liens permitted by
Section 7.01) on all right, title and interest of the respective Loan Parties in
the Collateral described therein.  Except for filings completed prior to the
Closing Date and as contemplated hereby and by the Collateral Documents, no
filing or other action will be necessary to perfect or protect such Liens.

European Insolvency Regulation

.  Each of the Foreign Borrower, Diodes Zetex Limited and Diodes Holdings UK
Limited are incorporated in a jurisdiction where Regulation (EU) No 2015/848 of
the European Parliament and of the Council on insolvency proceedings of 20 May
2015 (in respect of Diodes Zetex Limited and Diodes Holdings UK Limited as it
forms part of retained EU law as defined in the European Union (Withdrawal) Act
2018 as amended from time to time) (the “Insolvency Regulation”) applies, its
center of main interest (as that term is used in section 3(1) of the Insolvency
Regulation) is situated in its jurisdiction of incorporation, and it has no
establishment (as defined in section 2(10) of the Insolvency Regulation) in any
other jurisdiction.

Beneficial Ownership Certificate

.  The information included in the Beneficial Ownership Certification most
recently provided to each Lender, if applicable, is true and correct in all
respects.

Section 5.24.Lite-On Acquisition Agreement. As of the Lite-On Acquisition Date,
the Domestic Borrower has delivered to the Administrative Agent a complete and
correct copy of the Lite-On Acquisition Agreement (including all schedules,
exhibits, amendments, supplements, modifications and assignments thereof and, to
the extent requested by the Administrative Agent, all other material documents
delivered pursuant thereto or in connection therewith), and each other Lite-On
Acquisition Related Document. As of the Lite-On Acquisition Date, neither the
Domestic Borrower nor any direct or indirect parent or Subsidiary of the
Domestic Borrower is in default in the performance or compliance with any
material provisions thereof. The Lite-On Acquisition Agreement is in full force
and effect as of the Lite-On Acquisition Date and has not been terminated,
rescinded or withdrawn. As of the Lite-On Acquisition Date, all requisite
material approvals by Governmental Authorities having jurisdiction over each of
the parties to the Lite-On Acquisition Agreement, with respect to the
transactions contemplated thereby, have been obtained, and no such approvals
impose any conditions to the consummation of the

-109-

--------------------------------------------------------------------------------

transactions contemplated by the Lite-On Acquisition Agreement or to the conduct
by the Domestic Borrower of its business thereafter which have not been
satisfied or fulfilled, other than those conditions imposed by a Governmental
Authority that are intended to be satisfied, fulfilled or otherwise complied
with subsequent to the consummation of the transactions contemplated by the
Lite-On Acquisition Agreement. As of the Lite-On Acquisition Date, each of the
representations and warranties given by any Loan Party in the Lite-On
Acquisition Agreement and each other Lite-On Acquisition Document is true and
correct in all material respects.

Section 5.25.Representations as to Foreign Loan Parties. Each of the Domestic
Borrower and each Foreign Loan Party represents and warrants to the
Administrative Agent and the Lenders that:

(a)Such Foreign Loan Party is subject to civil and commercial Laws with respect
to its obligations under this Agreement and the other Loan Documents to which it
is a party (collectively as to such Foreign Loan Party, the “Applicable Foreign
Loan Party Documents”), and the execution, delivery and performance by such
Foreign Loan Party of the Applicable Foreign Loan Party Documents constitute and
will constitute private and commercial acts and not public or governmental
acts.  Neither such Foreign Loan Party nor any of its property has any immunity
from jurisdiction of any court or from any legal process (whether through
service or notice, attachment prior to judgment, attachment in aid of execution,
execution or otherwise) under the laws of the jurisdiction in which such Foreign
Loan Party is organized and existing in respect of its obligations under the
Applicable Foreign Loan Party Documents. Provided that an attachment of or
enforcement against assets located in the Netherlands that are destined for the
public service (goederen bestemd voor de openbare dienst) and the books and
records of a company may not be attached whether by pre-judgment attachment or
attachment for the purpose of a foreclosure sale.

(b)The Applicable Foreign Loan Party Documents are in proper legal form under
the Laws of the jurisdiction in which such Foreign Loan Party is organized and
existing for the enforcement thereof against such Foreign Loan Party under the
Laws of such jurisdiction, and to ensure the legality, validity, enforceability,
priority or admissibility in evidence of the Applicable Foreign Loan Party
Documents.  It is not necessary to ensure the legality, validity,
enforceability, priority or admissibility in evidence of the Applicable Foreign
Loan Party Documents that the Applicable Foreign Loan Party Documents be filed,
registered or recorded with, or executed or notarized before, any court or other
authority in the jurisdiction in which such Foreign Loan Party is organized and
existing or that any registration charge or stamp or similar tax be paid on or
in respect of the Applicable Foreign Loan Party Documents or any other document,
except for (i) any such filing, registration, recording, execution or
notarization as has been made or will be made in accordance with the provisions
of the relevant Foreign Security Agreements or is not required to be made until
the Applicable Foreign Loan Party Document or any other document is sought to be
enforced and (ii) any charge or tax as has been timely paid.

(c)There is no tax, levy, impost, duty, fee, assessment or other governmental
charge, or any deduction or withholding, imposed by any Governmental Authority
in or of the jurisdiction in which such Foreign Loan Party is organized and
existing either (i) on or by virtue of the execution or delivery of the
Applicable Foreign Loan Party Documents or (ii) on any payment to be made by
such Foreign Loan Party pursuant to the Applicable Foreign Loan Party Documents,
except as has been disclosed to the Administrative Agent.  It is not required
under the Laws of the jurisdiction in which the Foreign Borrower

-110-

--------------------------------------------------------------------------------

is incorporated or resident or at the address specified for the Foreign Borrower
on Schedule 11.02 to make any deduction for or on account of Tax from any
payment it may make under any Loan Documents.

(d)The execution, delivery and performance of the Applicable Foreign Loan Party
Documents executed by such Foreign Loan Party are, under applicable foreign
exchange control regulations of the jurisdiction in which such Foreign Loan
Party is organized and existing, not subject to any notification or
authorization except (i) such as have been made or obtained or (ii) such as
cannot be made or obtained until a later date (provided that any notification or
authorization described in clause (ii) shall be made or obtained as soon as is
reasonably practicable).

(e)The choice of the law of the State of New York as the governing law of the
Loan Documents will be recognized and enforced in the Foreign Borrower’s
jurisdiction of incorporation. A judgment obtained from the Courts of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof
in relation to a Loan Document is not automatically recognized in the
jurisdiction of incorporation of the Foreign Borrower. In order to obtain a
judgment which is enforceable in the jurisdiction of incorporation of the
Foreign Borrower it will need to be relitigated before the courts of the
jurisdiction of incorporation of the Foreign Borrower in accordance with Section
431 of the Dutch Code of Civil Procedure. A Dutch court will, under current
practice and given the submission by the Foreign Borrower in each Loan Document
to the jurisdiction of the Courts of the State of New York sitting in New York
County and of the United States District Court of the Southern District of New
York, and any appellate court from any thereof, generally grant the same
judgment without relitigation on the merits if (i) that judgment results from
proceedings compatible with Dutch concepts of due process, (ii) that judgment
does not contravene public policy (openbare orde) of the Netherlands, (iii) the
jurisdiction of the New York court has been based on an internationally
acceptable ground and (iv) the judgment by the New York court is not
incompatible with a judgment rendered between the same parties by a Dutch court,
or with an earlier judgment rendered between the same parties by a non-Dutch
court in a dispute that concerns the same subject and is based on the same
cause, provided that the earlier judgment qualifies for recognition in the
Netherlands.

(f)Under the Laws of the jurisdiction in which the Foreign Borrower’s is
incorporated it is not necessary that the Loan Documents be filed, recorded or
enrolled with any court or other authority in that jurisdiction or that any
stamp, registration or similar tax be paid on or in relation to the Loan
Documents or the transactions contemplated by the Loan Documents.

Section 5.26.Covered Entities.  No Loan Party is a Covered Entity.

Article VI

AFFIRMATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, each Borrower shall, and
shall (except in the case of the covenants set forth in Sections 6.01, 6.02,
6.03 and 6.11) cause each Subsidiary to:

-111-

--------------------------------------------------------------------------------

Financial Statements

.  Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the Domestic Borrower, a consolidated and consolidating balance
sheet of the Domestic Borrower and its Subsidiaries as at the end of such fiscal
year, and the related consolidated and consolidating statements of income or
operations, changes in shareholders’ equity, and cash flows for such fiscal
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and prepared in accordance with
GAAP, such consolidated statements to be audited and accompanied by a report and
opinion of an independent certified public accountant of nationally recognized
standing reasonably acceptable to the Required Lenders, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit;

(b)as soon as available, but in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of the Domestic Borrower,
a consolidated and consolidating balance sheet of the Domestic Borrower and its
Subsidiaries as at the end of such fiscal quarter, the related consolidated and
consolidating statements of income or operations for such fiscal quarter and for
the portion of the Domestic Borrower’s fiscal year then ended, and the related
consolidated and consolidating statements of changes in shareholders’ equity,
and cash flows for the portion of the Domestic Borrower’s fiscal year then
ended, in each case setting forth in comparative form, as applicable, the
figures for the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or controller of the Domestic Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Domestic Borrower and its Subsidiaries in
accordance with GAAP, subject only to normal year‑end audit adjustments and the
absence of footnotes and such consolidating statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of the
Domestic Borrower to the effect that such statements are fairly stated in all
material respects when considered in relation to the consolidated financial
statements of the Domestic Borrower and its Subsidiaries; and

(c)as soon as available, but in any event at least 45 days before the end of
each fiscal year of the Domestic Borrower, an annual business plan and budget of
the Domestic Borrower and its Subsidiaries on a consolidated basis, including
forecasts prepared by management of the Domestic Borrower, in form satisfactory
to the Administrative Agent and the Required Lenders, of consolidated balance
sheets and statements of income or operations and cash flows of the Domestic
Borrower and its Subsidiaries on a quarterly basis for the immediately following
fiscal year.

Certificates; Other Information

.  Deliver to the Administrative Agent and each Lender, in form and detail
satisfactory to the Administrative Agent and the Required Lenders:

(a)concurrently with the delivery of the financial statements referred to in
Sections 6.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive

-112-

--------------------------------------------------------------------------------

officer, chief financial officer, treasurer or controller of the Domestic
Borrower (which delivery may, unless Administrative Agent, or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof all purposes);

(b)promptly after any request by the Administrative Agent or any Lender, copies
of any detailed audit reports, management letters or recommendations submitted
to the board of directors (or the audit committee of the board of directors) of
the Domestic Borrower by independent accountants in connection with the accounts
or books of the Domestic Borrower or any Subsidiary, or any audit of any of
them;

(c)promptly after the same are available, copies of each annual report, proxy or
financial statement or other report or communication sent to the stockholders of
the Domestic Borrower, and copies of all annual, regular, periodic and special
reports and registration statements which the Domestic Borrower may file or be
required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(d)promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of any Loan Party or any Subsidiary
thereof pursuant to the terms of any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;

(e)promptly, and in any event within fifteen Business Days after receipt thereof
by any Loan Party or any Subsidiary thereof, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non‑U.S. jurisdiction) concerning any investigation or possible investigation or
other inquiry by such agency regarding financial or other operational results of
any Loan Party or any Subsidiary thereof;

(f)promptly, such additional information regarding any Foreign Pension Plans, as
the Administrative Agent or any Lender may from time to time reasonably request;

(g)promptly, such additional information regarding the business, financial or
corporate affairs of any Loan Party or any Subsidiary thereof, or compliance
with the terms of the Loan Documents, as the Administrative Agent or any Lender
may from time to time reasonably request;

(h)promptly after the assertion or occurrence thereof, notice of any action or
proceeding against or of any noncompliance by any Loan Party or any of its
Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect;

(i)as soon as available, but in any event within 30 days after the establishment
thereof, a report supplementing Schedule 5.12(d) setting forth each new Pension
Plan, Foreign Pension Plan or Multiemployer Plan for which any Borrower, any
Subsidiary or any ERISA Affiliate could have liability as may be necessary for
such Schedule to be accurate and complete,

-113-

--------------------------------------------------------------------------------

each such report to be signed by a Responsible Officer of the Domestic Borrower
and to be in a form reasonably satisfactory to the Administrative Agent;

(j)promptly following any request therefor, information and documentation
reasonably requested by the Administrative Agent or any Lender for purposes of
compliance with applicable “know your customer” and anti-money-laundering rules
and regulations, including, without limitation, the Act;

(k)not later than five (5) Business Days after receipt thereof by any Loan Party
or any Subsidiary thereof, copies of all material notices, requests and other
documents (including amendments, waivers and other modifications) so received
under or pursuant to any Qualified Securitization Transaction, any Permitted
Receivables Facility or any instrument, indenture, loan or credit or similar
agreement and, from time to time upon request by the Administrative Agent, such
information and reports regarding any Qualified Securitization Transaction, any
Permitted Receivables Facility and such instruments, indentures and loan and
credit and similar agreements as the Administrative Agent may reasonably
request;

(l)following the Lite-On Acquisition Date, not later than five (5) Business Days
after receipt thereof by any Loan Party or any Subsidiary thereof, copies of all
material notices, requests and other documents (including amendments, waivers
and other modifications) so received under or pursuant to any Lite-On
Acquisition Related Document and, from time to time upon request by the
Administrative Agent, such information and reports regarding the Lite-On
Acquisition Related Documents as the Administrative Agent may reasonably
request; and

(m)to the extent any Loan Party qualifies as a “legal entity customer” under the
Beneficial Ownership Regulation, an updated Beneficial Ownership Certification
promptly following any change in the information provided in the Beneficial
Ownership Certification delivered to any Lender in relation to such Loan Party
that would result in a change to the list of beneficial owners identified in
such certification.

Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Domestic Borrower posts such documents, or provides a link thereto on the
Domestic Borrower’s website on the Internet at the website address listed on
Schedule 11.02; or (ii) on which such documents are posted on the Domestic
Borrower’s behalf on an Internet or intranet website, if any, to which each
Lender and the Administrative Agent have access (whether a commercial,
third‑party website or whether sponsored by the Administrative Agent); provided
that: (A) the Domestic Borrower shall deliver paper copies of such documents to
the Administrative Agent or any Lender upon its request to the Domestic Borrower
to deliver such paper copies until a written request to cease delivering paper
copies is given by the Administrative Agent or such Lender and (B) the Domestic
Borrower shall notify the Administrative Agent and each Lender (by facsimile or
electronic mail) of the posting of any such documents and provide to the
Administrative Agent by electronic mail electronic versions (i.e., soft copies)
of such documents.  The Administrative Agent shall have no obligation to request
the delivery of or to maintain paper copies of the documents referred to above,
and in any event shall have no responsibility to monitor

-114-

--------------------------------------------------------------------------------

compliance by the Domestic Borrower with any such request by a Lender for
delivery, and each Lender shall be solely responsible for requesting delivery to
it or maintaining its copies of such documents.

Each Borrower hereby acknowledges that (a) the Administrative Agent and/or any
Arranger may, but shall not be obligated to, make available to the Lenders and
the L/C Issuers materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on Debt Domain, IntraLinks, Syndtrak, ClearPar or a substantially
similar electronic transmission system (the “Platform”) and (b) certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive
material non‑public information with respect to any of the Borrowers or their
respective Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market‑related activities with
respect to such Persons’ securities.  Each Borrower hereby agrees that so long
as such Borrower is the issuer of any outstanding debt or Equity Interests that
are registered or issued pursuant to a private offering or is actively
contemplating issuing any such securities it will use commercially reasonable
efforts to identify that portion of the Borrower Materials that may be
distributed to Public Lenders and that (w) all such Borrower Materials shall be
clearly and conspicuously marked “PUBLIC” which, at a minimum, shall mean that
the word “PUBLIC” shall appear prominently on the first page thereof; (x) by
marking Borrower Materials “PUBLIC,” such Borrower shall be deemed to have
authorized the Administrative Agent, any Affiliate thereof, the Arrangers, the
L/C Issuers and the Lenders to treat such Borrower Materials as not containing
any material non‑public information (although it may be sensitive or
proprietary) with respect to such Borrower or its securities for purposes of
United States Federal and state securities laws (provided that to the extent
such Borrower Materials constitute Information, they shall be treated as set
forth in Section 11.07); (y) all Borrower Materials marked “PUBLIC” are
permitted to be made available through a portion of the Platform designated
“Public Side Information;” and (z) the Administrative Agent and any Affiliate
thereof and any Arranger shall be entitled to treat any Borrower Materials that
are not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Side Information.”  Notwithstanding the
foregoing, the Borrowers shall be under no obligation to mark any Borrower
Materials “PUBLIC.”

Notices

.  Promptly notify the Administrative Agent and each Lender:

(a)of the occurrence of any Default;

(b)of any matter that has resulted or could reasonably be expected to result in
a Material Adverse Effect, including (i) breach or non‑performance of, or any
default under, a Contractual Obligation of the Domestic Borrower or any
Subsidiary; (ii) any dispute, litigation, investigation, proceeding or
suspension between the Domestic Borrower or any Subsidiary and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting the Domestic Borrower or any Subsidiary,
including pursuant to any applicable Environmental Laws;

(c)of the occurrence of any ERISA Event;

(d)of any material change in accounting policies or financial reporting
practices by the Domestic Borrower or any Subsidiary, including any
determination by the Domestic Borrower referred to in Section 2.10(b); and

-115-

--------------------------------------------------------------------------------

(e)of any (i) occurrence of any Disposition or Involuntary Disposition of
property or assets for which the Borrowers are required to make a mandatory
prepayment pursuant to Section 2.05(b)(i), and (ii) receipt of any Extraordinary
Receipt for which the Borrowers are required to make a mandatory prepayment
pursuant to Section 2.05(b)(ii).

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Domestic Borrower setting forth details of the
occurrence referred to therein and stating what action the Domestic Borrower has
taken and proposes to take with respect thereto.  Each notice pursuant to
Section 6.03(a) shall describe with particularity any and all provisions of this
Agreement and any other Loan Document that have been breached.

Payment of Obligations

.  Pay and discharge as the same shall become due and payable, all its
obligations and liabilities, including (a) all tax liabilities, assessments and
governmental charges or levies upon it or its properties or assets, unless the
same are being contested in good faith by appropriate proceedings diligently
conducted and adequate reserves in accordance with GAAP are being maintained by
the applicable Borrower or such Subsidiary; (b) all lawful claims which, if
unpaid, would by law become a Lien upon its property; and (c) all Indebtedness,
as and when due and payable, but subject to any subordination provisions
contained in any instrument or agreement evidencing such Indebtedness.

Preservation of Existence, Etc.

  (a) Preserve, renew and maintain in full force and effect its legal existence
and good standing under the Laws of the jurisdiction of its organization except
in a transaction permitted by Section 7.04 or 7.05; (b) take all reasonable
action to maintain all rights, privileges, permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except to the
extent that failure to do so could not reasonably be expected to have a Material
Adverse Effect; and (c) preserve or renew all of its registered patents,
trademarks, trade names and service marks, the non‑preservation of which could
reasonably be expected to have a Material Adverse Effect.

Maintenance of Properties

.  (a) Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted; and (b) make all necessary repairs
thereto and renewals and replacements thereof except where the failure to do so
could not reasonably be expected to have a Material Adverse Effect.

Maintenance of Insurance

.  Maintain with financially sound and reputable insurance companies not
Affiliates of the Domestic Borrower, insurance with respect to its properties
and business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons and providing for not less than 30 days’ prior notice to the
Administrative Agent of termination, lapse or cancellation of such insurance.

Compliance with Laws

.  Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted; or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.

-116-

--------------------------------------------------------------------------------

Books and Records

.  (a) Maintain proper books of record and account, in which full, true and
correct entries in conformity with GAAP consistently applied shall be made of
all financial transactions and matters involving the assets and business of the
Domestic Borrower or such Subsidiary, as the case may be; and (b) maintain such
books of record and account in material conformity with all applicable
requirements of any Governmental Authority having regulatory jurisdiction over
the Domestic Borrower or such Subsidiary, as the case may be.

Inspection Rights

.  Permit representatives and independent contractors of the Administrative
Agent (on behalf of itself and the Lenders) to visit and inspect any of its
properties, to examine its corporate, financial and operating records, and make
copies thereof or abstracts therefrom, and to discuss its affairs, finances and
accounts with its directors, officers, and independent public accountants, all
at the expense of the Borrowers and at such reasonable times during normal
business hours (not more than twice per calendar year in the aggregate for all
such visits and inspections), upon reasonable advance notice to the Domestic
Borrower; provided that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Domestic Borrower
as often as may be reasonably desired at any time during normal business hours
and without advance notice.

Use of Proceeds

.  Use the proceeds of the Credit Extensions (i) to refinance all outstanding
Indebtedness under the Existing Credit Agreement, (ii) for working capital,
(iii) for capital expenditures, (iv) with respect to the Acquisition Draw Term
Facility, solely to finance currency swap transactions by the Borrowers and
their Subsidiaries in advance of, and as a portion of, the acquisition
consideration for the Lite-On Acquisition and to pay fees, costs and expenses
incurred by the Borrowers and their Subsidiaries in connection with the
consummation of the Transactions and (v) for general corporate purposes not in
contravention of any Law or of any Loan Document, including, without limitation,
financing permitted acquisitions.

Section 6.12.Covenant to Guarantee Obligations and Give Security.

(a)Additional Domestic Subsidiaries.  Notify the Administrative Agent of the
creation or acquisition of any Domestic Subsidiary (including, without
limitation, upon the formation of any Domestic Subsidiary that is a Divided LLC)
and promptly thereafter (and in any event within thirty (30) days after such
creation or acquisition or such later time as may be determined by the
Administrative Agent in its sole discretion), other than with respect to an
Excluded Subsidiary or an Excluded Securitization Subsidiary, cause such
Domestic Subsidiary, and cause each direct and indirect parent of such Domestic
Subsidiary (if it has not already done so), to (i) become a Global Guarantor by
delivering to the Administrative Agent a duly executed joinder agreement or such
other document as the Administrative Agent shall deem appropriate for such
purpose, (ii) grant a security interest in all Collateral (subject to the
exceptions specified in the Collateral Agreement) owned by such Subsidiary by
delivering to the Administrative Agent a duly executed supplement to each
Collateral Document or such other document as the Administrative Agent shall
deem appropriate for such purpose and comply with the terms of each Collateral
Document, (iii) deliver to the Administrative Agent such documents and
certificates referred to in Section 4.01 as may be reasonably requested by the
Administrative Agent, (iv) deliver to the Administrative Agent such original
certificates representing the Pledged Equity or other certificates of such
Person accompanied by undated irrevocable stock powers executed in blank,
(v) deliver to the Administrative Agent such updated Schedules to the Loan
Documents as requested by

-117-

--------------------------------------------------------------------------------

the Administrative Agent with respect to such Person, and (vi) deliver to the
Administrative Agent such other documents as may be reasonably requested by the
Administrative Agent, all in form, content and scope reasonably satisfactory to
the Administrative Agent.

(b)Notify the Administrative Agent at the time that any Person becomes a
First‑Tier Foreign Subsidiary of any Domestic Loan Party, and at the request of
the Administrative Agent, promptly thereafter (and in any event within
forty‑five (45) days after such request or such later time as may be determined
by the Administrative Agent in its sole discretion), cause (i) the applicable
Domestic Loan Party to deliver to the Administrative Agent Collateral Documents
pledging (A) one hundred percent (100%) of the total outstanding non‑voting
capital stock of such new Foreign Subsidiary to secure the Obligations, (B) one
hundred percent (100%) of the total outstanding voting stock of such new Foreign
Subsidiary to secure the Foreign Obligations and (C) (1) if the Domestic Loan
Party holds more than 65% of the total Voting Stock of such new Foreign
Subsidiary, then up to 65% of the total voting stock thereof to secure the
Obligations (to the extent the pledge of a greater percentage would result in
adverse tax consequences to the Domestic Borrower) or (2) if the Domestic Loan
Party holds less than 65% of the total Voting Stock of such new Foreign
Subsidiary, the aggregate of all such voting stock thereof owned or held by the
Domestic Loan Party to secure the Obligations, and a consent thereto executed by
such new Foreign Subsidiary (including, without limitation, if applicable,
original stock certificates (or the equivalent thereof pursuant to the
applicable Laws and practices of any relevant foreign jurisdiction) evidencing
such capital stock of such new Foreign Subsidiary as is being pledged, together
with an appropriate undated stock power for each certificate duly executed in
blank by the registered owner thereof), (ii) such Person to deliver to the
Administrative Agent such documents and certificates as may be reasonably
requested by the Administrative Agent, (iii) the applicable Domestic Loan Party
to deliver to the Administrative Agent such updated Schedules to the Loan
Documents as reasonably requested by the Administrative Agent with regard to
such Person and (iv) such Person to deliver to the Administrative Agent such
other documents as may be reasonably requested by the Administrative Agent, all
in form, content and scope satisfactory to the Administrative Agent.

(c)Cost.  Notwithstanding the foregoing, the provisions of this Section 6.12
shall not apply to assets as to which the Administrative Agent and the Domestic
Borrower shall reasonably determine that the costs and burdens of obtaining a
security interest therein or perfection thereof outweigh the value of the
security afforded thereby.

Compliance with Environmental Laws

.  Comply, and cause all lessees and other Persons operating or occupying its
properties to comply, in all material respects, with all applicable
Environmental Laws and Environmental Permits; obtain and renew all Environmental
Permits necessary for its operations and properties; and conduct any
investigation, study, sampling and testing, and undertake any cleanup, removal,
remedial or other action necessary to remove and clean up all Hazardous
Materials from any of its properties, in accordance with the requirements of all
Environmental Laws; provided, however, that neither the Domestic Borrower nor
any of its Subsidiaries shall be required to undertake any such cleanup,
removal, remedial or other action to the extent that its obligation to do so is
being contested in good faith and by proper proceedings and appropriate reserves
are being maintained with respect to such circumstances in accordance with GAAP.

Further Assurances

.  Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered

-118-

--------------------------------------------------------------------------------

in any Loan Document or in the execution, acknowledgment, filing or recordation
thereof, and (b) do, execute, acknowledge, deliver, record, re‑record, file,
re‑file, register and re‑register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent, or
any Lender through the Administrative Agent, may reasonably require from time to
time in order to (i) carry out more effectively the purposes of the Loan
Documents, (ii) to the fullest extent permitted by Applicable Law and consistent
with the terms of this Agreement and the other Loan Documents, subject any Loan
Party’s or any of its Subsidiaries’ properties, assets, rights or interests to
the Liens now or hereafter intended to be covered by any of the Collateral
Documents, (iii) perfect and maintain the validity, effectiveness and priority
of any of the Collateral Documents and any of the Liens intended to be created
thereunder and (iv) assure, convey, grant, assign, transfer, preserve, protect
and confirm more effectively unto the Secured Parties the rights granted or now
or hereafter intended to be granted to the Secured Parties under any Loan
Document or under any other instrument executed in connection with any Loan
Document to which any Loan Party or any of its Subsidiaries is or is to be a
party, and cause each of its Subsidiaries to do so.

Material Contracts

.  Perform and observe all the terms and provisions of each Material Contract to
be performed or observed by it, maintain each such Material Contract in full
force and effect, enforce each such Material Contract in accordance with its
terms, take all such action to such end as may be from time to time requested by
the Administrative Agent and, upon request of the Administrative Agent, make to
each other party to each such Material Contract such demands and requests for
information and reports or for action as any Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.

Post-Closing Matters

.  Execute and deliver the documents and complete the tasks set forth on
Schedule 6.16, in each case within the time limits specified on such schedule.

Anti‑Corruption Laws

.  Conduct its business in compliance in all material respects with the United
States Foreign Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other
applicable anti-corruption legislation in other jurisdictions and with all
applicable Sanctions, and maintain policies and procedures designed to promote
and achieve compliance with such laws and Sanctions.

Article VII

NEGATIVE COVENANTS

Each of the Loan Parties hereby covenants and agrees that on the Closing Date
and thereafter until the Facility Termination Date, the Borrowers shall not, nor
shall they permit any Subsidiary to, directly or indirectly:

Liens

.  Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, or sign or file or
suffer to exist under the Uniform Commercial Code of any jurisdiction a
financing statement that names the Domestic Borrower

-119-

--------------------------------------------------------------------------------

or any of its Subsidiaries as debtor, or assign any accounts or other right to
receive income, other than the following (the “Permitted Liens”):

(a)Liens pursuant to any Loan Document;

(b)Liens securing the Additional Secured Obligations;

(c)Liens existing on the date hereof and listed on Schedule 5.08(b) and any
renewals or extensions thereof; provided that (i) the property covered thereby
is not changed, (ii) the amount secured or benefited thereby is not increased
except as contemplated by Section 7.02(d), (iii) the direct or any contingent
obligor with respect thereto is not changed, and (iv) any renewal or extension
of the obligations secured or benefited thereby is permitted by Section 7.02(d);

(d)Liens for taxes not yet due or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person in accordance with
GAAP;

(e)carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or other
like Liens arising in the ordinary course of business which are not overdue for
a period of more than 30 days or which are being contested in good faith and by
appropriate proceedings diligently conducted, if adequate reserves with respect
thereto are maintained on the books of the applicable Person;

(f)pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;

(g)deposits to secure the performance of bids, trade contracts and leases (other
than Indebtedness), statutory obligations, surety and appeal bonds, performance
bonds and other obligations of a like nature incurred in the ordinary course of
business;

(h)easements, rights‑of‑way, restrictions and other similar encumbrances
affecting real property which, in the aggregate, are not substantial in amount,
and which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;

(i)Liens securing judgments for the payment of money not constituting an Event
of Default under Section 8.01(h);

(j)Liens securing Indebtedness permitted under Section 7.02(f); provided that
(i) such Liens do not at any time encumber any property other than the property
financed by such Indebtedness and (ii) the Indebtedness secured thereby does not
exceed the cost or fair market value, whichever is lower, of the property being
acquired on the date of acquisition;

(k)Liens arising under Article 24 or 26 of the general terms and conditions
(Algemene Bank Voorwaarden) of any member of the Dutch Banker’s Association
(Nederlandse

-120-

--------------------------------------------------------------------------------

Vereniging van Banken) or any similar term applied by a financial institution in
the Netherlands pursuant to its general terms and conditions;

(l)Liens arising under the Diodes Zetex Pension Scheme Legal Charge;

(m)Liens arising in connection with Indebtedness permitted under
Section 7.02(h); provided that such Liens do not at any time encumber any
property other than the property financed by such Indebtedness;

(n)Liens not otherwise permitted under this Section 7.01 securing Indebtedness
outstanding in an aggregate principal amount not to exceed $25,000,000; provided
that no Lien shall extend to or cover any Collateral or any Material Real
Property;

(o)Liens securing Indebtedness permitted under Section 7.03(c)(v); provided that
such Liens do not at any time encumber any property other than the property of
TF Semiconductor Solutions Inc.;

(p)bankers’ Liens, rights of setoff and other similar Liens existing solely with
respect to cash and Cash Equivalents on deposit in one or more accounts
maintained by the Borrowers or any of their Subsidiaries with any Lender, in
each case in the ordinary course of business in favor of the bank or banks with
which such accounts are maintained, securing solely the customary amounts owing
to such bank with respect to cash management and operating account arrangements;
provided, that in no case shall any such Liens secure (either directly or
indirectly) the repayment of any Indebtedness;

(q)Liens securing Indebtedness permitted under Section 7.02(n); provided that
such Liens do not at any time encumber any property other than the property of
Lite-On;

(r)Liens with respect to those Securitization Assets and related rights and
assets subject to purchase pursuant to any Qualified Securitization Transaction;

(s)Liens on accounts receivable of Diodes Taiwan SARL or any Subsidiary of the
Domestic Borrower organized under the laws of a jurisdiction in Asia that has
entered into a Permitted Receivables Facility securing factoring, sales, pledged
assignments, transfers or other dispositions of such accounts receivable
pursuant to a Permitted Receivables Facility entered into by Diodes Taiwan SARL
or such Subsidiary, as applicable;

(t)Liens securing Indebtedness permitted under Section 7.02(s); provided that
such Liens shall only encumber the interest bearing deposit account held at HSBC
Bank (China) Company Limited, Shanghai Branch designated as the cash collateral
account for the Chengdu Letter of Credit Facility and used solely for that
purpose; and

(u)Liens securing the Diodes Hong Kong HSBC Indebtedness permitted under Section
7.02(t); provided that such Lien shall consist solely of the Chengdu Letter of
Credit.

-121-

--------------------------------------------------------------------------------

For purposes of compliance with this Section 7.01: (x) if any Lien meets the
criteria set forth in more than one of clauses (a) through (u) of this
Section 7.01 then the Borrowers may classify or reclassify such Lien in any
manner that complies with this Section 7.01 and such Lien shall be treated as
having been permitted pursuant to only one of the clauses of this Section 7.01;
and (y) any obligation secured by a Lien meeting the criteria set forth in more
than one of clauses (a) through (u) of this Section 7.01 may be divided and
classified and reclassified among more than one of the clauses of this
Section 7.01.

Indebtedness

.  Create, incur, assume or suffer to exist any Indebtedness, except:

(a)obligations (contingent or otherwise) existing or arising under any Swap
Contract; provided that (i) such obligations are (or were) entered into by such
Person in the ordinary course of business for the purpose of directly mitigating
risks associated with fluctuations in interest rates or foreign exchange rates
and (ii) such Swap Contract does not contain any provision exonerating the
non‑defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;

(b)Indebtedness under the Loan Documents;

(c)Indebtedness among Borrowers and Loan Parties;

(d)Indebtedness outstanding on the date hereof and listed on Schedule 7.02 and
any refinancings, refundings, renewals or extensions thereof; provided that
(i) the amount of such Indebtedness is not increased at the time of such
refinancing, refunding, renewal or extension except by an amount equal to a
reasonable premium or other reasonable amount paid, and fees and expenses
reasonably incurred, in connection with such refinancing and by an amount equal
to any existing commitments unutilized thereunder and (ii) the terms relating to
principal amount, amortization, maturity, collateral (if any) and subordination
(if any), and other material terms taken as a whole, of any such refinancing,
refunding, renewing or extending Indebtedness, and of any agreement entered into
and of any instrument issued in connection therewith, are no less favorable in
any material respect to the Loan Parties or the Lenders than the terms of any
agreement or instrument governing the Indebtedness being refinanced, refunded,
renewed or extended and the interest rate applicable to any such refinancing,
refunding, renewing or extending Indebtedness does not exceed the then
applicable market interest rate;

(e)Guarantees of the Domestic Borrower or any Subsidiary in respect of
Indebtedness of the Domestic Borrower or any wholly‑owned Subsidiary thereof
otherwise permitted under Sections 7.02(a), (d), (f), (g) or (k); provided that,
solely in the case of clause (g), such Guarantee may only be provided to the
extent such Indebtedness is unsecured and the provider of such Indebtedness is a
Lender;

(f)Indebtedness in respect of Capitalized Leases, Synthetic Lease Obligations
and purchase money obligations for fixed or capital assets within the
limitations set forth in Section 7.01(j); provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$25,000,000;

-122-

--------------------------------------------------------------------------------

(g)Indebtedness of Subsidiaries (inclusive of the Indebtedness of such
Subsidiaries set forth on Schedule 7.02, but exclusive of the Lite-On
Indebtedness, the Chengdu Letter of Credit Facility and the Diodes Hong Kong
HSBC Indebtedness) organized under the laws of a jurisdiction in Asia and of
Diodes Taiwan SARL, in an aggregate amount not to exceed $100,000,000 at any
time, all of which may be refinanced, amended or replaced from time to time;
provided that the aggregate amount of such Indebtedness does not exceed
$100,000,000;

(h)Indebtedness consisting of the deferred purchase price of equipment that
shall be paid for within six months after delivery, subject to such equipment
being qualified after delivery;

(i)Indebtedness of Subsidiaries incurred by reason of Investments in such
Subsidiaries permitted under Sections 7.03(c)(ii) (provided that any such
Indebtedness made to any Loan Party by a Subsidiary that is not a Loan Party
shall be subject to subordination provisions reasonably acceptable to the
Administrative Agent which subordination provisions will permit the payment of
regularly scheduled payments of interest and principal so long as no Default or
Event of Default has occurred and is continuing), (iii), (iv), (v) and (vi)
(“Intercompany Debt”);

(j)Indebtedness arising under the Diodes Zetex Pension Scheme, including the
Diodes Zetex Pension Scheme Guarantee;

(k)Indebtedness incurred under or in connection with Secured Cash Management
Agreements, Indebtedness arising from the endorsement of instruments or other
payment items for deposit and Indebtedness in respect of netting services or
overdraft protection or otherwise in connection with deposit accounts or
securities accounts maintained with financial institutions, in each case,
incurred in the ordinary  course of business that are promptly repaid;

(l)Guarantees of the Domestic Borrower or any other Loan Party in respect of the
obligations of Subsidiaries of the Domestic Borrower to pay the deferred
purchase price of property or services (regardless of whether such trade account
payables constitute Indebtedness under clause (d) of the definition thereof in
Section 1.01); provided that the aggregate amount of such trade account payables
Guaranteed pursuant to this clause (l) shall not exceed $50,000,000 in the
aggregate outstanding at any time;

(m)unsecured Indebtedness in an aggregate principal amount not to exceed
$25,000,000 at any time outstanding;

(n)the Lite-On Indebtedness, and any refinancings, refundings, renewals or
extensions thereof; provided that the aggregate principal amount of such Lite-On
Indebtedness (after giving effect to any repayment of term loan facilities
thereunder or permanent reduction in revolving facilities thereunder) is not
increased at the time of such refinancing, refunding, renewal or extension
except by an amount equal to a reasonable premium or other reasonable amount
paid, and fees and expenses reasonably incurred, in connection with such
refinancing and by an amount equal to any existing commitments unutilized
thereunder;

-123-

--------------------------------------------------------------------------------

(o)the unsecured Guarantee of the Domestic Borrower in respect of the Lite-On
Indebtedness;

(p)unsecured Indebtedness of the Domestic Borrower owing to any wholly-owned
Subsidiary that is not a Loan Party; provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding shall not exceed
$150,000,000 and provided further that no payment on such Indebtedness may be
made upon the occurrence and during the continuance of a Default or Event of
Default;

(q)Indebtedness incurred by any Excluded Securitization Subsidiary in connection
with any Qualified Securitization Transaction provided that such Indebtedness is
non-recourse to any Person other than the Excluded Securitization Subsidiary;
provided, however, that the aggregate amount of all such Indebtedness at any one
time outstanding, together with the aggregate amount of all Indebtedness
incurred in connection with any Permitted Receivables Facilities permitted
pursuant to Section 7.02(r) below, shall not exceed $150,000,000;

(r)any Permitted Receivables Facility; provided, however, that the aggregate
amount of all such Indebtedness at any one time outstanding, together with the
aggregate amount of all Indebtedness incurred in connection with any Qualified
Securitization Transactions permitted pursuant to Section 7.02(q) above, shall
not exceed $150,000,000;

(s)the Chengdu Letter of Credit Facility and the Chengdu Letter of Credit issued
thereunder; and

(t)the Diodes Hong Kong HSBC Indebtedness.

For purposes of compliance with this Section 7.02: (x) if any item meets the
criteria set forth in more than one of clauses (a) through (t) of this
Section 7.02 then the Borrowers may classify or reclassify such item in any
manner that complies with this Section 7.02 and such item shall be treated as
having been permitted pursuant to only one of the clauses of this Section 7.02;
and (y) any item meeting the criteria set forth in more than one of clauses (a)
through (t) of this Section 7.02 may be divided and classified and reclassified
among more than one of the clauses of this Section 7.02.

Investments

.  Make or hold any Investments, except:

(a)Investments held by the Domestic Borrower and its Subsidiaries in the form of
Cash Equivalents;

(b)advances to officers, directors and employees of the Domestic Borrower and
Subsidiaries for travel, entertainment, relocation and analogous ordinary
business purposes;

(c)(i) Investments by the Domestic Borrower and its Subsidiaries in their
respective Subsidiaries outstanding on the date hereof, (ii) additional
Investments by the Domestic Borrower and its Subsidiaries in Loan Parties,
(iii) additional Investments by Subsidiaries of the Domestic Borrower that are
not Loan Parties in other Subsidiaries that are not Loan Parties, (iv) so long
as no Default has occurred and is continuing or would result from such
Investment, additional

-124-

--------------------------------------------------------------------------------

Investments by the Loan Parties in wholly‑owned Subsidiaries that are not Loan
Parties in an aggregate amount invested from the date hereof not to exceed
$50,000,000, (v) the TFSS Investment and (vi) the Domestic Borrower may make
Investments in the form of intercompany loans to wholly-owned Subsidiaries of
the Domestic Borrower that are not Loan Parties in an aggregate amount for all
such intercompany loans not to exceed $150,000,000 at any one time outstanding;
provided that (A) no such loans may be made if a Default or Event of Default has
occurred and is continuing, (B) all such intercompany loans shall be made on a
demand basis and (C) a copy of such intercompany loan agreement shall be
provided to the Administrative Agent within five (5) Business Days of the
establishment of each such loan (or the closing of this Agreement to the extent
such loan is already in existence);

(d)Investments consisting of extensions of credit in the nature of accounts
receivable or notes receivable arising from the grant of trade credit in the
ordinary course of business, and Investments received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss;

(e)Guarantees permitted by Section 7.02;

(f)Investments existing on the date hereof (other than those referred to in
Section 7.03(c)(i)) and set forth on Schedule 5.08(e);

(g)the purchase or other acquisition of all of the Equity Interests in, or all
or substantially all of the property of, any Person that, upon the consummation
thereof, will be wholly‑owned directly by the Domestic Borrower or one or more
of its wholly‑owned Subsidiaries (including as a result of a merger or
consolidation); provided that, with respect to each purchase or other
acquisition made pursuant to this Section 7.03(g):

(i)any such newly‑created or acquired Subsidiary shall comply with the
requirements of Section 6.12 if and to the extent applicable;

(ii)the lines of business of the Person to be (or the property of which is to
be) so purchased or otherwise acquired shall be substantially the same lines of
business as one or more of the principal businesses of the Domestic Borrower and
its Subsidiaries in the ordinary course;

(iii)such purchase or other acquisition shall not include or result in any
contingent liabilities that could reasonably be expected to be material to the
business, financial condition or operations of the Domestic Borrower and its
Subsidiaries, taken as a whole (as determined in good faith by the board of
directors (or the persons performing similar functions) of the Domestic Borrower
or such Subsidiary if the board of directors is otherwise approving such
transaction and, in each other case, by a Responsible Officer);

(iv)immediately before and immediately after giving pro forma effect to any such
purchase or other acquisition, (A) no Default shall have occurred and be
continuing, (B) the Domestic Borrower and its Subsidiaries shall be in pro forma
compliance with the

-125-

--------------------------------------------------------------------------------

financial covenants set forth in Section 7.11 (such calculation to be determined
on the basis of the financial information most recently delivered to the
Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b) as
though such purchase or other acquisition had been consummated as of the first
day of the fiscal period covered thereby) and (C) evidence satisfactory to the
Administrative Agent that the Borrowers have availability under the Revolving
Credit Facility plus unrestricted cash of the Borrowers in an aggregate amount
of at least $50,000,000; and

(v)the Domestic Borrower shall have delivered to the Administrative Agent and
each Lender, at least five Business Days prior to the date on which any such
purchase or other acquisition is to be consummated, a certificate of a
Responsible Officer, in form and substance reasonably satisfactory to the
Administrative Agent and the Required Lenders, certifying that all of the
requirements set forth in this Section 7.03(g) have been satisfied or will be
satisfied on or prior to the consummation of such purchase or other acquisition;

(h)other Investments not exceeding the sum of (i) $25,000,000 in the aggregate
in any fiscal year of the Domestic Borrower less (ii) all amounts paid by the
Domestic Borrower or any other Loan Party in such fiscal year of the Domestic
Borrower under Guarantees permitted under Section 7.02(l);

(i)subject to the satisfaction of the Lite-On Acquisition Consent Conditions,
the Lite-On Acquisition, which shall be funded by the borrowing of the
Acquisition Draw Term Borrowings by the Domestic Borrower and the investment by
the Domestic Borrower of the proceeds thereof in the Foreign Borrower, which
shall invest such proceeds in Diodes Taiwan SARL, which shall in turn invest
such proceeds in Diodes Technologies Taiwan;

(j)Investments in an Excluded Securitization Subsidiary in connection with a
sale of Securitization Assets to such Excluded Securitization Subsidiary
pursuant to a Qualified Securitization Transaction or any repurchase obligation
in connection therewith;

(k)Investments consisting of Indebtedness permitted by Section 7.02(s) and
Section 7.02(t); and

(l)other Investments (not otherwise referenced in the preceding clauses (a)
though (k)), not exceeding $30,000,000 in the aggregate outstanding at any time;
provided that (i) no Default has occurred and is continuing or would result from
such Investment and (ii) any Investments made pursuant to this Section 7.03(l)
are pledged as Collateral over which the Administrative Agent has a first
priority security interest contemporaneously with the making of any such
Investment.

For purposes of compliance with this Section 7.03: (x) if any Investment or
Acquisition meets the criteria set forth in more than one of clauses (a) through
(l) of this Section 7.03 then the Borrowers may classify or reclassify such
Investment or Acquisition in any manner that complies with this Section 7.03 and
such Investment or Acquisition shall be treated as having been permitted
pursuant to only one of the clauses of this Section 7.03; and (y) any Investment
or Acquisition meeting the criteria set forth in more than one of

-126-

--------------------------------------------------------------------------------

clauses (a) through (l) of this Section 7.03 may be divided and classified and
reclassified among more than one of the clauses of this Section 7.03.

Fundamental Changes

.  Merge, dissolve, liquidate, consolidate with or into another Person, or
Dispose of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person (including, in each case, pursuant to a Division), except
that, so long as no Default exists or would result therefrom:

(a)subject to Section 7.04(e), any Subsidiary (other than the Foreign Borrower)
may merge with (i) the Domestic Borrower; provided that the Domestic Borrower
shall be the continuing or surviving Person, (ii) the Foreign Borrower; provided
that the Foreign Borrower shall be the continuing or surviving Person or
(iii) any one or more other Subsidiaries (other than the Foreign Borrower);
provided that when (x) any Loan Party is merging with another Subsidiary, such
Loan Party shall be the continuing or surviving Person or the continuing or
surviving Person shall thereupon become a Loan Party and (y) any Domestic
Subsidiary is merging with another Subsidiary, such Domestic Subsidiary shall be
the continuing or surviving Person;

(b)any Loan Party may Dispose of all or substantially all of its assets (upon
voluntary liquidation or otherwise) to the Domestic Borrower or to another Loan
Party;

(c)any Subsidiary that is not a Loan Party may dispose of all or substantially
all its assets (including any Disposition that is in the nature of a
liquidation) to (i) another Subsidiary that is not a Loan Party or (ii) to a
Loan Party;

(d)in connection with any acquisition permitted under Section 7.03, any
Subsidiary of the Domestic Borrower may merge into or consolidate with any other
Person or permit any other Person to merge into or consolidate with it; provided
that (i) the Person surviving such merger shall be a wholly‑owned Subsidiary of
the Domestic Borrower, (ii) in the case of any such merger involving the Foreign
Borrower, the Foreign Borrower shall be the surviving Person, and (iii) in the
case of any such merger to which any Loan Party (other than the Foreign
Borrower) is a party, such Loan Party is the surviving Person; and

(e)so long as no Default has occurred and is continuing or would result
therefrom, any Subsidiary of the Domestic Borrower may merge into or consolidate
with any other Person or permit any other Person to merge into or consolidate
with it; provided, however, that in each case, immediately after giving effect
thereto (i) in the case of any such merger to which the Foreign Borrower is a
party, the Foreign Borrower is the surviving corporation and (ii) in the case of
any such merger to which any Loan Party (other than the Foreign Borrower) is a
party, such Loan Party is the surviving corporation.

Dispositions

.  Make any Disposition or enter into any agreement to make any Disposition,
except:

(a)Dispositions of obsolete or worn out property, whether now owned or hereafter
acquired, in the ordinary course of business;

-127-

--------------------------------------------------------------------------------

(b)Dispositions of inventory in the ordinary course of business;

(c)Dispositions of equipment or real property to the extent that (i) such
property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

(d)Dispositions of property by any Subsidiary to the Domestic Borrower or to a
wholly‑owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be a Borrower or a Guarantor;

(e)Dispositions permitted by Section 7.04;

(f)Dispositions by any Loan Parties not otherwise permitted under this
Section 7.05; provided that (i) at the time of such Disposition, no Default
shall exist or would result from such Disposition, (ii) the aggregate book value
of all property Disposed of in reliance on this clause (f) in any fiscal year
shall not exceed $30,000,000 and (iii) the purchase price for such asset shall
be paid to such Loan Party solely in cash;

(g)Dispositions by any Subsidiaries that are not Loan Parties not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition,
(ii) the aggregate book value of all property Disposed of in reliance on this
clause (g) in any fiscal year shall not exceed $30,000,000 and (iii) the
purchase price for such asset shall be paid to such Subsidiary solely in cash;

(h)sale of Securitization Assets pursuant to any Qualified Securitization
Transactions and preliminary intercompany transfers of such assets and related
rights or assets in connection therewith;

(i)sales, transfers and dispositions of accounts receivable in the ordinary
course of business pursuant to any Permitted Receivables Facility; and

(j)Dispositions made in connection with a Permitted Acquisition, contemplated at
the time of such Permitted Acquisition, and occurring within 24 months of the
consummation of such Permitted Acquisition;

provided, however, that any Disposition pursuant to Section 7.05(a) through (j)
shall be for fair market value.

Restricted Payments

.  Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, or issue or sell any Equity
Interests or accept any capital contributions, except that, so long as no
Default shall have occurred and be continuing at the time of any action
described below or would result therefrom:

(a)each Subsidiary may make Restricted Payments to the Borrowers, any
Subsidiaries of the Borrowers and any other Person that owns a direct Equity
Interest in such

-128-

--------------------------------------------------------------------------------

Subsidiary, ratably according to their respective holdings of the type of Equity
Interest in respect of which such Restricted Payment is being made;

(b)the Domestic Borrower and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;

(c)the Domestic Borrower and each Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests;

(d)the Borrowers may make Restricted Payments not otherwise permitted pursuant
to this Section 7.06 so long as (i) no Default or Event of Default has occurred
and is continuing or would result therefrom and (ii) both before and after
giving effect thereto, the pro forma Consolidated Leverage Ratio shall be at
least 0.25 to 1.00 less than the maximum Consolidated Leverage Ratio then
permitted pursuant to Section 7.11(a);

(e)so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, the Domestic Borrower may declare and make dividend
payments of a net type not otherwise permitted pursuant to this Section 7.06 in
an aggregate amount not to exceed $25,000,000 in any fiscal year; and

(f)the Domestic Borrower and each Subsidiary may make the capital contributions/
distributions contemplated by Section 7.03(i) to finance (in part) the Lite-On
Acquisition.

Change in Nature of Business

.  Engage in any material line of business substantially different from those
lines of business conducted by the Domestic Borrower and its Subsidiaries on the
date hereof or any business substantially related or incidental thereto.

Transactions with Affiliates

.  Enter into any transaction of any kind with any Affiliate of any Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to any Borrower or such Subsidiary
as would be obtainable by the applicable Borrower or such Subsidiary at the time
in a comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to transactions between
or among the Loan Parties that are otherwise permitted by the terms of this
Agreement and to Qualified Securitization Transactions.

Burdensome Agreements

.  Enter into or permit to exist any Contractual Obligation (other than this
Agreement or any other Loan Document) that (a) limits the ability (i) of any
Subsidiary to make Restricted Payments to any Borrower or any Guarantor or to
otherwise transfer property to or invest in any Borrower or any Guarantor,
except for any agreement in effect (A) on the date hereof and set forth on
Schedule 7.09, (B) at the time any Subsidiary becomes a Subsidiary of a
Borrower, so long as such agreement was not entered into solely in contemplation
of such Person becoming a Subsidiary of such Borrower or (C) customary
restrictions and conditions contained in agreements relating to a Qualified
Securitization Transaction or a Permitted Receivables Facility, (ii) of any
Subsidiary to Guarantee the Indebtedness of a Borrower or (iii) of a Borrower or
any Subsidiary to

-129-

--------------------------------------------------------------------------------

create, incur, assume or suffer to exist Liens on property of such Person;
provided, however, that this clause (iii) shall not prohibit any negative pledge
incurred or provided in favor of any holder of Indebtedness permitted under
Section 7.02(f) solely to the extent any such negative pledge relates to the
property financed by or the subject of such Indebtedness; or (b) requires the
grant of a Lien to secure an obligation of such Person if a Lien is granted to
secure another obligation of such Person.

Use of Proceeds

.  Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.

Section 7.11.Financial Covenants.

(a)Maximum Consolidated Leverage Ratio.  Permit the Consolidated Leverage Ratio
for each fiscal quarter of the Domestic Borrower to be greater than (i) 3.50 to
1.00, for any fiscal quarter ending during the period from the Closing Date to
and including September 30, 2021 and (ii) 3.25 to 1.00, for any fiscal quarter
ending thereafter.

(b)Minimum Consolidated Fixed Charge Coverage Ratio.  Permit the Consolidated
Fixed Charge Coverage Ratio for each fiscal quarter of the Domestic Borrower to
be less than 1.35 to 1.00.

Amendments of Organization Documents

.  Amend any of its Organization Documents in any manner adverse to the
Administrative Agent or the other Secured Parties.

Accounting Changes

.  Make any change in (a) accounting policies or reporting practices, except as
required by GAAP, or (b) fiscal year.

Prepayments of Indebtedness

.  Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination terms of, any Indebtedness, except (a) the prepayment of the
Credit Extensions in accordance with the terms of this Agreement, (b) regularly
scheduled or required repayments or redemptions of Indebtedness set forth in
Schedule 7.02 and refinancings and refundings of such Indebtedness in compliance
with Section 7.02(d) and (c) Indebtedness permitted pursuant to Section 7.02(g).

Amendment of Indebtedness; Lite-On Acquisition Related Documents.

  

(a)Amend, modify or change in any manner any term or condition of any
Indebtedness set forth in Schedule 7.02, except for any refinancing, refunding,
renewal or extension thereof permitted by Section 7.02(d), and except for any
amendment, modification or change of Indebtedness permitted pursuant to
Section 7.02(g).

(b)Cancel or terminate any Lite-On Acquisition Related Document or consent to or
accept any cancellation or termination thereof or (x) amend, modify or change in
any manner any term or condition of any Lite-On Acquisition Related Document,
(y) give any consent, waiver or approval thereunder or (z) take or fail to take
any action thereunder, which, in any case of clause (x), (y) or (z),

-130-

--------------------------------------------------------------------------------

could be reasonably expected to have a material and adverse effect on the
interests of the Lenders without the prior written consent of the Administrative
Agent and the Required Lenders.

Sanctions

.  Directly or indirectly, use any Credit Extension or the proceeds of any
Credit Extension, or lend, contribute or otherwise make available such Credit
Extension or the proceeds of any Credit Extension to any Person, to fund any
activities of or business with any Person, that, at the time of such funding, is
the subject of Sanctions, or in any other manner that will result in a violation
by any Person (including any Person participating in the transaction, whether as
Lender, Arranger, Administrative Agent, L/C Issuer, Swingline Lender, or
otherwise) of Sanctions.

Anti‑Corruption Laws

.  Directly or indirectly, use any Credit Extension or the proceeds of any
Credit Extension for any purpose which would breach the United States Foreign
Corrupt Practices Act of 1977, the UK Bribery Act 2010 and other anti-corruption
legislation in other jurisdictions.

Article VIII

EVENTS OF DEFAULT AND REMEDIES

Events of Default

.  Any of the following shall constitute an Event of Default:

(a)Non‑Payment.  Any Borrower or any other Loan Party fails to pay (i) when and
as required to be paid herein, and in the currency required hereunder, any
amount of principal of any Loan or any L/C Obligation, or (ii) within three days
after the same becomes due, any interest on any Loan or on any L/C Obligation,
or any fee due hereunder, or (iii) within five days after the same becomes due,
any other amount payable hereunder or under any other Loan Document; or

(b)Specific Covenants.  Any Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 6.01, 6.02(a), 6.03(a),
6.03(b), 6.05 (with respect to the existence of a Loan Party), 6.10, 6.11, 6.12,
6.14, 6.17, or Article VII; or

(c)Other Defaults.  Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for five days (if such breach relates to terms or provisions of
Section 6.02(b) through (m)) or 30 days (if such breach relates to terms or
provisions of any other Section of this Agreement or any other Loan Document);
or

(d)Representations and Warranties.  Any representation, warranty, certification
or statement of fact made or deemed made by or on behalf of any Borrower or any
other Loan Party herein, in any other Loan Document, or in any document
delivered in connection herewith or therewith shall be incorrect or misleading
when made or deemed made; or

(e)Cross‑Default.  (i) Any Loan Party or any Subsidiary thereof (A) fails to
make any payment when due (whether by scheduled maturity, required prepayment,
acceleration, demand, or otherwise) in respect of any Indebtedness or Guarantee
(other than Indebtedness hereunder and Indebtedness under Swap Contracts) having
an aggregate principal amount

-131-

--------------------------------------------------------------------------------

(including undrawn committed or available amounts and including amounts owing to
all creditors under any combined or syndicated credit arrangement) of more than
the Threshold Amount, or (B) fails to observe or perform any other agreement or
condition relating to any such Indebtedness or Guarantee (of more than the
Threshold Amount) or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event occurs, the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from (A) any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) or (B) any Termination Event
(as so defined) under such Swap Contract as to which a Loan Party or any
Subsidiary thereof is an Affected Party (as so defined) and, in either event,
the Swap Termination Value owed by such Loan Party or such Subsidiary as a
result thereof is greater than the Threshold Amount; or

(f)Insolvency Proceedings, Etc.  The Domestic Borrower or any of its
Subsidiaries institutes or consents to the institution of any proceeding under
any Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, administrator, liquidator, rehabilitator or similar officer for it
or for all or any material part of its property, or files a notice under
Section 36 of the Tax Collection Act of the Netherlands (Invorderingswet 1990);
or any receiver, trustee, custodian, conservator, liquidator, rehabilitator or
similar officer is appointed without the application or consent of such Person
and the appointment continues undischarged or unstayed for 60 calendar days; or
any proceeding under any Debtor Relief Law relating to any such Person or to all
or any material part of its property is instituted without the consent of such
Person and continues undismissed or unstayed for 60 calendar days, or an order
for relief is entered in any such proceeding; or

(g)Inability to Pay Debts; Attachment.  (i) The Domestic Borrower or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or

(h)Judgments.  There is entered against any Borrower or any Subsidiary thereof
(i) one or more final judgments or orders for the payment of money in an
aggregate amount (as to all such judgments or orders) exceeding the Threshold
Amount (to the extent not covered by independent third‑party insurance as to
which the insurer does not dispute coverage), or (ii) any one or more
non‑monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period

-132-

--------------------------------------------------------------------------------

of 10 consecutive days during which a stay of enforcement of such judgment, by
reason of a pending appeal or otherwise, is not in effect; or

(i)ERISA.  (i) An ERISA Event occurs which has resulted or could reasonably be
expected to result in liability of the Domestic Borrower under Title IV of ERISA
in an aggregate amount in excess of the Threshold Amount, or (ii) the Domestic
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of the Threshold Amount; or

(j)Foreign Pension Plans.  (i) There occurs any Foreign Plan Event or any Loan
Party or an Affiliate thereof takes any action or contravenes any Applicable Law
with respect to a Foreign Pension Plan that could reasonably be expected to have
a Material Adverse Effect or (ii) Diodes Zetex Limited, Diodes Zetex
Semiconductors Limited or the Domestic Borrower fails to perform any obligation
required by the Diodes Zetex Pension Scheme and the result of such failure is
the ability of the trustees of such scheme to exercise remedies under the Diodes
Zetex Pension Scheme Guarantee or the Diodes Zetex Pension Scheme Legal Charge,
whether or not such remedies are actually exercised; or

(k)Invalidity of Loan Documents.  Any provision of any Loan Document, at any
time after its execution and delivery and for any reason other than as expressly
permitted hereunder or thereunder or satisfaction in full of all the
Obligations, ceases to be in full force and effect; or any Loan Party or any
other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or it becomes unlawful
for a Loan Party to perform any of its obligations under the Loan Documents; or

(l)Change of Control.  There occurs any Change of Control; or

(m)Collateral Documents.  Any Collateral Document after delivery thereof
pursuant to the terms of the Loan Documents shall for any reason (other than
pursuant to the terms thereof) cease to create a valid and perfected first
priority Lien (subject to Liens permitted by Section 7.01) on the Collateral
purported to be covered thereby, or any Loan Party shall assert the invalidity
of such Liens.

Without limiting the provisions of Article VII, if a Default shall have occurred
under the Loan Documents, then such Default will continue to exist until it
either is cured (to the extent specifically permitted) in accordance with the
Loan Documents or is otherwise expressly waived by Administrative Agent (with
the approval of requisite Appropriate Lenders (in their sole discretion)) as
determined in accordance with Section 11.01; and once an Event of Default occurs
under the Loan Documents, then such Event of Default will continue to exist
until it is expressly waived by the requisite Appropriate Lenders or by the
Administrative Agent with the approval of the requisite Appropriate Lenders, as
required hereunder in Section 11.01.

-133-

--------------------------------------------------------------------------------

Remedies Upon Event of Default

.  If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:

(a)declare the Commitment of each Lender to make Loans and any obligation of
each L/C Issuer to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(b)declare the unpaid principal amount of all outstanding Loans, all interest
accrued and unpaid thereon, and all other amounts owing or payable hereunder or
under any other Loan Document to be immediately due and payable, without
presentment, demand, protest or other notice of any kind, all of which are
hereby expressly waived by the Borrowers;

(c)require that each Borrower Cash Collateralize its L/C Obligations (in an
amount equal to the Minimum Collateral Amount with respect thereto); and

(d)exercise on behalf of itself, the Lenders and the L/C Issuers all rights and
remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to any Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of each
L/C Issuer to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable, and the
obligation of the Borrowers to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.

Section 8.03.Application of Funds.

(a)Domestic Persons.  After the exercise of remedies provided for in
Section 8.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 8.02), any amounts
received on account of the Obligations shall, subject to the provisions of
Sections 2.15 and 2.16, be applied by the Administrative Agent in the following
order:

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and any Obligations then owing under Secured Hedge Agreements and Secured
Cash Management Agreements) payable to the Lenders and the L/C Issuers
(including fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuers arising under the Loan Documents and amounts payable

-134-

--------------------------------------------------------------------------------

under Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations arising under the Loan Documents (other than any Obligations then
owing under Secured Hedge Agreements and Secured Cash Management Agreements),
ratably among the Lenders and the L/C Issuers in proportion to the respective
amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings and Obligations then owing under Secured
Hedge Agreements and Secured Cash Management Agreement, ratably among the
Lenders, the L/C Issuers, the Hedge Banks and the Cash Management Banks in
proportion to the respective amounts described in this clause Fourth held by
them;

Fifth, to the Administrative Agent for the account of the applicable
L/C Issuers, to Cash Collateralize that portion of L/C Obligations comprised of
the aggregate undrawn amount of Letters of Credit to the extent not otherwise
Cash Collateralized by the applicable Borrower pursuant to Sections 2.03 and
2.15, ratably among the Lenders, the L/C Issuers, the Hedge Banks and the Cash
Management Banks in proportion to the respective amounts described in this
clause Fifth held by them; and

Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the applicable Borrower or as otherwise required by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Obligations, if any, in the order set forth
above.  Excluded Swap Obligations with respect to any Loan Party shall not be
paid with amounts received from such Loan Party or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this
Section. Excluded Swap Obligations with respect to any Loan Party shall not be
paid with amounts received from such Loan Party or its assets, but appropriate
adjustments shall be made with respect to payments from other Loan Parties to
preserve the allocation to Obligations otherwise set forth above in this Section
8.03.

(b)Foreign Persons.  After the exercise of remedies provided for in Section 8.02
(or after the Loans have automatically become immediately due and payable and
the L/C Obligations have automatically been required to be Cash Collateralized
as set forth in the proviso to Section 8.02), any amounts received on account of
the Foreign Obligations shall, subject to the provisions of Sections 2.15 and
2.16, be applied by the Administrative Agent in the following order:

First, to payment of that portion of the Foreign Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the

-135-

--------------------------------------------------------------------------------

Administrative Agent and amounts payable under Article III) payable to the
Administrative Agent in its capacity as such;

Second, to payment of that portion of the Foreign Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and any Obligations then owing under Secured Hedge Agreements and Secured
Cash Management Agreements) payable to the Lenders and the L/C Issuers
(including fees, charges and disbursements of counsel to the respective Lenders
and the L/C Issuers arising under the Loan Documents and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Foreign Obligations constituting
accrued and unpaid Letter of Credit Fees and interest on the Loans,
L/C Borrowings and other Obligations arising under the Loan Documents (other
than any Obligations then owing under Secured Hedge Agreements and Secured Cash
Management Agreements), ratably among the Lenders and the L/C Issuers in
proportion to the respective amounts described in this clause Third payable to
them;

Fourth, to payment of that portion of the Foreign Obligations constituting
unpaid principal of the Loans, L/C Borrowings and Foreign Obligations then owing
under Secured Hedge Agreements and Secured Cash Management Agreements, ratably
among the Lenders, the L/C Issuers, the Hedge Banks and the Cash Management
Banks in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the Administrative Agent for the account of the applicable
L/C Issuers, to Cash Collateralize that portion of L/C Obligations constituting
Foreign Obligations comprised of the aggregate undrawn amount of Letters of
Credit  to the extent not otherwise Cash Collateralized by the applicable
Borrower pursuant to Sections 2.03 and 2.15, ratably among the Lenders, the
L/C Issuers, the Hedge Banks and the Cash Management Banks in proportion to the
respective amounts described in this clause Fifth held by them; and

Last, the balance, if any, after all of the Foreign Obligations have been
indefeasibly paid in full, to the applicable Borrower or as otherwise required
by Law.

Subject to Sections 2.03(c) and 2.15, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they
occur.  If any amount remains on deposit as Cash Collateral after all Letters of
Credit have either been fully drawn or expired, such remaining amount shall be
applied to the other Foreign Obligations, if any, in the order set forth above.
Excluded Swap Obligations with respect to any Loan Party shall not be paid with
amounts received from such Loan Party or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Foreign Obligations otherwise set forth above in this Section
8.03.

(c)Cash Management Agreements and Hedge Agreements.  Notwithstanding the
foregoing, Obligations arising under Secured Cash Management Agreements and
Secured Hedge Agreements shall be excluded from the application described above
if the Administrative Agent has not received a Secured

-136-

--------------------------------------------------------------------------------

Party Designation Notice, together with such supporting documentation as the
Administrative Agent may request, from the applicable Cash Management Bank or
Hedge Bank, as the case may be. Each Cash Management Bank or Hedge Bank not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

Article IX

ADMINISTRATIVE AGENT

Appointment and Authority

.  (a) Each of the Lenders and each of the L/C Issuers hereby irrevocably
appoints, designates and authorizes Bank of America to act on its behalf as the
Administrative Agent hereunder and under the other Loan Documents and authorizes
the Administrative Agent to take such actions on its behalf and to exercise such
powers as are delegated to the Administrative Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto.  The provisions of this Article are solely for the benefit of the
Administrative Agent, the Lenders and the L/C Issuers, and neither the Borrowers
nor any other Loan Party shall have rights as a third party beneficiary of any
of such provisions.  It is understood and agreed that the use of the term
“agent” herein or in any other Loan Documents (or any other similar term) with
reference to the Administrative Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law.  Instead such term is used as a matter of market custom, and is
intended to create or reflect only an administrative relationship between
contracting parties. In addition, to the extent required under the laws of any
jurisdiction other than the United States of America, each of the Lenders and
Secured Parties hereby grants to the Administrative Agent any required powers of
attorney to execute any Collateral Document governed by the laws of such
jurisdiction on such Lender’s or Secured Party’s behalf.

 

(b)The Administrative Agent shall also act as the “collateral agent” under the
Loan Documents, and each of the Lenders (including in its capacities as a
potential Hedge Bank and a potential Cash Management Bank) and each of the
L/C Issuers hereby irrevocably appoints and authorizes the Administrative Agent
to act as the agent of such Lender and such L/C Issuer for purposes of
acquiring, holding and enforcing any and all Liens on Collateral granted by any
of the Loan Parties to secure any of the Obligations, together with such powers
and discretion as are reasonably incidental thereto.  In this connection, the
Administrative Agent, as “collateral agent” and any co‑agents, sub‑agents and
attorneys‑in‑fact appointed by the Administrative Agent pursuant to Section 9.05
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Administrative Agent), shall be
entitled to the benefits of all provisions of this Article IX and Article XI
(including Section 11.04(c), as though such co‑agents, sub‑agents and
attorneys‑in‑fact were the “collateral agent” under the Loan Documents) as if
set forth in full herein with respect thereto.

Rights as a Lender

.  The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the

-137-

--------------------------------------------------------------------------------

Administrative Agent hereunder in its individual capacity.  Such Person and its
Affiliates may accept deposits from, lend money to, own securities of, act as
the financial advisor or in any other advisory capacity for and generally engage
in any kind of banking, trust, financial, advisory, underwriting or other
business with any Loan Party or any Subsidiary or other Affiliate thereof as if
such Person were not the Administrative Agent hereunder and without any duty to
account therefor to the Lenders or to provide notice to or consent of the
Lenders with respect thereto.

Exculpatory Provisions

.  The Administrative Agent or each Arranger, as applicable, shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents, and its duties hereunder shall be administrative in
nature.  Without limiting the generality of the foregoing, the Administrative
Agent or each Arranger, as applicable, and its Related Parties:

(a)shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;

(b)shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents); provided that the Administrative Agent
shall not be required to take any action that, in its opinion or the opinion of
its counsel, may expose the Administrative Agent to liability or that is
contrary to any Loan Document or Applicable Law, including for the avoidance of
doubt any action that may be in violation of the automatic stay under any Debtor
Relief Law or that may effect a forfeiture, modification or termination of
property of a Defaulting Lender in violation of any Debtor Relief Law; and

(c)shall not have any duty or responsibility to disclose, and shall not be
liable for the failure to disclose, to any Lender or any L/C Issuer any credit
or other information concerning the business, prospects, operations, property,
financial and other condition or creditworthiness of any of the Loan Parties or
any of their Affiliates that is communicated to, or in the possession of, the
Administrative Agent, any Arranger or any of their Related Parties in any
capacity, except for notices, reports and other documents expressly required to
be furnished to the Lenders by the Administrative Agent herein.

Neither the Administrative Agent nor any of its Related Parties shall be liable
for any action taken or not taken by the Administrative Agent under or in
connection with this Agreement or any other Loan Document or the transactions
contemplated hereby or thereby (i) with the consent or at the request of the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 11.01 and 8.02) or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.  The Administrative Agent shall be deemed not to have knowledge of any
Default unless and until notice describing such Default is given in writing to
the Administrative Agent by the Domestic Borrower, a Lender or an L/C Issuer.

-138-

--------------------------------------------------------------------------------

Neither the Administrative Agent nor any of its Related Parties have any duty or
obligation to any Lender or participant or any other Person to ascertain or
inquire into (i) any statement, warranty or representation made in or in
connection with this Agreement or any other Loan Document, (ii) the contents of
any certificate, report or other document delivered hereunder or thereunder or
in connection herewith or therewith, (iii) the performance or observance of any
of the covenants, agreements or other terms or conditions set forth herein or
therein or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document, or the creation, perfection or priority
of any Lien purported to be created by the Collateral Documents, (v) the value
or the sufficiency of any Collateral, or (vi) the satisfaction of any condition
set forth in Article IV or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Administrative Agent.

Reliance by Administrative Agent

.  The Administrative Agent shall be entitled to rely upon, and shall be fully
protected in relying and shall not incur any liability for relying upon, any
notice, request, certificate, communication, consent, statement, instrument,
document or other writing (including any electronic message, Internet or
intranet website posting or other distribution) believed by it to be genuine and
to have been signed, sent or otherwise authenticated by the proper Person.  The
Administrative Agent also may rely upon any statement made to it orally or by
telephone and believed by it to have been made by the proper Person, and shall
be fully protected in relying and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, or the issuance, extension, renewal or increase of a Letter of
Credit, that by its terms must be fulfilled to the satisfaction of a Lender or
an L/C Issuer, the Administrative Agent may presume that such condition is
satisfactory to such Lender or such L/C Issuer unless the Administrative Agent
shall have received notice to the contrary from such Lender or such L/C Issuer
prior to the making of such Loan or the issuance of such Letter of Credit.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Loan Parties), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.  For purposes of
determining compliance with the conditions specified in Section 4.01, each
Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objections.

Delegation of Duties

.  The Administrative Agent may perform any and all of its duties and exercise
its rights and powers hereunder or under any other Loan Document by or through
any one or more sub‑agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub‑agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub‑agent and to the Related Parties of the Administrative Agent and any such
sub‑agent, and shall apply to their respective activities in connection with the
syndication of the Facilities as well as activities as Administrative
Agent.  The Administrative Agent shall not be responsible for the negligence or
misconduct of any sub‑agents except to the extent that a court of competent
jurisdiction determines in a final and non appealable judgment that the
Administrative Agent acted with gross negligence or willful misconduct in the
selection of such sub‑agents.

-139-

--------------------------------------------------------------------------------

Resignation of Administrative Agent

.  (a) The Administrative Agent may at any time give notice of its resignation
to the Lenders, the L/C Issuers and the Domestic Borrower.  Upon receipt of any
such notice of resignation, the Required Lenders shall have the right, in
consultation with the Domestic Borrower, to appoint a successor, which shall be
a bank with an office in the United States, or an Affiliate of any such bank
with an office in the United States.  If no such successor shall have been so
appointed by the Required Lenders and shall have accepted such appointment
within 30 days after the retiring Administrative Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the “Resignation Effective Date”), then the retiring Administrative Agent may
(but shall not be obligated to) on behalf of the Lenders and the L/C Issuers,
appoint a successor Administrative Agent meeting the qualifications set forth
above; provided that in no event shall any successor Administrative Agent be a
Defaulting Lender.  Whether or not a successor has been appointed, such
resignation shall become effective in accordance with such notice on the
Resignation Effective Date.  The parties hereto acknowledge and agree that, for
purposes of any right of pledge governed by Netherlands law, any resignation by
the Administrative Agent is not effective with respect to its rights under the
Parallel Debts until such rights are assigned to the successor Administrative
Agent.

(b)If the Person serving as Administrative Agent is a Defaulting Lender pursuant
to clause (d) of the definition thereof, the Required Lenders may, to the extent
permitted by Applicable Law, by notice in writing to the Domestic Borrower and
such Person remove such Person as Administrative Agent and, in consultation with
the Domestic Borrower, appoint a successor.  If no such successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.

(c)With effect from the Resignation Effective Date or the Removal Effective Date
(as applicable) (1) the retiring or removed Administrative Agent shall be
discharged from its duties and obligations hereunder and under the other Loan
Documents (except that in the case of any collateral security held by the
Administrative Agent on behalf of the Lenders or the L/C Issuers under any of
the Loan Documents, the retiring or removed Administrative Agent shall continue
to hold such collateral security until such time as a successor Administrative
Agent is appointed) and (2) except for any indemnity payments or other amounts
then owed to the retiring or removed Administrative Agent, all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender and each
L/C Issuer directly, until such time, if any, as the Required Lenders appoint a
successor Administrative Agent as provided for above.  Upon the acceptance of a
successor’s appointment as Administrative Agent hereunder, such successor shall
succeed to and become vested with all of the rights, powers, privileges and
duties of the retiring (or removed) Administrative Agent (other than as provided
in Section 3.01(g) and other than any rights to indemnity payments or other
amounts owed to the retiring or removed Administrative Agent as of the
Resignation Effective Date or the Removal Effective Date, as applicable), and
the retiring or removed Administrative Agent shall be discharged from all of its
duties and obligations hereunder or under the other Loan Documents (if not
already discharged therefrom as provided above in this Section).  The fees
payable by the Borrowers to a successor Administrative Agent shall be the same
as those payable to its predecessor unless otherwise agreed between the Domestic
Borrower and such successor.  After the retiring or removed Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article and Section 11.04 shall continue in effect for the
benefit of such retiring or

-140-

--------------------------------------------------------------------------------

removed Administrative Agent, its sub‑agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
(i) while the retiring or removed Administrative Agent was acting as
Administrative Agent and (ii) after such resignation or removal for as long as
any of them continues to act in any capacity hereunder or under the other Loan
Documents, including, without limitation, (A) acting as collateral agent or
otherwise holding any collateral security on behalf of any of the Secured
Parties and (B) in respect of any actions taken in connection with transferring
the agency to any successor Administrative Agent.

(d)Any resignation or removal by Bank of America as Administrative Agent
pursuant to this Section shall also constitute its resignation as an L/C Issuer
and Swingline Lender.  If Bank of America resigns as an L/C Issuer, it shall
retain all the rights, powers, privileges and duties of an L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as an L/C Issuer and all L/C Obligations with respect thereto,
including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c).  If Bank of
America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.04(c).  Upon the
appointment by the Domestic Borrower of a successor L/C Issuer or Swingline
Lender hereunder (which successor shall in all cases be a Lender other than a
Defaulting Lender), (a) such successor shall succeed to and become vested with
all of the rights, powers, privileges and duties of the retiring L/C Issuer or
Swingline Lender, as applicable, (b) the retiring L/C Issuer and Swingline
Lender shall be discharged from all of their respective duties and obligations
hereunder or under the other Loan Documents, and (c) the successor L/C Issuer
shall issue letters of credit in substitution for the Letters of Credit, if any,
outstanding at the time of such succession or make other arrangements
satisfactory to Bank of America to effectively assume the obligations of Bank of
America with respect to such Letters of Credit.

Non‑Reliance on Administrative Agent and Other Lenders

.  Each Lender and each L/C Issuer expressly acknowledges that none of the
Administrative Agent nor any Arranger has made any representation or warranty to
it, and that no act by the Administrative Agent or any Arranger hereafter taken,
including any consent to, and acceptance of any assignment or review of the
affairs of any Loan Party or any Affiliate thereof, shall be deemed to
constitute any representation or warranty by the Administrative Agent or any
Arranger to any Lender or any L/C Issuer as to any matter, including whether the
Administrative Agent or any Arranger have disclosed material information in
their (or their Related Parties’) possession.  Each Lender and each L/C Issuer
represents to the Administrative Agent and each Arranger that it has,
independently and without reliance upon the Administrative Agent, each Arranger,
any other Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis of,
appraisal of, and investigation into, the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
and their Subsidiaries, and all applicable bank or other regulatory Laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Borrowers hereunder. Each
Lender and each L/C Issuer also acknowledges that it will, independently and
without reliance upon the Administrative Agent, any Arranger, any other Lender
or any of their Related Parties and based on such documents and information as
it shall from time to time deem appropriate, continue to make its own credit
analysis, appraisals and decisions in taking or not taking action under or based
upon this Agreement, any other Loan Document or any related agreement or any
document

-141-

--------------------------------------------------------------------------------

furnished hereunder or thereunder, and to make such investigations as it deems
necessary to inform itself as to the business, prospects, operations, property,
financial and other condition and creditworthiness of the Loan Parties.  Each
Lender and each L/C Issuer represents and warrants that (i) the Loan Documents
set forth the terms of a commercial lending facility and (ii) it is engaged in
making, acquiring or holding commercial loans in the ordinary course and is
entering into this Agreement as a Lender or an L/C Issuer for the purpose of
making, acquiring or holding commercial loans and providing other facilities set
forth herein as may be applicable to such Lender or such L/C Issuer, and not for
the purpose of purchasing, acquiring or holding any other type of financial
instrument, and each Lender and each L/C Issuer agrees not to assert a claim in
contravention of the foregoing.  Each Lender and each L/C Issuer represents and
warrants that it is sophisticated with respect to decisions to make, acquire
and/or hold commercial loans and to provide other facilities set forth herein,
as may be applicable to such Lender or such L/C Issuer, and either it, or the
Person exercising discretion in making its decision to make, acquire and/or hold
such commercial loans or to provide such other facilities, is experienced in
making, acquiring or holding such commercial loans or providing such other
facilities.

No Other Duties, Etc.

  Anything herein to the contrary notwithstanding, none of the titles listed on
the cover page hereof shall have any powers, duties or responsibilities under
this Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent, an Arranger, a Lender or an L/C Issuer
hereunder.

Administrative Agent May File Proofs of Claim

.  

(a)In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
any Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(i)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the
L/C Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the
L/C Issuers and the Administrative Agent and their respective agents and counsel
and all other amounts due the Lenders, the L/C Issuers and the Administrative
Agent under Sections 2.03(h) and 2.03(i), 2.09, 2.10(b) and 11.04) allowed in
such judicial proceeding; and

(ii)to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender and each L/C Issuer to make such payments to the Administrative
Agent and, in the event that the Administrative Agent shall consent to the
making of such payments directly to the Lenders and the L/C Issuers, to pay to
the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the

-142-

--------------------------------------------------------------------------------

Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09, 2.10(b) and 11.04.

(b)Nothing contained herein shall be deemed to authorize the Administrative
Agent to authorize or consent to or accept or adopt on behalf of any Lender or
any L/C Issuer any plan of reorganization, arrangement, adjustment or
composition affecting the Obligations or the rights of any Lender or any
L/C Issuer to authorize the Administrative Agent to vote in respect of the claim
of any Lender or any L/C Issuer or in any such proceeding.

(c)The Secured Parties hereby irrevocably authorize the Administrative Agent, at
the direction of the Required Lenders, to credit bid all or any portion of the
Obligations (including accepting some or all of the Collateral in satisfaction
of some or all of the Obligations pursuant to a deed in lieu of foreclosure or
otherwise) and in such manner purchase (either directly or through one or more
acquisition vehicles) all or any portion of the Collateral (i) at any sale
thereof conducted under the provisions of the Bankruptcy Code of the United
States, including under Sections 363, 1123 or 1129 of the Bankruptcy Code of the
United States, or any similar Laws in any other jurisdictions to which a Loan
Party is subject, (ii) at any other sale or foreclosure or acceptance of
collateral in lieu of debt conducted by (or with the consent or at the direction
of) the Administrative Agent (whether by judicial action or otherwise) in
accordance with any Applicable Law. In connection with any such credit bid and
purchase, the Obligations owed to the Secured Parties shall be entitled to be,
and shall be, credit bid on a ratable basis (with Obligations with respect to
contingent or unliquidated claims receiving contingent interests in the acquired
assets on a ratable basis that would vest upon the liquidation of such claims in
an amount proportional to the liquidated portion of the contingent claim amount
used in allocating the contingent interests) in the asset or assets so purchased
(or in the Equity Interests or debt instruments of the acquisition vehicle or
vehicles that are used to consummate such purchase). In connection with any such
bid (A) the Administrative Agent shall be authorized to form one or more
acquisition vehicles to make a bid, (B) to adopt documents providing for the
governance of the acquisition vehicle or vehicles (provided that any actions by
the Administrative Agent with respect to such acquisition vehicle or vehicles,
including any disposition of the assets or Equity Interests thereof shall be
governed, directly or indirectly, by the vote of the Required Lenders,
irrespective of the termination of this Agreement and without giving effect to
the limitations on actions by the Required Lenders contained in clauses (a)
through (k) of Section 11.01 of this Agreement) and (C) to the extent that
Obligations that are assigned to an acquisition vehicle are not used to acquire
Collateral for any reason (as a result of another bid being higher or better,
because the amount of Obligations assigned to the acquisition vehicle exceeds
the amount of debt credit bid by the acquisition vehicle or otherwise), such
Obligations shall automatically be reassigned to the Lenders pro rata and the
Equity Interests and/or debt instruments issued by any acquisition vehicle on
account of the Obligations that had been assigned to the acquisition vehicle
shall automatically be cancelled, without the need for any Secured Party or any
acquisition vehicle to take any further action.

Collateral and Guaranty Matters

.  Each Lender (including in its capacities as a potential Cash Management Bank
and a potential Hedge Bank) and each L/C Issuer irrevocably authorize the
Administrative Agent, at its option and in its discretion,

(a)to release any Lien on any property granted to or held by the Administrative
Agent under any Loan Document (i) upon the Facility Termination Date, (ii) that
is sold or otherwise disposed of or to be sold or otherwise disposed of as part
of or in connection with any

-143-

--------------------------------------------------------------------------------

sale or other disposition permitted hereunder or under any other Loan Document,
or (iii) subject to Section 11.01, if approved, authorized or ratified in
writing by the Required Lenders;

(b)to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 7.01(j); and

(c)to release any Guarantor from its obligations under the Guaranty, and to
release any pledge of Equity Interests of such Person, if such Person ceases to
be a Subsidiary as a result of a transaction permitted under the Loan Documents.

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty pursuant to this
Section 9.10.  In each case as specified in this Section 9.10, the
Administrative Agent will, at the Borrowers’ expense, execute and deliver to the
applicable Loan Party such documents as such Loan Party may reasonably request
to evidence the release of such item of Collateral from the assignment and
security interest granted under the Collateral Documents or to subordinate its
interest in such item, or to release such Guarantor from its obligations under
the Guaranty, in each case in accordance with the terms of the Loan Documents
and this Section 9.10.

The Administrative Agent shall not be responsible for or have a duty to
ascertain or inquire into any representation or warranty regarding the
existence, value or collectability of the Collateral, the existence, priority or
perfection of the Administrative Agent’s Lien thereon, or any certificate
prepared by any Loan Party in connection therewith, nor shall the Administrative
Agent be responsible or liable to the Lenders for any failure to monitor or
maintain any portion of the Collateral.

Secured Cash Management Agreements and Secured Hedge Agreements

.  Except as otherwise expressly set forth herein or in any Guaranty or any
Collateral Document, no Cash Management Bank or Hedge Bank that obtains the
benefits of Section 8.03, any Guaranty or any Collateral by virtue of the
provisions hereof or of any Guaranty or any Collateral Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) (or to notice
of or to consent to any amendment, waiver or modification of the provisions
hereof or of any Guaranty or any Collateral Document) other than in its capacity
as a Lender and, in such case, only to the extent expressly provided in the Loan
Documents.  Notwithstanding any other provision of this Article IX to the
contrary, the Administrative Agent shall not be required to verify the payment
of, or that other satisfactory arrangements have been made with respect to,
Obligations arising under Secured Cash Management Agreements and Secured Hedge
Agreements unless the Administrative Agent has received written notice of such
Obligations, together with such supporting documentation as the Administrative
Agent may request, from the applicable Cash Management Bank or Hedge Bank, as
the case may be. The Administrative Agent shall not be required to verify the
payment of, or that other satisfactory arrangements have been made with respect
to, Obligations arising under Secured Cash Management Agreements and Secured
Hedge Agreements in the case of a Facility Termination Date.

-144-

--------------------------------------------------------------------------------

Certain ERISA Matters

.  (a) Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and not, for the avoidance
of doubt, to or for the benefit of the Borrowers or any other Loan Party, that
at least one of the following is and will be true:

(i) such Lender is not using “plan assets” (within the meaning of Section 3(42)
of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,

 

(ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-14
(a class exemption for certain transactions determined by independent qualified
professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,

 

(iii) (A) such Lender is an investment fund managed by a “Qualified Professional
Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such Qualified
Professional Asset Manager made the investment decision on behalf of such Lender
to enter into, participate in, administer and perform the Loans, the Letters of
Credit, the Commitments and this Agreement, (C) the entrance into, participation
in, administration of and performance of the Loans, the Letters of Credit, the
Commitments and this Agreement satisfies the requirements of sub-sections (b)
through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or

 

(iv) such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.

 

(b) In addition, unless either (1) sub-clause (i) in the immediately preceding
clause (a) is true with respect to a Lender or (2) a Lender has provided another
representation, warranty and covenant in accordance with sub-clause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and not, for the avoidance of doubt, to or for the benefit
of the Borrowers or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by the Administrative
Agent under this Agreement, any Loan Document or any documents related hereto or
thereto).

-145-

--------------------------------------------------------------------------------

Article X

GUARANTY

Section 10.01.The Guaranty.

(a)Global Guarantors.  Each of the Global Guarantors hereby jointly and
severally guarantees to the Secured Parties, as primary obligor and not as
surety, the prompt payment of all Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms
thereof.  The Global Guarantors hereby further agree that if any of the
Obligations are not paid in full when due (whether at stated maturity, as a
mandatory prepayment, by acceleration, as a mandatory cash collateralization or
otherwise), the Global Guarantors will, jointly and severally, promptly pay the
same, without any demand or notice whatsoever (other than as otherwise expressly
required pursuant to the Loan Documents), and that in the case of any extension
of time of payment or renewal of any of the Obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

(b)Foreign Guarantors.  Each of the Foreign Guarantors hereby jointly and
severally guarantees the Secured Parties, as primary obligor and not as surety,
the prompt payment of all Foreign Obligations in full when due (whether at
stated maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms
thereof.  Each of the Foreign Guarantors hereby further agrees that if any of
such Foreign Obligations are not paid in full when due (whether at stated
maturity, as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise), the Foreign Guarantors will, jointly and
severally, promptly pay the same, without any demand or notice whatsoever (other
than as otherwise expressly required pursuant to the Loan Documents), and that
in the case of any extension of time of payment or renewal of any of such
obligations, the same will be promptly paid in full when due (whether at
extended maturity, as a mandatory prepayment, by acceleration, as a mandatory
cash collateralization or otherwise) in accordance with the terms of such
extension or renewal.

(c)Domestic Borrower.  The Domestic Borrower hereby guarantees to the Secured
Parties, as primary obligor and not as surety, the prompt payment of all Foreign
Obligations in full when due (whether at stated maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
strictly in accordance with the terms thereof.  The Domestic Borrower hereby
further agrees that if any of such Foreign Obligations are not paid in full when
due (whether at stated maturity, as a mandatory prepayment, by acceleration, as
a mandatory cash collateralization or otherwise), it will promptly pay the same,
without any demand or notice whatsoever (other than as otherwise expressly
required pursuant to the Loan Documents), and that in the case of any extension
of time of payment or renewal of any of such obligations, the same will be
promptly paid in full when due (whether at extended maturity, as a mandatory
prepayment, by acceleration, as a mandatory cash collateralization or otherwise)
in accordance with the terms of such extension or renewal.

(d)Savings Clause.  Notwithstanding any provision to the contrary contained
herein or in any other of the Loan Documents, Swap Contracts or Cash Management
Agreements, the obligations of each Guarantor (in its capacity as such) under
this Agreement and the other Loan Documents shall (A)

-146-

--------------------------------------------------------------------------------

exclude any Excluded Swap Obligations with respect to such Guarantor and (B) be
limited to an aggregate amount equal to the largest amount that would not render
such obligations subject to avoidance under the Debtor Relief Laws or any
comparable provisions of any applicable Law, and any waiver of rights of a
Foreign Guarantor made under this Article X which is invalid, ineffective or
unenforceable in whole, in part or to any extent under the Applicable Law of the
Foreign Guarantor’s jurisdiction of incorporation or operation shall apply only
to the extent that such waiver is valid and enforceable.

Section 10.02.Obligations Unconditional.

(a)Global Guarantors.  The obligations of the Global Guarantors under
Section 10.01 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents, Swap Contracts or Cash Management Agreements, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 10.02 that the obligations of the Global
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances.  Each Global Guarantor agrees that such Global Guarantor shall
have no right of subrogation, indemnity, reimbursement or contribution against
the Borrowers or any other Guarantor for amounts paid under this Article X until
such time as the Obligations have been paid in full and the Commitments have
expired or terminated.

(b)Foreign Guarantors.  The obligations of the Foreign Guarantors under
Section 10.01 are joint and several, absolute and unconditional, irrespective of
the value, genuineness, validity, regularity or enforceability of any of the
Loan Documents, Swap Contracts or Cash Management Agreements, or any other
agreement or instrument referred to therein, or any substitution, release,
impairment or exchange of any other guarantee of or security for any of the
Foreign Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 10.02 that the obligations of the Foreign
Guarantors hereunder shall be absolute and unconditional under any and all
circumstances.  Each of the Foreign Guarantors agrees that such Foreign
Guarantor shall have no right of subrogation, indemnity, reimbursement or
contribution against the Foreign Borrower, the Domestic Borrower or any other
Guarantor for amounts paid under this Article X until such time as the
Obligations have been paid in full and the Commitments have expired or
terminated.

(c)Domestic Borrower.  The obligations of the Domestic Borrower under
Section 10.01 are absolute and unconditional, irrespective of the value,
genuineness, validity, regularity or enforceability of any of the Loan
Documents, Swap Contracts or Cash Management Agreements, or any other agreement
or instrument referred to therein, or any substitution, release, impairment or
exchange of any other guarantee of or security for any of the Foreign
Obligations, and, to the fullest extent permitted by applicable Law,
irrespective of any other circumstance whatsoever that might otherwise
constitute a legal or equitable discharge or defense of a surety or guarantor,
it being the intent of this Section 10.02 that the obligations of the Domestic
Borrower hereunder shall be absolute and unconditional under any and all
circumstances.  The Domestic Borrower agrees that it shall have no right of
subrogation, indemnity, reimbursement or contribution against the Foreign
Borrower or any other Guarantor for amounts paid

-147-

--------------------------------------------------------------------------------

under this Article X until such time as the Obligations have been paid in full
and the Commitments have expired or terminated.

(d)Certain Waivers.  Without limiting the generality of the foregoing
subsections (a), (b) and (c), it is agreed that, to the fullest extent permitted
by Law, the occurrence of any one or more of the following shall not alter or
impair the liability of the Domestic Borrower or any Guarantor hereunder, which
shall remain absolute and unconditional as described above:

(i)at any time or from time to time, without notice to the Domestic Borrower or
any Guarantor, the time for any performance of or compliance with any of the
Obligations shall be extended, or such performance or compliance shall be
waived;

(ii)any of the acts mentioned in any of the provisions of any of the Loan
Documents, any Swap Contract between any Loan Party and any Lender or any
Affiliate of a Lender, any Cash Management Agreement between any Loan Party and
any Lender or any Affiliate of a Lender, or any other agreement or instrument
referred to in the Loan Documents, such Swap Contracts or such Cash Management
Agreements shall be done or omitted;

(iii)the maturity of any of the Obligations shall be accelerated, or any of the
Obligations shall be modified, supplemented or amended in any respect, or any
right under any of the Loan Documents, any Swap Contract between any Loan Party
and any Lender or any Affiliate of a Lender, any Cash Management Agreement
between any Loan Party and any Lender or any Affiliate of a Lender, or any other
agreement or instrument referred to in the Loan Documents, such Swap Contracts
or such Cash Management Agreements shall be waived or any other guarantee of any
of the Obligations or any security therefor shall be released, impaired or
exchanged in whole or in part or otherwise dealt with;

(iv)any Lien granted to, or in favor of, the Administrative Agent acting as
“collateral agent” in accordance with Section 9.01(b) or any holder of the
Obligations as security for any of the Obligations shall fail to attach or be
perfected; or

(v)any of the Obligations shall be determined to be void or voidable (including
for the benefit of any creditor of the Domestic Borrower or any Guarantor) or
shall be subordinated to the claims of any Person (including any creditor of the
Domestic Borrower or any Guarantor).

(e)Certain Additional Waivers.  

(i)With respect to its obligations under this Article X, the Domestic Borrower
and each Guarantor hereby expressly waives diligence, presentment, demand of
payment, protest and all notices (other than as otherwise expressly required
pursuant to the Loan Documents) whatsoever, and any requirement that the
Administrative Agent or any other holder of the Obligations exhaust any right,
power or remedy or proceed against any Person under any of the Loan Documents,
any Swap Contract between any Loan Party and any Lender or any Affiliate of a
Lender, any Cash Management Agreement between any Loan Party and any Lender or
any Affiliate of a Lender, or any other agreement or instrument referred to in
the Loan Documents,

-148-

--------------------------------------------------------------------------------

such Swap Contracts or such Cash Management Agreements, or against any other
Person under any other guarantee of, or security for, any of the Obligations;
and

(ii)Each Loan Party waives any rights and defenses that are or may become
available to it by reason of §§ 2787 to 2855, inclusive, and §§ 2899 and 3433 of
the California Civil Code.  As provided below, this Guaranty shall be governed
by, and construed in accordance with, the laws of the State of New York.  The
foregoing waivers and the provisions hereinafter set forth in this Guaranty
which pertain to California law are included solely out of an abundance of
caution, and shall not be construed to mean that any of the above referenced
provisions of California law are in any way applicable to this Guaranty or the
Obligations.

(iii)The Domestic Borrower and each Guarantor hereby expressly waives (a) any
defense arising by reason of any disability or other defense of the Borrowers or
any other guarantor, or the cessation from any cause whatsoever (including any
act or omission of any Secured Party) of the liability of any Borrower or any
other Loan Party; (b) any defense based on any claim that such Guarantor’s
obligations exceed or are more burdensome than those of the Borrowers or any
other Loan Party; (c) the benefit of any statute of limitations affecting any
Guarantor’s liability hereunder; (d) any right to proceed against the Borrowers
or any other Loan Party, proceed against or exhaust any security for the
Obligations, or pursue any other remedy in the power of any Secured Party
whatsoever; (e) any benefit of and any right to participate in any security now
or hereafter held by any Secured Party; and (f) to the fullest extent permitted
by law, any and all other defenses or benefits that may be derived from or
afforded by Applicable Law limiting the liability of or exonerating guarantors
or sureties. Each Guarantor expressly waives all setoffs and counterclaims and
all presentments, demands for payment or performance, notices of nonpayment or
nonperformance, protests, notices of protest, notices of dishonor and all other
notices or demands of any kind or nature whatsoever with respect to the
Obligations, and all notices of acceptance of this Guaranty or of the existence,
creation or incurrence of new or additional Secured Obligations.

Section 10.03.Reinstatement.

(a)Global Guarantors.  The obligations of each Global Guarantor under this
Article X shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Obligations
is rescinded or must be otherwise restored by any holder of any of the
Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each Global Guarantor agrees that it will
indemnify each Secured Party on demand for all reasonable costs and expenses
(including the reasonable fees, charges and disbursements of counsel) incurred
by such Person in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar Law.

(b)Foreign Guarantors.  The obligations of each Foreign Guarantor under this
Article X shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Foreign
Obligations is rescinded or must be otherwise restored by any holder of any of
the Foreign Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and each of the Foreign Guarantors agrees that it
will indemnify each Secured Party on

-149-

--------------------------------------------------------------------------------

demand for all reasonable costs and expenses (including the reasonable fees,
charges and disbursements of counsel) incurred by such Person in connection with
such rescission or restoration, including any such costs and expenses incurred
in defending against any claim alleging that such payment constituted a
preference, fraudulent transfer or similar payment under any bankruptcy,
insolvency or similar Law.

(c)Domestic Borrower.  The obligations of the Domestic Borrower under this
Article X shall be automatically reinstated if and to the extent that for any
reason any payment by or on behalf of any Person in respect of the Foreign
Obligations is rescinded or must be otherwise restored by any holder of any of
the Foreign Obligations, whether as a result of any proceedings in bankruptcy or
reorganization or otherwise, and the Domestic Borrower agrees that it will
indemnify each Secured Party on demand for all reasonable costs and expenses
(including the reasonable fees, charges and disbursements of counsel) incurred
by such Person in connection with such rescission or restoration, including any
such costs and expenses incurred in defending against any claim alleging that
such payment constituted a preference, fraudulent transfer or similar payment
under any bankruptcy, insolvency or similar Law.

Subrogation and Contribution

.  The Domestic Borrower and each Guarantor agrees that it shall have no right
of recourse to security for the Obligations, except through the exercise of
rights of subrogation pursuant to Section 10.02 and through the exercise of
rights of contribution pursuant to Section 10.06.

Section 10.05.Remedies.

(a)Global Guarantors.  Each of the Global Guarantors agrees that, to the fullest
extent permitted by Law, as between the Global Guarantors, on the one hand, and
holders of the Obligations, on the other hand, the Obligations may be declared
to be forthwith due and payable as provided in Section 8.02 (and shall be deemed
to have become automatically due and payable in the circumstances provided in
said Section 8.02) for purposes of Section 10.01 notwithstanding any stay,
injunction or other prohibition preventing such declaration (or preventing the
Obligations from becoming automatically due and payable) as against any other
Person and that, in the event of such declaration (or the Obligations being
deemed to have become automatically due and payable), the Obligations (whether
or not due and payable by any other Person) shall forthwith become due and
payable by the Global Guarantors for purposes of Section 10.01.  The Global
Guarantors acknowledge and agree that their obligations hereunder are secured in
accordance with the terms of the Collateral Documents and that the holders of
the Obligations may exercise their remedies thereunder in accordance with the
terms thereof.

(b)Foreign Guarantors.  Each of the Foreign Guarantors agrees that, to the
fullest extent permitted by Law, as between the Foreign Guarantors, on the one
hand, and the holders of the Foreign Obligations, on the other hand, the Foreign
Obligations may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in said Section 8.02) for purposes of
Section 10.01 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Foreign Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Foreign Obligations being deemed to have
become automatically due and payable), the Foreign Obligations (whether or not
due and payable by any other Person) shall forthwith become due and payable by
the Foreign Guarantors for purposes of Section 10.01.  Each of the Foreign
Guarantors acknowledges and agrees that its obligations hereunder are secured in
accordance with the terms of the

-150-

--------------------------------------------------------------------------------

Collateral Documents and that the holders of the Foreign Obligations may
exercise their remedies thereunder in accordance with the terms thereof.

(c)Domestic Borrower.  The Domestic Borrower agrees that, to the fullest extent
permitted by Law, as between the Domestic Borrower, on the one hand, and the
holders of the Foreign Obligations, on the other hand, the Foreign Obligations
may be declared to be forthwith due and payable as provided in Section 8.02 (and
shall be deemed to have become automatically due and payable in the
circumstances provided in said Section 8.02) for purposes of Section 10.01
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or preventing the Foreign Obligations from becoming automatically
due and payable) as against any other Person and that, in the event of such
declaration (or the Foreign Obligations being deemed to have become
automatically due and payable), the Foreign Obligations (whether or not due and
payable by any other Person) shall forthwith become due and payable by the
Domestic Borrower for purposes of Section 10.01.  The Domestic Borrower
acknowledges and agrees that its obligations hereunder are secured in accordance
with the terms of the Collateral Documents and that the holders of the Foreign
Obligations may exercise their remedies thereunder in accordance with the terms
thereof.

Section 10.06.Rights of Contribution.

(a)Global Guarantors.  The Domestic Borrower and the Global Guarantors hereby
agree as among themselves that, in connection with payments made under this
Article X, each Global Guarantor shall have a right of contribution from each
other Global Guarantor and the Domestic Borrower (with respect to its guaranty
under Section 10.01(c)) in accordance with applicable Law.  Such contribution
rights shall be subordinate and subject in right of payment to the Obligations
until such time as the Obligations have been irrevocably paid in full and the
commitments relating thereto shall have expired or been terminated, and none of
the Global Guarantors shall exercise any such contribution rights until the
Obligations have been irrevocably paid in full and the commitments relating
thereto shall have expired or been terminated.

(b)Foreign Guarantors.  The Domestic Borrower, the Global Guarantors and the
Foreign Guarantors hereby agree as among themselves that, in connection with
payments made under this Article X, the Foreign Guarantors shall have a right of
contribution from the Domestic Borrower (with respect to its guaranty under
Section 10.01(c)) and each other Guarantor in accordance with applicable
Law.  Such contribution rights shall be subordinate and subject in right of
payment to the Obligations until such time as the Obligations have been
irrevocably paid in full and the commitments relating thereto shall have expired
or been terminated, and none of the Foreign Guarantors shall exercise any such
contribution rights until the Obligations have been irrevocably paid in full and
the commitments relating thereto shall have expired or been terminated.

Section 10.07.Guarantee of Payment; Continuing Guarantee.

(a)Global Guarantors.  The guarantee given by the Global Guarantors in this
Article X is a guaranty of payment and not of collection, is a continuing
guarantee, shall apply to all Obligations whenever arising and shall remain in
full force and effect until the Facility Termination Date.

-151-

--------------------------------------------------------------------------------

(b)Foreign Guarantors.  The guarantee given by the Foreign Guarantors in this
Article X is a guaranty of payment and not of collection, is a continuing
guarantee, shall apply to all Foreign Obligations whenever arising and shall
remain in full force and effect until the Facility Termination Date.

(c)Domestic Borrower.  The guarantee given by the Domestic Borrower in this
Article X is a guaranty of payment and not of collection, is a continuing
guarantee, shall apply to all Foreign Obligations whenever arising and shall
remain in full force and effect until the Facility Termination Date.

Section 10.08.Additional Guarantor Waivers and Agreements.  

(a)Each Loan Party understands and acknowledges that if the Secured Parties
foreclose judicially or nonjudicially against any real property security for the
Obligations, that foreclosure could impair or destroy any ability that such Loan
Party may have to seek reimbursement, contribution, or indemnification from any
other Loan Party or others based on any right such Loan Party may have of
subrogation, reimbursement, contribution, or indemnification for any amounts
paid by such Loan Party under this Guaranty.  Each Loan Party further
understands and acknowledges that in the absence of this paragraph, such
potential impairment or destruction of such Loan Party’s rights, if any, may
entitle such Loan Party to assert a defense to this Guaranty based on Section
580d of the California Code of Civil Procedure as interpreted in Union Bank v.
Gradsky, 265 Cal. App. 2d 40 (1968).  By executing this Guaranty, each Loan
Party freely, irrevocably, and unconditionally: (i) waives and relinquishes that
defense and agrees that such Loan Party will be fully liable under this Guaranty
even though the Secured Parties may foreclose, either by judicial foreclosure or
by exercise of power of sale, any deed of trust securing the Obligations; (ii)
agrees that such Loan Party will not assert that defense in any action or
proceeding which the Secured Parties may commence to enforce this Guaranty;
(iii) acknowledges and agrees that the rights and defenses waived by such Loan
Party in this Guaranty include any right or defense that such Loan Party may
have or be entitled to assert based upon or arising out of any one or more of §§
580a, 580b, 580d, or 726 of the California Code of Civil Procedure or § 2848 of
the California Civil Code; and (iv) acknowledges and agrees that the Secured
Parties are relying on this waiver in creating the Obligations, and that this
waiver is a material part of the consideration which the Secured Parties are
receiving for creating the Obligations.

(b)Each Loan Party waives all rights and defenses that such Loan Party may have
because any of the Obligations is secured by real property.  This means, among
other things: (i) the Secured Parties may collect from any Loan Party without
first foreclosing on any real or personal property collateral pledged by the
other Loan Parties; and (ii) if the Secured Parties foreclose on any real
property collateral pledged by the other Loan Parties: (A) the amount of the
Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price, and (B) the Secured Parties may collect from any Loan Party even if the
Secured Parties, by foreclosing on the real property collateral, have destroyed
any right such Loan Party may have to collect from the other Loan Parties.  This
is an unconditional and irrevocable waiver of any rights and defenses each Loan
Party may have because any of the Obligations is secured by real
property.  These rights and defenses include, but are not limited to, any rights
or defenses based upon § 580a, 580b, 580d, or 726 of the California Code of
Civil Procedure.

-152-

--------------------------------------------------------------------------------

(c)Each Loan Party waives any right or defense it may have at law or equity,
including California Code of Civil Procedure § 580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.

(d)Each Loan Party waives all rights and defenses arising out of an election of
remedies by the Secured Parties, even though that election of remedies, such as
a nonjudicial foreclosure with respect to security for the Obligations, has
destroyed such Loan Party’s rights of subrogation and reimbursement against the
Borrowers or any other Loan Party by the operation of § 580d of the California
Code of Civil Procedure or otherwise.

(e)Each Loan Party waives any and all rights of subrogation, reimbursement,
indemnification and contribution and any other rights and defenses that are or
may become available to such Loan Party by virtue of Sections 2787 to 2855,
inclusive, of the California Civil Code.

Appointment of Domestic Borrower

.  Each of the Loan Parties hereby appoints the Domestic Borrower to act as its
agent for all purposes of this Agreement, the other Loan Documents and all other
documents and electronic platforms entered into in connection herewith and
agrees that (a) the Domestic Borrower may execute such documents and provide
such authorizations on behalf of such Loan Parties as the Domestic Borrower
deems appropriate in its sole discretion and each Loan Party shall be obligated
by all of the terms of any such document and/or authorization executed on its
behalf, (b) any notice or communication delivered by the Administrative Agent,
an L/C Issuer or a Lender to the Domestic Borrower shall be deemed delivered to
each Loan Party and (c) the Administrative Agent, the L/C Issuers or the Lenders
may accept, and be permitted to rely on, any document, authorization, instrument
or agreement executed by the Domestic Borrower on behalf of each of the Loan
Parties.

Keepwell

.  Each Loan Party that is a Qualified ECP Guarantor at the time the Guaranty or
the grant of a Lien under the Loan Documents, in each case, by any Specified
Loan Party becomes effective with respect to any Swap Obligation, hereby jointly
and severally, absolutely, unconditionally and irrevocably undertakes to provide
such funds or other support to each Specified Loan Party with respect to such
Swap Obligation as may be needed by such Specified Loan Party from time to time
to honor all of its obligations under the Loan Documents in respect of such Swap
Obligation (but, in each case, only up to the maximum amount of such liability
that can be hereby incurred without rendering such Qualified ECP Guarantor’s
obligations and undertakings under this Article X voidable under Applicable Law
relating to fraudulent conveyance or fraudulent transfer, and not for any
greater amount).  The obligations and undertakings of each Qualified ECP
Guarantor under this Section shall remain in full force and effect until the
Obligations have been indefeasibly paid and performed in full.  Each Loan Party
intends this Section to constitute, and this Section shall be deemed to
constitute, a guarantee of the obligations of, and a “keepwell, support, or
other agreement” for the benefit of, each Specified Loan Party for all purposes
of the Commodity Exchange Act.

Section 10.11.Condition of Borrowers.

Each Guarantor acknowledges and agrees that it has the sole responsibility for,
and has adequate means of, obtaining from the Borrowers and any other guarantor
such information concerning the financial condition, business and operations of
the Borrowers and any such other guarantor as such Guarantor requires, and that
none of the Secured Parties has any duty, and such Guarantor is not relying

-153-

--------------------------------------------------------------------------------

on the Secured Parties at any time, to disclose to it any information relating
to the business, operations or financial condition of the Borrowers or any other
guarantor (each Guarantor waiving any duty on the part of the Secured Parties to
disclose such information and any defense relating to the failure to provide the
same).

Article XI

MISCELLANEOUS

Amendments, Etc.

  Subject to Section 3.03, no amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by any
Borrower or any other Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders) and the Borrowers or the applicable Loan Party, as the
case may be, and acknowledged by the Administrative Agent, and each such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided that no such amendment, waiver or consent
shall:

(a)waive any condition set forth in Section 4.01(a) without the written consent
of each Lender;

(b)waive any condition set forth in Section 4.02 as to any Credit Extension
under the Revolving Credit Facility without the written consent of the Required
Revolving Lenders;

(c)extend or increase the Commitment of any Lender (or reinstate any Commitment
terminated pursuant to Section 8.02) without the written consent of such Lender;

(d)postpone any date fixed by this Agreement or any other Loan Document for any
payment (excluding mandatory prepayments, if any) of principal, interest, fees
or other amounts due to the Lenders (or any of them) hereunder or under any
other Loan Document without the written consent of each Lender directly affected
thereby;

(e)reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided that only the consent of the Required Lenders shall be
necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrowers to pay interest or Letter of Credit Fees at the
Default Rate or (ii) to amend any financial covenant hereunder (or any defined
term used therein) even if the effect of such amendment would be to reduce the
rate of interest on any Loan or L/C Borrowing or to reduce any fee payable
hereunder;

(f)change (i) Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender or (ii) the order of application of any reduction in the Commitments or
any prepayment of Loans among the Facilities from the application thereof set
forth in the applicable provisions of Section 2.05 or 2.06 in any manner that
materially and adversely affects the Lenders under a Facility without the

-154-

--------------------------------------------------------------------------------

written consent of (A) if such Facility is the Term Facility, the Required Term
Lenders, (B) if such Facility is an Incremental Term Facility, the Required
Incremental Term Lenders and (C) if such Facility is the Revolving Credit
Facility, the Required Revolving Lenders;

(g)change (i) any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder (other than the
definitions specified in clause (ii) of this Section 11.01(g)), without the
written consent of each Lender or (ii) the definition of “Required Revolving
Lenders”, “Required Incremental Term Lenders” or “Required Term Lenders” without
the written consent of each Lender under the applicable Facility;

(h)release all or substantially all of the Collateral in any transaction or
series of related transactions, without the written consent of each Lender;

(i)release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 9.10 (in which case such release may
be made by the Administrative Agent acting alone);

(j)release any Borrower or permit any Borrower to assign or transfer any of its
rights or obligations under this Agreement or the other Loan Documents without
the consent of each Lender;

(k)impose any greater restriction on the ability of any Lender under a Facility
to assign any of its rights or obligations hereunder without the written consent
of (i) if such Facility is the Term Facility, the Required Term Lenders, (ii) if
such Facility is an Incremental Term Facility, the Required Incremental Term
Lenders and (iii) if such Facility is the Revolving Credit Facility, the
Required Revolving Lenders; or

(l)amend Section 1.06 or the definition of “Alternative Currency” without the
written consent of each Revolving Credit Lender;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swingline Lender in addition to the Lenders required above, affect the rights or
duties of the Swingline Lender under this Agreement; (iii) no amendment, waiver
or consent shall, unless in writing and signed by the Administrative Agent in
addition to the Lenders required above, affect the rights or duties of the
Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Fee Letter may be amended, or rights or privileges thereunder waived,
in a writing executed only by the parties thereto.  Notwithstanding anything to
the contrary herein, no Defaulting Lender shall have any right to approve or
disapprove any amendment, waiver or consent hereunder (and any amendment, waiver
or consent which by its terms requires the consent of all Lenders or each
affected Lender may be effected with the consent of the applicable Lenders other
than Defaulting Lenders), except that (x) the Commitment of any Defaulting
Lender may not be increased or extended without the consent of such Lender and
(y) any waiver, amendment or modification

-155-

--------------------------------------------------------------------------------

requiring the consent of all Lenders or each affected Lender that by its terms
affects any Defaulting Lender disproportionately adversely relative to other
affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, each Lender that
is providing new or increased Commitments pursuant to Sections 2.17 or
Section 2.18, as applicable, and the Borrowers (i) to add one or more additional
revolving credit or incremental term loan facilities to this Agreement, in each
case subject to the applicable limitations in Section 2.17 and Section 2.18 and
to permit the extensions of credit and all related obligations and liabilities
arising in connection therewith from time to time outstanding to share ratably
(or on a basis subordinated to the existing facilities hereunder) in the
benefits of this Agreement and the other Loan Documents with the obligations and
liabilities from time to time outstanding in respect of the existing facilities
hereunder, and (ii) in connection with the foregoing, to permit the Lenders
providing such additional credit facilities to participate in any required vote
or action required to be approved by the Required Lenders or by any other
number, percentage or class of Lenders hereunder.

Notwithstanding anything to the contrary herein, this Agreement may be amended
and restated without the consent of any Lender (but with the consent of the
Borrowers and the Administrative Agent) if, upon giving effect to such amendment
and restatement, such Lender shall no longer be a party to this Agreement (as so
amended and restated), the Commitments of such Lender shall have terminated,
such Lender shall have no other commitment or other obligation hereunder and
shall have been paid in full all principal, interest and other amounts owing to
it or accrued for its account under this Agreement.

Notwithstanding any provision herein to the contrary, this Agreement may be
amended with the written consent of the Administrative Agent, Bank of America in
its capacity as L/C Issuer with respect to Letters of Credit denominated in
Alternative Currencies, the Borrowers and the Lenders affected thereby to amend
the definition of “Alternative Currency” or “Eurocurrency Rate” or Section 1.06
solely to add additional currency options and the applicable interest rate with
respect thereto, in each case solely to the extent permitted pursuant to Section
1.06.

Notwithstanding any provision herein to the contrary, if the Administrative
Agent and the Borrowers acting together identify any ambiguity, omission,
mistake, typographical error or other defect in any provision of this Agreement
or any other Loan Document (including the schedules and exhibits thereto), then
the Administrative Agent and the Borrowers shall be permitted to amend, modify
or supplement such provision to cure such ambiguity, omission, mistake,
typographical error or other defect, and such amendment shall become effective
without any further action or consent of any other party to this Agreement.

Section 11.02.Notices; Effectiveness; Electronic Communication.

(a)Notices Generally.  Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by facsimile or e‑mail
transmission as

-156-

--------------------------------------------------------------------------------

follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

(i)if to any Borrower or any other Loan Party, the Administrative Agent, any
L/C Issuer or the Swingline Lender, to the address, facsimile number, e‑mail
address or telephone number specified for such Person on Schedule 11.02; and

(ii)if to any other Lender, to the address, facsimile number, e‑mail address or
telephone number specified in its Administrative Questionnaire (including, as
appropriate, notices delivered solely to the Person designated by a Lender on
its Administrative Questionnaire then in effect for the delivery of notices that
may contain material non‑public information relating to the Borrowers).

Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by facsimile shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next Business Day for the recipient).  Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

(b)Electronic Communications.  Notices and other communications to the
Administrative Agent, the Lenders, the Swingline Lender and the L/C Issuers
hereunder may be delivered or furnished by electronic communication (including
e‑mail, FPML messaging and Internet or intranet websites) pursuant to an
electronic communications agreement (or such other procedures approved by the
Administrative Agent in its sole discretion); provided that the foregoing shall
not apply to notices to any Lender, the Swingline Lender or any L/C Issuer
pursuant to Article II if such Lender, the Swingline Lender or such L/C Issuer,
as applicable, has notified the Administrative Agent that it is incapable of
receiving notices under such Article by electronic communication.  The
Administrative Agent, the Swingline Lender, any L/C Issuer or the Borrowers may
each, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e‑mail address shall be deemed received upon the
sender’s receipt of an acknowledgment from the intended recipient (such as by
the “return receipt requested” function, as available, return e‑mail or other
written acknowledgment) and (ii) notices and other communications posted to an
Internet or intranet website shall be deemed received by the intended recipient
upon the sender’s receipt of an acknowledgment from the intended recipient (such
as by the “return receipt requested” function, as available, return e‑mail
address or other written acknowledgment) indicating that such notice or
communication is available and identifying the website address therefor;
provided that for both clauses (i) and (ii), if such notice or other
communication is not sent during the normal business hours of the recipient,
such notice, email or communication shall be deemed to have been sent at the
opening of business on the next Business Day for the recipient.

-157-

--------------------------------------------------------------------------------

(c)The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.”  THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS.  NO WARRANTY
OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON‑INFRINGEMENT OF THIRD
PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT
PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR THE PLATFORM.  In no event
shall the Administrative Agent or any of its Related Parties (collectively, the
“Agent Parties”) have any liability to any Borrower, any Lender, any L/C Issuer
or any other Person for losses, claims, damages, liabilities or expenses of any
kind (whether in tort, contract or otherwise) arising out of any Borrower’s, any
Loan Party’s or the Administrative Agent’s transmission of Borrower Materials or
notices through the Platform, any other electronic platform or electronic
messaging service, or through the Internet.

(d)Change of Address, Etc.  Each of the Borrowers, the Administrative Agent,
each L/C Issuer and the Swingline Lender may change its address, facsimile or
telephone number or e‑mail address for notices and other communications
hereunder by notice to the other parties hereto.  Each other Lender may change
its address, facsimile or telephone number or e‑mail address for notices and
other communications hereunder by notice to the Domestic Borrower, the
Administrative Agent, each L/C Issuer and the Swingline Lender.  In addition,
each Lender agrees to notify the Administrative Agent from time to time to
ensure that the Administrative Agent has on record (i) an effective address,
contact name, telephone number, facsimile number and e‑mail address to which
notices and other communications may be sent and (ii) accurate wire instructions
for such Lender.  Furthermore, each Public Lender agrees to cause at least one
individual at or on behalf of such Public Lender to at all times have selected
the “Private Side Information” or similar designation on the content declaration
screen of the Platform in order to enable such Public Lender or its delegate, in
accordance with such Public Lender’s compliance procedures and applicable Law,
including United States Federal and state securities Laws, to make reference to
Borrower Materials that are not made available through the “Public Side
Information” portion of the Platform and that may contain material non‑public
information with respect to the Borrowers or their respective securities for
purposes of United States Federal or state securities laws.

(e)Reliance by Administrative Agent, L/C Issuers and Lenders.  The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic or electronic notices, Committed
Loan Notices, Letter of Credit Applications, Notices of Loan Prepayment and
Swingline Loan Notices) purportedly given by or on behalf of any Loan Party even
if (i) such notices were not made in a manner specified herein, were incomplete
or were not preceded or followed by any other form of notice specified herein,
or (ii) the terms thereof, as understood by the recipient, varied from any
confirmation thereof.  The Borrowers shall, jointly and severally, indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Parties of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of a
Loan Party.  All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.

-158-

--------------------------------------------------------------------------------

No Waiver; Cumulative Remedies; Enforcement

.  No failure by any Lender, any L/C Issuer or the Administrative Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder or under any other Loan Document preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege.  The rights, remedies, powers and privileges herein provided, and
provided under each other Loan Document, are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 8.02 for the benefit of all the
Lenders and all the L/C Issuers; provided that the foregoing shall not prohibit
(a) the Administrative Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as Administrative
Agent) hereunder and under the other Loan Documents, (b) any L/C Issuer or the
Swingline Lender from exercising the rights and remedies that inure to its
benefit (solely in its capacity as an L/C Issuer or Swingline Lender, as the
case may be) hereunder and under the other Loan Documents, (c) any Lender from
exercising setoff rights in accordance with Section 11.08 (subject to the terms
of Section 2.13), or (d) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to any Loan Party under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Administrative Agent hereunder and under
the other Loan Documents, then (i) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to Section 8.02 and
(ii) in addition to the matters set forth in clauses (b), (c) and (d) of the
preceding proviso and subject to Section 2.13, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

Section 11.04.Expenses; Indemnity; Damage Waiver.

(a)Costs and Expenses.  Each Borrower and each other Loan Party shall, jointly
and severally, pay (i) all reasonable out‑of‑pocket expenses incurred by the
Administrative Agent and its Affiliates (including the reasonable fees, charges
and disbursements of counsel for the Administrative Agent), in connection with
the syndication of the credit facilities provided for herein, the preparation,
negotiation, execution, delivery and administration of this Agreement and the
other Loan Documents or any amendments, modifications or waivers of the
provisions hereof or thereof (whether or not the transactions contemplated
hereby or thereby shall be consummated), (ii) all reasonable out‑of‑pocket
expenses incurred by any L/C Issuer in connection with the issuance, amendment,
renewal or extension of any Letter of Credit or any demand for payment
thereunder and (iii) all out‑of‑pocket expenses incurred by the Administrative
Agent, any Lender or any L/C Issuer (including the fees, charges and
disbursements of any counsel for the Administrative Agent, any Lender or any
L/C Issuer) in connection with the enforcement or protection of its rights
(A) in connection with this Agreement and the other Loan Documents, including
its rights under this Section, or (B) in connection with the Loans made or
Letters of Credit issued hereunder, including all such out‑of‑pocket expenses
incurred during any workout, restructuring or negotiations in respect of such
Loans or Letters of Credit.

-159-

--------------------------------------------------------------------------------

(b)Indemnification.  Each Borrower and each other Loan Party shall, jointly and
severally, indemnify the Administrative Agent (and any sub‑agent thereof), each
Arranger, each Lender and each L/C Issuer, and each Related Party of any of the
foregoing Persons (each such Person being called an “Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
liabilities and related expenses (including the fees, charges and disbursements
of any counsel for any Indemnitee) incurred by any Indemnitee or asserted
against any Indemnitee by any Person (including any Borrower or any other Loan
Party) other than such Indemnitee and its Related Parties arising out of, in
connection with, or as a result of (i) the execution or delivery of this
Agreement, any other Loan Document or any agreement or instrument contemplated
hereby or thereby, the performance by the parties hereto of their respective
obligations hereunder or thereunder, the consummation of the transactions
contemplated hereby or thereby, or, in the case of the Administrative Agent (and
any sub‑agent thereof) and its Related Parties only, the administration of this
Agreement and the other Loan Documents (including in respect of any matters
addressed in Section 3.01), (ii) any Loan or Letter of Credit or the use or
proposed use of the proceeds therefrom (including any refusal by any L/C Issuer
to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by any Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
any Borrower or any of its Subsidiaries, or (iv) any actual or prospective
claim, litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by a third
party or by any Borrower or any other Loan Party, and regardless of whether any
Indemnitee is a party thereto, IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF THE INDEMNITEE; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by any Borrower or any other Loan Party against an Indemnitee for breach
in bad faith of such Indemnitee’s obligations hereunder or under any other Loan
Document, if such Borrower or such Loan Party has obtained a final and
nonappealable judgment in its favor on such claim as determined by a court of
competent jurisdiction.  Without limiting the provisions of Section 3.01(c),
this Section 11.04(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non‑Tax claim.

(c)Reimbursement by Lenders.  To the extent that the Borrowers or other Loan
Parties for any reason fail to indefeasibly pay any amount required under
subsection (a) or (b), as applicable, of this Section to be paid by it to the
Administrative Agent (or any sub‑agent thereof), an Arranger, any L/C Issuer,
the Swingline Lender or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub‑agent),
such L/C Issuer, the Swingline Lender or such Related Party, as the case may be,
such Lender’s pro rata share (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought based on each Lender’s share
of the aggregate unused Revolving Credit Commitments plus the Total Outstandings
(with the aggregate amount of each Revolving Credit Lender’s risk participation
and funded participation in L/C Obligations and Swingline Loans being deemed
“held” by such Revolving Credit Lender) at such time) of such unpaid amount
(including any such unpaid amount in respect of a claim asserted by such
Lender), such payment to be made severally among them based on such Lenders’
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought), provided, further,

-160-

--------------------------------------------------------------------------------

that, the unreimbursed expense or indemnified loss, claim, damage, liability or
related expense, as the case may be, was incurred by or asserted against the
Administrative Agent (or any such sub‑agent), an Arranger, any L/C Issuer or the
Swingline Lender in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub‑agent), such
Arranger, such L/C Issuer or the Swingline Lender in connection with such
capacity.  The obligations of the Lenders under this subsection (c) are subject
to the provisions of Section 2.12(d).

(d)Waiver of Consequential Damages, Etc.  To the fullest extent permitted by
Applicable Law, no Loan Party shall assert, and each Loan Party hereby waives,
and acknowledges that no other Person shall have, any claim against any
Indemnitee, on any theory of liability, for special, indirect, consequential or
punitive damages (as opposed to direct or actual damages) arising out of, in
connection with, or as a result of, this Agreement, any other Loan Document or
any agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or Letter of Credit or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

(e)Payments.  All amounts due under this Section shall be payable not later than
ten Business Days after demand therefor.

(f)Foreign Borrower/Foreign Guarantors.  Notwithstanding anything to the
contrary in this Agreement or any other Loan Document, the obligations of the
Foreign Borrower and the Foreign Guarantors with respect to the indemnification
and expense reimbursement obligations set forth in this Section 11.04 and
Section 11.02(e) shall, to the extent reasonably ascertainable, be limited to
losses, claims, damages, liabilities, costs and expenses arising out of or
relating to the obligations of Foreign Borrower and the Foreign Guarantors under
this Agreement and the other Loan Documents (including the enforcement thereof)
and the Foreign Borrower’s use or proposed use of the proceeds of any Loan made
to the Foreign Borrower or Letter of Credit issued for the account of the
Foreign Borrower or Foreign Guarantor.

(g)Survival.  The agreements in this Section and the indemnity provisions of
Section 11.02(e) shall survive the resignation of the Administrative Agent, the
L/C Issuers and the Swingline Lender, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.

Payments Set Aside

.  To the extent that any payment by or on behalf of any Borrower is made to the
Administrative Agent, any L/C Issuer or any Lender, or the Administrative Agent,
any L/C Issuer or any Lender exercises its right of setoff, and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside or required (including
pursuant to any settlement entered into by the Administrative Agent, such
L/C Issuer or such Lender in its discretion) to be repaid to a trustee, receiver
or any other party, in connection with any proceeding under any Debtor Relief
Law or otherwise, then (a) to the extent of such

-161-

--------------------------------------------------------------------------------

recovery, the obligation or part thereof originally intended to be satisfied
shall be revived and continued in full force and effect as if such payment had
not been made or such setoff had not occurred, and (b) each Lender and each
L/C Issuer severally agrees to pay to the Administrative Agent upon demand its
applicable share (without duplication) of any amount so recovered from or repaid
by the Administrative Agent, plus interest thereon from the date of such demand
to the date such payment is made at a rate per annum equal to the applicable
Overnight Rate from time to time in effect in the applicable currency of such
recovery or repayment.  The obligations of the Lenders and the L/C Issuers under
clause (b) of the preceding sentence shall survive the payment in full of the
Obligations and the termination of this Agreement.

Section 11.06.Successors and Assigns.

(a)Successors and Assigns Generally.  The provisions of this Agreement and the
other Loan Documents shall be binding upon and inure to the benefit of the
parties hereto and thereto and their respective successors and assigns permitted
hereby, except that neither the Borrowers nor any other Loan Party may assign or
otherwise transfer any of its rights or obligations hereunder without the prior
written consent of the Administrative Agent and each Lender (except as otherwise
permitted pursuant to Section 7.04) and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (e) of this Section (and any other attempted
assignment or transfer by any party hereto shall be null and void).  Nothing in
this Agreement, expressed or implied, shall be construed to confer upon any
Person (other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Administrative Agent, the L/C Issuers and the Lenders) any legal or
equitable right, remedy or claim under or by reason of this Agreement.

(b)Assignments by Lenders.  Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
and the other Loan Documents (including all or a portion of its Commitment(s)
and the Loans (including for purposes of this subsection (b), participations in
L/C Obligations and in Swingline Loans) at the time owing to it); provided that
(in each case with respect to any Facility) any such assignment shall be subject
to the following conditions:

(i)Minimum Amounts.

(A)in the case of an assignment of the entire remaining amount of the assigning
Lender’s Commitment under any Facility and/or the Loans at the time owing to it
(in each case with respect to any Facility) or contemporaneous assignments to
related Approved Funds (determined after giving effect to such Assignments) that
equal at least the amount specified in paragraph (b)(i)(B) of this Section in
the aggregate or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

-162-

--------------------------------------------------------------------------------

(B)in any case not described in subsection (b)(i)(A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000, in the case of any assignment in
respect of the Revolving Credit Facility, or $1,000,000, in the case of any
assignment in respect of the Term Facility or any Incremental Term Facility,
unless each of the Administrative Agent and, so long as no Event of Default has
occurred and is continuing, the Domestic Borrower otherwise consents (each such
consent not to be unreasonably withheld or delayed).

(ii)Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement and the other Loan Documents with respect to
the Loans and/or the Commitment assigned, except that this clause (ii) shall not
(A) apply to the Swingline Lender’s rights and obligations in respect of
Swingline Loans or (B) prohibit any Lender from assigning all or a portion of
its rights and obligations among separate Facilities on a non‑pro rata basis;

(iii)Required Consents.  No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:

(A)the consent of the Domestic Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (1) an Event of Default has
occurred and is continuing at the time of such assignment or (2) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Domestic Borrower shall be deemed to have consented to any such assignment
unless it shall object thereto by written notice to the Administrative Agent
within ten (10) Business Days after having received notice thereof;

(B)the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of (i) any
Revolving Credit Commitment if such assignment is to a Person that is not a
Revolving Credit Lender, an Affiliate of such Revolving Credit Lender or an
Approved Fund with respect to such Revolving Credit Lender or (ii) any Term Loan
or Incremental Term Loan (if any), if in each case, such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; and

(C)the consent of each L/C Issuer and the Swingline Lender shall be required for
any assignment in respect of the Revolving Credit Facility.

(iv)Assignment and Assumption.  The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Assumption, together with
a processing and recordation fee in the amount of $3,500; provided that the
Administrative Agent may, in its sole discretion, elect to waive such processing
and recordation fee in the case of any assignment.  

-163-

--------------------------------------------------------------------------------

The assignee, if it is not a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire.

(v)No Assignment to Certain Persons.  No such assignment shall be made (A) to
any Borrower or any of its Affiliates or Subsidiaries, (B) to any Defaulting
Lender or any of its Subsidiaries, or any Person who, upon becoming a Lender
hereunder, would constitute any of the foregoing Persons described in this
clause (B), or (C) to a natural Person (or a holding company, investment vehicle
or trust for, or owned and operated for the primary benefit of a natural
person).

(vi)Certain Additional Payments.  In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Domestic Borrower and the Administrative Agent,
the applicable pro rata share of Loans previously requested but not funded by
the Defaulting Lender, to each of which the applicable assignee and assignor
hereby irrevocably consent), to (x) pay and satisfy in full all payment
liabilities then owed by such Defaulting Lender to the Administrative Agent, any
L/C Issuer or any Lender hereunder (and interest accrued thereon) and
(y) acquire (and fund as appropriate) its full pro rata share of all Loans and
participations in Letters of Credit and Swingline Loans in accordance with its
Applicable Percentage.  Notwithstanding the foregoing, in the event that any
assignment of rights and obligations of any Defaulting Lender hereunder shall
become effective under applicable Law without compliance with the provisions of
this paragraph, then the assignee of such interest shall be deemed to be a
Defaulting Lender for all purposes of this Agreement until such compliance
occurs.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto, subject to
Sections 9.06(a) and 11.06 but shall continue to be entitled to the benefits of
Sections 3.01, 3.04, 3.05, and 11.04 with respect to facts and circumstances
occurring prior to the effective date of such assignment); provided that except
to the extent otherwise expressly agreed by the affected parties, no assignment
by a Defaulting Lender will constitute a waiver or release of any claim of any
party hereunder arising from that Lender’s having been a Defaulting
Lender.  Upon request, each Borrower (at its expense) shall execute and deliver
a Note to the assignee Lender.  Any assignment or transfer by a Lender of rights
or obligations under this Agreement that does not comply with this subsection
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with subsection (d)
of this Section.

-164-

--------------------------------------------------------------------------------

(c)Register.  The Administrative Agent, acting solely for this purpose as a
non‑fiduciary agent of the Borrowers (and such agency being solely for tax
purposes), shall maintain at the Administrative Agent’s Office a copy of each
Assignment and Assumption delivered to it (or the equivalent thereof in
electronic form) and a register for the recordation of the names and addresses
of the Lenders, and the Commitments of, and principal amounts (and stated
interest) of the Loans and L/C Obligations owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”).  The entries in the Register
shall be conclusive absent manifest error, and the Borrowers, the Administrative
Agent and the Lenders shall treat each Person whose name is recorded in the
Register pursuant to the terms hereof as a Lender hereunder for all purposes of
this Agreement.  The Register shall be available for inspection by the Borrowers
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

(d)Participations.  Any Lender may at any time, without the consent of, or
notice to, any Borrower or the Administrative Agent, sell participations to any
Person (other than a natural Person, or a holding company, investment vehicle or
trust for, or owned and operated for the primary benefit for a natural Person, a
Defaulting Lender or the Domestic Borrower or any of the Domestic Borrower’s
Affiliates or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swingline Loans) owing to it); provided
that (i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations and (iii) the Borrowers, the Administrative
Agent, the Lenders and the L/C Issuers shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.  For the avoidance of doubt, each Lender shall
be responsible for the indemnity under Section 11.04(c) without regard to the
existence of any participation.

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant.  The Loan Parties agree that each
Participant shall be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to subsection (b) of this Section (it being understood that
the documentation required under Section 3.01(e) shall be delivered to the
Lender who sells the participation) to the same extent as if it were a Lender
and had acquired its interest by assignment pursuant to paragraph (b) of this
Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 3.06 and 11.13 as if it were an assignee under
paragraph (b) of this Section and (B) shall not be entitled to receive any
greater payment under Sections 3.01 or 3.04, with respect to any participation,
than the Lender from whom it acquired the applicable participation would have
been entitled to receive, except to the extent such entitlement to receive a
greater payment results from a Change in Law that occurs after the Participant
acquired the applicable participation.  Each Lender that sells a participation
agrees, at such Borrower’s request and expense, to use reasonable efforts to
cooperate with such Borrower to effectuate the provisions of Section 3.06 with
respect to any Participant.  To the extent permitted by law, each Participant
also shall be entitled to the benefits of Section 11.08 as though it were a
Lender; provided that such Participant agrees to be subject to Section 2.13 as
though it were a Lender.  Each Lender that sells a participation

-165-

--------------------------------------------------------------------------------

shall, acting solely for this purpose as a non‑fiduciary agent of such Borrower,
maintain a register on which it enters the name and address of each Participant
and the principal amounts (and stated interest) of each Participant’s interest
in the Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or its other obligations under any Loan
Document) to any Person except to the extent that such disclosure is necessary
to establish that such commitment, loan, letter of credit or other obligation is
in registered form under Section 5f.103‑1(c) of the United States Treasury
Regulations.  The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender shall treat each Person whose name is recorded
in the Participant Register as the owner of such participation for all purposes
of this Agreement notwithstanding any notice to the contrary.  For the avoidance
of doubt, the Administrative Agent (in its capacity as Administrative Agent)
shall have no responsibility for maintaining a Participant Register.

(e)Certain Pledges.  Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note or Notes, if any) to secure obligations of such Lender, including
any pledge or assignment to secure obligations to a Federal Reserve Bank;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.

(f)Resignation as L/C Issuer or Swingline Lender after
Assignment.  Notwithstanding anything to the contrary contained herein, if at
any time any L/C Issuer or the Swingline Lender assigns all of its Revolving
Credit Commitment and Revolving Credit Loans pursuant to subsection (b) above,
(i) such L/C Issuer may, upon 30 days’ notice to the Domestic Borrower and the
Lenders, resign as L/C Issuer and/or (ii) the Swingline Lender may, upon
30 days’ notice to the Domestic Borrower, resign as Swingline Lender.  In the
event of any such resignation as an L/C Issuer or Swingline Lender, the Domestic
Borrower shall be entitled to appoint from among the Lenders a successor
L/C Issuer or Swingline Lender hereunder; provided that no failure by the
Domestic Borrower to appoint any such successor shall affect the resignation of
the applicable L/C Issuer or the Swingline Lender as an L/C Issuer or Swingline
Lender, as the case may be.  If an L/C Issuer resigns as L/C Issuer, it shall
retain all the rights, powers, privileges and duties of an L/C Issuer hereunder
with respect to all Letters of Credit outstanding as of the effective date of
its resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Loans or fund risk
participations in Unreimbursed Amounts pursuant to Section 2.03(c)).  If Bank of
America resigns as Swingline Lender, it shall retain all the rights of the
Swingline Lender provided for hereunder with respect to Swingline Loans made by
it and outstanding as of the effective date of such resignation, including the
right to require the Lenders to make Base Rate Loans or fund risk participations
in outstanding Swingline Loans pursuant to Section 2.04(c).  Upon the
appointment of a successor L/C Issuer and/or Swingline Lender, (a) such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring L/C Issuer or Swingline Lender, as the
case may be, and (b) the successor L/C Issuer shall issue letters of credit in
substitution for the Letters of Credit, if any, outstanding at the time of such
succession or make other arrangements satisfactory to the applicable retiring
L/C Issuer to effectively assume the obligations of such applicable retiring L/C
Issuer with respect to such Letters of Credit.

Treatment of Certain Information; Confidentiality

.  Each of the Administrative Agent, the Lenders and the L/C Issuers agrees to
maintain the confidentiality of the Information (as

-166-

--------------------------------------------------------------------------------

defined below), except that Information may be disclosed (a) to its Affiliates,
its auditors and to its Related Parties (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over such Person or its Related Parties (including any
self‑regulatory authority, such as the National Association of Insurance
Commissioners), (c) to the extent required by applicable Laws or regulations or
by any subpoena or similar legal process, (d) to any other party hereto, (e) in
connection with the exercise of any remedies hereunder or under any other Loan
Document or any action or proceeding relating to this Agreement or any other
Loan Document or the enforcement of rights hereunder or thereunder, (f) subject
to an agreement containing provisions substantially the same as those of this
Section, to (i) any assignee of or Participant in, or any prospective assignee
of or Participant in, any of its rights and obligations under this Agreement or
any Eligible Assignee invited to be a Lender pursuant to Section 2.17(c) and
Section 2.18(b) or (ii) any actual or prospective party (or its Related Parties)
to any swap, derivative or other transaction under which payments are to be made
by reference to a Borrower and its respective obligations, this Agreement or
payments hereunder, (g) on a confidential basis to (i) any rating agency in
connection with rating a Borrower or its Subsidiaries or the credit facilities
provided hereunder, (ii) the provider of any Platform or other electronic
delivery service used by the Administrative Agent, any L/C Issuer or the
Swingline Lender to deliver Borrower Materials or notices to the Lenders or
(iii) the CUSIP Service Bureau or any similar agency in connection with the
application, issuance, publishing and monitoring of CUSIP numbers or other
market identifiers with respect to the credit facilities provided hereunder,
(h) with the consent of the Domestic Borrower, (i) to the extent such
Information (x) becomes publicly available other than as a result of a breach of
this Section or (y) becomes available to the Administrative Agent, any Lender,
any L/C Issuer or any of their respective Affiliates on a nonconfidential basis
from a source other than the Domestic Borrower or (j) is independently
discovered or developed by a party hereto without utilizing any Information
received from the Borrowers or violating the terms of this Section 11.07.  For
purposes of this Section, “Information” means all information received from the
Domestic Borrower or any Subsidiary thereof relating to the Domestic Borrower or
any Subsidiary thereof or any of their respective businesses, other than any
such information that is available to the Administrative Agent, any Lender or
any L/C Issuer on a nonconfidential basis prior to disclosure by the Domestic
Borrower or any Subsidiary thereof; provided that, in the case of information
received from the Domestic Borrower or any Subsidiary thereof after the date
hereof, such information is clearly identified at the time of delivery as
confidential.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.  In addition, the Administrative
Agent and the Lenders may disclose the existence of this Agreement and
information about this Agreement to market data collectors, similar service
providers to the lending industry and service providers to the Administrative
Agent and the Lenders in connection with the administration of this Agreement,
the other Loan Documents and the Commitments.

Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non‑public information concerning
the Domestic Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non‑public information and
(c) it will handle such material non‑public information in accordance with
applicable Law, including United States Federal and state securities Laws.

-167-

--------------------------------------------------------------------------------

The Loan Parties consent to the publication by the Administrative Agent or any
Lender of customary advertising material relating to the transactions
contemplated hereby using the name, product photographs, logo or trademark of
the Loan Parties.

Right of Setoff

.  If an Event of Default shall have occurred and be continuing, each Lender,
each L/C Issuer and each of their respective Affiliates is hereby authorized at
any time and from time to time, after obtaining the prior written consent of the
Administrative Agent, to the fullest extent permitted by Applicable Law, to set
off and apply any and all deposits (general or special, time or demand,
provisional or final, in whatever currency) at any time held and other
obligations (in whatever currency) at any time owing by such Lender, such
L/C Issuer or any such Affiliate to or for the credit or the account of any
Borrower or any other Loan Party against any and all of the obligations of such
Borrower or such Loan Party now or hereafter existing under this Agreement or
any other Loan Document to such Lender or such L/C Issuer or their respective
Affiliates, irrespective of whether or not such Lender, such L/C Issuer or
Affiliate shall have made any demand under this Agreement or any other Loan
Document and although such obligations of such Borrower or such Loan Party may
be contingent or unmatured, secured or unsecured, or are owed to a branch,
office or Affiliate of such Lender or such L/C Issuer different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.16 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent, the L/C Issuers and the Lenders, and
(y) the Defaulting Lender shall provide promptly to the Administrative Agent a
statement describing in reasonable detail the Obligations owing to such
Defaulting Lender as to which it exercised such right of setoff.  The rights of
each Lender, each L/C Issuer and their respective Affiliates under this Section
are in addition to other rights and remedies (including other rights of setoff)
that such Lender, such L/C Issuer or their respective Affiliates may have.  Each
Lender and each L/C Issuer agrees to notify the Domestic Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

Interest Rate Limitation

.  Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non‑usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative Agent or any Lender shall receive interest in an
amount that exceeds the Maximum Rate, the excess interest shall be applied to
the principal of the Loans or, if it exceeds such unpaid principal, refunded to
the applicable Borrower.  In determining whether the interest contracted for,
charged, or received by the Administrative Agent or a Lender exceeds the Maximum
Rate, such Person may, to the extent permitted by applicable Law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest throughout the contemplated term of the
Obligations hereunder.

Counterparts; Integration; Effectiveness

.  This Agreement and each of the other Loan Documents may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Agreement, the other Loan Documents,
and any separate letter

-168-

--------------------------------------------------------------------------------

agreements with respect to fees payable to the Administrative Agent or any
L/C Issuer, constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement or any other Loan Document, or
any certificate delivered thereunder, by facsimile or e‑mail transmission (e.g.,
“pdf” or “tif”) shall be effective as delivery of a manually executed
counterpart of this Agreement or such other Loan Document or
certificate.  Without limiting the foregoing, to the extent a manually executed
counterpart is not specifically required to be delivered under the terms of any
Loan Document, upon the request of any party, such facsimile transmission or
e‑mail transmission shall be promptly followed by such manually executed
counterpart.

Survival of Representations and Warranties

.  All representations and warranties made hereunder and in any other Loan
Document or other document delivered pursuant hereto or thereto or in connection
herewith or therewith shall survive the execution and delivery hereof and
thereof.  Such representations and warranties have been or will be relied upon
by the Administrative Agent and each Lender, regardless of any investigation
made by the Administrative Agent or any Lender or on their behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default at the time of any Credit Extension, and shall
continue in full force and effect as long as any Loan or any other Obligation
hereunder shall remain unpaid or unsatisfied or any Letter of Credit shall
remain outstanding.

Severability

.  If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  Without limiting the
foregoing provisions of this Section 11.12, if and to the extent that the
enforceability of any provisions in this Agreement relating to Defaulting
Lenders shall be limited by Debtor Relief Laws, as determined in good faith by
the Administrative Agent, any L/C Issuer or the Swingline Lender, as applicable,
then such provisions shall be deemed to be in effect only to the extent not so
limited.

Replacement of Lenders

.  

(a)If the Domestic Borrower is entitled to replace a Lender pursuant to  the
provisions of Section 3.06, or if any Lender is a Defaulting Lender or a
Non‑Consenting Lender, then the Domestic Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights (other than its existing rights to payments pursuant to
Sections 3.01 and 3.04) and obligations under this Agreement and the related
Loan Documents to an Eligible Assignee that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment); provided
that:

-169-

--------------------------------------------------------------------------------

(i)the Domestic Borrower shall have paid to the Administrative Agent the
assignment fee (if any) specified in Section 11.06(b);

(ii)such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts under Section 3.05) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrowers (in the case of all other amounts);

(iii)in the case of any such assignment resulting from a claim for compensation
under Section 3.04 or payments required to be made pursuant to Section 3.01,
such assignment will result in a reduction in such compensation or payments
thereafter;

(iv)such assignment does not conflict with applicable Laws; and

(v)in the case of an assignment resulting from a Lender becoming a
Non‑Consenting Lender, the applicable assignee shall have consented to the
applicable amendment, waiver or consent.

(b)A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Domestic Borrower to require such assignment and
delegation cease to apply.

(c)Each party hereto agrees that (i) an assignment required pursuant to this
Section 11.13 may be effected pursuant to an Assignment and Assumption executed
by the Domestic Borrower, the Administrative Agent and the assignee and (ii) the
Lender required to make such assignment need not be a party thereto in order for
such assignment to be effective and shall be deemed to have consented to an be
bound by the terms thereof; provided that, following the effectiveness of any
such assignment, the other parties to such assignment agree to execute and
deliver such documents necessary to evidence such assignment as reasonably
requested by the applicable Lender, provided further that any such documents
shall be without recourse to or warranty by the parties thereto.

(d)Notwithstanding anything in this Section 11.13 to the contrary, (A) any
Lender that acts as an L/C Issuer may not be replaced hereunder at any time it
has any Letter of Credit outstanding hereunder unless arrangements satisfactory
to such Lender (including the furnishing of a backstop standby letter of credit
in form and substance, and issued by an issuer, reasonably satisfactory to such
L/C Issuer or the depositing of Cash Collateral into a Cash Collateral account
in amounts and pursuant to arrangements reasonably satisfactory to such L/C
Issuer) have been made with respect to such outstanding Letter of Credit and (B)
the Lender that acts as the Administrative Agent may not be replaced hereunder
except in accordance with the terms of Section 9.06.

Section 11.14.Governing Law; Jurisdiction; Etc.

(a)GOVERNING LAW.  This Agreement and the other Loan Documents (EXCEPT, AS TO
ANY OTHER LOAN DOCUMENT, AS EXPRESSLY SET FORTH THEREIN) and any claims,
controversy, dispute or cause of action (whether in

-170-

--------------------------------------------------------------------------------

contract or tort or otherwise) based upon, arising out of or relating to this
Agreement or any other Loan Document (except, as to any other Loan Document, as
expressly set forth therein) and the transactions contemplated hereby and
thereby shall be governed by, and construed in accordance with, the law of the
State of NEW YORK.

(b)SUBMISSION TO JURISDICTION.  EACH BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY agrees that it will not commence any action,
litigation or proceeding of any kind or description, whether in law or equity,
whether in contract or in tort or otherwise, against the Administrative Agent,
any Lender, ANY l/c Issuer, or any Related Party of the foregoing in any way
relating to this Agreement or any other Loan Document or the transactions
relating hereto or thereto, in any forum other than THE COURTS OF THE STATE OF
NEW YORK SITTING IN NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF
THE SOUTHERN DISTRICT OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, AND
EACH OF THE PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY SUBMITS TO THE
JURISDICTION OF SUCH COURTS  AND AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION, LITIGATION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK
STATE COURT OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH
FEDERAL COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
SUCH ACTION, LITIGATION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN
OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE
HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT AGAINST ANY BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN
THE COURTS OF ANY JURISDICTION.

(c)WAIVER OF VENUE.  EACH BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (B) OF THIS SECTION.  EACH OF THE
PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.

(d)SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING IN THIS
AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY APPLICABLE LAW.

-171-

--------------------------------------------------------------------------------

Waiver of Jury Trial

.  EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL
PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY
(WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO
(A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

California Judicial Reference

.  If any action or proceeding is filed in a court of the State of California by
or against any party hereto in connection with any of the transactions
contemplated by this Agreement or any other Loan Document, (a) the court shall,
and is hereby directed to, make a general reference pursuant to California Code
of Civil Procedure Section 638 to a referee (who shall be a single active or
retired judge) to hear and determine all of the issues in such action or
proceeding (whether of fact or of law) and to report a statement of decision;
provided that at the option of any party to such proceeding, any such issues
pertaining to a “provisional remedy” as defined in California Code of Civil
Procedure Section 1281.8 shall be heard and determined by the court, and
(b) without limiting the generality of Section 11.04, the Domestic Borrower
shall be solely responsible to pay all fees and expenses of any referee
appointed in such action or proceeding.

No Advisory or Fiduciary Responsibility

.  In connection with all aspects of each transaction contemplated hereby
(including in connection with any amendment, waiver or other modification hereof
or of any other Loan Document), each Borrower and each other Loan Party
acknowledges and agrees, and acknowledges their respective Affiliates’
understandings, that: (i) (A) the arranging and other services regarding this
Agreement provided by the Administrative Agent, the Arrangers, and the Lenders
and their respective Affiliates are arm’s‑length commercial transactions between
each Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Arrangers and the Lenders and their
respective Affiliates, on the other hand, (B) each Borrower and each other Loan
Party has consulted its own legal, accounting, regulatory and tax advisors to
the extent it has deemed appropriate, and (C) each Borrower and each other Loan
Party is capable of evaluating, and understands and accepts, the terms, risks
and conditions of the transactions contemplated hereby and by the other Loan
Documents; (ii) (A) the Administrative Agent, each Arranger and each Lender and
their respective Affiliates each is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary for any
Borrower, or any other Loan Party or any of their respective Affiliates, or any
other Person and (B) neither the Administrative Agent nor any Arranger nor any
Lender nor any of their respective Affiliates has any obligation to any
Borrower, any other Loan Party or any of their respective Affiliates with
respect to the transactions contemplated hereby except those obligations
expressly set forth herein and in the other Loan Documents; and (iii) the
Administrative Agent, the Arrangers and the Lenders and their respective
Affiliates may be engaged in a broad range of transactions that involve
interests that differ from those of any Borrower, any other Loan Party and their
respective Affiliates, and neither the Administrative Agent, nor any Arranger,
nor any Lender nor any of their

-172-

--------------------------------------------------------------------------------

respective Affiliates has any obligation to disclose any of such interests to
any Borrower, any other Loan Party or any of their respective Affiliates.  To
the fullest extent permitted by law, each Borrower and each other Loan Party
hereby waives and releases any claims that it may have against the
Administrative Agent, any Arranger or any Lender or any of their respective
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.

Electronic Execution of Assignments and Certain Other Documents

.  

(a)The words “delivery,” “execute,” “execution,” “signed,” “signature,” and
words of like import in any Loan Document or any other document executed in
connection herewith shall be deemed to include electronic signatures, the
electronic matching of assignment terms and contract formations on electronic
platforms approved by the Administrative Agent, or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper‑based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act; provided that notwithstanding anything contained
herein to the contrary the Administrative Agent is under no obligation to agree
to accept electronic signatures in any form or in any format unless expressly
agreed to by the Administrative Agent pursuant to procedures approved by it;
provided, further, without limiting the foregoing, upon the request of the
Administrative Agent, any electronic signature shall be promptly followed by
such manually executed counterpart. For the avoidance of doubt, the
authorization under this paragraph may include, without limitation, use or
acceptance by the Administrative Agent and each of the Secured Parties of a
manually signed paper document, amendment, approval, consent, information,
notice, certificate, request, statement, disclosure or authorization related to
this Agreement (each a “Communication”) which has been converted into electronic
form (such as scanned into PDF format), or an electronically signed
Communication converted into another format, for transmission, delivery and/or
retention

(b)Each Borrower hereby acknowledges the receipt of a copy of this Agreement and
all other Loan Documents. The Administrative Agent and each Lender may, on
behalf of each Borrower, create a microfilm or optical disk or other electronic
image of this Agreement and any or all of the other Loan Documents. The
Administrative Agent and each Lender may store the electronic image of this
Agreement and the other Loan Documents in its electronic form and then destroy
the paper original as part of the Administrative Agent’s and each Lender’s
normal business practices, with the electronic image deemed to be an original
and of the same legal effect, validity and enforceability as the paper
originals.

USA PATRIOT Act

.  Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrowers and the other Loan Parties that pursuant to the
requirements of the USA PATRIOT Act (Title III of Pub. L. 107‑56 (signed into
law October 26, 2001)) (the “Act”), it is required to obtain, verify and record
information that identifies each Loan Party, which information includes the name
and address of each Loan Party and other information that will allow such Lender
or the Administrative Agent, as applicable, to identify each Loan Party in
accordance with the Act.  Each Borrower and each Loan Party shall, promptly
following a request by the Administrative Agent or any Lender, provide all such
other

-173-

--------------------------------------------------------------------------------

documentation and information that the Administrative Agent or such Lender
requests in order to comply with its ongoing obligations under applicable “know
your customer” and anti‑money laundering rules and regulations, including the
Act.

ENTIRE AGREEMENT

.  THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT
AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO
UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.

Judgment Currency

.  If, for the purposes of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document in one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given.  The obligation of each Loan Party in respect of any
such sum due from it to the Administrative Agent or any Lender hereunder or
under the other Loan Documents shall, notwithstanding any judgment in a currency
(the “Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent or such Lender, as the case may be, of any
sum adjudged to be so due in the Judgment Currency, the Administrative Agent or
such Lender, as the case may be, may in accordance with normal banking
procedures purchase the Agreement Currency with the Judgment Currency.  If the
amount of the Agreement Currency so purchased is less than the sum originally
due to the Administrative Agent or any Lender from any Loan Party in the
Agreement Currency, such Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss.  If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as the case may be, agrees to return the amount of any excess to
such Loan Party (or to any other Person who may be entitled thereto under
Applicable Law).

Parallel Debt

.  (a) In this Section the following definitions have the following meanings:

(i)“Foreign Corresponding Debt” means the Foreign Obligations, other than the
Foreign Parallel Debt;

(ii)“Foreign Parallel Debt” means any amount which a Loan Party owes to the
Administrative Agent under Section 11.22(b)(ii);

(iii)“Parallel Debts” means, collectively, the Foreign Parallel Debt and the
U.S. Parallel Debt;

(iv)“U.S. Corresponding Debt” means the Obligations, other than the
U.S. Parallel Debt; and

-174-

--------------------------------------------------------------------------------

(v)“U.S. Parallel Debt” means any amount which a Loan Party owes to the
Administrative Agent under Section 11.22(b)(i).

(b)

(i)Each Loan Party irrevocably and unconditionally undertakes to pay to the
Administrative Agent amounts equal to, and in the currency or currencies of, its
U.S. Corresponding Debt from time to time.

(ii)Each Foreign Loan Party irrevocably and unconditionally undertakes to pay to
the Administrative Agent amounts equal to, and in the currency or currencies of,
its Foreign Corresponding Debt from time to time.

(iii)The U.S. Parallel Debt of each Loan Party:

(A)shall become due and payable at the same time as its U.S. Corresponding Debt;

(B)is independent and separate from, and without prejudice to, its
U.S. Corresponding Debt, it being understood, in each case, that the amount
which may become payable by a Loan Party as its U.S. Parallel Debt shall never
exceed the total of the amounts which are payable under or in connection with
the U.S. Corresponding Debt of that Loan Party.

(iv)The Foreign Parallel Debt of each Foreign Loan Party:

(A)shall become due and payable at the same time as its Foreign Corresponding
Debt;

(B)is independent and separate from, and without prejudice to, its Foreign
Corresponding Debt, it being understood, in each case, that the amount which may
become payable by a Loan Party as its Foreign Parallel Debt shall never exceed
the total of the amounts which are payable under or in connection with the
Foreign Corresponding Debt of that Loan Party.

(c)For purposes of this Section, the Administrative Agent:

(i)is the independent and separate creditor of each of the Parallel Debts;

(ii)acts in its own name and not as agent, representative or trustee of the
Secured Parties and its claims in respect of each of the Parallel Debts shall
not be held on trust; and

(iii)shall have the independent and separate right to demand payment of each of
the Parallel Debts in its own name (including, without limitation, through any
suit, execution, enforcement of security, recovery of guarantees and
applications for and voting in any kind of insolvency proceeding).

-175-

--------------------------------------------------------------------------------

(d)Upon irrevocable receipt by the Administrative Agent of any amount in payment
of the U.S. Parallel Debt (a “Received Amount”), the U.S. Corresponding Debt of
a Loan Party  towards the Secured Parties shall be reduced, if necessary pro
rata in respect of each Secured Party individually, by amounts totaling an
amount (a “Deductible Amount”) equal to the Received Amount in the manner as if
the Deductible Amount were received by the Secured Parties as a payment of the
U.S. Corresponding Debt owed by that Loan Party on the date of receipt by the
Administrative Agent of the Received Amount.

(e)Upon irrevocable receipt by the Administrative Agent of any amount in payment
of the Foreign Parallel Debt (a “Received Amount Foreign”), the Foreign
Corresponding Debt of a Loan Party towards the Secured Parties shall be reduced,
if necessary pro rata in respect of each Secured Party individually, by amounts
totaling an amount (a “Deductible Amount Foreign”) equal to the Received Amount
Foreign in the manner as if the Deductible Amount Foreign were received by the
Secured Parties as a payment of the Foreign Corresponding Debt owed by that Loan
Party on the date of receipt by the Administrative Agent of the Received Amount
Foreign.

(f)All amounts received or recovered by the Administrative Agent in connection
with this Section, to the extent permitted by Applicable Law, shall be applied
in accordance with Section 8.3.

(g)This Section applies for the purpose of determining the secured obligations
in any Collateral Document and is for the purpose of the Collateral Documents
governed by Netherlands law.

Acknowledgment and Consent to Bail‑In of Affected Financial Institutions

. Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any Lender that is an Affected
Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the write‑down and conversion powers
of the applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a)the application of any Write‑Down and Conversion Powers by the applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any Lender that is an Affected Financial Institution; and

(b)the effects of any Bail‑in Action on any such liability, including, if
applicable:

(i)a reduction in full or in part or cancellation of any such liability;

(ii)a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(iii)the variation of the terms of such liability in connection with the
exercise of the Write‑Down and Conversion Powers of the applicable Resolution
Authority.

-176-

--------------------------------------------------------------------------------

Acknowledgment Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

(a)In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.  

(b)As used in this Section 11.24, the following terms have the following
meanings:

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).



Section 11.26.Subordination. Each Loan Party (a “Subordinating Loan Party”)
hereby subordinates the payment of all obligations and indebtedness of any other
Loan Party owing to it, whether now existing or hereafter arising, including but
not limited to any obligation of any such other Loan Party to the Subordinating
Loan Party as subrogee of the Secured Parties or resulting from such
Subordinating

-177-

--------------------------------------------------------------------------------

Loan Party's performance under this Guaranty, to the indefeasible payment in
full in cash of all Obligations. If the Secured Parties so request, any such
obligation or indebtedness of any such other Loan Party to the Subordinating
Loan Party shall be enforced and performance received by the Subordinating Loan
Party as trustee for the Secured Parties and the proceeds thereof shall be paid
over to the Secured Parties on account of the Obligations, but without reducing
or affecting in any manner the liability of the Subordinating Loan Party under
this Agreement. Without limitation of the foregoing, so long as no Default has
occurred and is continuing, the Loan Parties may make and receive payments with
respect to Intercompany Debt; provided, that in the event that any Loan Party
receives any payment of any Intercompany Debt at a time when such payment is
prohibited by this Section 11.25, such payment shall be held by such Loan Party,
in trust for the benefit of, and shall be paid forthwith over and delivered,
upon written request, to the Administrative Agent.

Amendment and Restatement; No Novation

. (a) This Agreement constitutes an amendment and restatement of the Existing
Credit Agreement, as amended, effective from and after the Closing Date.  The
execution and delivery of this Agreement shall not constitute a novation of any
debt or other obligations owing to the Lenders or the Administrative Agent under
the Existing Credit Agreement or any other Loan Document based on facts or
events occurring or existing prior to the execution and delivery of this
Agreement.  On the Closing Date, the credit facilities described in the Existing
Credit Agreement, as amended, shall be amended, supplemented, modified and
restated in their entirety by the credit facilities described herein, and all
loans and other obligations of the Borrowers outstanding as of such date under
the Existing Credit Agreement, as amended, to the extent not repaid in
accordance with the terms herein, shall be deemed to be loans and obligations
outstanding under the corresponding facilities described herein, without any
further action by any Person, except that the Administrative Agent shall make
such transfers of funds as are necessary in order that the outstanding balance
of such Loans, together with any Loans funded on the Closing Date, reflect the
respective Commitments of the Lenders hereunder.

(b)On the Closing Date, (i) all  outstanding loans under the Existing Credit
Agreement (“Existing Loans”) made by any Person that is a “Lender” under the
Existing Credit Agreement which is not a Lender hereunder (each, an “Exiting
Lender”) shall be repaid in full and the commitments and other obligations and
rights (except as expressly set forth in the Existing Credit Agreement) of such
Exiting Lender shall be terminated, (ii) all outstanding Existing Loans
constituting Revolving Loans under the Existing Credit Agreement that are not
being repaid under clause (i) above shall be repaid in accordance with
Section 4.01(c), if necessary, or if not necessary, be deemed Revolving Loan
hereunder in accordance with Section 2.01(b) and the Administrative Agent shall
make such transfers of funds as are necessary in order that the outstanding
balance of such Revolving Loans, together with any Revolving Loans funded on the
Closing Date, are in accordance with the relevant Applicable Percentages of the
Lenders hereunder, (iii) all Outstanding Term Loan Obligations under the
Existing Credit Agreement shall be continued and reconstituted as a Term Loan
hereunder in accordance with Section 2.01(a)(i), (iv) there shall have been paid
in cash in full all accrued but unpaid interest on the Existing Loans to the
Closing Date, (v) there shall have been paid in cash in full all accrued but
unpaid fees under the Existing Credit Agreement due to the Closing Date and all
other amounts, costs and expenses then owing to any of the Existing Lenders
and/or Bank of America, as administrative agent under the Existing Credit
Agreement, (vi) all outstanding Letters of Credit under the Existing Credit
Agreement shall be Letters of Credit hereunder and (vii) all outstanding
promissory notes issued by the Borrowers to the Existing Lenders under the
Existing Credit Agreement shall be promptly returned to the Administrative Agent

-178-

--------------------------------------------------------------------------------

which shall forward such notes to the Borrowers for cancellation and be replaced
with amended and restated promissory notes.

(c)In furtherance of the foregoing the parties hereto hereby confirm that each
of the Collateral Documents entered into in connection with the Existing Credit
Agreement shall continue to be in full force and effect and is hereby in all
respects ratified and reaffirmed as if fully restated as of the date hereof by
this Credit Agreement; provided that: (a) all references therein to the “Credit
Agreement” shall be deemed to be references to this Credit Agreement, (b) all
references to “Administrative Agent” shall be deemed to be references to Bank of
America, N.A., in its capacity as Administrative Agent under this Credit
Agreement; and (c) all references to “Lenders” shall be deemed to be references
to the Lenders under this Credit Agreement. The Collateral Documents are hereby
confirmed, ratified and reaffirmed by this Credit Agreement and shall extend to,
and shall secure and guaranty, or continue to secure and guarantee (as the case
may be) the Obligations as defined herein and such Collateral Documents shall
not be otherwise affected or discharged by the terms of this Credit Agreement.

[SIGNATURE PAGES FOLLOW]

 

 

-179-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

DOMESTIC BORROWER:

DIODES INCORPORATED

 

By:

          /s/ Brett R. Whitmire

Name:      Brett R. Whitmire

Title:         CFO

FOREIGN BORROWER:

DIODES HOLDING B.V.

 

By:

          /s/ Brett R. Whitmire

Name:      Brett R. Whitmire

Title: Managing Director A

 

By:

       /s/ M.F.A. van Schijndel

Name: M.F.A. van Schijndel

Title: Managing Director B

Diodes Incorporated

Signature Page

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

FOREIGN GUARANTORS:

DIODES HOLDINGS UK LIMITED

 

By:

            /s/ Brett R. Whitmire

Name:      Brett R. Whitmire

Title:        Director

DIODES ZETEX LIMITED

 

By:

            /s/ Brett R. Whitmire

Name:      Brett R. Whitmire

Title:        Director

 

 




Diodes Incorporated

Signature Page

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as Administrative Agent

 

By:

_________/s/ Anthony W. Kell

Name: Anthony W. Kell

Title:   Vice President




Diodes Incorporated

Signature Page

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

BANK OF AMERICA, N.A.,
as a Lender, an L/C Issuer and Swingline Lender

 

By:

__________/s/ Jennifer Yan

Name: Jennifer Yan

Title: Senior Vice President




Diodes Incorporated

Signature Page

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

BBVA USA

 

By:

          /s/ Jay S. Tweed

Name:    Jay S. Tweed

Title:      SVP




Diodes Incorporated

Signature Page

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

PNC BANK, NATIONAL ASSOCIATION

 

By:

       /s/ R. Ruining Nguyen

Name:     R. Ruining Nguyen

Title:       Senior Vice President

 

 

Diodes Incorporated

Signature Page

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

Citibank, N.A.

 

By:

       /s/ Stuart Darby

Name:     Stuart Darby

Title:       Senior Vice President

 

 

Diodes Incorporated

Signature Page

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

Regions BANK

 

By:

       /s/ Darren Abrams

Name:   Darren Abrams

Title:     Managing Director

 

 

Diodes Incorporated

Signature Page

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

COMERICA BANK

 

By:

     /s/ John Smithson

Name:   John Smithson

Title:    Vice President

 

 

Diodes Incorporated

Signature Page

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

SILICON VALLEY BANK

 

By:

   /s/ Will Deevy

Name:   Will Deevy

Title:     Director

 

 

Diodes Incorporated

Signature Page

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

CADENCE BANK

 

By:

   /s/ David C. Hauglid

Name:   David C. Hauglid

Title:     Senior Vice President

 

 

 

Diodes Incorporated

Signature Page

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

HSBC Bank USA, N.A.

 

By:

     /s/ Shaun R. Kleinman

Name:   Shaun R. Kleinman

Title: Senior Vice President

 

 

Diodes Incorporated

Signature Page

Second Amended and Restated Credit Agreement

--------------------------------------------------------------------------------

 

 

 